Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 1 of 358 PageID #:276760




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION




 IN RE BROILER CHICKEN ANTITRUST
 LITIGATION                                    No. 1:16-cv-08637


 This Document Relates To:                     Honorable Thomas M. Durkin
                                               Magistrate Judge Jeffrey T. Gilbert
 All End-User Consumer Plaintiff Actions




 DECLARATION OF DR. DAVID SUNDING IN SUPPORT OF END-USER CONSUMER
           PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION




                                   REDACTED VERSION




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                           1
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 2 of 358 PageID #:276761




                                                                                 Table of Contents

 I.         INTRODUCTION .............................................................................................................................................. 5
       A.        EXPERIENCE AND QUALIFICATIONS ................................................................................................................. 5
       B.        ASSIGNMENT .................................................................................................................................................... 6
       C.        SUMMARY OF CONCLUSIONS ........................................................................................................................... 7
 II.        A BRIEF BACKGROUND ON CHICKEN PRODUCTION AND CHICKEN PRODUCTION
            LEVELS OVER TIME .................................................................................................................................... 13
       A.        CHICKEN PRODUCTION .................................................................................................................................. 13
       B.        CHICKEN PRODUCTION LEVELS OVER TIME .................................................................................................. 20
 III. QUALITATIVE AND QUANTITATIVE REVIEW OF EVIDENCE, COMMON TO
      THE CLASS, CONSISTENT WITH ALLEGATION OF COLLUSION .................................................. 22
       A.    EVIDENCE COMMON TO THE CLASS IS CONSISTENT WITH ALLEGATIONS OF A CONSPIRACY
             BEGINNING IN 2008 AND COORDINATED SUPPLY CUTS IN THE RUN-UP TO THE CLASS PERIOD ..................... 22
       B.    BY THE END OF 2011, PROCESSOR DEFENDANTS’ PRODUCTION CUTS WERE TAKING EFFECT...................... 31
          1.    Buy vs. Grow ............................................................................................................................................ 32
          2.    Production Cuts Despite Profitability ...................................................................................................... 35
       C.    COMMON EVIDENCE OF DEFENDANT EFFORTS TO ACHIEVE SUPRA-COMPETITIVE PRICES ............................ 36
          1.    Processor Defendants Used the Term “Price Courage” to Describe Their Pricing Strategy ................. 36
          2. Throughout the Class Period, Chicken Processors Used Agri Stats Reports to
               Help Them Keep Prices High .................................................................................................................... 37
       D. MONITORING AND PUNISHMENT .................................................................................................................... 38
          1.    Defendants Used Data from EMI and Agri Stats to Monitor Each Other’s Output ................................. 38
                 a.       Obtaining News of Production Cuts from EMI .................................................................................................... 39
                 b.       Deanonymizing Agri Stats’ “Bottomline” Profit Reports ..................................................................................... 39
                 c.       Defendants Exchanged Agri Stats Reports With Each Other to Compare Sensitive Information ........................ 40
            2. Plant Visits ............................................................................................................................................... 41
            3. Tip Top/Southern Hens ............................................................................................................................. 42
            4. Punishing Deviation from Collusive Prices and Output........................................................................... 47
       E. QUANTITATIVE EVIDENCE OF SUPPLY CUTS AND SUBSEQUENT PROFITABILITY OF THE
            CHICKEN INDUSTRY ........................................................................................................................................ 47
         1.    Unprecedented Supply Cuts in Chicken Production ................................................................................. 47
                 a.       Pilgrim’s and Tyson Made Dramatic Broiler Cuts ............................................................................................... 48
                 b.       Long-Term Reductions in Breeder Flocks Slow the Recovery of Chicken Supply .............................................. 50
            2.        Unprecedented Profits in the Chicken Industry ........................................................................................ 53
            3.        Comparison to the Table Egg Industry ..................................................................................................... 57
                 a.       Differential Supply Decisions between the Chicken and Table Egg Industries .................................................... 57
                 b.       The Table Egg Industry’s Recovery from Avian Influenza .................................................................................. 59
 IV.             MARKET DEFINITION AND POWER .................................................................................................. 61
       A.    INDUSTRY BACKGROUND ............................................................................................................................... 62
            1.  Chicken Processing Is Vertically Integrated ............................................................................................ 62
            2.  Tight Control over Genetics of Primary Input.......................................................................................... 66
       B.    MARKET DEFINITION ..................................................................................................................................... 67
          1.    Product Market Definition........................................................................................................................ 68
                 a.       Chicken Has No Close Demand Substitutes ......................................................................................................... 68
                 b.       Industry Participants Recognize Chicken as a Unique Market ............................................................................. 70
                 c.       Chicken Has Unique Production Facilities ........................................................................................................... 72
            2.        Geographic Market Definition ................................................................................................................. 75
                 a.       The United States Is a Separate and Distinct Geographic Market ........................................................................ 75
                 b.       Lack of Competition from Foreign Imports.......................................................................................................... 75
            3.        SSNIP Test ................................................................................................................................................ 77
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                                             2
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 3 of 358 PageID #:276762



      C.        MARKET POWER ............................................................................................................................................ 80
           1.     Dominant Collective Market Share .......................................................................................................... 80
           2.     Barriers to Entry....................................................................................................................................... 82
                a.       Barriers to New Entry Difficult to Overcome....................................................................................................... 82
                b.       Cost and Time of Broiler Complex Creation Makes New Entry into the Broiler Market Risky .......................... 83
                c.       Know-How Limitations ........................................................................................................................................ 86
                d.       Economies of Scale .............................................................................................................................................. 88
           3.        Direct Evidence of Market Power ............................................................................................................ 89
 V.        OVERVIEW OF OVERCHARGE MODEL THEORY AND EVIDENCE ............................................... 89
      A.      DESCRIPTION ................................................................................................................................................. 89
      B.      CHOICE OF DUMMY VARIABLE START AND END DATES ................................................................................ 92
      C.      PRICE DATA ................................................................................................................................................... 97
      D.      CONTROL VARIABLES .................................................................................................................................... 98
           1.   Control Variables to Account for Supply Factors .................................................................................... 98
                a.       Cost of Chicken Production .................................................................................................................................. 98
                b.       Yield Measures and Technology Change ........................................................................................................... 100
                c.       Frozen Storage.................................................................................................................................................... 104
           2.        Control Variables for Demand Factors .................................................................................................. 104
                a.       Substitution from Alternative Proteins ............................................................................................................... 105
                b.       Income ................................................................................................................................................................ 106
                c.       Seasonality ......................................................................................................................................................... 107
                d.       Atkins ................................................................................................................................................................. 107
                e.       USDA Food Safety and Inspection Service Index .............................................................................................. 107
                f.       Exports ............................................................................................................................................................... 108
           3.     Shocks from Avian Influenza .................................................................................................................. 111
           4.     Other Demand Controls ......................................................................................................................... 112
           5.     Georgia Dock Manipulation ................................................................................................................... 113
      E.        OVERCHARGE REGRESSION RESULTS .......................................................................................................... 114
 VI.            MY ANALYSIS SHOWS COMMON IMPACT OF ELEVATED PRICES ....................................... 118
      A.        THE CHALLENGED CONDUCT LED TO HIGHER AGGREGATE PRICES ............................................................ 119
           1.     Market Structure Makes Anticompetitive Conduct Likely to Produce Class-Wide Injury ...................... 119
                a.       Market Power and Barriers to Entry ................................................................................................................... 119
                b.       Chicken is Homogenous Commodity Product .................................................................................................... 120
                c.       Chicken has Low Demand Elasticity .................................................................................................................. 123
           2. Supply Reductions Lead to Higher Aggregate Prices............................................................................. 123
           3.The Overcharge Regression Confirms that Defendants’ Collusion Enabled Price
             Increases that Cannot be Explained by Natural Supply and Demand Factors ....................................... 128
      B. HIGHER PRICES WOULD HAVE WIDESPREAD IMPACT ACROSS THE CHICKEN PRODUCTS
           PURCHASED BY THE CLASS ........................................................................................................................... 129
        1. Economic Theory Predicts that Reductions in the Supply of Chicken Will Lead to
             Class-Wide Price Increases ..................................................................................................................... 129
        2. Defendants’ Own Analysis Confirms that a Reduction in the Quantity of Chicken
             Produced Will Lead to Higher Prices for Chicken Products “Across the Board” .................................. 130
        3.    Widespread Use of Pricing Benchmarks Leads to Market-Wide Price Effects ...................................... 132
        4. Empirical Analysis Confirms Economic Theory that a Supply Restriction Conspiracy
             Would Result in Higher Prices Across All Class Products ...................................................................... 136
                a.       Overcharge Regression Itself Indicates Widespread Impact............................................................................... 136
                b.       Direct Comparison of Transaction Prices Before and After a Price Shock......................................................... 136
                c.       Annual Overcharges ........................................................................................................................................... 138
      C.        THOSE HIGHER PRICES WOULD HAVE BEEN PASSED THROUGH TO END-USER CONSUMERS ...................... 140
           1.     Economic Theory Supports a Conclusion of Positive Pass-Through to Retail Prices............................ 141
                a.       There Is Extensive Documentary Evidence of Pass-Through in the Chicken Supply Chain .............................. 142
           2.
         Empirical Analysis of the Chicken Supply Chain Indicates Pass-Through in
         Every Distribution Channel ..................................................................................................................... 162
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                                                    3
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 4 of 358 PageID #:276763



             a.      Overview of the Channels that Broilers Take to the Final Consumers Represented by the
                     End-User Consumer Plaintiffs ........................................................................................................................... 163
             b.      Industry-Wide Pass-Through for Fresh Chicken ................................................................................................ 165
             c.      Individual Company Pass-Through Regression Methodology ........................................................................... 167
             d.      Calculation of Pass-Through for Each Stage in the Chicken Retail Sales Channels........................................... 170
 VII.        ESTIMATION OF THE VOLUME OF COMMERCE AND DAMAGE TO THE EUCP CLASS .. 175
   A.       VOLUME OF CLASS PURCHASES ................................................................................................................... 175
   B.       DAMAGES TO INDIRECT PURCHASER CLASS MEMBERS ............................................................................... 182
         1.   Estimating Pass-Through for Each Channel .......................................................................................... 182
         2.   Calculating Weighted Pass-Through Rates for Each Defendant by Channel Volume of Commerce ..... 184
 VIII.       CONCLUSION .......................................................................................................................................... 187




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                                         4
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 5 of 358 PageID #:276764




                                     I.      INTRODUCTION

 A.     Experience and Qualifications

        1.      My name is David L. Sunding. I am the Thomas J. Graff Professor in the College
 of Natural Resources at UC Berkeley, where I have been a tenured professor in the Department
 of Agricultural and Resource Economics since 2000. In October 2020, I became a Professor of
 the Graduate School at Berkeley. In addition to my academic appointment, I am also the
 President of The Brattle Group, an economic and financial consulting firm based in Boston, MA.
 I received a Ph.D. in Agricultural & Resource Economics from University of California,
 Berkeley in 1989, an M.A. in African Area Studies from the University of California, Los
 Angeles in 1986, and a B.A. in Economics from Claremont McKenna College in 1983. My
 curriculum vitae, which includes a list of my testimony in the last four years, is attached to this
 report as Appendix A.
        2.      I have taught graduate and undergraduate courses in microeconomic theory,
 industrial organization, environmental and resource economics, and law and economics. I served
 two terms as chair of Berkeley’s Department of Agricultural and Resource Economics and am a
 founding director of the Berkeley Water Center. Before joining the UC Berkeley faculty, I taught
 economics and law at Boston College.
        3.      In addition to my academic and consulting work, I served as Senior Economist at
 the Council of Economic Advisers in the Clinton White House from 1996-1997, I have advised
 numerous government agencies on the development of regulatory interventions. I have testified
 before Congress and served on panels of the National Academy of Sciences and the USEPA’s
 Science Advisory Board.
        4.      My involvement in this litigation began in 2018. My compensation for time spent
 on this matter is $800 per hour. This compensation does not depend on the opinions and
 conclusions I reach or the outcome of this litigation. My analysis of this matter is continuing, and
 I reserve the right to supplement and revise my opinions as additional information becomes
 available to me.
        5.      In forming the opinions herein, I have relied on public sources and defendants’
 internal documents and data produced to date in the context of the litigation. A list of documents
 relied upon is attached as Appendix B.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                    5
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 6 of 358 PageID #:276765




             6.       I understand the plaintiffs in this matter are seeking to certify the end-user
 consumer class in this matter defined as follows:
                      All persons and entities who indirectly purchased the following
                      types raw chicken, whether fresh or frozen: whole birds (with or
                      without giblets), whole cut-up birds purchased within a package,
                      breast cuts or tenderloin cuts, but excluding chicken that is
                      marketed as halal, kosher, free range, organic, diced, minced,
                      ground, seasoned, flavored or breaded – from defendants or co-
                      conspirators for personal consumption in the Repealer Jurisdictions
                      from January 1, 2012 to July 31, 2019.

 The Repealer Jurisdictions are those states which have “repealed” the Supreme Court’s holding
 in Illinois Brick Co. v. Illinois1 and which provide standing to indirect purchasers of a price-fixed
 good.2 The defendants in this case include the world’s largest processors of chicken.3 Excluded
 from the class are the defendants and co-conspirators, any entities or personnel related to the
 defendants and co-conspirators, government entities, and any judicial officers involved in this
 proceeding.

 B.          Assignment

             7.       I have been asked by counsel for the end user consumer plaintiffs to address the
 availability of methods common to the class to demonstrate: (1) whether defendants could
 collectively exercise market power in a relevant antitrust market; (2) whether the structure of the
 market for chicken is conducive to successful collusion; (3) whether common methods and


      1
          Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977).
      2
       For the purposes of this class certification motion, those jurisdictions are: California, District of Columbia,
 Florida, Hawaii, Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota, Missouri, Nebraska, Nevada,
 New Hampshire, New Mexico, New York, North Carolina, Oregon, Rhode Island, South Carolina, South Dakota,
 Tennessee, Utah, and Wisconsin.
      3
        These are the following: Agri Stats, Inc., Claxton Poultry Farms, Inc.; Norman W. Fries, Inc., d/b/a Claxton
 Poultry Farms, Inc., Fieldale Farms Corporation, Foster Farms, LLC; Foster Poultry Farms, George’s, Inc.; George’s
 Farms, Inc., Harrison Poultry, Inc., House of Raeford Farms, Inc., Koch Foods, Inc.; JCG Foods of Alabama, LLC;
 JCG Foods of Georgia; LLC, Koch Meat Co., Inc., Mar-Jac Poultry, Inc.; Mar-Jac Poultry AL, LLC; Mar-Jac
 AL/MS, Inc.; Mar-Jac Poultry, LLC; Mar-Jac Holdings, LLC, Mountaire Farms, Inc.; Mountaire Farms, LLC;
 Mountaire Farms of Delaware, Inc., O.K. Foods, Inc.; O.K. Farms, Inc.; O.K. Industries, Inc., Peco Foods, Inc.,
 Perdue Farms, Inc.; Perdue Foods LLC, Pilgrim’s Pride Corporation, Sanderson Farms, Inc.; Sanderson Farms, Inc.
 (Foods Division); Sanderson Farms, Inc. (Production Division); Sanderson Farms, Inc. (Processing Division),
 Simmons Foods, Inc.; Simmons Prepared Foods, Inc., Tyson Foods, Inc.; Tyson Chicken, Inc.; Tyson Breeders,
 Inc.; Tyson Poultry, Inc., and Wayne Farms, LLC.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                 6
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 7 of 358 PageID #:276766




 evidence can demonstrate whether collusion caused widespread harm across the class; and
 (4) whether common methods and evidence can be used to quantify the damages to the class
 caused by defendants’ collusion. The products I have been asked to offer opinions on are those
 outlined in the class definition, but more generally whole birds with or without giblets and breast
 meat.

 C.         Summary of Conclusions

            8.       I conclude that:
                 a) The market for chicken produced in the United States is a relevant antitrust
                     product market. A given set of products (goods or services) constitutes a relevant
                     antitrust market if an actual or hypothetical single seller controlling all the output
                     of these products could profitably raise prices above the competitive level by a
                     small but significant and non-transitory amount. The standard methodology for
                     defining a relevant antitrust market, which is reflected in the joint United States
                     Department of Justice and FTC Horizontal Merger Guidelines,4 reflects these
                     principles. I conduct a SSNIP test to determine whether a hypothetical monopolist
                     in the provisional market for chicken could profitably implement a “significant,”
                     non-transitory increase in price (a “SSNIP”), with 5% being the standard rule of
                     thumb. Using conservative assumptions regarding margins and the own-price
                     demand elasticity for chicken, I show that the SSNIP test is easily passed.
                     Accordingly, I conclude that the market for chicken produced in the United States
                     is a relevant antitrust product market.
                 b) There are common and well recognized methods and evidence that establishes
                     Defendants collectively exercised their market power in the market for chicken
                     produced in the United States. In addition to showing high collective market share
                     in a relevant market with barriers to entry, I also used well established
                     econometric methods to show that Defendants collectively increased chicken
                     prices above the competitive level during the class period.




      4
          Merger Guidelines §§2 and 4.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                         7
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 8 of 358 PageID #:276767




          c) The structure of the market for chicken has characteristics that make it conducive
             to successful collusive behavior. Chicken processing is vertically integrated from
             the stage in which day-old chicks are acquired from genetics companies to the
             stage at which final products are distributed for consumption. Processors maintain
             tight control over the genetics of their primary input. Chicken has no close
             substitutes and there is little foreign competition. The defendants have a dominant
             market share in the relevant market, producing between 96.0% and 98.0% in the
             relevant market. There are significant barriers to entry that limit competition in
             the broiler industry, including the capital cost of constructing new processing
             facilities, the need to recruit contract farmers who grow the chickens to maturity,
             know-how limitations, and economies of scale.
          d) To test whether the challenged conduct resulted in elevated prices for class
             products during the class period, I estimate the parameters of what economists
             refer to as a “reduced form price equation” (also referred to throughout as my
             “overcharge regression”). A reduced from price equation is a well established
             economic tool that is commonly employed in antitrust litigation and describes the
             relationship between observed market prices and fundamental factors influencing
             supply and demand. Explanatory variables in my model include supply-side
             factors such as grain prices (because the cost of corn and soybeans is a major
             determinant of the cost of growing chickens), and demand factors including
             household income, dietary preferences and the prices of substitute products such
             as beef and pork. I estimate the reduced form price equation based on over 2.7
             million transactions in the broiler industry. The estimation results confirm that
             wholesale prices for whole birds and breast meat sold by the defendants were
             significantly elevated during the class period relative to levels that would be
             expected under competitive conduct based on the fundamental factors included in
             the model. Specifically, I conclude that whole bird prices were elevated by 13.5%
             and breast meat prices were increased by 17.0% during the class period. These
             results are highly statistically significant, and robust to alternative specifications
             of the overcharge regression. They are also supported by a corroborating analysis


 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                  8
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 9 of 358 PageID #:276768




                  of USDA whole bird and breast meat price data going back as far as 1989 as well
                  as an examination of Defendants’ profit margins as reflected in the figure below.




 Sources/Notes: 12-month moving average of price and cost. Dashed gray and red lines (before 2004) give
                           variable cost with fixed costs removed. Price is wholesale whole bird price as collected
 by AMS at the USDA. See figure_variable_vs_wholesale.do in my backup.

                  Thus, I conclude that common methods and evidence demonstrate that the
                  challenged conduct led to an artificially increased price of chicken in the relevant
                  market.
              e) I undertake several analyses using well established economic tools to evaluate
                  whether the challenged conduct resulted in higher prices market-wide, and
                  whether those higher prices impacted all or nearly all products purchased by the
                  class. First, my overcharge model disaggregates the overcharge by part and
                  concludes that prices were elevated for both whole birds and for breast meat. I
                  also estimate a version of my overcharge model that disaggregates overcharges by
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           9
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 10 of 358 PageID #:276769




              year and shows that the annual overcharge is positive for every year of the class
              period for both whole birds and breast meat. Second, I review the documentary
              record established in this case and demonstrate that the defendants themselves
              believed that chicken is a homogeneous commodity product (i.e., chicken
              produced by one processor is interchangeable with chicken produced by another
              processor) and, consistent with economic theory, restricting the supply of
              chickens would elevate prices in all parts of the market. Third, to support the idea
              that movements in aggregate price will be broadly shared by all products, I
              performed a price movement analysis examining specific episodes in which there
              is a change in the average price of breasts or whole chickens of the same
              magnitude as the overcharge measured by my overcharge regression. In order to
              perform this analysis, I compare the prices of the exact same products, sold before
              and after a price shock. For each of the price shocks examined, I matched all of
              the transactions for the same product purchased by the same direct purchaser in
              the same month of the year before and after the shock. For those product-
              customer pairs that had transactions both before and after any of these price
              shocks, I find that products representing 92% of the volume of chicken sold
              moved in the same direction as the price shock. Based on these independent lines
              of analysis, I conclude that common methods and evidence show that the
              challenged conduct resulted in higher prices market-wide, and that those higher
              prices impacted all or nearly all products purchased by the class.
           f) Next, I address the question of whether wholesale price changes caused by the
              challenged conduct were “passed through” to retail prices. Ample documentary
              evidence produced in this case establishes that the defendants themselves operated
              under the assumption that wholesale price changes would result in changes in
              retail prices. This belief is consistent with economic theory given the competitive
              nature of the retail grocery industry (i.e., retail grocers must at least cover their
              variable costs). Using established economic techniques I conducted an
              econometric analysis of firm-specific pass-through using data from individual
              grocers, club stores, distributors, trader/brokers, and parts processors. The firms in
              my sample account for 88.7% of the national club store volume of commerce and

 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                   10
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 11 of 358 PageID #:276770




              54.1% of the retail grocery volume (easily the two largest channels through which
              chicken is sold in the United States). In every case, I find a positive and
              statistically significant pass-through rate, with the grocery channel pass-through
              rate averaging 80% and the club store pass-through averaging 98%. These results
              are supported by my corroborating analysis of national USDA retail-wholesale
              price spreads for poultry. For these reasons, I conclude that common methods and
              evidence establish that higher prices paid by direct purchasers were passed
              through to all or nearly all class members.
           g) Econometric analysis can quantify the amount by which the challenged conduct
              inflated chicken prices and quantify the percent of those overcharges that were
              “passed through” to indirect purchaser class members. My overcharge model
              establishes the percentages by which whole bird and breast meat prices were
              inflated during the class period. My pass-through analysis then quantifies the rate
              at which wholesale price changes were reflected in retail prices paid by
              consumers. Because I calculate pass-through separately for different types of
              firms (e.g., retail grocers, club stores, distributors, etc.), I am able to specify a
              pass-through rate for fourteen separate sales channels (e.g., Processor-Grocer-End
              Purchaser, Processor-Distributor-Grocer-End Purchaser, Processor-Club Store-
              End Purchaser, etc.). Total pass-through rates for every channel are positive and
              statistically significant, and range from 44.1% to 87.4%.
           h) I conclude that common methods and evidence can be used to quantify the
              damages to the class caused by defendants’ collusion. Combining the results of
              my overcharge and pass-through models and based on an estimate of the total
              volume of commerce, my provisional estimate of damages suffered by class
              members is $3.916 billion. Exemplary damages by defendant are reflected in
              Table 1 below.




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                   11
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 12 of 358 PageID #:276771




                   Table 1: Exemplary Damages Estimate to Proposed Class




        Sources:
                     (a)    Table 13
                     (b)    Table 13
                     (c)    (b) x (Overcharge estimate/(1+Overcharge estimate). Overcharge estimate from workpapers:
                            Central_overcharge_results.xlsx; OC_regression_defendant_main.do
                     (d)    Processor-specific Retail Grocer channel pathway weighted average passthrough; See workpapers: [PROCESSOR
                            NAME].xlsx; Tab: TABLE_CHANNELS.]
                     (e)    (c) x (d)
                      (f)   Table 13
                     (g)    (f) x (Overcharge estimate/(1+Overcharge estimate). Overcharge estimate from workpapers:
                            Central_overcharge_results.xlsx; OC_regression_defendant_main.do
                     (h)    Processor-specific Club Store channel pathway weighted average passthrough; See workpapers: [PROCESSOR
                            NAME].xlsx; Tab: TABLE_CHANNELS.]
                      (i)   (g) x (h)
                      (j)   (e) + (i)




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             12
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 13 of 358 PageID #:276772




      II.        A BRIEF BACKGROUND ON CHICKEN PRODUCTION AND CHICKEN
                              PRODUCTION LEVELS OVER TIME

 A.         Chicken Production

            9.     The broiler chicken industry has achieved substantial efficiency improvements in
 the past 50 years, leading to price reductions and increased consumption of chicken for the
 typical American consumer from just half a pound in 1934 to over 95 pounds today.5 That
 efficiency derives from a few elements: 1) bird genetics optimization, 2) vertical integration, and
 3) scale of production. The chicken supply chain is a seven-part process, illustrated in Figure 2
 below, including primary breeder flocks, pullet farms, breeder farms, hatcheries, broiler grow-
 out farms, processing, and distribution. Chicken production is vertically integrated from the stage
 in which day-old chicks (called pullets and cockerels) are acquired by chicken processors from
 genetics companies such as Cobb-Vantress, to the final distribution of chicken products sold for
 consumption.6




 Source: Tyson Foods, Inc. Fiscal 2013 Fact Book


      5
       Floyd A. Lasley, Harold B. Jones Jr, Edward Easterling, and Lee Christensen. “The US Broiler Industry,”
 Agricultural Economic Report 591 (1988), p. 8; Per Capita Consumption of Poultry Livestock, 1960 to Forecast
 2012, in Pounds, National Chicken Council (Sept. 16, 2020), https://www.nationalchickencouncil.org/about-the-
 industry/statistics/per-capita-consumption-of-poultry-and-livestock-1965-to-estimated-2012-in-pounds/.
      6


 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                          13
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 14 of 358 PageID #:276773




           10.        Broiler production begins at the genetics companies.



                                                     7
                                                         Figure 3 illustrates the generations of chickens
 controlled by genetics companies (in blue) and chicken processors (in green).




                                         10




                             Figure 3: Generations of Chicken Breeding Stock




           11.
                                                                                                           (6

     7
                                                                      579.
     8
         As of 2014



                                               not valued outside of an industrial meat production context because their
 weak legs, heart issues, poor foraging ability, and poor heat tolerance (DPP0000000052-062 at 052).
     9
                                  “Cobb Grandparent Management Guide,” Cobb-Vantress (2011), p. 4,
 https://www.cobb-vantress.com/assets/Cobb-Files/management-guides/5de5208454/3450c490-bbd7-11e6-bd5d-
 55bb08833e29.pdf.
     10
       This creates a form of protection for intellectual property because broilers with the same profile cannot be
 obtained from the eggs of current broilers.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                              14
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 15 of 358 PageID #:276774




     11
          Deposition of
                                                        t 579-580.
     12
          For example,



 “New Product Profile series for Cobb family of breeds,” The Poultry Site (March 29, 2005)
 https://thepoultrysite.com/news/2005/03/new-product-profile-series-for-cobb-family-of-breeds.)


                                                         60).
     13

     14

                                                        arch 14, 2019, p. 42:3-6.
     15
          Deposition of
                                                                                                  March 14, 2019,
 pp. 314:11-315:4, 315:23-316:11.
     16
       For example, see the Chart for the Cobb 500 “Cobb500 FF Parent Rearing Management Record,” Cobb
 Vantress, https://www.cobb-vantress.com/assets/Cobb-Files/product-guides/9f122c1791/500-FF-GRAMS-1118.pdf.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           15
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 16 of 358 PageID #:276775




     17




                                                     at 228.
     19
          Deposition of          March 14, 2019, pp. 314:25-315:1.
     20



 (Deposition of Benny Bishop, Peco COO, March 21, 2019, pp. 231:11-17, 263:6-24).
                                                                       Deposition of Robert Rosa, March 14,
 2019, p. 316:15-17.
     21
                                     at 740 (Exhibit 1445).
     22



     23
                           at 010.
     24
                               at 172.
     25
          Deposition of                                                   November 7, 2018, pp. 50:20-51:2.
     26
                               at 890.
     27
                                     890.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                               16
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 17 of 358 PageID #:276776




     28
                                     038. Threat of disease is a salient determinant in the structure of raising birds.
 Farms invest in bird and rodent control measures to prevent pathogen introduction. To reduce transmission between
 flocks on a farm, once a flock has been sent for processing, the barn in which it was raised is disinfected and kept
 empty for a period of time (James M. MacDonald, Technology, Organization, and Financial Performance in U.S.
 Broiler Production, EIB-126, U.S. Department of Agriculture Economic Research Service (2014) pp. 18, 21). One
 benefit of raising birds on multiple farms as opposed to a single farm is the biosecurity benefit as this structure limits
 the spread of pathogen outbreaks (Tomislav Vukina, and Porametr Leegomonchai. “Oligopsony Power, Asset
 Specificity, and Hold-up: Evidence from the Broiler Industry,” American Journal of Agricultural Economics 88, no.
 3 (November 2006): 589-605, p. 592). The routine preventative use of antibiotics to stave off disease and improve
 growth has been curtailed in recent years as customers and fast food establishments have increasingly demanded
 antibiotic free chicken (James M. MacDonald, Technology, Organization, and Financial Performance in U.S.
 Broiler Production, EIB-126, U.S. Department of Agriculture Economic Research Service (2014) pp. 21-22).
     29
        Tomislav Vukina and Porametr Leegomonchai, “Oligopsony Power, Asset Specificity, and Hold-up:
 Evidence from the Broiler Industry,” American Journal of Agricultural Economics 88, no. 3 (November 2006): 589-
 605, p. 592.
     30
                              t 892. These contracts are helpful to growers in some respects, because they insulate
 farmers from overall market shock, weather, and disease (James M. MacDonald, Technology, Organization, and
 Financial Performance in U.S. Broiler Production, EIB-126, U.S. Department of Agriculture Economic Research
 Service (2014) p. 27) and                                                     at 038). Contract farming has also
 been the source of much controversy, as contract growers often have little ability to switch their relationship to
 another processor for more favorable pay because birds cannot be shipped over long distances to reach competitors
 (James M. MacDonald, Technology, Organization, and Financial Performance in U.S. Broiler Production, EIB-
 126, U.S. Department of Agriculture Economic Research Service (2014), p. 29; Hamilton, S.F. and Sunding, D.L.,
 “Joint Oligopsony‐Oligopoly Power in Food Processing Industries: Application to the US Broiler Industry,”
 American Journal of Agricultural Economics (2020), https://doi-org.ezproxy.library.wisc.edu/10.1111/ajae.12115).
     31
        Tomislav Vukina, and Porametr Leegomonchai. “Oligopsony Power, Asset Specificity, and Hold-Up:
 Evidence from the Broiler Industry.” American Journal of Agricultural Economics 88, no. 3 (November 2006): 589-
 605, p. 592.
     32
       James M. MacDonald, Technology, Organization, and Financial Performance in U.S. Broiler Production,
 EIB-126, U.S. Department of Agriculture Economic Research Service (2014), p. 20.
                                               at 041).
     33
                                012.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                               17
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 18 of 358 PageID #:276777




            15.     Birds are grown


                          Facilitating the trend
                                                                                                   Once at the
 desired size,
                               36




            16.     At the slaughterhouse, birds must be promptly processed to minimize bird stress
 and loss. Birds that die before entering the slaughterhouse are not usable



                                                                                  41
                                                                                       As a result, uniformity is


     34
                             039; Deposition of
 November 7, 2018, p. 389:11-14.
     35
                                      849.
     36
      They are called young chickens because they are slaughtered before the females reach sexual maturity. Birds
 beyond sexual maturity are usually called stewing hens, spent hens, or spent fowl.
     37
                                    at 049.
     38
       See 21 U.S.C. § 331 (prohibiting sale of “adulterated” meat); 9 C.F.R. § 301.2 (defining adulterated as “the
 product of an animal which has died otherwise than by slaughter”).
     39
          Deposition of                                                          ovember 7, 2018, p. 401:3-6.
     40
        Traditionally chickens ready for processing were retained and fed in a holding area at the processing plant.
 Georgia processors innovated by scheduling truck load deliveries to bypass the need for a holding area and by
 increasing volume and processing speeds. As a benchmark for low prices, Georgia became an industry standard for
 wholesalers and retailers. The Georgia dock price began as a live bird price in 1966, but as the industry became
 vertically integrated, the live price became mostly a transfer price and in 1972 the Georgia dock was changed to the
 price of finished whole birds (Larry Cole, Communication in Poultry Grower Relations: A Blueprint to Success
 (Ames, Iowa: Iowa State University Press, 2000), p. 6;
 at 183).
     41
                                    at 042.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            18
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 19 of 358 PageID #:276778




 prized.42




          17.    For these reasons a processing plant requires coordination of every element—
 breeder egg laying, chick placement, grain milling, grow-out schedule, and bird arrival at the
 processing dock—to minimize slaughter delays and maximize uniformity in size.46
          18.    A single bird produces many parts: breasts, tenders, wings, leg quarters that
 consist of drums and thighs, as well as less desirable parts such as trim, offal, paws (feet), and
 inedible parts. The front half of the bird—breasts, tenders, and wings—is white meat and fetches
 the highest market price, while the back half of the bird—leg quarters and derived parts—is dark
 meat and lower value. But a chicken grower does not have the option of only growing the most
 profitable parts. While a producer might, for example, like to grow 5 breasts for every 2
 drumsticks, it cannot. The fixed proportions of the bird constrain the ratio of outputs. Supply will
 be based on the profitability of the whole bird. This will require the producer to undersupply
 high-demand parts and oversupply low-demand parts compared to a hypothetical world where
 each part could be grown in isolation. Traditionally, breast meat has had the highest demand and
 was the most expensive part in the United States. Because other parts had low demand, the breast
 meat price had to cover a disproportionate share of the cost of growing a full chicken.
          19.    Over time, producers have found ways to reduce the price pressure on breast
 meat. Chicken genetics have increased the share of breast meat on birds. This increases the
 supply (and decreases the price) of breast meat, without changing the supply of other parts.



     42
       James M. MacDonald, Technology, Organization, and Financial Performance in U.S. Broiler Production,
 EIB-126, U.S. Department of Agriculture Economic Research Service (2014), p. 11.
     43
                                 051.
     44
                                 039.
     45
                               at 039-042.
     46
       James M. MacDonald, Technology, Organization, and Financial Performance in U.S. Broiler Production,
 EIB-126, U.S. Department of Agriculture Economic Research Service (2014), p. 11.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                        19
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 20 of 358 PageID #:276779




 Processors have also worked to increase demand for low-value parts. Domestically, the buffalo
 wing market has elevated the demand for wings and their price




                                                                         In the long run, these taste
 and technology changes are often slow-moving but help to explain why part prices may follow
 different long run trajectories.

 B.        Chicken Production Levels Over Time

           20.   To understand the chicken processors’ actions and the departure from increasing
 supply during the relevant periods in this case, it is illustrative to review the trend in broiler
 production over recent decades. Figure 4 below shows the growth in broiler production between
 1989 and 2019 in terms of the number of broilers slaughtered (head), the pounds of production,
 and the average bird weight from the USDA Poultry Slaughter report. Chicken processors grew
 more and heavier birds, dramatically increasing the pounds of chicken available to American
 consumers. Average bird weight increased by almost two pounds during this time. However,
 beginning in 2008, defendants made unprecedented cuts to both the number of chickens and the
 pounds of chicken produced.




      47
                            at 341.
      48
                            at 341.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                      20
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 21 of 358 PageID #:276780




                           Figure 4: Annual Broiler Production, 1989-2019




 Source: USDA NASS Poultry Slaughtered Report, Young Chickens Series. Blue Line: Total Annual Head
 Slaughtered. Red Line: Total Annual Pounds of Slaughter. Green Line: Average Bird Weight of Chickens
 Slaughtered. See demonstratives_USDA.do in my backup.

          21.     On production growth trends, the USDA Economic Research Service’s James
 MacDonald writes: “Between 1960 and 1995, U.S. broiler production grew by 5.6 percent per
 year, driven in part by rapid productivity growth, which led to falling real retail prices, and in
 part by the introduction of a wide range of new chicken products. However, annual growth was
 cut nearly in half during 1995-2008; production declined in 2009 and has grown very slowly
 since.”49 This report also indicates, “Production of broilers, measured in live-weight pounds,
 grew by 5.2 percent per year between 1960 and 2003, but growth since 2003 slowed to just 1.3
 percent per year, and production declined in 2009 and 2012.”50 Mr. MacDonald also states:
 “Total live-weight production reached 49.8 billion pounds in 2008, but did not exceed that figure
 until 2013.”51



     49
       James M. MacDonald, Technology, Organization, and Financial Performance in U.S. Broiler Production,
 EIB-126, U.S. Department of Agriculture Economic Research Service (2014), page iii.
     50
       James M. MacDonald, Technology, Organization, and Financial Performance in U.S. Broiler Production,
 EIB-126, U.S. Department of Agriculture Economic Research Service (2014), page iii.
     51
       James M. MacDonald, Technology, Organization, and Financial Performance in U.S. Broiler Production,
 EIB-126, U.S. Department of Agriculture Economic Research Service (2014), page 6.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                         21
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 22 of 358 PageID #:276781




   III.        QUALITATIVE AND QUANTITATIVE REVIEW OF EVIDENCE, COMMON
                 TO THE CLASS, CONSISTENT WITH ALLEGATION OF COLLUSION

             22.      Economists are trained to study markets and evaluate factors that influence
 demand and supply and how prices and quantities are determined. Application of economic
 principles play an important role in identifying collusion. Applying my extensive expertise in
 this type of analysis, and as I will elaborate in the remainder of my report, I conclude that, using
 methods common to the class, there is common qualitative and quantitative economic evidence
 capable of demonstrating whether the alleged collusion had market-wide impact.
             23.      As part of that evaluation, particular features of the information directly and
 indirectly communicated among the defendants can be used to assist in determining whether
 there is evidence of collusion. In this section, I briefly review evidence, common to the class, of
 coordinated supply cuts leading up to the class period, defendants’ efforts to stabilize the prices
 of chicken, defendants’ monitoring of output, as well as quantitative evidence of supply cuts and
 the profitability of the defendants. From this review, I find that this common evidence is
 consistent with plaintiffs’ allegation that defendants colluded to stabilize chicken production and
 price.

 A.          Evidence Common to the Class Is Consistent with Allegations of a Conspiracy
             Beginning in 2008 and Coordinated Supply Cuts in the Run-Up to the Class Period

             24.      In the early 2000s, the chicken industry was characterized by boom and bust
 cycles: as prices for chicken rose, chicken processors increased their output to earn more profits;
 then, as production expanded, supply outstripped demand, and chicken prices fell.52
             25.      Between 2000 and 2007,




                                  53




      52
           TF-0004096756-790 at 770.
      53
           Plaintiffs’ Exhibit 2826 (                                      t 42.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                          22
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 23 of 358 PageID #:276782




               26.     In 2007,



                                          54
                                               Second, in the fall of 200




               27.     When Tyson rejoined
                                               Later that year,


                                                                                                   57
                                                                                                        By the end of
 2007,
                                  8




        54
             Deposition of              October 2, 2018, pp. 19:12-20:9; 216:3-13; 246:10-16.
        55

        56
             Deposition of                     May 3, 2019, pp. 34:8-35:13. See also                             288-
 294.
        57
             Deposition of Michael Donohue, May 3, 2019, pp. 37:22-38:25 and 41:9-49:15; Plaintiffs’ Exhibits 2211
 (
        58
        Fieldale Farms’ Objs. & Resps. to DPPs, CIIPPs, and EUCPs’ Second Interrogs. to All Defs. at 2-4, Feb. 27,
 2018; Foster Farms Defs.’ First Suppl. Answers & Objs. to All Pls.’ Second Interrogs. at 12-15, 19-20, Aug. 3,
 2018; George’s Defs.’ Suppl. Objs. & Resps. to DPPs, CIIPPs AND EUCPs’ Interrog. Nos. 4, 5 & 7 to All Defs. at
 1-5, Sept. 12, 2018; Claxton Poultry Farms’ Objs. & Resps. to All Pls.’ First Interrogs. to Claxton Poultry, Harrison
 Poultry, & Mar-Jac Poultry at 8-11, Apr. 30, 2018; House of Raeford Farms, Inc.’s Resps. & Objs. to DPPs, CIIPPs
 and EUCPs Second Interrogs., Attach. AP-4(1) at 16-18, Feb. 27, 2018; Koch Defs.’ Objs. & Resps. to DPPs,
 CIIPPs, and EUCPs Second Interrogs. to all Defs. at 7-8, Feb. 27, 2018; Koch Defs.’ Am. Objs. & Resps. to
 Interrog. No. 4 of DPPs, CIIPPs, and EUCPs’ Second Interrogs. to All Defs. at 7-10, July 28, 2020; Mar-Jac Defs.’
 Resps. & Objs. to Pls.’ First Interrogs. to Claxton, Mar-Jac & Harrison at 10-13, Apr. 30, 2018; Mountaire Defs.’
 Objs. & Resps. to DPPs, CIIPPs and EUCPs’ Second Interrogs. to All Defs. at 5-7, Feb. 27, 2018; OK Food Defs.’
 Objs. & Resps. to DPPs, CIIPPs and EUCPs’ Second Interrogs. to All Defs. at 8-9, Feb. 27, 2018. Peco Foods Inc.’s
 Resps. & Objs. to All Pls.’ Second Interrogs. to All Defs. at 5-8, Mar. 2, 2018.Perdue Defs.’ Objs. & Resps. to All
 Pls.’ Second Interrogs. at 6-8, Feb. 27, 2018. Pilgrim’s Pride Corp.’s Resps. & Objs. to DPPs, CIIPPs and EUCPs’
 Second Interrogs. to All Defs. at 3-8, Feb. 27, 2018. Sanderson Farms Defs.’ Am. Objs. & Resps. to DPPs, CIIPPs,
 and EUCPs Second Interrogs. to All Defs. at 5, Feb. 18, 2020. Simmons Defs.’ Suppl. Resps. & Objs. to All Pls.’
 Second Interrogs. to All Defs. at 4-7, Mar. 30, 2018.Tyson Defs.’ Objs. & Resps. to All Pls.’ Second Interrogs. to

 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                  23
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 24 of 358 PageID #:276783




            28.




            29.     At the beginning of 2008, rising grain prices and the onset of the Great Recession
 put significant pressure on the industry’s profit margins.




            30.     After                                        Pilgrim’s announced that it would close
 facilities to reduce industry supply.63 Fieldale—a privately held chicken processor—published a
 press release on April 3, 2008, announcing a 5% supply cut.64


                                later that same day, Amick announced a 7% production cut.66 Other
 producers announced production cuts or cut production shortly thereafter, including Simmons




 All Defs. at 4-8, Feb. 27, 2018. Wayne Farms LLC’s Objs. & Resps. to All Pls.’ Second Interrogs. at 9-13, Feb. 18,
 2018.
     59
          Deposition of               arch 18, 2019, Exhibits 1500, 1501, 1505, 1508, 1515.
     60
       Deposition of              March 18, 2019, Exhibit 1501; Deposition of                 arch 18, 2019, p.
 86:11-17; Deposition               March 18, 2019, Exhibit 1500.



     62
        Deposition of                       une 19, 2019, pp. 109-112 and Exhibit 2952
 at 598).
     63
                            at 145.
     64
          AGSTAT-14585362-363 at 363.
     65
                                 at 362.


 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            24
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 25 of 358 PageID #:276784




 (6%), Cagle’s (4%), Wayne Farms (2%), OK Foods (8%), and Peco (a “greater than industry”
 cut).67
            31.        Documents I have reviewed in this case suggest that
                                                                                   or example



                              8




                                                                       70


            32.        Documents I have reviewed in this case are consistent with plaintiffs’ allegations
 that coordinated supply cuts by the chicken processors began in mid-2008. For example, in a
 May 2008 earnings call,                                 encouraged other chicken processors to restrict
 supply, noting that “
                                                            He continued, “


                                                    71


            33.        One month later, on June 17, 2008,




                             73




     67
       PILGRIMS-0009979434-436 at 435 (Simmons cut); PILGRIMS-0009979434-436 at 436 (Cagle’s cut); TF-
 0002728778 at p. 2 (Wayne cut); WF-0000985366-87 at 87 (confirming Wayne cut); OKFoods_0000004086 (OK
 Foods cut); and PECO0000162795-814 at 799 (Peco cut).
     68
          Deposition                 October 2, 2018               (Exhibit 23).
     69
          Deposition                 October 2, 2018,                xhibit 23).
     70
          Depositio                  October 2, 2018,              (Exhibit 23).
     71
                                      494.
     72

     73


 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           25
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 26 of 358 PageID #:276785




           34.




           After the presentation,                                      “
                                                                             6


           35.     In August 2008,
                                 In an August 2008 email
                                                                                             “I




                                                                                             .”80
           36.     As before,
         On January 26, 2011,




 efforts to reduce production would have had little effect on volumes of meat available to the



    74
         Deposition of           ol. 1, March 18, 2019, pp. 178:2-179:14.
    75
                                 797, 852.
    76
         Deposition of                         19, 2019, Exhibit 2959            at 519).
    77
         Deposition of                 June 19, 2019, Exhibit 2959               at 519).
    78
         Deposition of                 June 19, 2019, Exhibit 2959               at 519).
    79
         Deposition of                     une 19, 2019, Exhibit 2960            at 622).
    80
                                at 1984.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           26
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 27 of 358 PageID #:276786




                                                      In his column,




                         83


           37.




    81
      Deposition of            May 3, 2019, Exhibit 2217               t 246 and 248)
 [emphasis added].
    82
         Deposition of         May 3, 2019, Exhibit 2217               t 248).
    83
                              at 254.
    84
         Deposition of           une 19, 2019, pp. 251:14-252:4.
    85
         Deposition of           une 19, 2019, pp. 264:12-265-2.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                 27
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 28 of 358 PageID #:276787




                           86


           38.        Chicken processors announced or implement deep production cuts in 2011. For
 example, Tyson indicated in an earnings calls that they were cutting production.87 Sanderson
 announced the delay of construction on a second processing plant in North Carolina.88
                                                                                                           9


           39.        Chicken processors also shared non-public information concerning planned cuts.
 For example,
                                                                                           0
                                                                                               On February 11 or
 12, 2011,


                                                                                      92


           40.        Defendants also assured each other that they would not “cheat” on the agreement
 by increasing supply during this period. For example,


                                                                    93
                                                                            Three days later,
                                                                        4


           41.        On April 13-14, 2011,




    86
         Deposition of                    June 19, 2019, p. 304:23-305:20.
    87
         TF-0000033985-34008 at 993-994.
    88
         Sanderson-0000404684-710 at 686.
    89
         See, e.g.,                         at 241


    90
                                   315.
    91
         Deposition of                arch 21, 2019, pp. 155:20-156:15 and p. 158:13-22 also (Exhibit 720.)
    92
         Deposition of                arch 21, 2019, p. 81:7-12.

    93


                                                      (Exhibit 1066);                          xhibit 1067).
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           28
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 29 of 358 PageID #:276788




                                                  .95 At the conference, it appears that at least one executive
 shared their non-public plans to further cut production.96
            42.     Other conferences and meetings gave the processor defendants the opportunity to
 meet in person and then plan further supply cuts. For example, on June 10, 2011,


                             ttended a conference in White Sulfur Springs, West Virginia.97 Four days
 later,
                                   .98
            43.     Even producers who have characterized themselves as companies


                                                        On July 27, 2011,




                                   ”100 Around the same



                                                                                                 01


            44.     Likewise, Sanderson announced plans to keep a production cut of 4% in place
 through at least January 2012.102 Sanderson                                                      monitor industry
 supply and provide information on how much supply cuts would increase prices.103

     95
          30(b)(6) Deposition of                   ebruary 7, 2019, pp. 82:5- 83:6, 87:3-91:8; Ex. 1068

     96

     97
                                   041 (Exhibit 725). Additional attendees included individuals from AJC
 International, a retiree from Gold Kist, and a USAPEEC representative.
     98
       Deposition of                          arch 21, 2019, pp. 225:24-228:25. Exhibit 724 (
 936) and Exhibit 1632 (P
     99
          Deposition of                                January 25, 2019, 3179283-1, Vol. I, at 246:19.
     100
                           [emphasis added].
     101
                                         t 579.
     102
           DPP0000019275.
     103
        30(b)(1) and 30(b)(6) Deposition of                     March 14, 2019, pp. 259:21-261:21, 262:13- 263:19,
 267:1-270:23; Exhibits 1464                                     and 1465
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                  29
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 30 of 358 PageID #:276789




           104


            45.    Figure 5 below shows a rough timeline of the supply cuts, announcements, and
 information sharing seen across 2011.


                                Figure 5: Timeline of Key Events in 2011




 Note: see Appendix C for additional descriptions and sourcing.

            46.    Defendants largely accomplished their 2011 production cuts through
 unprecedented restrictions in their breeder flocks. Breeder hens lay the eggs that grow into
 broiler chickens.105
            47.



     104
                                    at 979 (Exhibit 1465).
     105
           FIELDALE_1359102-112 at 104; TF-0003964578-592 at 579-580.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             30
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 31 of 358 PageID #:276790



                             106
                                   This apparently led the primary breeders to reduce the size of their
 grandparent and great-grandparent flocks. This action by primary breeders, in turn, had the effect
 of limiting the number of birds available across several generations of chickens, constraining the
 supply of chicken for years after the 2011 cuts.107 As Bill Lovette explained during Pilgrim’s Q2
 2013 earnings call,


                      08



 B.             By the End of 2011, Processor Defendants’ Production Cuts Were Taking Effect

                48.        In November 2011,


                                                                        109


                49.        In the wake of the second production cut, defendants made statements consistent
 with an effort to escape the boom-and-bust cycle that had often characterized the chicken
 industry. As


      106
                                        at 624 (Exhibit 734),


                                                                                                             [emphasis in
 original])
      107
            A                                             at 647-648 (Sanderson earnings call (5/30/2013):




                                           at 562 (Pilgrim’s earnings call (May 1, 2014):




                                           099

      108
                                      at 882 (Pilgrim’s Pride Q2 2013 Earnings Call,
      109
            Deposition of                          ay 3, 2019, Exhibit 183 (                           400).
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                   31
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 32 of 358 PageID #:276791




                     110
                           In February 2013,                             confirmed that there had been
 a                         in the chicken industry away from a model where




                                                          .”113
            50.      Other documents                                   As Defendants emerged from the
 second production cuts, they
 expectation that the industry would remain disciplined—on earnings calls or in industry
 presentations that would be heard by their competitors.114 Defendants implemented a robust and
 evolving set of strategies to maintain “production discipline” during the class period, including
 buying more chicken from competitors and cutting production in the face of high profit margins.

            1.       Buy vs. Grow

            51.      Between 2012 and 2019, several defendants decided to underproduce chicken,
 buying some supply from their competitors if they did not produce enough to fill customers’
 orders. Tyson called this strategy “buy versus grow” and publicly acknowledged it as early as
 2012.115 As then CEO Donnie Smith explained, this approach a
                                    He later




     110




     112

     113

     114



                  Deposition of               Vol. 1, March 18,

     115
           TF-0000034178-198 at 181, 186.
     116
                                    at 267.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                  32
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 33 of 358 PageID #:276792




                                                               Tyson committed to its buy vs. grow
 program




                                                                       ”118
           52.     Other defendants pursued a similar strategy. In December 2012,


                                                                              ”119 For example,


                                          20
                                               Moreover, a 201


                                 s.”121
           53.     And while




           .”122
           54.     Records from defendant dressed meat purchases lend support for widespread buy
 vs. grow activity in the chicken market. For




    117
                               190 [emphasis added].
    118
          Deposition of              October 25, 2018, Exhibit 97




    123
          See describe_tyson_buyvsgrow.do in my backup.



 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                          33
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 34 of 358 PageID #:276793




                                                                        to these records.124 Records
 from




           55.     Documents and testimony I have reviewed in this case are consistent with
 plaintiffs’ allegation that defendants used buy vs. grow programs to redistribute the costs of
 some producers’ production cuts so that the industry was benefitting more equally from its
 supply restrictions. Sometimes, defendants did this by selling chicken to competitors who were
 restraining output at a discounted price. For example, when
                                                                   reminded his
                                                                                           His
 contac


                                                                                              .127
           56.     There is also some evidence that Defendants used buy vs. grow programs to hold
 one another accountable for keeping output low and prices




                  ”128




    124
          Furthermore,


    125
          See describe_perdue_buyvsgrow.do in my backup. Records




    126
          Deposition of              April 4, 2019, Exhibit 1847                  013).
    127
          Deposition                 April 4, 2019, Exhibit 1847                  013).


 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                         34
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 35 of 358 PageID #:276794




           2.     Production Cuts Despite Profitability

           57.    By mid-2015, despite defendants’ careful efforts, the expansion of chicken supply
 began to put downward pressure on chicken prices. Nonetheless, chicken prices and profit
 margins were still very high by historical standards—higher than they had ever been in a
 sustained way before 2012.
           58.    Despite these historically strong profit margins, chicken processors implemented
 a new round of production cuts in 2015.




                             ”129 Just one week later, representatives from nine defendants participated


                     131
                           After the meeting, defendants accepted tha




                                                                               ”134
           59.    In addition to slaughtering more breeder hens, defendants implemented a variety
 of other strategies to curb current and future chicken
                                                                                                       36



     129
                                 at 198.
     130
                                                                    As explained further below, Tip Top Poultry is
 a company that slaughters breeders for Defendants, helping them manage the size of their breeder flocks. Many
 Defendants sat on Tip Top’s Advisory Board.
     131



     132



     13

     134

     135



     136
                                           of               December 18, 2018, Exhibit 740
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                          35
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 36 of 358 PageID #:276795




                            These cuts allowed defendants to sustain their historically high profit
 margins.
             60.      By the middle of 2016, prices were once again on the rise, and profit margins
 expanded even further. But defendants did not expand production to take advantage of the
 industry’s extraordinary conditions; rather, defendants continued to reduce the size of their
 breeder flocks from 2016 to 2017, leading to constrained chicken supply.

 C.          Common Evidence of Defendant Efforts to Achieve Supra-competitive Prices

             61.      Defendants recognized the basic economic relationship between supply and
 demand of chicken.139 Thus, as explained below, defendants not only worked to keep the supply
 of chicken low—they also worked to keep prices high.

             1.       Processor Defendants Used the Term “Price Courage” to Describe Their
                      Pricing Strategy

             62.      Documents I have reviewed in this matter are consistent with plaintiffs’ allegation
 that processor defendants worked to maintain                                                                  Pilgrim’s
 CEO Jayson Penn insisted that                                                                                   or his



      137
            Deposition of                    December 18, 2018, Exhibit 740

      138
                                       at 551-552.
      139
        For example, see Deposition of Neil Morgan, February 28, 2019, p. 65:16-17 (Sanderson executive
 explaining that, if




      140
            See, e.g., Deposition of                      ay 22, 2019, p. 155:10-14

                                                     Deposition                       p. 231:12-14
                                                                                                                See also
 Deposition of                         June 13, 2019, p. 207:
                            ; Deposition of                April 4, 2019, p. 112:3-8

                                                                                                     Deposition of Tim
 Price, December 4, 2018, p. 44:1-6 (


 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                   36
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 37 of 358 PageID #:276796




 company.141 Similarly,
                                    42
                                         Other defendants and co-conspirators used the term and encouraged
                         143


             63.        In the absence of a conspiracy,                              would have been a dangerous
 strategy for any individual processor defendant. Keeping prices high would create a risk that the
 defendant’s competitors would steal its customers (by offering customers a better deal). If all
 defendants exhibited                                   owever, the entire industry could increase its profits.

             2.         Throughout the Class Period, Chicken Processors Used Agri Stats Reports to
                        Help Them Keep Prices High

             64.        Defendants used
               144
                     They also used


                                                                        Similarly,


                               .146 And
                                                  147




     141

                                                            see also                               that Pilgrim’s
 business


           See, e.g.,                    (October 2010),                   (June 2011), and               (August 2011).
     143
           See, e.g.,


     144

     145
         Deposition of                    May 16, 2019, pp. 110:23-111:4;                             (using Agri Stats
 data to propose a
     146
        Deposition of                       September 29, 2020, pp. 102:7-119:23, Exhibit 3469, Exhibit 3470, Exhibit
 3471; Deposition of                      September 10, 2020, pp. 101:16-102:



                                      Ex. 3182, Ex. 3185.
     147


 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                   37
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 38 of 358 PageID #:276797




             65.     Efforts to increase prices to individual customers or prices for chicken products
 through use of the Agri Stat reports, if successful, could also have the effect of increasing the
 average market-wide price of chicken when incorporated into benchmark prices that are
 compiled and maintained by data aggregators who track average prices in the industry, including
 Georgia Dock, Urner Barry, Agri Stats, EMI, and USDA.148 Two of these benchmark price
 indexes, Georgia Dock and Urner Barry, were frequently written within contracts for retail
 grocers as a basis for pricing.

 D.          Monitoring and Punishment

             66.     Without the ability to monitor and enforce a collusive agreement, each individual
 processor defendant would have an incentive to “cheat” by expanding output to take advantage
 of the higher market-wide prices achieved by their rivals’ reductions in output.149 As a result,
 monitoring and enforcement conduct can be consistent with the existence of collusion in an
 industry. There is substantial evidence in this case that is consistent with plaintiffs’ allegations
 that the processor defendants carefully monitored competitors to verify they were doing their
                   to keep production low and punish those who were not.150

             1.      Defendants Used Data from                                        Monitor Each Other’s
                     Output

             67.     Defendants relied heavily on                               to monitor competitors.




      148
            See for example,


      149
          George Stigler, “A Theory of Oligopoly,” Journal of Political Economy 72, no. 1 (1964): 44–61 at 46 (“Let
 us assume that the collusion has been effected, and a price structure agreed upon. It is a well-established proposition
 that if any member of the agreement can secretly violate it, he will gain larger profits than by conforming to it.”);
 Margaret C. Levenstein and Valerie Y. Suslow, “What Determines Cartel Success?” Journal of Economic Literature
 44, no. 1 (2006): 43-95.
      150




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             38
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 39 of 358 PageID #:276798




                     a.      Obtaining News of Production

            68.




                                                                                                   .152

                     b.                                                             eports

            69.      In addition, several defendants relied on the
 monitor competitors’ profitability and output. The monthly



                                                                                       157
                                                                                             If a particular
 competitor’s profit margin per pound declined (relative to the rest of the industry), that could



     151
           Deposition of             March 19, 2019, p. 230:11-14

     152
           Deposition of Sue Trudell, March 19, 2019, p. 230:11-14
                                                                       Exhibit 1521 (
 Fieldale to Tyson); Exhibit                                                      Exhibit 1509


                                   Exhibit 1516
                                                        Exhibit 1517




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             39
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 40 of 358 PageID #:276799




 signal that the competitor was expanding production to take advantage of high prices, and thus
 attempting to cheat on the conspiracy.
        70.     In addition to reporting chicken processors’ profit per pound,


                                                              158
                                                                    In the context of a supply
 restriction agreement, if a particular defendant’s                                that would be a
 sign that it was overproducing.
                                                                         .159




              would be an effective way to gauge the success of an alleged supply restriction
 conspiracy and to discourage cheating, particularly during the periods after the 2011 and 2015
 production cuts.

                c.      Defendants Exchange
                                Compare Sensitive Information

        71.     In addition to                                      n their own, defendants
 regularly exchanged their




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                      40
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 41 of 358 PageID #:276800




                         Each chicken processor’s


        72.     By exchanging                            , however, chicken processors could easily
 verify information about specific competitors’ output. For instance, in November 2010, a




                                                                                              These
 numbers would have allowed                   verify the extent to which            as capable of
 increasing output and whether              was actually increasing output, which would provide
 crucial information about           adherence to the alleged conspiracy.

        2.      Plant Visits

        73.     In addition to exchanging                      defendants regularly visited one
 another’s facilities, giving them an opportunity to obtain and verify one another’s output
 information, as well as an opportunity to share cost-saving strategies (again reducing the




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                    41
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 42 of 358 PageID #:276801




 temptation to cheat on the alleged conspiracy).166 When




                      168
                            Similarly, after




                                          170


        3.      Tip Top/Southern Hens

        74.     According to documents I have reviewed in this case




               ecause of their size, age, and because they may contain eggs, breeders cannot be
 slaughtered with ordinary chicken processing equipment. Most chicken processors therefore
 dispose of their breeders by selling them to specialized hen slaughtering companies, which
 extract and market the meat from the breeders. Breeder meat—often called fowl—is significantly
 tougher than ordinary chicken and is considered a distinct product.
        75.     In 2010 and 2011 (just before the chicken industry dramatically reduced its
 breeder flocks), there were significant shifts in the breeder processing industry that would have
 facilitated the alleged conspiracy. First, some breeder processing companies were consolidated,




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                   42
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 43 of 358 PageID #:276802




 leaving only three companies that processed breeders for the vast majority of the industry: Tip
 Top, Inc., Southern Hens, and Tyson (which had its own breeder processing operation). These
 three companies processed breeders for 15 of the 17 processor defendants.
            76.




                                                                                                       72


            77.




            78.      Crucially, three
                                                                                                               In
 addition,                ommunicated with both
                                                iving chicken processors ample opportunity to monitor
 their competitors.175




     171
           See Deposition of                          March 13, 2019, Exhibit 1264.




     172
           30(b)(6) Deposition of             February 7, 2019, p. 164:12-19.
     17
                                    at 159.
     174
                                                                            The following Defendants served on the
 Southern Hens Board during the relevant time period: Pilgrim’s, Sanderson, Koch, Peco, George’s, and OK Foods.
     175
           30(b)(6) Deposition of             February 7, 2019, p. 172:3-9 (

 Grannis, Arkansas.”); 30(b)(6) Deposition                  February 7, 2019, p. 170:7-170:20 (noting that “




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                              43
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 44 of 358 PageID #:276803




         79.       I understand from defendants’ documents that they used




                                                     178


         80.




                                                                      move that would have made
 little sense if                             were genuinely interested in making money on fowl
 meat, rather than helping the chicken industry restrict output).
         81.       For instance, on June 10, 2011,




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                     44
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 45 of 358 PageID #:276804



                      181
                            Six days later,



      182
            In
                                                          83


       82.         By October 2011




                                      184




                                                                 85


       83.         Similarly, when processor defendants




            .186
       84.         Processor defendants even used




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                    45
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 46 of 358 PageID #:276805




                                                                                                              89


           85.




           86.    In sum, common evidence can be used to evaluate whether processor defendants
 regularly used their combined breeder slaughtering operations to monitor and implement the
 alleged supply restriction conspiracy.




     18

     188
                            .
     189

     190
        30(b) (1) Deposition of            February 7, 2011, Exhibit 1073, p. 9 [emphasis added]; see also 30(b)
 (1) Deposition of            February 7, 2011, pp. 187:23-188:7



 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           46
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 47 of 358 PageID #:276806




        4.       Punishing Deviation from Collusive Prices and Output

        87.      Finally, defendants acknowledged that they would punish competitors who did
 not do their part to keep chicken output low and prices high. For



                                                                                                   191


        88.      Similarly, when




              ”192 On another occasion,




                                                                              A few minutes later,


                                                                                              94



 E.     Quantitative Evidence of Supply Cuts and Subsequent Profitability of the Chicken
        Industry

        89.      A robust set of data is available to evaluate whether the chicken industry
 collectively restricted chicken supply over the class period.

        1.       Unprecedented Supply Cuts in Chicken Production

        90.      Figure 4, presented above, showed that chicken production declined in 2008 and
 2011, contrary to a long-term growth trend from 1989 to 2008. To illustrate the magnitude of
 changes in chicken production during 2008 and 2011, Figure 6 shows the year-over-year




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                    47
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 48 of 358 PageID #:276807




 difference in broiler production from the USDA Poultry Slaughter report from 1989 through
 2019. For most months during the period from 1989 through the early 2000s, there was year-
 over-year growth in production of around 20 million head (4%) on average. However, by
 January 2009 (indicated by the first blue dotted line), production had dropped sharply, declining
 by nearly 92 million head (12%) compared to January 2008. Moreover, this decline in production
 continued for over a year. Chicken production began to experience growth again in late 2010
 through early 2011, but by the third quarter of 2011, production levels of chicken were rapidly
 declining again. In December 2011 (indicated by the second blue dotted line), production
 declined by 65 million head (9%) compared to December 2010, and these cuts continued for
 much of 2012.


               Figure 6: Year-over-Year Difference in Monthly Chicken Production




 Source: USDA NASS Poultry Slaughter Report, Young Chickens Series, Head Slaughtered. Grey line: Year-over-
 year difference in monthly head slaughtered series. Red line: Year-over-year difference in 12-month moving average
 of monthly head slaughtered. Vertical lines in January 2009 and December 2011. See demonstratives_USDA.do in
 my backup.

                  a.       Pilgrim’s and Tyson Made Dramatic Broiler Cuts

         91.      Next, I examine the chicken supply decisions of the two top chicken processors,
 Pilgrim’s and Tyson,


 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           48
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 49 of 358 PageID #:276808




     195
        According to its 2010 10-K filing, since 2008 Pilgrim’s Pride had “closed, idled or sold ten plants and …
 reduced or consolidated production at other facilities.” Pilgrim’s Pride Corporation (2011) Form 10-K Fiscal Year
 Ended December 26, 2010, p. 11. See also                                     923.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           49
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 50 of 358 PageID #:276809




                b.     Long-Term Reductions in Breeder Flocks Slow the
                       Recovery of Chicken Supply

        93.     Next, I examine the age that defendants sent breeder hens to be slaughtered using
 data from                                                                              the 2004-
 2019 period. As discussed above, one strategy to reduce broiler supply is to accelerate the
 slaughter of breeders, which involves slaughtering flocks at younger ages. As previously
 mentioned, processors typically slaughter breeder flocks between the ages of 63 and 65 weeks.
 Figure 9 shows the weighted average age of defendant breeders at the time they are slaughtered.
 Prior to 2008, breeders were slaughtered at an age of 64 weeks on average. In 2008 and 2011,
 this average age




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                   50
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 51 of 358 PageID #:276810




        94.    Figure 10 and Figure 11 illustrate the breeder supply for Pilgrim’s and Tyson
 using data from




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                 51
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 52 of 358 PageID #:276811




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                           52
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 53 of 358 PageID #:276812




           2.     Unprecedented Profits in the Chicken Industry

           96.    A basic “gut check” for whether the challenged conduct increased profits is to
 examine the prices for whole birds and variable production costs. Figure 12 below illustrates the
 industry price-variable cost margin by comparing USDA prices for WOGs (whole dressed birds
 without giblets) with variable costs derived from                                  .196 The figure
 does not account for all factors in my overcharge model detailed below in Section V and only
 examines whole birds, but it illustrates that defendants’ margins increased well above historical
 levels in 2012 and stayed that way throughout the class period.




     196
        Prior to 2004 I use back-casted                   I used in my USDA overcharge regression in
 Section V.E.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                     53
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 54 of 358 PageID #:276813




        97.     Prior to 2009, price and cost separations were transitory. Prices would fall in the
 wake of profitability. In a competitive industry high margins induce producers to increase
 supply, taking advantage of the margins to increase individual profitability but driving down the
 price in the market as a whole. Broiler industry observers often characterize this behavior as a




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                   54
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 55 of 358 PageID #:276814




                       ,”197 but to an economist it is the rational response of a supplier in a
 competitive industry.198
           98.     Around 2009, a spike in grain prices drove both costs and prices higher. In this
 period the processors experienced some modest success in preventing prices from collapsing to
 cost. These successes were short lived, however, as quickly rising grain prices eroded those
 margins in 2011 and 2012. After the second wave of supply cuts in 2011, illustrated in Figure 6
 above, broiler prices increased dramatically. Moreover, after 2012 grain prices decreased leading
 to larger profit margins than any time since 1989.
           99.     The same increase in margins can be seen using average profit margins calculated
                  on a per-pound basis in the                                       As illustrated by Figure 13
 below, chicken processors’ production cuts were succeeded by an increase in profits per pound
 of production in 2009. In 2010, the combination of production growth and rising grain prices put
 severe pressure on chicken processors’ profits which were negative for much of 2011. In
 response, the industry implemented a second set of deep production cuts in 2011, which led to a
 recovery of profit margins beginning in 2012 that continued through 2019.




     19
                              at 787 and                                 at 715.
     198
         Although the data prior to 2004 is back-casted on grain prices, the general results of this figure are almost
 identical to




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                              55
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 56 of 358 PageID #:276815




            100.


                                      profitability during these two periods provides an additional
 indication that profits were large and sustained during the damages period. Although this
 comparison does not control for all the economic factors that my overcharge model will below,
 one strength of it is that it uses data                                   hat the defendants relied on to gauge
 their own performance.199
            101.     One possible explanation for this profit can be seen in a 2016 email from
 Sanderson’s CFO and treasurer to a business financial advisory firm stating


                       200
                             Sanderson noted that in the absence of additional supply to the grocery
 market



     199
           For average tray pack profitability, see profitability_analysis_two_period.do in my backup. See also

     200
                                       at 072.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                               56
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 57 of 358 PageID #:276816




                      201


          3.     Comparison to the Table Egg Industry

          102.   Comparing broiler chicken processors’ and table egg producers’ differential
 reactions to supply shocks provides evidence that the supply decisions made by processors in the
 chicken industry were unusual and consistent with collusion during the relevant period. While
 there are important differences between the table egg and broiler chicken markets, they are
 comparable in that similar feed ingredients are required for the breeders that produce hatching
 eggs for the broiler and table egg industries. To the extent that grain price shocks are purported
 to be a key reason for supply cuts, the table-egg industry provides a useful comparison group.

                 a.         Differential Supply Decisions between the Chicken and
                            Table Egg Industries

          103.   In the broiler industry, breeder hens produce hatching eggs that grow into broiler
 chickens for consumption. In the table egg industry, hatching eggs become table egg laying hens
 that produce eggs for consumption. Even though both types of hatching eggs are produced by
 hens that eat similar feed ingredients, the chicken industry made large cuts to breeder flocks
 when grain prices increased in 2008 and 2011, while the table egg industry did not. Moreover,
 the broiler chicken industry was quick to decrease production in response to increases in corn
 and soybean prices and slow to increase production after decreases in corn and soybean prices.
 The differential supply decisions between these two industries are suggestive of possible supply
 coordination in the chicken industry that was not present in the table egg industry.
          104.   Figure 14 compares the breeder flocks for the chicken industry to those of the
 table egg industry from 2004 to 2019. The figure also depicts the grain price spikes of 2008 and
 2011-2012, illustrated by the BLS poultry feed price index. While the chicken industry
 responded to these elevated grain prices by decreasing the number of hens they kept, the table
 egg industry did not cut supply. Moreover, when corn and soybean prices did fall, the chicken
 industry was slow to expand the size of their breeder flocks again, taking almost a decade to
 return to breeder flock supply levels from the beginning of 2008.



    201
                                    468.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                    57
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 58 of 358 PageID #:276817




     Figure 14: Feed Prices and Breeder Inventory, Broiler-type vs. Egg-type, 2004-2019




 Source: USDA Monthly Chicken and Eggs Report, Broiler-Type and Egg-Type Hatching Egg Layers at the
 beginning of the month. Poultry Feed Price Index from the BLS divided by the BLS Consumer Price Index. See
 demonstratives_USDA.do in my backup.

         105.     These differences culminated in very different supply trajectories for each market.
 Figure 15 illustrates chicken production and table egg production from 2004-2019. There are no
 reductions in egg supply in 2009 or 2011 when feed prices increase, while there are dramatic
 drops in the number of broilers slaughtered. The considerable drop in table egg supply in 2015
 was a result of an avian influenza outbreak, which I discuss in the next section.




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                         58
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 59 of 358 PageID #:276818




            Figure 15: Feed Prices, Chicken Supply, and Table Egg Supply, 2004-2019




 Source: USDA Monthly Chicken and Eggs Report, Table Egg Type, Million Eggs. USDA NASS Poultry Slaughter
 Report, Young Chickens Series. Poultry Feed Price Index from the BLS divided by the BLS Consumer Price Index.
 See demonstratives_USDA.do in my backup.

                   b.       The Table Egg Industry’s Recovery from Avian
                            Influenza

           106.    The table-egg industry presents a helpful case study for examining how quickly
 poultry supply can rebuild supply after a dramatic decrease. The chicken and table egg industries
 have similar supply chains. In both industries, pullets (young breeder hens) are purchased from
 genetics companies. They are sent to farms to grow to the age of egg production, which is just
 over 20 weeks in the egg industry and around 25 weeks in the broiler industry, at which point
 they are moved to breeder farms. Breeders produce hatching eggs that must be incubated for 21
 days. After the eggs hatch, they are sent to a farm to grow to the age of final production. In the
 chicken industry it takes 6 to 9 weeks from hatching to slaughter, while in the table egg industry
 it takes roughly 20 weeks before table egg laying hens begin producing table eggs.202 Therefore,
 the table egg industry should take more time, if anything, to recover from a supply shock
 compared to the chicken industry.


     202
          Phillip Clauer, “Modern Egg Industry,” Penn State Extension. (July 5, 2012).
 https://extension.psu.edu/modern-egg-industry.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            59
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 60 of 358 PageID #:276819




           107.    The highly pathogenic avian influenza outbreak in the table egg industry was a
 genuine supply shock, causing the loss of 43 million table egg laying hens between April and
 June of 2015 and ultimately reducing table egg output by ten percent throughout the second half
 of 2015.203 Nonetheless, the table egg industry recovered within nine months: egg-producers
 vying for market share quickly increased supply of breeder hens, and table egg layer flocks
 rebounded to pre-avian influenza outbreak levels by March 2016.204 Figure 16 below illustrates
 how table egg layer supply (the red line) and breeder supply (the blue line) responded to this
 supply shock (the dotted line). The dramatic drop in table egg layers was due to the destruction
 of infected hens to prevent further outbreak. Following this, the breeder supply significantly
 increased in 2015-2016, which led table egg layers to recover by March 2016. By contrast, after
 the grain price spikes in 2011, the chicken industry did not return breeder flocks to 2008 levels
 for at least seven years, suggesting that the industry was intentionally suppressing the growth of
 breeder flocks.




     203
        See Sean Ramos, Matthew MacLachlan, and Alex Melton, “Impacts of the 2014-2015 Highly Pathogenic
 Avian Influenza Outbreak on the U.S. Poultry Sector,” LDPM-282-0, USDA, Economic Research Service.
 (December 2017). p. 3. https://www.ers.usda.gov/webdocs/outlooks/86282/ldpm-282-02.pdf?v=4153. and AVIAN
 INFLUENZA: USDA Has Taken Actions to Reduce Risks but Needs a Plan to Evaluate Its Efforts, GAO-17-360:
 Published: Apr 13, 2017. Publicly Released: May 11, 2017. p. 15. https://www.gao.gov/products/GAO-17-360.
     204
        Sean Ramos, Matthew MacLachlan, and Alex Melton, “Impacts of the 2014-2015 Highly Pathogenic Avian
 Influenza Outbreak on the U.S. Poultry Sector,” LDPM-282-0, USDA, Economic Research Service. (December
 2017). p. 7. https://www.ers.usda.gov/webdocs/outlooks/86282/ldpm-282-02.pdf?v=4153.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                       60
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 61 of 358 PageID #:276820




            Figure 16: Breeders and Table Egg Layers for Egg Industry, 2004-2019




 Source: USDA Monthly Chicken and Eggs Report, Egg-type Breeders (Hatching Egg-type Layers) and Table Egg
 Layers at the beginning of the month. See demonstratives_USDA.do in my backup.

         108.    The table egg industry’s rapid recovery from the avian influenza outbreak is
 evidence that the long-term supply restraint by chicken processors during the conspiracy period
 cannot be explained by the short-term grain price spikes in 2008 and 2011. The broiler industry
 could have reestablished the breeder flocks in as little as six months, based on the time is takes
 for breeder pullets to reach maturity, and chicken supply would take up to an additional three
 months to reach slaughter weight. This is a striking contrast from the ten years that it took for
 breeder flocks in the chicken industry to return to 2008 levels.


                          IV.     MARKET DEFINITION AND POWER

         109.    It is my understanding that the plaintiffs allege claims under both the per se and
 the rule of reason standards of the various state and federal antitrust laws. Pertinent to the rule of
 reason standard, I was asked to identify the relevant markets pertinent to analyzing the claims in
 this case and to determine whether the defendants collectively have market power in the relevant
 markets.




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                       61
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 62 of 358 PageID #:276821




 A.         Industry Background

            1.     Chicken Processing Is Vertically Integrated

            110.   The chicken industry is vertically integrated in that the major broiler processors
 control every stage of production of a broiler, as described above, from one of the two genetics
 companies designing breeders through the sale of chicken products to direct purchasers like
 grocery stores, club stores, distributors, and food service. It is important to examine the level of
 vertical integration because economic studies have found that vertically integrated companies are
 better able to collude in that they can more easily monitor other companies’ behavior, detect
 defections, and potentially punish those that “cheat” or undermine the collusive goals of raising
 prices or reducing supply.205
            111.   One defendant document described the                                                     as
 these:




      205
         The decision in Kleen Products (Kleen Products LLC v. International Paper Company, 831 F.3d 919, 924,
 95 Fed.R.Serv.3d 154 (7th Cir. 2016)) determines that vertical integration is an important determinant of cartel
 success. This is supported in research by Biancini and Ettinger. See, Sara Biancini, and David Ettinger, “Vertical
 Integration and Downstream Collusion,” International Journal of Industrial Organization 53 (2017): 99-113.
      206


 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            62
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 63 of 358 PageID #:276822




         112.    Figure 17 below, from the USDA Economic Research Service, captures many of
 the stages of vertical integration in the industry.


                       Figure 17: Vertical Integration in the Broiler Industry




 Source: James M. MacDonald, Technology, Organization, and Financial Performance in U.S. Broiler Production,
 EIB-126, U.S. Department of Agriculture, Economic Research Service, June 2014. p. 5.

         113.    The broiler processors contract with breeder farms and grow-out farms. The
 broiler processors provide the breeder farms with pullets, feed from their mills, medications, and




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                        63
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 64 of 358 PageID #:276823




 veterinary and transportation services.207 The broiler processors provide the broiler grow-out
 farms with broiler chicks from their hatcheries, feed from their mills, medications, and veterinary
 and transportation services.208 In addition, Cobb-Vantress a US primary broiler breeder genetics
 company that produces 60% of primary breeder chicks for the pullet farms, has been a 100%
 Tyson owned company since 1994.209 More than 90% of chickens raised in the US for human
 consumption are raised under contract with broiler processors.210 Those broilers are then
 transported to the complexes and plants of the chicken processors before being processed into the
 final products sold to direct purchasers.
            114.     With this degree of vertical integration, broiler processors can actively affect
 supply at several stages in the broiler production process. This includes the genetics of the
 breeders, the pullets sent to flocks at breeder farms, eggs sent to the hatcheries, broiler chicks
 sent to grow-out farms, the number of days the broilers are allowed to grow before slaughter, and
 the number of days before the processor places a new flock at the broiler grow-out farms.
 Testimony from Defendants has described the ability to
                          211


            115.     Defendants’ documents contain numerous references to the high degree of vertical
 integration in the industry. The following are examples for various defendants:
            116.     Tyson.



                                                        12
                                                             Tyson’s genetics company, Cobb Vantress,

     207
       James M. MacDonald, Technology, Organization, and Financial Performance in U.S. Broiler Production,
 EIB-126, U.S. Department of Agriculture, Economic Research Service, June 2014. p. 1.
     208
       James M. MacDonald, Technology, Organization, and Financial Performance in U.S. Broiler Production,
 EIB-126, U.S. Department of Agriculture, Economic Research Service, June 2014. p. 1.
     209
           https://www.cobb-vantress.com/en_US/our-story/our-history/.




     210
           https://www.nationalchickencouncil.org/industry-issues/vertical-integration/.
     211
        Deposition of                       December 6, 2018, p. 122:23-123:3                        id. at p. 123:5-
 24 (reducing egg sets); id. at p. 124:9-14                                id. at p. 125:20-126:14

     212
                                at 128.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                               64
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 65 of 358 PageID #:276824




 describes



                                                                        213


           117.   Pilgrim’s. A 2011 Pilgrim’s internal email states, “
                                                 214
                                                       A 2011 Pilgrim’s




                                                                   216


           118.   Perdue. A 2015 Perdue presentation states about Perdue, “


                                                            217


           119.   Sanderson. A Sanderson 2013 presentation describes its “
                                                                                               .”218
           120.   Koch. A 2008 Koch presentation states under Koch Foods Overview,
                                                                              19
                                                                                   A 2009 Koch memo
 states,
                                                                  220




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                       65
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 66 of 358 PageID #:276825




            121.    Other defendants agree that they are vertically integrated.221
            122.    The USDA’s Economic Research Service agrees that the broiler industry is
 vertically integrated, with broiler processors owning complexes consisting of feed mills, pullet
 farms, broiler hatcheries, processing, and further processing facilities.222
            123.    Studies have found that vertical integration facilitates collusion.223 Nocke and
 White (2007) formalize the idea that vertical integration allows firms to reduce defections and
 punish them when they occur.224 Riordan and Salop (1995) discuss how bids for upstream inputs
 from rival firms can help to monitor collusive agreements with rivals and that vertical integration
 serves as a conduit for such information exchange.225 Chen and Riordan (2004) argue that
 upstream supply cartelization can facilitate downstream output restrictions.226

            2.      Tight Control over Genetics of Primary Input

            124.    Beyond the vertical integration of the chicken processors, there is also limited
 duopoly competition among primary breeding companies after significant consolidation over the
 past 20-30 years. Only two major companies remain as of 2017: Cobb-Vantress and Aviagen.227
                                                       hese two companies account fo                 of primary




     221
           More examples follow.




     222
       James M. MacDonald, Technology, Organization, and Financial Performance in U.S. Broiler Production,
 EIB-126, U.S. Department of Agriculture, Economic Research Service, June 2014, p. 5.
     223
        Michael H. Riordan, “Competitive Effects of Vertical Mergers,” in Handbook of Antitrust Economics, ed.
 Paolo Buccirossi (Cambridge, Mass.: MIT Press, 2008).
     224
        Volker Nocke and Lucy White, “Do Vertical Mergers Facilitate Upstream Collusion?,” American Economic
 Review 97, no. 4 (September 2007): 1321-1339.
     225
        Michael H. Riordan and Steven C. Salop, “Evaluating Vertical Mergers: A Post-Chicago Approach,”
 Antitrust Law Journal 63, no. 2 (Winter 1995): 513-568.
     226
         Yongmin Chen and Michael H. Riordan, “Vertical Integration, Exclusive Dealing, and Expost
 Cartelization,” The RAND Journal of Economics 38, no. 1 (Spring 2007): 1-21.
     227
        With Aviagen’s purchase of Hubbard Breeders https://thepoultrysite.com/news/2017/08/hubbard-to-become-
 a-subsidiary-of-aviagen-group.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                          66
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 67 of 358 PageID #:276826




 broiler breeders.228 Cobb-Vantress has              % share and has been a 100% Tyson-owned company
 since 1994.229

 B.          Market Definition

             125.    A given set of products (goods or services) constitutes a relevant antitrust market
 if an actual or hypothetical single seller controlling all the output of these products could
 profitably raise prices above the competitive level by a small but significant and nontransitory
 amount. The willingness of consumers to switch to other products, and the ability of other firms
 not currently selling that product to switch resources into the production of that product, are the
 factors that potentially limit the profitability of price increases by this hypothetical monopolist. If
 sufficiently close substitutes are available so as to make supracompetitive pricing unprofitable,
 then the particular products under consideration do not, on their own, constitute a relevant
 antitrust market.
             126.    The standard methodology for defining a relevant antitrust market,230 which is
 reflected in the joint United States Department of Justice (“DOJ”) and FTC Horizontal Merger
 Guidelines (“Merger Guidelines”),231 reflects these principles. One begins by characterizing the
 products of the defendant firm or firms as a “provisional market,” and asking whether a small but
 significant and nontransitory increase in price (SSNIP) by a hypothetical single seller of that
 product would be profitable. This test is commonly known as the SSNIP test. If so, the group of
 products for which that is true is a market potentially relevant to evaluating the claims in this
 case. If not, I assess the alternatives to which customers would switch, or the producers who
 would switch resources to the production of this product, and include the best of those in a
 revised provisional market. I then repeat the analysis, adding additional alternative products until
 a hypothetical monopolist that controlled all of their sales could profit from a significant price




      228



      229
                                    at 761 and https://www.cobb-vantress.com/en_US/our-story/our-history/.
      230
       Joint DOJ and FTC, Horizontal Merger Guidelines (“Merger Guidelines”) §§5C, 5D and 5E, at 149-277
 (August 19, 2020).
      231
            Merger Guidelines §§2 and 4.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            67
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 68 of 358 PageID #:276827




 increase, so that the expanded set of products can constitute a relevant antitrust market. A similar
 SSNIP test can be applied to define a relevant geographic market.
            127.    Below I posit a provisional market defined as the market for chicken in the
 United States. First, I discuss the qualitative factors that support this provisional market as the
 relevant antitrust market for this case. Second, I test the market using the SSNIP test outlined
 above. This analysis reveals that the market for chicken in the United States is a relevant antitrust
 market.

            1.      Product Market Definition

                    a.      Chicken Has No Close Demand Substitutes

            128.    Chicken is one of the major protein species in the US, along with beef and
 pork.232 It is a distinctive protein from the others in many respects. The industry most commonly
 tracks pork and beef as competitor proteins. While these may be the closest substitutes, they are
 not close.233 Cross-price elasticity is a measure of demand substitutability between two products,
 it measures the percent change in quantity demanded of one product in response to a percent
 change in the price of the other product. The USDA estimates that the cross-price elasticity
 between beef and chicken is [+0.018] and between pork and chicken is [+0.013].234
            129.    Consumers find chicken to be a distinct protein for numerous reasons. Chicken is
 attractive because it is cheaper per pound than pork or beef.235 It is seen as a healthier protein
 choice than red meat.236 Grocery stores recognize that consumers see these proteins as distinct
 and accordingly organize the stores to have separate locations for products of each protein (i.e.,
 chicken, beef and pork) in the meat case.

     232
           TF-0003952286-317 at 294, 297.
     233
         The decision in Kleen Products (Kleen Products LLC v. International Paper Company, 831 F.3d 919, 924,
 95 Fed.R.Serv.3d 154 (7th Cir. 2016)) determines that having no close substitutes is an important determinant of
 cartel success. This is confirmed in the literature survey by Levenstein & Suslow (2006). See, Margaret C.
 Levenstein and Valerie Y. Suslow. “What Determines Cartel Success?, “Journal of Economic Literature 44, no. 1
 (2006): 43-95.
     234
         Sanderson-0003396150-159, at 152. There are numerous other studies that include the estimation of cross-
 price elasticities of demand between beef and chicken and between pork and chicken. See, Thomas L. Marsh, Ted C.
 Schroeder, and James Mintert, “Impacts of Meat Product Recalls on Consumer Demand in the USA,” Applied
 Economics 36, no. 9 (2004): 897-909.
     235
           KOCH_0001014877-913 at 892.
     236
           KOCH_0001014877-913 at 883.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           68
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 69 of 358 PageID #:276828




            130.     Its food safety concerns are also distinctive in that it suffers from salmonella and
 avian influenza. Unlike other proteins including fish, pork, and beef, chicken is always fully
 cooked and is never eaten rare, medium, or uncooked for food safety reasons. Pork tends to see
 threats from parasites such as trichinosis, while beef has recently seen health scares from bovine
 spongiform encephalopathy (BSE), commonly known as mad cow disease.
            131.     The closest potential livestock substitute is possibly turkey. While the structure of
 the industry has similarities with broilers, it has important differences. Broiler chickens reach
 market size in 4-6 weeks while turkeys take up to 18 weeks.237 For consumers, turkey is distinct
 and largely used in a few contexts: holiday meals, ground, and in deli meat. The top three turkey
 products sold in 2010 were whole birds, cooked white meat (deli), and ground turkey.238 Thirty-
 one percent of turkey is consumed during the holidays.239 Turkey is rarely served at
 restaurants,240 and bars do not serve buffalo turkey wings. Because of these factors, the estimates
 in the literature of the cross-price elasticity are low at 0.33.241
            132.     Demand factors can affect beef, pork, and chicken in opposite ways. For example,



                                                                                             242


            133.     US Department of Agriculture research from 1978 to 2008 prior to the class
 period showed very different long-term consumption trends across proteins. Beef consumption
 fell, pork remained unchanged, and chicken consumption grew. Turkey and seafood both
 remained less popular, and steady.243




     237
        Mary K. Muth, Robert H. Beach, Shawn A. Karns, Justin L. Taylor, and Catherine L. Viator, Poultry
 Slaughter and Processing Sector Facility-Level Model (North Carolina: Research Triangle Institute, 2006).
     238
           FMI-0003356-3417 at 385.
     239
           FMI-0003357-3417 at 385.
     240
           Sam Gazdziak, “2015: Pep in Poultry’s Step,” National Provisioner 229, no. 1 (January 2015): 44.
     241
        Laura M. Cheney, A. Blake Brown, Takashi Yamano, and Michael Masterovsky, “Issues of Demand
 Specification and Industry Structure in Turkeys and Broiler Chickens,” Journal of Agricultural and Applied
 Economics 11, no. 1 (April 2001): 25-34.
     242

     243
           CASEFOODS0000189107-140 at 113.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             69
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 70 of 358 PageID #:276829




           134.   The National Chicken Council website also shows a very different long-term
 consumption trend across proteins. See Figure 18 below.244


 FIGURE 18: US Per Capita Consumption of Poultry, Beef, Pork, and Seafood 1960 to 2018




 Source: USDA and The National Marine Fisheries Service as cited by the National Chicken Council.

                  b.       Industry Participants Recognize Chicken as a Unique
                           Market

           135.   Defendants agree that chicken has no close substitutes and have described it as
 distinct from other proteins. A 2009                    report on the chicken market states:




     244
         https://www.nationalchickencouncil.org/about-the-industry/statistics/per-capita-consumption-of-poultry-and-
 livestock-1965-to-estimated-2012-in-pounds/. The URL is in error, and it presents actual US per capita consumption
 through 2019 for all but seafood, which stops in 2018.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           70
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 71 of 358 PageID #:276830




                                                                                                         245


           136.    The CEO of Sanderson has noted


 Other experts in the field whose views are considered by the defendants agree. In a 2015 study
 entitled “How Meat Demand Elasticities Vary with Price, Income, and Product Category,” two
 professors of Agricultural Economics found: “


                                                                           47


           137.    Defendants refer to the “chicken market” in public statements and reports. In
 2012 earnings call, Bill Lovette, the CEO of Pilgrim’s, referred to the chicken market and
 distinguished it from markets for other proteins: “




                                                                                            An internal
                                                     .”249
           138.    Agri Stats, a vendor for companies making products from various types of
 proteins describes broilers as a separat                         and specifically separate from beef and
 swine:




     246
          During a Sanderson Farms 12/8/2009 Q4 2009 earnings call, Ken Goldman, a J.P. Morgan analyst who
 covers the broiler industry asked, “Your competitor said he’s never seen a time when the price of substitute proteins
 matters so much for chicken demand; meaning when por[k] and beef prices are high, chicken demand rises and vice
 versa... do you agree with this and if you do, shouldn’t this be particularly good for chicken demand next year given
 that pork prices should be a lot higher?” Joe Sanderson of Sanderson responded, “Maybe a little bit. I think people
 eat some beef, some pork, some chicken and I’d guess if por[k]and beef were really sky high, it might benefit us
 some. But I don’t believe people, you know when pork is really cheap, I don’t believe consumers go in there and
 buy all pork. I believe they’re going to eat some of everything. … I’m more comfortable when pork and beef are
 high, but I never have seen a direct hard correlation. And that’s only true at the retail grocery store. That’s not true at
 food service because there’s not that much pork anywhere at food service.” Sanderson-0002633942-966 at 961.
     247
                                     t 352 (study by Jayson L. Lusk and Glynn T. Tonsor, Professors of
 Agricultural Economics at Oklahoma State University and Kansas State University dated September 2, 2015).
     24
                                    453 at 438.
     24
                                       at 507.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                               71
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 72 of 358 PageID #:276831




                                                                                               Their website
 on September 2, 2020 stated: “We service customers in the chicken, turkey, commercial egg, and
 swine industries …”251
            139.     Distributor customers of the defendants also recognize the                            as a
 unique market. For example, an employee of one the nation’s largest distributors, Sysco, noted in
 a 2014 email regarding Landry’s August Pricing Forecast:
                                                                       252


            140.     Various companies that produces indexes of prices recognize chicken as a unique
                                                                                                    53
 market. For example, Urner Barry puts out reports on prices in the
            141.     The fact that the chicken, beef, pork, turkey, and seafood producers each have
 their own distinct industry groups also indicate that chicken is a separate market from other
 animal proteins.254 The National Chicken Council states on the home page of its website: “The
 National Chicken Council is the trade association, based in Washington, DC, for the companies
 that raise broiler chickens and make and market chicken products. Member companies of NCC
 provide about 95 percent of the chicken products on America’s table.”255

                     c.       Chicken Has Unique Production Facilities

            142.     Chicken processing plants are made to process chicken and not to do anything
 else. This is unsurprising since the production timelines and processes for chicken are distinct
 from those of the other major proteins. As a result, processors of other types of animal protein
 could not cheaply or easily shift to producing chicken in response to chicken price increases. The
 supply chain is structured differently and is far more vertically integrated than other livestock




     250
                                      399 citing www.agristats.com.
     251
           https://www.agristats.com/partnership.
     252

     25

     254
          National Chicken Council https://www.nationalchickencouncil.org/; National Cattlemen’s Beef Association
 https://www.ncba.org/; National Pork Producers Council https://nppc.org/; National Turkey Federation
 https://www.eatturkey.org/; National Fisheries Institute identifying the Tuna, Salmond, Shrimp and Crab Councils
 https://aboutseafood.com/about/councils/.
     255
           https://www.nationalchickencouncil.org/.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            72
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 73 of 358 PageID #:276832




 industries.256 Compared to other proteins, chicken grows very quickly with a lower feed
 conversion factor.257 See Figure 19 below.




           143.   Chicken plants are not only specifically tailored to process chicken, but even
 particular sizes of chicken.




    256
          PILGRIMS-0009996230-279 at 237.
    257
          GEO_0000410127-182 at 136.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                     73
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 74 of 358 PageID #:276833




           144.    Other defendant internal correspondence reflects that particular plants are
 commonly referred to in the industry by the size of chicken they process. A 2015



                                                                                                 260
                                                                                                       A
 2013


                                                    261


           145.    Defendants market their facilities to customers by referring to them as facilities to
 make specific types of chicken products. In a 2009 email, Tyson wrote to Kroger:


                                                                                                   62




    258
          Deposition of              February 26, 2019, pp. 79:12-81:4.




                                       attachment
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                          74
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 75 of 358 PageID #:276834




            146.     The facilities used by the growers who contract with the defendant processors are
 also unique to the industry and typically have to meet specifications set by the processors
 themselves. A report by Auburn University Professor of Agriculture Robert Taylor states that




                   263


            2.       Geographic Market Definition

                     a.     The United States Is a Separate and Distinct
                            Geographic Market

            147.     The relevant geographical chicken market is the United States. Most whole birds
 and white meat stay in the United States; exports are dominated by dark meat.264 More
 importantly for market definition, imports into the United States are insignificant.265 This lack of
 supply substitution means there are significant hurdle for foreign producers and they therefore
 could not prevent an increase in price among US producers.

                     b.     Lack of Competition from Foreign Imports

            148.     The domestic chicken processors who are defendants and co-conspirators in this
 litigation face virtually no competition from outside the country in the form of imports.266 A
 USDA report regarding poultry and eggs trade states:
                                                                                                              A




     263
                                  at 694 and 699.
     264
           Sanderson 2013 Investor Day, JPMS-00004809-864, at 829.
     265
           Sanderson 2013 Investor Day, JPMS-00004809-864, at 829.
     266
        The decision in Kleen Products (Kleen Products LLC v. International Paper Company, 831 F.3d 919, 924,
 95 Fed.R.Serv.3d 154 (7th Cir. 2016)) determines that lack of competition from foreign imports in an industry is an
 important determinant of cartel success. Lack of foreign competition in poultry is supported by the research of
 Lopez and Pagoulatos, who find an Armington elasticity of 0.70 in the poultry slaughter and processing industry.
 See, Elena Lopez, and Emilio Pagoulatos, “Estimates and Determinants of Armington Elasticities for the US Food
 Industry,” Journal of Agricultural & Food Industrial Organization 15, no. 2 (2018).
     267


 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            75
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 76 of 358 PageID #:276835



                                                                                              268
                                                                                                    A 2013
                                                                                                    269
 Sanderson presentation for investors noted:
           149.   Analysts for the industry concur. A 2008


                                                             270
                                                                   A 2008 BMO Capital Markets report on
 Sanderson reads




                                                          A 2012 JP Morgan report states: “
                                         272


           150.   Federal food safety guidelines severely limit the countries that are allowed to
 export raw ready-to-cook chicken into the US. Imports are limited to those from certain facilities
 with equivalent food safety requirements to those of the US. Those imports must meet several
 requirements set by the USDA’s Food Safety and Inspection Service (FSIS) Guidance for




     268
                                         t 3012.
     269
                               t 829; see also Office of Industries, Poultry: Industry & Trade Summary, US
 International Trade Commission, at 22 (Jan. 2014), https://www.usitc.gov/publications/332/poultry1.pdf (“Imports
 represented only about 0.3 percent of domestic consumption of both live poultry and poultry meat in 2006–12.”).
     270
                                    t 054.
     271
                                  373.
     272
                         he US does not appear on this list of the top 15 fresh/frozen chicken importing countries.
 See Daniel Workman, “Top Fresh or Frozen Chicken Imports by Country, World’s Top Exports,” (May 1, 2020),
 http://www.worldstopexports.com/top-fresh-or-frozen-chicken-imports-by-country/.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           76
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 77 of 358 PageID #:276836




 Importing Meat, Poultry, and Egg Products.273 For example, as of 2017, China could not import
 raw chicken into the US.274 275 276
            151.     However, meeting regulatory requirement all for importation into the US does not
 mean those ready-to-cook chicken could profitably be imported in large quantities compared to
 US domestic chicken production. In 2014, the United States International Trade Commissions’
 Poultry Industry & Trade Summary indicated, “Because the United States is one of the world’s
 largest and most efficient poultry producers, its imports are negligible. Imports represented only
 about 0.3 percent of domestic consumption of both live poultry and poultry meat in
 2006-12 …”277

            3.       SSNIP Test

            152.     To review, the SSNIP test asks whether a hypothetical monopolist in the
 candidate market could profitably implement a “significant,” non-transitory increase in price,
 with 5% being the standard rule of thumb. If a hypothetical monopolist could profitably
 implement a SSNIP for at least one product, then the candidate market is a relevant antitrust
 market because the potential exists for firms colluding within that market to raise prices.
            153.     Determining whether the hypothetical monopolist could profitably raise prices
 involves comparing its profit at the competitive benchmark price with the profit it would earn at

     273
         As set forth in 9 CFR 381, Subpart T on poultry. https://www.fsis.usda.gov/wps/wcm/connect/415278f6-
 9c67-4641-bf92-8aafb90e2ac0/Guidance-for-Importing-Meat-Poultry-Egg-Products-into-US.pdf?MOD=AJPERES ,
 https://www.govinfo.gov/app/collection/cfr/2016/title9/chapterIII/subchapterA/part381/subpartT, and
 https://www.govinfo.gov/content/pkg/CFR-2016-title9-vol2/pdf/CFR-2016-title9-vol2-part381-subpartT.pdf.
     274
           https://foreignpolicy.com/2017/11/16/are-chinas-chickens-contaminating-americas-plates/.
     275
         According to this regulation, except for small importations for consignee’s personal use, display, or
 laboratory analysis as detailed in §381.207, slaughtered poultry and other poultry products may be imported only if
 they were processed solely in countries listed in §381.196(b). Slaughtered poultry may be imported only if it
 qualifies as ready-to-cook poultry. https://www.govinfo.gov/content/pkg/CFR-2016-title9-vol2/pdf/CFR-2016-
 title9-vol2-sec381-195.pdf.
     276
         Certain facilities within countries listed in §381.196(b) are to export raw ready-to-cook chicken into the US
 are Canada, Chile, France, Great Britain, Hong Kong, Israel, and the Republic of Korea provided the foreign
 inspection system “must maintain a program to assure that the requirements …, equivalent to those applicable to the
 Federal system in the United States, are being met.” https://www.govinfo.gov/content/pkg/CFR-2016-title9-
 vol2/pdf/CFR-2016-title9-vol2-sec381-196.pdf Mexico and the People’s Republic of China “… [m]ay export to the
 United States only processed poultry products slaughtered under Federal inspection in the United States or in a
 country eligible to export slaughtered poultry products to the United States.”
     277
         Marin Weaver, Poultry, Industry and Trade Summary, Publication ITS-10. Washington, DC: US
 International Trade Commission, January 2014.https://www.usitc.gov/publications/332/poultry1.pdf p. 22.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             77
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 78 of 358 PageID #:276837




 a price 5% higher. For a producer with constant marginal costs, profit is just the quantity sold
 multiplied by the difference between price and cost. The question, then, is whether raising the
 price over the competitive level reduces the quantity demanded by so much that the net effect is
 to lower profits. The crucial economic measure for answering this question is the own-price
 demand elasticity, defined as the percentage decrease in quantity demanded that results from a
 1% increase in price. 278 The smaller the own-price demand elasticity (specifically, the “market”-
 wide elasticity at the elevated price level), the easier it is to profitably raise prices. It is also more
 likely to be profitable to raise prices if the competitive margin is smaller, defined as the
 percentage by which the marginal cost is less than the price. Combining these two measures
 provides a mathematical criterion for the SSNIP test: it is profitable to raise the price by 5% if
 the competitive margin plus five percentage points all multiplied by the own-price demand
 elasticity is less than one. In that case, the market passes the SSNIP test and thus constitutes a
 relevant antitrust market.279
            154.    As a rough estimate of the competitive margin for chicken, I can use the USDA
 average whole bird price and the variable dressed meat cost during the period 2004-2008.280
 Using these measures, the monthly Lerner index ranges from 5% to 32% during that period, with
 an average of 23%.281



     278
        The decision in Kleen Products (Kleen Products LLC v. International Paper Company, 831 F.3d 919, 924,
 95 Fed.R.Serv.3d 154 (7th Cir. 2016)) determines that a low own-price elasticity of demand is an important
 determinant of cartel success. This is confirmed in the survey by Levenstein & Suslow (2006). See, Margaret C.
 Levenstein and Valerie Y. Suslow, “What Determines Cartel Success?,” Journal of Economic Literature 44, no. 1
 (2006): 43-95.
     Empirical research by Marsh et al (2004) and by Tonsor et al (2010) finds low own-price elasticities for poultry,
 while Mo (2013) finds low own-price elasticities of demand for chicken as well as other poultry types. See, Thomas
 L. Marsh, Ted C. Schroeder, and James Mintert, “Impacts of Meat Product Recalls on Consumer Demand in the
 USA,” Applied Economics 36, no. 9 (2004): 897-909. Glynn T. Tonsor, James R. Mintert, and Ted C. Schroeder,
 “US Meat Demand: Household Dynamics and Media Information Impacts,” Journal of Agricultural and Resource
 Economics (2010): 1-17. Lijia Mo, “Impact of Food Safety Information on US Poultry Demand,” Applied
 Economics 45, no. 9 (2013): 1121-1131.
     279
          See Jonathan B. Baker, “Market Definition: An Analytical Overview,” Antitrust Law Journal 74.1 (2007):
 142, A. 49. (“In consequence, a price increase is profitable for a hypothetical monopolist if and only if the inverse
 elasticity of demand exceeds the Lerner Index (1/e > L).”)
     280
        See Figure 12 in Section III.E.2 above for a chart of these price and cost measures, with further details on
 them available earlier in that section.
     281
           See margin_variable_vs_wholesale.do.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                              78
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 79 of 358 PageID #:276838




           155.    To be conservative then, I assume the Lerner index could be as high as 35% in the
 absence of collusion. Then an own-price elasticity less than 2.5 in magnitude would be sufficient
 to guarantee that a relevant market defined as chicken passes the SSNIP test.282
           156.    For a product like chicken, then, which common sense as well as the qualitative
 evidence surveyed above suggests has no perfect substitutes or anything particularly close to
 perfect, the SSNIP test is easily passed. Quantitatively speaking, its own-price elasticity is
 clearly below 2.5. A 2006 modeling study prepared for the USDA used 0.43 as the own-price
 demand elasticity for broiler meat, an average of 20 elasticity estimates from previous
 literature.283 A more recent USDA summary of 16 different estimates of the own-price elasticity
 of chicken from nine different studies lists estimates ranging from 0.02 to 1.13, with an average
 of 0.68.284
           157.    Cross-price demand elasticities, which measure the extent of consumer
 substitution between chicken and other products, discussed in the section above, are only
 indirectly relevant to market definition. If a proposed market is determined to be insufficiently
 broad, cross-price elasticities can be used to inform the choice of how to expand the market
 definition. But for any given proposed market, the own-price demand elasticity, on its own, tells
 us whether the candidate market passes the SSNIP test and is thus a relevant antitrust market, or
 whether I must expand its boundaries to test other potential supply or demand substitutes.285 My
 analysis here demonstrates that chicken in the United States is a relevant antitrust market; no
 substitutes are close enough to prevent a hypothetical monopolist (or cartel) from profitably
 implementing a SSNIP.


     282
        For a set of multiple products, none of which are complements, an analogous condition is sufficient to
 guarantee that that set of products passes the SSNIP test: the revenue-weighted average of the products’ inverse
 own-price elasticities must be greater than the average profit margin plus five percentage points..
     283
         Ronald Meekhof, et al, “Poultry Slaughter and Processing Sector Facility-Level Model,” Research Triangle
 Institute, North Carolina, United States (2006), p. 2-14.
     284
         See Sheet2 of ElasticityRP092111.xlsx, exported 10/28/2020 from
 https://data.ers.usda.gov/reports.aspx?ID=17825, selecting United States as the Country and Chicken as both the
 Commodity and Cross-Commodity. (The original url no longer works:
 http://www.ers.usda.gov/dataproducts/commodity-and-food-elasticities/demand-elasticities-from-literature.aspx,
 cited in James M. MacDonald, Technology, Organization, and Financial Performance in U.S. Broiler Production,
 EIB-126, U.S. Department of Agriculture, Economic Research Service, June 2014, p. 11, n. 5.)
     285
         See Jonathan B. Baker, “Market Definition: An Analytical Overview,” Antitrust Law Journal 74.1 (2007):
 139, n. 38.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            79
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 80 of 358 PageID #:276839




 C.                Market Power

            158.   Market power means that a firm (or in this case, collection of firms) faces a
 downward sloping demand curve and therefore has the ability to profitably price above the
 competitive level. I evaluate the Defendants’ collective market power using two separate
 methods. First, I measure market power indirectly by assessing Defendants’ collective market
 share in the relevant market and the whether there are barriers to entry.286 Second, I evaluate the
 direct evidence that the Defendants’ could exercise market power collectively, primarily the
 empirical evidence that the Defendants’ collusion in fact reduced output and raised prices above
 the competitive level.

            1.     Dominant Collective Market Share

            159.   The defendants’ collective market share in the market for chicken in the United
 States is overwhelming. The defendants and co-conspirators collectively produce between 96.0%
 to 98.0% of the market-wide ready-to-cook chicken pounds during the class period, depending
 on which year is being examined, according to Table 2 below.




      286
          The decision in Kleen Products (Kleen Products LLC v. International Paper Company, 831 F.3d 919, 924,
 95 Fed.R.Serv.3d 154 (7th Cir. 2016)) determines that industry concentration and high barriers to entry (or high
 fixed costs) are important determinants of cartel success. These are long-established findings in the economics
 literature. See, for example, George A. Hay,and Daniel Kelley. “An Empirical Survey of Price Fixing
 Conspiracies,” The Journal of Law and Economics 17, no. 1 (1974): 13-38. The findings continue to be confirmed.
 John M Connor, The Food and Agricultural Global Cartels of the 1990s: Overview and Update, No. 1239-2016-
 101535. 2002.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           80
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 81 of 358 PageID #:276840




                   Table 2: Market Share Based on Watt Ready-to-Cook Pounds




 Notes: Base data on ready-to-cook pounds by broiler processor is from Watt Poultry News. Cat. (Category) Key: D
 = defendant, C = co-conspirator, AD = processor acquired by a listed defendant, AC = processor acquired by a listed
 co-conspirator.

         160.     The seven largest processors of class products are the following companies:
 Tyson              Pilgrim’s Pride                anderson Farms                  erdue              oster
 Farms            Wayne             and Mountaire
         161.     The chicken industry has been subject to continued consolidation for several
 decades. A cogent explanation comes from Agri Stats:




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           81
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 82 of 358 PageID #:276841




        2.        Barriers to Entry

                  a.     Barriers to New Entry Difficult to Overcome

        162.      The market for broiler processing has significant barriers to entry that would be
 very difficult for a new entrant to overcome. These barriers to entry include know-how
 limitations, economies of scale, and the cost and time associated with creating new broiler
 complexes.
        163.      Defendants’ internal documents notes the substantial barriers to entry in the
 industry.


                                                              288


        164.     Outside analysts examining barriers to entry for particular defendants also agree
 that they are substantial. A Lincoln International report




               ”289
        165.      These barriers to entry have been effective in the recent history of the industry.
 Industry publications stated that few companies had entered the chicken market since the 1970s,
 with the 10 largest chicken processors having entered, on average, in 1950:




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                      82
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 83 of 358 PageID #:276842




        166.    Defendants have also noted the lack of entry into the market given these barriers
 to entry. A 2016



                    91


                b.       Cost and Time of Broiler Complex Creation Makes New
                         Entry into the Broiler Market Risky

        167.    Creation of new broiler complexes takes multiple years and requires hundreds of
 millions of dollars. These investments can be risky especially if a new entrant does not have the
 know-how of established processors and guaranteed customers.
        168.    Defendants and others have frequently commented on the high costs to build
 complexes and plants to process chicken.



                                                                    92


        169.    Sanderson also understood this as a high barrier of entry:




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                   83
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 84 of 358 PageID #:276843




                                                       293


           170.    In an exception that proves the rule, only one non-conspirator built a chicken
 processing plant and entered the market in recent decades. Costco, one of the country’s largest
 retailers of chicken began seeking approval in Spring 2016 to begin construction on a chicken
 processing plant in Nebraska.294 It broke ground on its Fremont, Nebraska $300 million complex
 in 2017 and opened it in early September 2019 (after the class period).295 It was expected to take
 45 weeks to ramp up to full production.296 It partnered with a former Pilgrim’s Pride executive
 from and talent from an existing firm with know-how in constructing and operating its broiler
 complex.297
           171.    Costco’s entry into the market is unique in that it was geared towards supplying
 its own narrow needs, in that it primarily focused on rotisserie chicken which is a specific size of



     293
                                     at 372.
     294
        “Costco Plans $180M Nebraska Poultry Process Plant; Farmers Learn About Contracts – DTN.” June 27,
 2016. https://agfax.com/2016/06/27/costco-plans-180m-nebraska-poultry-process-plant-farmers-learn-about-
 contracts-dtn/.
     295
          “Costco Plans $180M Nebraska Poultry Process Plant; Farmers Learn About Contracts – DTN.” June 27,
 2016. https://agfax.com/2016/06/27/costco-plans-180m-nebraska-poultry-process-plant-farmers-learn-about-
 contracts-dtn/. “Costco invests $300m in feed mill, poultry production complex.” June 22, 2017;
 https://www.feednavigator.com/Article/2017/06/20/Costco-invests-300m-in-feed-mill-poultry-production-complex;
 “Costco chicken plant to hold ribbon-cutting ceremony.” October 16, 2019.
 https://fremonttribune.com/news/local/costco-chicken-plant-to-hold-ribbon-cutting-ceremony/article_8363b448-
 07d2-5de4-9149-c876455e1beb.html.
     296
         “It’s only $4.99. But Costco’s rotisserie chicken comes at a huge price.” October 11, 2019.
 https://www.cnn.com/2019/10/11/business/costco-5-dollar-chicken/index.html.
     297
          “Walt Shafer, a longtime Pilgrim’s Pride executive and broiler grower is leading the construction and
 operation of Costco’s Lincoln Premium Poultry….”
 :https://lincoln.ne.gov/city/plan/boards/pc/minutes/2018/071818.pdf “Costco and Lincoln Premium Poultry in April
 identified themselves after The World-Herald traced proposal documents to Georgia-based Crider Foods, which has
 connections with Lincoln Premium Poultry.” https://omaha.com/money/we-re-not-going-to-meet-with-a-lynch-
 mob/article_cd29ab5e-3da2-11e6-b357-cb5ec56ebaea.html. “Lincoln Premium Poultry is a newly formed company,
 currently owned by Bill Crider of Georgia, and supported by a long-term commitment from Costco. Bill is a
 longtime industry leader and operator. Bill is a shareholder and is involved with Crider Foods; however, at this time,
 Crider Foods is not directly associated with Project Rawhide in Nebraska.’“
 https://fremonttribune.com/clarifications-on-rawhide-revalations/article_78502ae7-f677-527a-b9c6-
 89b3550e1e8c.html “ Lincoln Premium Poultry LLC will run the actual poultry production side of the operation,
 said Walt Shafer, project manager for Lincoln Premium.” “Costco Plans $180M Nebraska Poultry Process Plant;
 Farmers Learn About Contracts – DTN.” June 27, 2016. https://agfax.com/2016/06/27/costco-plans-180m-nebraska-
 poultry-process-plant-farmers-learn-about-contracts-dtn/.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             84
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 85 of 358 PageID #:276844




 chicken.298 Therefore Costco, unlike any other hypothetical new entrant, does not need to acquire
 new customers or create a wide variety of chicken products to sell to those customers. Costco’s
 primary focusing on supplying its own rotisserie needs means it does not need to have multiple
 processing plants to slaughter and process different sizes of birds, unlike other chicken
 processors that must have a wider variety of products. These factors meant it could narrowly
 enter the broiler processor market in a way that other hypothetical entrants with potential
 external customers could not do.
           172.




                                                                                                 299


           173.    During the class period, there has been no entry into chicken processing from
 non-chicken poultry processors.300 Between 1994 and 2006, there have been three cases of
 turkey plants being converted to chicken plants: Tyson Foods opened a broiler processing plant
 in Sedalia, Missouri, in 1994 on the same land that Oscar Mayer abandoned production of a
 turkey plant; WLR Foods converted its Marshville, North Carolina, turkey plant to chicken
 processing in 1999; and House of Raeford bought the Butterball turkey plant in Wallace, North




     298
         “It’s only $4.99. But Costco’s rotisserie chicken comes at a huge price.” October 11, 2019.
 https://www.cnn.com/2019/10/11/business/costco-5-dollar-chicken/index.html.
     299
                                         711.
     300
         Conceptually it would be a smaller jump, still hypothetical, within poultry of turkey to chicken than from
 beef or pork to chicken. Even with that hypothetical smaller jump there has been no new entry into the chicken
 processing industry by a turkey-only processor.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            85
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 86 of 358 PageID #:276845




 Carolina, in 2005 and converted it into a broiler processing facility.301 None of these conversions
 are a turkey-only producer entering into the broiler market.

                    c.       Know-How Limitations

            174.    Knowledge barriers lower the cost of expansion for incumbent processors,
 particularly the most successful, in ways that cannot easily be replicated by entrants. Raising a
 backyard chicken is not the same as raising a commodity chicken. To raise a chicken at
 minimum cost per pound, a high degree of specialized knowledge is required. From bird
 breeding and housing to how to open a plant, incumbents have a significant knowledge that
 keeps cost low and minimizes risk.
            175.    A modern poultry processing plant might pull from more than 60 farmers and
 hundreds of barns, and to minimize losses, birds must be processed promptly upon arrival.302
 This requires coordination of the delivery of chicks and feed to the farmer, and retrieval of the
 mature birds for processing at the plant. The scale and organization required to achieve this in a
 cost minimizing way is unusual in the livestock industry and a key factor in vertical integration.
            176.    Each component in this process involves specialized knowledge and training.



     301
         “Tyson transforms industry with new plant,” The Kansas City Star, June 17, 1993 (accessed October 26,
 2020), https://www.postbulletin.com/tyson-transforms-industry-with-new-plant/article_97687239-df72-5c9c-b1e6-
 b5b9b73006f3.html: “Two years ago, the Oscar Mayer Foods Corp. spent $100 million to buy three parcels of land
 near Sedalia. It planned a turkey-processing factory. But the turkey industry slumped, and Oscar Mayer abandoned
 the plant before completing it. Tyson Foods came in and bought the half-finished plant, a feed mill and 750 acres of
 farmland for $15 million.”
      Reference for Business, “WLR Foods, Inc. - Company Profile, Information, Business Description, History,
 Background Information on WLR Foods, Inc.,” accessed October 26, 2020,
 https://www.referenceforbusiness.com/history2/60/WLR-Foods-Inc.html.
      “WLR goes cold on turkey,” Charlotte Business Journal, January 27, 1998 (accessed October 26, 2020),
 https://www.bizjournals.com/charlotte/stories/1998/01/26/daily3.html: “Broadway, Va.-based WLR Foods Inc. will
 convert its Marshville turkey operation to chicken production…[b]y mid-1999, it plans to process 650,000 chickens
 per week. The company is asking its turkey producers near Marshville to switch to chickens.”
      SEC Edgar, https://www.sec.gov/Archives/edgar/data/760775/0000760775-99-000052.txt, accessed October
 26, 2020: “Turkey revenues decreased … planned cutbacks that primarily resulted from the conversion of the
 Marshville complex from turkey to chicken in the first quarter of this fiscal year.”
      House of Raeford, “Company Milestones and Many More to Come,” accessed October 26, 2020,
 https://www.houseofraeford.com/our-story/history/: “House of Raeford acquired the Butterball turkey processing
 facility in Wallace, NC and converted it into a state-of-the-art chicken processing plant.”
     302
           Deposition of Randy W. Pettus, November 7, 2018, p. 400:21-401:6.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            86
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 87 of 358 PageID #:276846




                                                                06
                                                                     Contract growers receive training from
 the integrator not only to raise birds efficiently but also to prevent contamination and disease.307
 Mistakes can create substantial monetary and reputational costs.
            177.     Beyond the considerable institutional knowledge required to operate a plant
 successfully, opening a plant raises special challenges. Government food safety, worker safety,
 and environmental risks from concentrated chicken farming create obstacles that incumbents
 have navigated in the past that entrants would be unfamiliar with.308




                                           309


            178.     Burkenroad Reports in 2013 noted the necessity of industry expertise as a barrier
 to entry in 2013:




                10



     303
                                 at 159.
     304
                                 at 163.
     305
           Deposition of                November 7, 2018, p. 23:8-17.
     306
                                  at 890. Deposition of                  November 7, 2018, p. 50:14-51:2.
     307
         Tomislav Vukina, and Porametr Leegomonchai, “Oligopsony Power, Asset Specificity, and Hold-Up:
 Evidence from the Broiler Industry,” American Journal of Agricultural Economics 88, no. 3 (November 2006): 589-
 605, p. 592.
     308
           PECO0000108843-878 at 860.
     309

     310
                                        894 [emphasis added].
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           87
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 88 of 358 PageID #:276847




                    d.     Economies of Scale

            179.    Economies of scale pose a barrier to new entry by a potential rival because of the
 high fixed costs necessary to produce chicken. Pre-established firms such as the Defendant
 processors are already producing at scale. Such production levels allow incumbents to spread
 their fixed costs, such as feed mill construction costs, over more units of output which result in
 them having lower average cost per unit of chicken than a potential new rival that could enter the
 industry at a smaller scale.
            180.    Chicken processing plants are characterized by industry analysts as having a high
 level of fixed costs.311 Specialized equipment is used in killing and cleaning the birds and
 because these machines—and the plant more broadly—are fixed costs, profitability is maximized
 by running them at full capacity.312 But plants are only one part of opening a chicken growing
 complex. Contract growers must be organized, feed mills established to formulate and distribute
 food, veterinarians hired, and breeder farmers must be contracted and trained before a complex
 can operate. Since many of these components are a fixed cost for a plant of any capacity, they are
 most efficient at large scale.
            181.    But even once a processing plant is established, an entrant with a single
 processing plant still faces scale disadvantages (or more accurately economies of scope
 disadvantages) compared to incumbent processors. Broiler processing plants are specific to bird
 size, implying that an entrant with a single plant will only be able to offer a limited subset of
 products. 313 An entrant that builds a large-bird plant designed to offered price-competitive cut-
 up parts would have to make further investments to offer the rotisserie chickens and further
 processed products that an incumbent could. A retailer purchasing from this hypothetical entrant
 would need to seek out incumbent processors to satisfy those demands and potentially lose out
 on volume discounts.




     311
           JMPS-00003466-3647 at 3480.
     312
           JMPS-00003466-3647 at 3480.
     313
       James M. MacDonald, Technology, Organization, and Financial Performance in U.S. Broiler Production,
 EIB-126, U.S. Department of Agriculture, Economic Research Service, pp. 1, 8.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                       88
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 89 of 358 PageID #:276848




            182.    Defendants note the economies of scale in the industry that benefit incumbent
 processors.
                                                                                                          314


            3.      Direct Evidence of Market Power

            183.    In addition to demonstrating that Defendants have collective market power
 indirectly by showing they have a dominant market share in the relevant market along with
 barriers to entry in that market, direct evidence of defendants’ collective power to raise prices
 above the competitive level also confirms their collective market power. My overcharge
 regression, described below, demonstrates that during the class period the Defendants raised
 prices for Broilers above competitive levels by showing that prices were higher than the levels
 that can be explained by competitive supply and demand factors such as chicken feed costs.


        V.         OVERVIEW OF OVERCHARGE MODEL THEORY AND EVIDENCE

 A.         Description

            184.    The purpose of my overcharge analysis is to provide an example of a common
 method that can be used to evaluate and quantify the impact of the challenged conduct on the
 price of class products sold by the defendants. Using methods and evidence common to the class,
 this exemplary analysis suggests that the challenged conduct had a strong and statistically
 significant effect on chicken prices. That is, my analysis indicates that the challenged conduct
 caused prices for the class products to be significantly higher than they would have been absent
 collusion. I refer to the percentage of price inflation caused by the challenged conduct as the
 “overcharge percentage.” This overcharge percentage is used later in my calculation of damages
 to the class.
            185.    I implement my overcharge analysis using an econometric technique called
 multiple regression analysis. Multiple regression analysis is a statistical tool for understanding
 the relationship between or among two or more variables.315 It is perhaps the most commonly
 employed empirical technique in the field of economics, and is taught to every first-year

      314
                                     t 709.
      315
       Daniel L. Rubinfeld, “Reference Guide on Multiple Regression,” in Reference Manual on Scientific
 Evidence: Third Edition (Washington, DC: The National Academies Press, 2011), p. 305.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                         89
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 90 of 358 PageID #:276849




 graduate student in the field. Multiple regression analysis is commonly used in litigation,
 including the measurement of antitrust damages.316 For example, I have used multiple regression
 analysis in prior testimony to measure the overcharges resulting from price-fixing conspiracies in
 the markets for fluid milk and packaged seafood.317
           186.   The specific type of multiple regression model I implement in this report is
 known as a “reduced form price equation.” The model is termed “reduced form” because the
 price equation is derived from more basic, structural relationships such as supply and demand. In
 the reduced form price equation, observed market prices are explained by fundamental factors
 affecting the supply and demand relationships.
           187.   The use of a reduced form price equation to measure monopoly overcharge is “the
 most common statistical method employed in antitrust litigation.” 318 I estimate the overcharge
 from the challenged conduct in the chicken industry in the customary way. I first estimate the
 relationship between observed market prices and supply and demand fundamentals during a
 competitive (or “benchmark”) period. Then during the period of challenged conduct, I predict a
 competitive price based on observed values of the fundamental factors during that period of time.
 I then test to see whether the actual market prices and the predicted competitive prices are
 statistically different during the period of challenged conduct and, if so, what is the magnitude of
 the overcharge.
           188.   I disaggregate the estimated overcharge by part estimating separate overcharges
 for whole birds and breast meat. I also estimate an alternative model specification of the reduced
 for price equations where I allow the estimated overcharge to vary by year during the class
 period in section VI.B.4.c. I note that I also take account of price variation within the chicken
 market by including a series of “fixed effects” in the reduced form price models. These fixed
 effects account for systematic differences in prices by customer, processor, and season.


     316
         Daniel L. Rubinfeld, “Quantitative Methods in Antitrust,” in Issues in Competition Policy, ed. by Wayne D.
 Collins (Chicago: ABA Section of Antitrust Law, 2008), p. 723.
     317
         Matthew Edwards, et al. v. National Milk Producers Federation, aka Cooperative Working Together, et al.,
 No. C 11-04766 JSW, Order Regarding Motion for Class Certification, September 16, 2014 and In RE: Packaged
 Seafood Products Antitrust Litigation, Case No.: 15-MD-2670 JLS (MDD), Order Granting Motions for Class
 Certification, July 30, 2019.
     318
        “The most common statistical method employed in antitrust litigation involves the estimation of ‘reduced-
 form’ price equations.” Daniel L. Rubinfeld, “Quantitative Methods in Antitrust,” in Issues in Competition Policy,
 ed. by Wayne D. Collins (Chicago: ABA Section of Antitrust Law, 2008), p. 724.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            90
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 91 of 358 PageID #:276850




        189.     In mathematical terms, using i to denote a product, c a cut of meat (breast or
 whole bird), y a year, and m a month, I estimate models of the form:

     ln 𝑃                  𝜃 𝐶𝐿𝐴𝑆𝑆                 𝜋 ln 𝑣                𝑋   𝛽     η     η      𝜀


        where ln 𝑃         is the log of price of a product, ln 𝑣       is the log variable cost, and
 𝑋     is a vector of control variables further described below.
        190.     The control variables fall into the following categories: (1) variables designed to
 capture changes in supply conditions over time; (2) variables designed to capture changes in
 demand conditions over time; and (3) other miscellaneous control variables. In my primary
 regression specification, the independent variable is the price per pound of breast and whole
 birds (𝑃      . The control variables related to supply conditions include the variable cost of
 production, and breast meat yield. The control variables related to demand conditions include red
 meat (beef and pork) prices, income, seasonality, an index tracking interest in the Atkins diet,
 and food safety recalls for red meat and chicken.
        191.     The regression also controls for all product-processor-customer-specific
 characteristics that remain constant over time by using fixed effects, represented by η . It is a
 unique pairing of a product sold to a customer from a processor where a product is the most
 detailed level of product description, product code in the data or Agri Stats classification code
 which reflects characteristics such as packaging, grade, frozen or fresh status, and
 marination/injection status. Cut-by-month fixed effects (η         ) are also included to account for
 part-level seasonality.
        192.     Whenever possible, I include interactions between the control variables and the
 type of chicken cut which allows for the possibility that the control variables have differential
 effects on the price of different cuts of chicken. For example, this means the model allows for a
 different relationship between red meat prices and breast meat, than between red meat prices and
 whole bird.
        193.     The “dummy” variables whose coefficients represent the effect of the challenged
 conduct are 𝐶𝐿𝐴𝑆𝑆         . These indicators are 1 if a product i is a member of cut, c (meaning that
 the product is in the class definition), and if ym is in period p (meaning that the transaction
 occurred during the period, rather than in the benchmark period). In my main specification I use
 three different “treatment” periods outside of the benchmark period: January 2009 to December
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                     91
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 92 of 358 PageID #:276851




 2011, January 2012 to July 2019, and August 2019 to December 2020. The second period,
 January 2012 to July 2019 is the class period. I treat the first period as a ramp-up period, and the
 third period as a cool off period, which means I do not assume that prices during those periods
 were competitive and do not include them in the competitive benchmark.319 The main question
 targeted by this empirical exercise is the degree to which prices were elevated during the class
 period beyond the level that can be explained by the control variables. To measure this, I
 examine the coefficient on the dummy variables, 𝜃 , which estimates the overcharge on
 products sold in the class period estimated separately for each category of cut during the class
 period. In addition, this regression also tests the confidence with which I can reject the
 hypothesis that the challenged conduct had no measurable effect on chicken prices (sometimes
 referred to as the “null hypothesis”). The overcharge analysis allows me to reject that hypothesis
 with a high degree of confidence. See Section V.E., Overcharge Regression Results.
             194.     One particular challenge of predicting prices in this setting is that, for the controls
 detailed below that only vary across time (for example GDP and commodity prices), there is a
 limited amount of variation during the analysis period. Though there are millions of observations
 in the regression, there are only 192 year-months. To reduce the potential for overfitting, I keep
 the model as parsimonious as possible while controlling for the first-order determinants of price,
 keeping second-order determinants as sensitivity controls. I also cluster standard errors on time
 (in addition to clustering on major cuts of meat as tracked by Agri Stats’ form codes
 (EMPTCODE)) to allow for correlation of errors with time periods, and this method accounts for
 the limited number of year-months when testing the significance of the estimated coefficients.

 B.          Choice of Dummy Variable Start and End Dates

             195.     The start and end dates for my class period dummy variable are determined by the
 class period, because the purpose of the regression is to measure the effect of the conduct on
 class purchases. However, I have seen substantial evidence to support the hypothesis that the
 challenged conduct may have also had an effect on prices starting in January of 2009. Because
 the challenged conduct appears to have resulted in record reductions in output levels near these
 dates, I use January 2009 and the start of the class, January 2012, as break points for my dummy


      319
            In Section VI.B.4.c I also consider an annual model which presents overcharges for each cut for each year.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                               92
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 93 of 358 PageID #:276852




 variables to separately measure the effect of this conduct during these two periods. I have also
 seen additional record evidence suggesting that the challenged conduct could have had a larger
 impact during the class period than the ramp up period, which I describe below. Because it can
 take substantial time for prices to return to competitive levels even after collusion has ended, I
 treat the cool off period, starting in August 2019, as a separate period without assuming that
 prices have dropped to the competitive level.
            196.     During 2011 the defendants slaughtered their breeding stock early. As of early
 2011 there were two processors primarily dedicated to the slaughter of heavy fowl (breeder hens
 and roosters) Tip Top and Southern Hens.320
            197.




     320
        Some broiler processors had their own fowl processing plants. For example,
                                                                       eposition of                    March 19,
 2019, p. 167:3-7.
     321
           Deposition of                   , March 19, 2019, pp. 23:6-8; 100:16-23; 103:9-12.

                . Deposition of                   , March 19, 2019, pp. 233:23-234:6.
     322
                                  at 840. Deposition of                   March 19, 2019, pp. 160:1-7; 167:16-18;
 329:13-330:16. See also,                             t 171 (Ex. 1424);                        at 786 (Ex. 1428).

     323
           Deposition of                     March 19, 2019, pp. 22:24-23:3; 111:14-17.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                              93
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 94 of 358 PageID #:276853




                                                                                 324
                                                                                       The report goes
 on to say,




                                       By October 2011,




             7


            198.   The early slaughter at Tip Top and the defendants rendering of hens were not the
 only mechanisms that were used to shrink the breeding flock. Southern Hens also assisted in
 slaughtering breeders more quickly. A June 2011 PowerPoint presentation


                                                   328
                                                         This same presentation slide continue




              29


            199.   These efforts to reduce the breeder stock were successful. A Bloomberg news
 article,                                      n December 7, 2011, titled “




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                     94
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 95 of 358 PageID #:276854




                         330


          200.   This reduction in the breeder stock reduced the number of chickens in the
 growout farms in the following months.331 This reduction in supply of chicken increased prices
 and restored profitability. A November 23, 2011 email




          201.   Because these actions were taken to reduce the number of birds, I examine USDA
 data on heads of young chicken (broiler meat birds) slaughtered each month as the cleanest way
 of gauging the timing of these cuts. These data are plotted below in Figure 20.




    330
                                  935.
    331
                                                       (TF-0003952286-317 at 293).
                 i

    332
                               at 400 (Exhibit 183).
    333
                            770 [emphasis added].
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           95
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 96 of 358 PageID #:276855




                      Figure 20: Monthly Broilers Slaughtered, 1989 to 2019




 Source: USDA NASS Young Chicken Slaughtered measured in heads. Red line: 12-month trailing average. Gray
 line: unsmoothed monthly values. See figure_young_chicken_YY.do.

         202.    There are two clearly discernable dips in slaughter levels. I calculate year-over-
 year changes in and find the maximum decrease in each wave. These occur on January 2009 and
 December 2011. See Figure 21 below. This confirms January 2009 and January 2012 are
 suitable dates to separate the competitive baseline from the early conspiracy ramp-up period and
 to separate the ramp-up period from the class period. (My overcharge estimates are robust to the
 use of December 2011 as the start of dummy variable for the class period, as opposed to January
 2012, but the later date is more conservative in measuring damages.) Cuts in supply will increase
 prices. Whether and to what extent the price increases driven by these cuts can be explained by
 economic fundamentals is tested in my overcharge regression.




 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                       96
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 97 of 358 PageID #:276856




                     Figure 21: Year over Year Changes in Monthly Slaughter




 Source: USDA NASS Young Chicken Slaughtered measured in heads. Red line: Year-over-Year 3-month trailing
 average. Gray line: unsmoothed monthly values. See figure_young_chicken_YY.do.

 C.         Price Data

            203.   I use price data from a combination of defendant-produced structured data and
 EMI data. A detailed description of the processing of these data is provided in Appendix D.
            204.   As a robustness check, I apply my model to a panel of monthly prices from 1989
 to 2019 collected by the USDA on whole birds and breast meat.334 Whole bird prices are for
 broilers and fryers on a delivered-to-first-receiver basis, including birds with and without giblets,




      334
        In 2012 the USDA changed its methodology for collecting prices for its WOG series from a population
 weighted 12-city average to a volume poundage weighted aggregation method to represent the market more
 accurately. USDA0000000047-054 at 048.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                          97
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 98 of 358 PageID #:276857




 fresh and chilled, and for all grades.335 Breast meat prices are a panel for wholesale boneless
 skinless breast, chicken breast with rib meat, and line-run chicken breasts for the Northeast.

 D.          Control Variables

             205.   This section describes the process I used to select the control variables used in my
 overcharge analysis and in robustness checks. I primarily look to industry analysis to help me
 choose which control variables to use. Some supply or demand factors may be important to the
 structure of the industry, but if they do not change during the relevant time period, they will not
 impact my analysis because of the product fixed effects. Thus, I focus attention on controls that
 vary during the time of the study, giving particular weight to those frequently discussed by
 impartial observers such as USDA researchers, forward-looking market publications, and
 profitability risk factors noted in financial documents filed with the SEC. However, my analysis
 differs from these contexts in a few respects, most importantly in that I omit any controls that
 were likely to have also been manipulated by or as a result of the defendants’ conduct as
 inclusion of such variables would bias my analysis by confusing the challenged conduct with the
 control variable. By focusing on widely used, time-varying controls for demand and supply that
 are plausibly free from the alleged manipulation, the before-during analysis estimates the impact
 of the overcharge resulting from the alleged manipulation.

             1.     Control Variables to Account for Supply Factors

             206.   In order to control for changes in supply factors that could affect the price of
 chicken, I include control variables for the variable cost of production and for chicken breast
 yield. As noted above my specification also includes a rich set of product-processor-customer
 fixed effects that control for changes in product mix offered over time. Below I describe the
 basic data used to construct the variables included in my primary overcharge regression
 specification and robustness checks with further detail provided in Appendix D.

                    a.      Cost of Chicken Production

             207.   The ideal cost measure that economic theory predicts will determine firm price
 and output decisions would be the marginal cost of producing a pound of chicken. However,


      335
            USDA0000000047-054 at 048.
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                        98
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 99 of 358 PageID #:276858




 because data on marginal cost is difficult to calculate, it is rarely available, and this market is no
 exception. Therefore, as is typical in this type of analysis, I use average variable cost as a proxy
 for the marginal cost.
           208.    There are two possible approaches to control for the variable cost of chicken. The
 first is to separately control for input costs such as corn, soy meal, energy, and others. A second
 method is to combine these into a single cost index used to estimate the variable cost of
 producing a pound of chicken. Often it is difficult to obtain detailed cost shares that allow for the
 second method to be used, but Agri Stats collects extremely detailed data
                        that allows an average cost index to be constructed.
           209.    Therefore, in my primary specification, I use Agri Stats data to construct a
 variable cost index.




                                                                                                    I use this




     336
         I use the decision to increase production by a flock of broilers as my delineation between fixed and variable
 cost. (See Appendix D and variable_cost.do for further details.)
 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             99
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 100 of 358 PageID #:276859




  national variable cost measure specific to tray pack plants.


            210.    As a robustness check on this variable cost measure I use disaggregated controls
  for individual input costs from public data sources. A poultry feed price index is tracked by the
  Bureau of Labor Statistics (BLS). For energy prices, I use West Texas Intermediate oil prices as
  tracked by the Energy Information Administration (EIA).

                    b.       Yield Measures and Technology Change

            211.    My cost variable reflects the cost of growing and processing a complete bird but
  does not capture the technological progress that has allowed processors to increase the profitable
  breast meat portion as a share of the total bird weight. Figure 22 below plots the price of




      337
          The monthly Agri Stats data on cost have been made available to me beginning in January 2004. For some
  purposes, such as Figure 12 in Section III.E.2 above and sensitivity checks that use USDA price back to 1989, I
  require a measure of variable                   before 2004. I “back cast” these costs using the relationship between
  variable cost and corn and soymeal prices from 2004 to 2019




      This back casting procedure is sound because,




       The centrality of grain costs is unsurprising because
                       nd are widely recognized as important in forecasting chicken prices. Grain costs are used in
  forecast models by the USDA (30(b)(6) Deposition of Shayle Shagam, USDA Economist, October 23, 2019, p.
  260:17-24), frequently discussed in company 10-Ks as profitability risk factors Sanderson Farms, Inc., 10-K Annual
  Report for Fiscal Year ending October 31, 2012 (filed December 18, 2012), p. 14, from SEC EDGAR.
  https://www.sec.gov/edgar.shtml accessed November 7, 2019; Tyson Foods, Inc., 10-K Annual Report for Fiscal
  Year ending September 29, 2012 (filed November 19, 2012), p. 7, from SEC EDGAR.
  https://www.sec.gov/edgar.shtml accessed November 15, 2019; Pilgrim’s Pride Corporation, 10-K Annual Report
  for Fiscal Year ending December 30, 2012 (filed February 15, 2013), p. 12, from SEC EDGAR.
  https://www.sec.gov/edgar.shtml accessed November 4, 2019, and industry analysis



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             100
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 101 of 358 PageID #:276860




  boneless-skinless breast yield collected by the USDA after 1989. It depicts a downward trend in
  prices that lasted for several decades prior to the start of the class period.


                    Figure 22: USDA Boneless-Skinless Breast Price 1989 to 2019




  Sources: USDA wholesale price for boneless, skinless in the Northeast as collected by the Agricultural Marketing
  Service. See figure_BS_breast_price.do.

          212.     Processors have achieved this price decrease through “technology change”
  specifically in the form of advances in genetics and processing. The result has been that over
  time the supply of breast meat has increased disproportionately compared to other forms of
  chicken. As the share of breast meat has increased, it has reduced price pressure on breast meat
  to cover the cost of growing the entire bird. See Figure 23 below.




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            101
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 102 of 358 PageID #:276861




                              Figure 23: Broiler Changes from 1957 to 2005




  Notes/Sources: 56-day-old broilers in 1957, 1978, and 2005. See KF_0378393. Originally from M. J. Zuidhof, B. L.
  Schneider, V. L. Carney, D. R. Korver, and F. E. Robinson, “Growth, Efficiency, and Yield of Commercial Broilers
  from 1957, 1978, and 2005.” Poultry Science 93, no. 12 (2014): 2970-2982.

            213.                                                                ummarized this succinctly




                                                                         338


            214.   These comments are corroborated by the
  While boneless skinless breast yield rose from
  other cuts changed little. Leg yields remain at roughly                                      roughout the
  period.339 See Figure 24 below.




      338
                                at 854.
      339




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           102
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 103 of 358 PageID #:276862




            215.   On a per-pound basis, breast meat is higher priced than other parts because white
  meat is highly preferred by US customers.340 As breast yields have increased, that has allowed
  processors to increase the supply of breast meat relative to the supply of other parts. This causes
  breast meat prices to decline relative to the prices of other parts. Because breast meat is priced
  differently from other chicken parts, in order to explain chicken prices, it makes sense to include
  a variable to control for this technology change that shifts the supply of breast meat relative to
  other forms of chicken over time.



     340
           PECO0000108843-878 at 854.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                     103
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 104 of 358 PageID #:276863




             216.        Thus, I include a control variable to capture the effect of this technology change.
  The ideal control for this technology change would measure the steadily increasing ability of
  firms to produce more breast meat, over time, using the same set of inputs. I control for this
  effect using
                    41


                         c.     Frozen Storage

             217.        One potential source of chicken supply is frozen inventory. However, my
  overcharge model omits frozen storage because it is not an exogenous shifter of supply, meaning
  that the decision about how much chicken to sell versus how much to freeze is made by the
  processors themselves, and thus could be affected by the challenged conduct.342
             218.        One general reason a firm would freeze inventory for domestic consumption
  would be a belief that the future price-cost margin will be higher than the current margin. Such a
  belief may arise from seasonal effects (e.g. although not a class product, freezing wings in
  advance of the Super Bowl). In general, absent effects from the challenged conduct, the decision
  to store chicken would be an outcome of other supply and demand factors that I have already
  controlled for, such as seasonality.
             219.        There are also some limitations on how much meat processors will freeze. Frozen
  meat must be used within a year.343 Physically, there is limited freezer space, and as an asset,
  frozen meat dries out, making it lower quality; and longer freezing time accumulates
  refrigeration cost.344 This implies that firms face incentives to sell freezer storage promptly.

             2.          Control Variables for Demand Factors

             220.        Because prices are jointly determined by supply and demand, I also include a
  number of control variables designed to capture shifts in demand for chicken over time. In my
  primary specification these controls include a red meat price index that captures competition




      343
       See 30(b)(6) Deposition of Shayle Shagam, USDA Economist, October 23, 2019, p. 272:9-14;
  GEO_0000410127-182 at 142.
      344
            SYS-BR-0000022873-899 at 886.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            104
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 105 of 358 PageID #:276864




  from pork and beef, income captured by GDP, seasonality controls, an index tracking interest in
  the Atkins diet, and food safety recall indexes for chicken and red meat. Robustness checks
  address demand from exports, a wider array of alternative proteins, other food safety concerns,
  dietary trends, and restaurant demand.

                     a.      Substitution from Alternative Proteins

             221.    I include a control for the price of beef and pork to capture any increase in
  demand for chicken that could result from increases in the price of beef or pork, because beef
  and pork are widely recognized as the primary sources of protein competing with chicken from
  the perspective of consumers.345 I generate a red-meat price index from the BLS series for beef
  and pork using the analytical weights given by the BLS. This represents the relative prices paid
  by consumers for these alternative proteins.
             222.    Industry analysis suggests that, to the extent that customers substitute between
  proteins, beef and pork prices are the most relevant, while other animal proteins such as turkey,
  table eggs, or seafood are rarely considered. Financial statements note the importance of beef and
  pork prices. For example, Pilgrims’ Pride notes in its 2012 10-K (pg. 3) that
                                                                         is a key pricing determinant. Financial
  analysts such at BB&T Capital Markets,346 JPMorgan347 and KeyBanc Capital Markets348
  compare chicken prices with beef and pork prices. FarmEcon LLC, in a presentation




                                                  In a presentation



      345
          While the inclusion of this variable accounts for any potential substitution from beef and pork to chicken, the
  existence of such substitution effects does not undermine my market definition analysis because such substitution
  effects are too weak to justify expanding the size of the relevant market according to the SSNIP test. In other words,
  the substitution that occurs does not affect the elasticity of demand for chicken sufficiently to defeat a small but
  significant price increase by a hypothetical monopolist, which is the relevant question for market definition.
      34
                              050.
      347
            JPMS-00003195-290 at 218.
      348
            KBCM002852-916 at 861-862.
      349
                                     at 578, 589, 594. See also                           at 710.
      350
                                      539, 549.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                              105
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 106 of 358 PageID #:276865




                                         and details the price and supply of these proteins but never
  discusses other proteins as important in predicting demand for chicken in the domestic market.351
  Internally, companies
                                                  52


            223.    Some analysts modeling multiple proteins will consider turkey prices, such as
  Shayle Shagam at the USDA,353 but he notes that, to the extent substitution occurs, beef and pork
  are the primary drivers of the market price of chicken with turkey having a lesser role.354 Some
  such as Sanderson’s analysts will discuss general turkey trends in addition to beef and pork.355
  While fish has some of the perceived health benefits of chicken, it is rarely compared and usually
  only in a qualitative fashion.356
            224.    Beyond a handful of such examples, the industry does not discuss turkey or egg
  prices as a first order concern when analyzing chicken demand, but I consider the prices of these
  items in an alternative protein specification below. That specification also disaggregates the red
  meat price index into pork and beef indexes, and I find that my results are not sensitive to these
  changes.

                    b.       Income

            225.    I include a control variable to capture changes in consumer income because
  demand for most goods rises as income increases. To control for the potential effect of income
  changes on demand for chicken, I include GDP per capita as a control variable in my overcharge
  regression. However, the relationship between income and demand for chicken may not follow
  the usual correlation, due to the fact that chicken is the one of the cheapest protein options
  available. For example, analysts at Deutsche Bank noted in March 2009 that the recession was
  boosting demand for chicken as shoppers were looking for cheaper protein options.357


     351
                                      at 507.
     352

     353
           30(b)(6) Deposition of Shayle Shagam, USDA Economist, October 23, 2019, p. 155:3-6.
     354
           30(b)(6) Deposition of Shayle Shagam, USDA Economist, October 23, 2019, p. 271:5-8.
     355
           PILGRIMS-0000027563-716 at 676.
     356
           GEO_0000410127-182 at 136.
     357
           PILGRIMS-0010253133-152 at 144.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           106
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 107 of 358 PageID #:276866




                      c.       Seasonality

             226.     Chicken demand is also known to have a strong seasonal component. As demand
  changes seasonally for grilling of breast meat in summer, or wings during football season, prices
  fluctuate accordingly.358 In general, demand for chicken is lower in November and December,
  likely due to alternative meats being culturally preferred during the holidays.359 Whole birds are
  most commonly sold on the shoulders of the holiday season in October and January.360 I include
  cut-by-month fixed effects (η           ) to account for part-level seasonal demand fluctuations.

                      d.       Atkins

             227.     As can be noted in the graph of boneless-skinless breast meat prices as depicted
  above in Figure 22, there was a large increase in prices in 2004. While a modest increase in
  grain prices may partially be responsible for this price increase, this increase was particularly
  large for breast meat compared to whole bird prices.361 A widely discussed explanation is that the
  Atkins diet may have affected demand for chicken.362 Atkins generated an interest in high
  protein diets that would partially be controlled for by my red meat price index, but this demand
  shock may have been particularly pronounced for chicken breast meat. Due to its magnitude and
  occurrence near the start of the baseline period in the chicken processor structured sales data, I
  include a Google Trends index of searches for “Atkins” as an additional demand variable.363

                      e.       USDA Food Safety and Inspection Service Index

             228.     General food safety is another concern that could directly affect demand for
  chicken in the class. I developed indexes to control for these demand shocks following the




      358
            CASEFOODS0000169149-191 at 156.
      359
            PERDUE0001065362-392 at 366.
      360
            PERDUE0001065362-392 at 370.
      361
            For comparison, see Figure 12 in Section III.E.2 above.
      362
                                                                                                   address in
  my Demand Factors model. See also Thomas L. Marsh, Ted C. Schroeder, and James Mintert, “Impacts of Meat
  Product Recalls on Consumer Demand in the USA,” Applied Economics 36, no. 9 (February 2004): 897-909.
      363
          Google Trends data do not exist before 2004. Therefore, I cannot include this control in my USDA
  sensitivity check. This is, however, a minor concern in this regression because it has a significantly longer baseline
  timeframe.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                               107
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 108 of 358 PageID #:276867




  methodology of Marsh, Schroeder, and Mindert (2004).364 These indexes count the number of
  product recalls recorded by the USDA Food Safety Inspection Service. I create separate indexes
  for red meat and chicken recalls to capture possible substitution and avoidance associated with
  food safety concerns.365 Consistent with prior research, I limit these to class I and class II
  recalls.366

                    f.      Exports

             229.   As discussed in section IV.B.2.b, it is rare for the United States to import chicken
  for because of safety concerns and the relatively low cost of US produced meat.367 But the US
  does export a share of chicken that has increased over time. Nearly all chicken exported is in
  product categories excluded from the class such as leg quarters, paws, and other edible offals.368
  Nevertheless, it is possible that export demand levels could have a secondary effect on the price
  of parts in the class. By increasing the value of dark meat and paws, the overall profitability of
  the bird may be altered. Exported dark meat allows the domestic production to expand, allowing
  for more white meat production and lower white meat prices. Conversely, when exports of
  broilers are lower, pricing pressure on white meat will rise.369
             230.   In my overcharge model I control for these effects using variable cost of
  production. As discussed above, the primary input cost that varies over time when producing a


      364
       Thomas L. Marsh, Ted C. Schroeder, and James Mintert, “Impacts of Meat Product Recalls on Consumer
  Demand in the USA,” Applied Economics 36, no. 9 (February 2004): 897-909.
      365
         Recalls from other poultry are omitted. Some recalls can involve both red meat and chicken. This measure is
  omitted from my USDA regressions because it was not available back to 1989.
      366
         Glynn T. Tonsor, James R. Mintert, and Ted C. Schroeder, “US Meat Demand: Household Dynamics and
  Media Information Impacts,” Journal of Agricultural and Resource Economics 35, no. 1 (April 2010): 1-17.
      367
         In 2014, the United States International Trade Commissions’ Poultry Industry & Trade Summary indicated,
  “Because the United States is one of the world’s largest and most efficient poultry producers, its imports are
  negligible. Imports represented only about 0.3 percent of domestic consumption of both live poultry and poultry
  meat in 2006–12…” Marin Weaver, Poultry Industry and Trade Summary, Publication ITS-10. Washington, DC:
  US International Trade Commission, January 2014. https://www.usitc.gov/publications/332/poultry1.pdf p. 22.
      368
            AGSTAT-00360251-255 at 254.
      369




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            108
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 109 of 358 PageID #:276868




  chicken is grain. Grains are international commodities with worldwide prices. Because the
  United States is relatively more efficient at converting feed to chicken than most other countries,
  the demand for US chicken exports rise as the price of grain rises.370 As a result, my variable
  feed cost variable serves as a proxy for export level effects.
            231.    To demonstrate this, Figure 25 below demonstrates the relationship between
  export levels and feed costs. The figure plots the percent of pounds exported each quarter from
  2004 to 2020. Exports rise dramatically, from about 13% of all chicken, to nearly 20% of all
  chicken in 2009 Q1.371 For reference, Figure 25 also plots the BLS chicken feed index. Export
  percentages and feed prices are highly correlated, with a correlation coefficient of 0.79. The
  implication is that, during the period of analysis, when grain prices increased cost for the chicken
  processors, the export market provided an offsetting effect that would also be captured by my
  variable cost measure.




      370
          One plausible reason for this correlation is that the US is relatively more efficient at converting grain into
  chicken. Marin Weaver, Poultry Industry and Trade Summary, Publication ITS-10. Washington, DC: U.S.
  International Trade Commission, January 2014. https://www.usitc.gov/publications/332/poultry1.pdf p. 22. Thus, as
  grain prices rise, countries may find it more advantageous to import chicken rather than importing grain and
  growing the chicken locally. See, for example,



                   at 460. Source for correlation: figure_USDA_exports_vs_grain.do.


                   252.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                              109
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 110 of 358 PageID #:276869




                       Figure 25: Exported Share of RTC Pounds vs. Feed Prices




  Source: USDA (https://www.ers.usda.gov/webdocs/DataFiles/51875/MeatSDFull.xlsx?v=4084.5) and BLS
  (WPU02930102). Quarterly pounds exported over total quarterly ready-to-cook pounds smoothed using a 12-month
  moving average. See figure_USDA_exports_vs_grain.do.

             232.   In an export sensitivity analysis, I include several explicit controls for the relative
  price advantage of US chicken. The first is the exchange rate with the Brazilian Real. Brazil is
  the other large exporter of broilers,372 and the Real is closely watched by industry analysts.373
  The second is the exchange rate of destination countries. I create this index by averaging the
  exchange rates of the top 10 importing nations countries based on their relative share in the




      372
        Mount Morris, “Why Brazil’s Top Poultry Companies Dominate the Industry,” WATT Poultry International
  September 2016. https://www.proquest.com/docview/2112908696.
      373
            AGSTAT-00000170-174 at 171.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                         110
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 111 of 358 PageID #:276870




  period from 2004 to 2008.374 A final control for these exports is the Urner Barry Northeast
  Frozen Export Leg Quarter price.375

             3.       Shocks from Avian Influenza

             233.     Outbreaks of avian influenza have the potential to disrupt both the supply and the
  demand for broilers in several ways. First, I examine the plausibility that avian influenza
  removed enough birds from production to affect the supply of broilers and then I turn to the
  implications for demand.
             234.     The United States has seen outbreaks of avian influenza since 1924; however,
  some of the largest events in recent history did not affect chicken raised for meat.376 For
  example, a 2014-2015 outbreak of H5N2/H5N8 condemned millions of turkey and table egg
  layers, but less than 0.01% of broiler chickens were affected.377 Other outbreaks have also killed
  birds but of limited total magnitude. A 2017 outbreak of H7N9 in Tennessee condemned 129,000
  broiler breeders, about 0.2% of the estimated breeders in the US according to the USDA.378 A
  2004 outbreak of H7N2 in Maryland and Delaware resulted in the condemnation of 412,000
  broilers. The US processed more than 8.7 billion broilers that year.379 Thus, avian influenza has

      374
            While trade disputes are frequently discussed by analysts,
                                                                                           at 53-55). There also
  exist methods of circumventing import bans from large importers of broiler meat. For example,
                                                                              Soviet Republic countries served a
  similar conduit to Russia after it blocked US imports                         at 603).
      375
           One particular benefit of this series is that it can capture some chicken-specific shocks better than exchange
  rates. In 2015 there was an outbreak of Avian Influenza in the US. The number of broilers affected was small, but
  some imports from the U.S. were restricted. Most bans were highly targeted to at-risk states or counties leaving large
  shares of production unaffected. (see Sean Ramos, Matthew MacLachlan, and Alex Melton, “Impacts of the 2014-
  2015 Highly Pathogenic Avian Influenza Outbreak on the U.S. Poultry Sector,” LDPM-282-0, USDA, Economic
  Research Service. (December 2017). p. 9. https://www.ers.usda.gov/webdocs/outlooks/86282/ldpm-282-
  02.pdf?v=4153.) I rely on the frozen export leg quarter price to capture shocks of this nature.
      376
          AVIAN INFLUENZA: USDA Has Taken Actions to Reduce Risks but Needs a Plan to Evaluate Its Efforts,
  GAO-17-360: Published: Apr 13, 2017. Publicly Released: May 11, 2017. p. 15, 19.
  https://www.gao.gov/products/GAO-17-360.
      377
         Sean Ramos, Matthew MacLachlan, and Alex Melton, “Impacts of the 2014-2015 Highly Pathogenic Avian
  Influenza Outbreak on the U.S. Poultry Sector,” LDPM-282-0, USDA, Economic Research Service. (December
  2017). p. 3. https://www.ers.usda.gov/webdocs/outlooks/86282/ldpm-282-02.pdf?v=4153.
      378
         The USDA Chicken and Egg report in March 2017 indicates there were more than 54 million breeders on
  hand for context.
      379
         National Chicken Council, accessed March 2020 https://www.nationalchickencouncil.org/about-the-
  industry/statistics/chicken-broiler-and-other-production-head-and-live-weight/.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                111
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 112 of 358 PageID #:276871




  had a minimal effect on the supply of broilers in the United States and does not require a separate
  control variable.
            235.   On the demand side, avian influenza could affect perceptions of broiler food
  safety or international outbreaks could affect broiler export demand. Although the broiler market
  was minimally affected by events such as those in 2014-2015, many countries used the
  opportunity to restrict imports of dark meat from the United States. Conversely, importers might
  increase demand for US grown meat if they suffer from their own outbreaks of avian influenza .
  In order to account for both possibilities, my sensitivity analysis focused on exports includes a
  control for exported leg meat prices.
            236.   Despite the rapid response and large expenditures by APHIS and the USDA to
  contain avian influenza outbreaks, it is possible that domestic consumers perceived the supply of
  poultry as unsafe.380 If so, the desire to avoid potentially infected products would depress
  demand, lowering prices. Omitting such a control from my model produces a conservative
  bias381 but, this effect is very likely to be small. For example,




            Thus, I do not include a control for avian influenza outbreaks.

            4.     Other Demand Controls

            237.   While the demand variables in my primary specification are sufficient to explain
  the price movements of chicken within the class that vary between the benchmark period and the
  conspiracy period, I also perform additional sensitivity checks on my results. In my “Demand
  Factors” model I examine variables discussed that might have a second order effect on prices of
  class products.383 Three demand drivers merit discussion either because they occasionally appear


      380
          Sean Ramos, Matthew MacLachlan, and Alex Melton, “Impacts of the 2014-2015 Highly Pathogenic Avian
  Influenza Outbreak on the U.S. Poultry Sector,” LDPM-282-0, USDA, Economic Research Service. p. 4.
  https://www.ers.usda.gov/webdocs/outlooks/86282/ldpm-282-02.pdf?v=4153
      381
         If there were some effect on consumer demand, because the effect of this scare would be to reduce demand
  and suppress prices during the conspiracy period. Omitting such a control biases my overcharge in favor of finding
  no overcharge.
      382
                               at 313.
      383
         Glynn T. Tonsor, James R. Mintert, and Ted C. Schroeder, “US Meat Demand: Household Dynamics and
  Media Information Impacts,” Journal of Agricultural and Resource Economics 35, no. 1 (April 2010): 1-17.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             112
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 113 of 358 PageID #:276872




  in chicken market forecasts or because they were notable during the period: mad cow disease, the
  development of the chicken wing market, and demand from restaurants.
            238.    On December 23, 2003, a case of bovine spongiform encephalopathy (mad cow
  disease) was discovered in the US.384 While this may have raised concerns about meat safety in
  general, some sources indicate that consumers may have shifted from beef to chicken.385 To the
  extent that this substitution is not captured by my red meat index, I include a Google Trends
  index of searches for “mad cow” and another index of searches for “Atkins”.
            239.    One notable change to the broiler market over the last few decades has been a
  growth in the value of chicken wings. Historically, chicken wings either remained with the whole
  chicken or were sold for use in soups or other residual recovery channels. The buffalo wing
  phenomenon has gradually increased their value.386 Much like the export market increased the
  value of dark meat, allowing for higher product profitability, the wing market has helped to
  increase the overall profitability of the bird. To capture this potential second-order effect I
  consider a Google Trends index for searches of “chicken wings” as a measure of interest in this
  product.
            240.    Finally, I consider restaurant spending. Shocks to restaurant spending will largely
  be captured by income measures such as GDP. To ensure that these effects are adequately
  captured I also examine food services and drinking establishment spending per capita from the
  Federal Reserve.

            5.      Georgia Dock Manipulation

            241.    The record indicates that the second wave of supply cuts was implemented before
  the manipulation of the Georgia Dock. To examine the sensitivity of the estimated overcharge
  resulting from the supply restrictions to the effect of potential Georgia Dock manipulation on
  prices, I can include a Georgia Dock indicator variable from August 2012 until November 2016.
  After an




     384
           https://www.cdc.gov/prions/bse/case-us.html accessed March 13, 2020.
     385
           AGSTAT-14683391-417 at 413.
     386
           AGSTAT-14624295-341 at 329.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            113
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 114 of 358 PageID #:276873



                                                                                   87
                                                                                        Georgia Dock ceased
  publication after November 2016.

  E.         Overcharge Regression Results

             242.   The following tables shows the results from my primary regression specification,
  as well as a number of the robustness checks which modify certain parameters of the regression
  to test whether those choices materially change the result. In all specifications, both the primary
  specification and robustness checks, I find a strong statistically significant overcharge on each
  cut of meat.




       387
        Greg Pilewicz, the director of Poultry Market News died on June 16, 2012                      at 230.).
  On August 14, 201
             (Ex. 1798)).

                                                                          (Ex. 1796).)



                                      (Ex. 2500)) Arty Schronce was appointed in October 2012. (Deposition of
  Arty Gordon Schronce, Employee Poultry Marketing News Georgia Department of Agriculture, December 13, 2018,
  pp. 37:20-25 and 38:1-4).
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                          114
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 115 of 358 PageID #:276874




                                      Table 3: Overcharge Model Results
                                                                               (1)
                    VARIABLES                                             Central Model
                    Breast Overcharge                                       0.157***
                                                                             (0.034)
                    Whole Bird Overcharge                                   0.126***
                                                                             (0.026)

                    Observations                                             2,774,849
                    R‐squared                                                  0.947

                    Monthly Effects                                             YES
                    Processor‐Product‐Customer F.E.                             YES
                    Cost                                                   A.S. Var. Cost
                    Alt. Protein                                         Red Meat Index
                    Income Measure                                              GDP
                    Breast Yield                                        A.S. BS Breast Yield
                    Atkins                                                      YES
                    FSIS Recalls                                                YES

                    Weighted Overcharge as Percent                            16.2%

                    Standard errors, clustered by year‐month and EMPTCODE, in parentheses.
                    *** p<0.01, ** p<0.05, * p<0.1

  Source: see OC_regression_defendant_main.do.

             243.    Table 3, above, summarizes the results from my primary specification. The
  numbers at the top of the table reflect the coefficients on the conspiracy dummy variables, 𝜃 ,
  which represents the overcharge estimated by the model. The asterisks next to the number reflect
  the statistical significance of those estimates which is a measure of my confidence that the true
  value of the overcharge is greater than zero. Three asterisks mean that I am more than 99%
  confident, one asterisk means I am 90% confident.
             244.    My model calculates separate overcharges for breast meat and whole bird. I
  disaggregate to this level because it is common practice for industry analysts to discuss the
  chicken market at this level using a representative breast or whole bird price series.388 This
  disaggregation confirms, as expected by the economic theory discussed above, that the
  challenged conduct has a statistically significant effect on each major cut of chicken in the class.

      388
            See for example BB&T’s pricing analysis (BBT-000048-070 at 053 and 054).
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            115
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 116 of 358 PageID #:276875




  Because the regression uses the log of price, the coefficient is in log-points which will be slightly
  smaller than the overcharge expressed as a percentage.389 The estimated breast meat coefficient
  of 0.157 indicates breast meat was 17.0% overcharged, while the whole bird estimated
  overcharge of 0.126 indicates whole birds were overcharged 13.5%.390 The last row of the table
  averages these estimates using the observed dollar volumes in the data as weights. This indicates
  the average class product was 16.2% overcharged.
            245.     R-squared is a measure of how well the actual variation of prices in the data is
  predicted by the parameters in the model. Here, my primary model specification is able to
  explain 94.7% of the variation in prices based on variation in the control variables in the model.
            246.     I discussed above a number of controls I consider in robustness checks that I
  present in Table 4 below. Each specification represents a change to the primary model. In
  column 1 I include and examine a fuller set of demand controls including wing and ‘mad cow’
  search indexes and restaurant spending per capita. Column 2 includes controls to capture the
  export market including frozen export leg prices, the Brazilian exchange rate, and a weighted
  basket of export market currencies. Column 3 explores the sensitivity of the result to competitor
  proteins by separating the red meat index into separate beef and pork price indexes and adding
  turkey and egg price indexes. Column 4 examines the robustness of our cost measure, the
  variable cost components of Agri Stats’ dressed meat cost, replacing it with a BLS chicken feed
  index and oil prices. Finally, column 5 adds an indicator for the time period where Georgia Dock
  was manipulated to our base specification. This provides separate estimates for the impact of the
  Georgia Dock manipulation as compared to the rest of the challenged conduct. None of these
  sensitivity checks materially change the results, which provides strong evidence that the
  decisions regarding my primary specification are sound because the results are not sensitive to
  changes in those decisions.




     389
           The formula to convert the coefficient to a percentage is (exp(coefficient in log points)-1)*100.
     390
           In Section VI.B.4.c, I also consider an annual model which presents overcharges for each cut for each year.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                116
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 117 of 358 PageID #:276876




                                    Table 4: Overcharge Model Sensitivity Analyses
                                           (1)                     (2)                       (3)                    (4)                   (5)
  VARIABLES                          Demand Factors              Exports             Alternative Protein        Disag. Cost           Georgia Dock
  Breast Overcharge                     0.173***                0.154***                  0.240***               0.159***              0.153***
                                         (0.032)                 (0.030)                   (0.035)                (0.033)               (0.036)
  Whole Bird Overcharge                 0.119***                0.101***                  0.108***               0.110***              0.112***
                                         (0.028)                 (0.029)                   (0.034)                (0.027)               (0.029)
  Breast Georgia Dock                                                                                                                    0.005
                                                                                                                                        (0.013)
  Whole Bird Georgia Dock                                                                                                                0.016
                                                                                                                                        (0.013)

  Observations                           2,774,849              2,774,849                 2,774,849              2,774,849              2,774,849
  R‐squared                                0.947                  0.948                     0.947                  0.947                  0.947

  Monthly Effects                           YES                    YES                       YES                    YES                    YES
  Processor‐Product‐Customer F.E.           YES                    YES                       YES                    YES                    YES
  Cost                                 A.S. Var. Cost         A.S. Var. Cost            A.S. Var. Cost       BLS Feed, WTI Oil        A.S. Var. Cost
                                                                                          Beef, Pork,
  Alternative Protein                Red Meat Index         Red Meat Index                                   Red Meat Index         Red Meat Index
                                                                                         Turkey, Eggs
  Income Measure                            GDP                    GDP                       GDP                    GDP                    GDP
  Breast Yield                      A.S. BS Breast Yield   A.S. BS Breast Yield      A.S. BS Breast Yield   A.S. BS Breast Yield   A.S. BS Breast Yield
  Atkins                                    YES                    YES                       YES                    YES                    YES
  FSIS Recalls                              YES                    YES                       YES                    YES                    YES
  Wings and Mad Cow                         YES                     NO                        NO                     NO                     NO
  Restaurant Spending                       YES                     NO                        NO                     NO                     NO
  Export Controls                            NO                    YES                        NO                     NO                     NO

  Weighted Overcharge as Percent          17.4%                  15.2%                     23.3%                  15.9%                  15.4%

  Standard errors, clustered by year‐month and EMPTCODE, in parentheses.
  *** p<0.01, ** p<0.05, * p<0.1

  Source: see OC_regression_defendant_main.do.

             247.       To examine the sensitivity of the regression to the amount of competitive
  benchmark data, I must rely on USDA price data that provide prices for whole bird and breast
  meat back to 1989. This provides 20 years of pre-period data.391 The results of this estimation,
  presented in Table 5, indicate that additional years of benchmark data do not reduce the
  magnitude of the overcharge.




       391
         This regression substitutes a trend for yield because yield data is only available starting in 2004, and as
  discussed above, omits the Atkins index and FSIS recalls because they also do not start in 1989.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                               117
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 118 of 358 PageID #:276877




                       Table 5: Sensitivity Analysis Using USDA Price Data
                                                                     (1)
                            VARIABLES                               USDA
                            Breast Overcharge                     0.276***
                                                                   (0.044)
                            Whole Bird Overcharge                 0.163***
                                                                   (0.036)

                            Observations                            1,488
                            R‐squared                               0.866

                            Monthly Effects                         YES
                            Product F.E.                            YES
                            Cost                            Fitted A.S. Var. Cost
                            Alt. Protein                      Red Meat Index
                            Income Measure                          GDP
                            Breast Yield                           Trend
                            Robust standard errors in parentheses
                            *** p<0.01, ** p<0.05, * p<0.1

  Source: see OC_regression_USDA.do.


       VI.      MY ANALYSIS SHOWS COMMON IMPACT OF ELEVATED PRICES

         248.    My opinion that common evidence can demonstrate that all or nearly all class
  members were impacted by the alleged antitrust violations is based on the following three major
  logical steps: (1) aggregate effect; (2) widespread impact; and (3) pass-through. First, I analyze
  the common evidence, including economic theory and empirical analysis on the aggregate price
  effect of the challenged conduct. I explain why the structure of the chicken market makes it
  likely that anticompetitive conduct would have widespread price effects across all products
  purchased by class members. I explain why defendants’ agreement to exchange information via
  Agri Stats led to higher aggregate prices. I then explain how defendants conduct led to reduced
  supply in the market, and why that reduced supply led to higher prices charged by the
  defendants. Finally, my overcharge regression directly quantifies the aggregate effect of the
  challenged conduct on the prices of two different categories of chicken products in the class:
  whole chickens and chicken breasts.
         249.    Second, I analyze whether the aggregate price increases caused by the challenged
  conduct would have widespread affects across the different types of products purchased by class
  members rather than isolated to certain subsets. I explain that economic theory predicts that
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                        118
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 119 of 358 PageID #:276878




  reductions in the supply of chicken will lead to price increases on all products that are produced
  from chicken. I also review defendants’ own analysis which confirms the applicability of this
  economic theory in this market. I then perform a series of empirical analyses which
  independently demonstrate that the challenged conduct resulted in higher prices across all of the
  chicken products purchased by class members.
              250.     Third, I analyze whether the price increases caused by the challenged conduct
  would have been passed through to class members. I evaluate the theoretical literature and
  empirical research documenting pass-through in a variety of industries, as well as the
  documentary evidence of pass-through that has been developed through the extensive record in
  this case. Then I present a number of statistical analyses measuring pass-through individually at
  a selection of companies operating at each stage in the chicken supply chain, representing 54.1%
  of grocery stores sales and 88.7% of club store sales in class states. Consistent with the economic
  theory and record evidence, I calculate a positive and statistically significant pass-through rate
  for each company for which I have sufficient cost and price data. Each of these sources support
  my conclusion that at least some amount of the overcharge would be passed through to all or
  nearly all class members.392

  A.          The Challenged Conduct Led to Higher Aggregate Prices

              1.       Market Structure Makes Anticompetitive Conduct Likely to Produce Class-
                       Wide Injury

                       a.       Market Power and Barriers to Entry

              251.     As described above, the defendants collectively had market power in the relevant
  antitrust market—the market for chicken in the US.393 This means that defendants had the ability
  to cause higher prices due to the challenged conduct. Because there are substantial barriers to
  entry in this market, defendants could maintain supracompetitive prices without having those
  prices attract new entrants.394 Similarly, because there is limited competition from foreign




       392
             The precise pass-through rate is only relevant for my proposed method to calculate class-wide damages.
       393
             See Section IV.B. on market definition.
       394
             See Section IV.C.2 on barriers to entry.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                119
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 120 of 358 PageID #:276879




  chicken imports in the United States, a supracompetitive price increase could not be defeated by
  increased output from foreign non-conspirator producers.395

                      b.      Chicken is Homogenous Commodity Product

             252.     A commodity is a good that is undifferentiable and interchangeable with any other
  good of the same type.396 Much like oil is the commodity that underlies various final goods,
  chicken is a commodity that underlies a variety of final goods. Chicken from one processor is
  usually a nearly perfect substitute for those produced by other chicken processors. A breast from
  one processor’s tray pack of boneless skinless breasts would be indistinguishable from such a
  breast from another processor. Thus, retailers can substitute between class products from
  different broiler processors. Because chicken is a commodity product, economic theory predicts
  that conduct that would increase the price of the chicken products by certain producers would
  have similar effects across all producers.397 The lack of strong brand preference means that
  substitution between different processors will lead to all chicken prices being interconnected. As
  stated by
                                                                98


             253.     The chicken grown in the United States almost perfectly fits the description of a
  commodity product. Modern broilers grown by the major processors are all Cornish and White
  Rock cross breeds.399 They are, moreover, dominated by just two lines of birds: the Cobb 500




      395
            See section IV.B.2.b. Lack of Competition from Foreign Imports.
      396
         Robert S. Pindyck, “The Dynamics of Commodity Spot and Futures Markets: A Primer,” The Energy
  Journal 22, no. 3 (2001) p. 27.
      397
         The decision in Kleen Products (Kleen Products LLC v. International Paper Company, 831 F.3d 919, 924,
  95 Fed.R.Serv.3d 154 (7th Cir. 2016)) determines that a standardized, homogeneous product is an important
  determinant of cartel success. This is supported in the economic research by Smyth, who finds that low product
  innovation can be related to higher average prices. See, Andrew Smyth, “An Experiment on Innovation and
  Collusion,” Economic Inquiry 57, no. 3 (2019): 1526-1546.
      398
            Deposition of                 December 11, 2018, p. 447:4-1

               Deposition of Robert Costner, April 4, 2019, p. 102:25-103:6; Deposition of John LaCour, May 15,
  2019, p. 74:21-75:10; Deposition of Tim Price, December 4, 2018, p. 149:13-19.


      399
            DPP0000000052-63 at 52.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             120
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 121 of 358 PageID #:276880




  and the Ross 708.400 This level of uniformity is prized because specialized machines process up
  to 120 birds a minute and to process at this speed it is crucial that there be as little variation in
  the birds as possible.401
             254.       There is substantial evidence in the record that industry participants viewed
  chicken as a commodity product. For example, industry reports refer to chicken as a commodity
  product.402 A February 18, 200                      presentation notes that


                  403
                        Another


                                                 .”404 Furthermore,


               ”405
             255.




      400
         William A. Dozier and Curran K. Gehring, “Growth Performance of Hubbard × Cobb 500 and Ross × Ross
  708 Male Broilers Fed Diets Varying in Apparent Metabolizable Energy from 14 to 28 Days of Age,” Journal of
  Applied Poultry Research 23, no. 3 (2014): 494-500.
              (TF-0007626008-180 at 039)




                                                                                                Production,
  EIB-126, U.S. Department of Agriculture, Economic Research Service, June 2014, at 11.
      402
            AGSTAT-14571418-441 at 420; GEO_0000381956-965 at 956; BMO_00022113-226 at 119.
      403

      404
                                          709, 711.
      405
            Deposition of                    une 19, 2019, p. 265:19-20.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            121
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 122 of 358 PageID #:276881




             256.    In addition, the widespread use of the Georgia Dock, which (until it was
  discontinued as a result of alleged manipulation by the defendants) published a single whole-bird
  price for commodity chicken, is evidence that processors and retailers both view chicken as a
  commodity product. If the price movements of whole birds sold in Georgia were not linked to
  other companies and regions via a commodity market, Georgia Dock would not have been used.
  Instead, for example, the Georgia Dock index is referenced in contracts for retailers


                       While the price levels might vary by part and region,410 the use of a single price
  series to index these sales suggests that industry participants view the market as nationwide and
  subject to common market fundamentals.
             257.    In recent years, processors have attempted to increase their production of further-
  processed products because additional processing reduces the price sensitivity of the final good
  to the price fluctuations of the commodity that underlies it. As the product requires more capital
  and labor input, the product will still fluctuate with the commodity input but to a lesser degree.


      406
            Deposition of             eptember 10, 2020, p. 23:15-24:5.
      407

      408

      409

      410
        Many sources including the USDA and Urner Barry have part and region-specific prices but Georgia Dock
  was widely perceived to be the industry standard for retail contracts (JPMS-00003466-647 at 496). Sanderson’s
  CFO stated in an email to an investor:

                                                                                  at 75.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           122
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 123 of 358 PageID #:276882




  Raw chicken profit margins have historically been sensitive to input costs, specifically grain
  prices, but the more this raw product is processed the more differentiated it becomes, allowing
  for increased market power and higher margins. Much like other commodities,411 the processed-
  product market can be fragmented through product differentiation, allowing integrators to
  command higher margins on a processed product.412 Processors’ attempt to move away from
  selling fresh chicken products to further processed products indicates the commodity nature of
  the fundamental input: raw chicken.413 The class excludes highly processed products that are
  differentiated sufficiently such that they no longer behave like a commodity.

                   c.       Chicken has Low Demand Elasticity

            258.   As described above in Section IV.B.3, chicken has a low own-price elasticity.
  This is a measure of how sensitive customer demand is to price increases or decreases. My
  finding of low demand elasticity for chicken provides direct empirical evidence that collusion
  among the defendants could successfully raise the price of chicken for a significant period of
  time to supracompetitive levels because customers would engage in limited substitution to other
  products in response to such price increases.

            2.     Supply Reductions Lead to Higher Aggregate Prices

            259.   As discussed above (Section III.B.), there is substantial support for the hypothesis
  that the challenged conduct led to a reduction in the supply of chicken.414 Basic economic theory
  says that a decrease in the market-wide quantity of a product supplied leads to an increase in the




      411
          For example, profit margins for gasoline over the oil commodity input are higher when the product is refined
  to be tailored to a specific market. Jennifer Brown, Justine Hastings, Erin T. Mansur, and Sofia B. Villas-Boas,
  “Reformulating Competition? Gasoline Content Regulation and Wholesale Gasoline Prices,” Journal of
  Environmental Economics and Management 55, no. 1 (2008): 1-19.
      412
                                            155 (“




      413
                                 236 (Deposition of                October 2, 2018, Exhibit 23)

      414
          My analysis in Section V.E above demonstrates that defendants’ price-cost margins during the class period
  cannot be explained by supply and demand factors such as chicken feed costs alone, providing further evidence that
  the challenged conduct decreased the supply of chicken.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             123
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 124 of 358 PageID #:276883




  market-clearing price.415 Because the defendants collectively had market power (because they
  controlled the vast majority of the market), a coordinated reduction in supply by the defendants
  would be expected to lead to higher market-clearing prices.
            260.     This basic economic theory is accepted as a truism by defendants and other
  market participants,




     415
           The exceptions to this rule, such as perfectly elastic demand, clearly do not apply here.
     416
           Deposition of                May 30, 2019, p. 68:21-69:2.
     417
           Deposition of                February 28, 2019, p. 65:12-19.
     418
           Deposition of                       une 19, 2019, p. 209:22-210:1.
     419
           Rule 30(b)(6) Deposition                                        ebruary 6, 2019, p. 210:17-18.
     420
           Deposition of                     May 3, 2019, p. 146:2-14.
     421
           Deposition of                 eptember 10, 2020, p. 19:18-20:1.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                124
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 125 of 358 PageID #:276884




           261.   Defendants’ own empirical analyses indicate that this basic economic theory is
  true in this market.                                                                      See
  Figure 26 below.




     422
                                     3004.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                    125
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 126 of 358 PageID #:276885




           263.   The same presentation also studies the effects of output reductions in other
  industries, including the containerboard and aluminum industry.
                                                                                                 423
                                                                                                       See
  Figure 27 below.




     423
                                   at 3006.
     424
                  ep. Ex. 1152
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                     126
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 127 of 358 PageID #:276886



                                                25
                                                     An example of this analysis
                                                                reproduced in Figure 28 below.




           265.    Commenting on this relationship during Sanderson’s 2009 earnings call,




                         26


           266.    Third-party industry observers also recognize these basic economic dynamics
  apply in the chicken market. For example, a Credit Suisse Equity Research report notes that

     425
                  Dep. Ex. 1152                       653).
     426
           T                  at 911.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                       127
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 128 of 358 PageID #:276887




                                                                                              .”428
           267.   The way this economic theory is reflected on the ground is via sales staff at
  defendants justifying price increases with customers on the basis of limited supply. For example,


                                                                                429
                                                                                      Based on that
  insight, he
                     30


           268.   Industry observers also noted that actions the defendants took to reduce supply
  would lead to higher prices




           3.     The Overcharge Regression Confirms that Defendants’ Collusion Enabled
                  Price Increases that Cannot be Explained by Natural Supply and Demand
                  Factors

           269.   The empirical analysis in the form of my Overcharge Regression confirms that
  defendants’ collusion enabled price increases that cannot be explained by natural supply and
  demand factors, such as feed costs and consumer demand for chicken. I performed a regression
  analysis that can quantify the amount of aggregate class-wide overcharge that is attributable to
  the challenged conduct in this case. The overcharge regression studies the relationship between
  price (the dependent variable), and a variety of explanatory variables that can explain the price of
  chicken. The model quantifies the relationship between feed cost, for example, and the price of
  chicken by looking at a benchmark period before the alleged collusion began. The model then

     427
                               239.
     428
                                  at 711.
     42


                          eposition of         ecember 4, 2019, p. 98:21-23.
     431
                               t 9069.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                     128
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 129 of 358 PageID #:276888




  examines how prices deviate from those predicted by the variables used to explain prices under
  competitive conditions. The extent to which prices cannot be explained by the variables that
  would be expected to determine price under competitive conditions can be attributed to the
  alleged conspiracy. The overcharge regression is described in more technical detail in Section V,
  above.
           270.   According to the overcharge regression, the challenged conduct caused aggregate
  prices to be inflated 16.2% above competitive levels. This provides direct empirical evidence
  that the challenged conduct had the effect of raising aggregate chicken prices, just as the theory
  discussed above predicts.

  B.       Higher Prices Would Have Widespread Impact Across the Chicken Products
           Purchased by the Class

           271.   The prior section demonstrates that common evidence can show that the
  challenged conduct led to inflated aggregate prices for chicken produced by the processor
  defendants. In particular, the class-wide overcharge regression presented in Section V, above,
  demonstrates that the challenged conduct inflated prices across two separate categories of
  chicken products contained in the class and throughout the class period and quantifies the
  amount of this inflation by product type. The second part of my proof of common impact is to
  show that this aggregate price inflation would have had widespread impact across all of the
  Direct Purchasers who purchased products included in the class definition.

           1.     Economic Theory Predicts that Reductions in the Supply of Chicken Will
                  Lead to Class-Wide Price Increases

           272.   Each of the products contained in the class is derived directly from chicken. In
  other words, because the class excludes highly processed products, each of the products in the
  class contains only a single material input: chicken produced by the defendants. And, other than
  the gradual trend towards breeding chickens that produce a higher ratio of breast meat to other




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                     129
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 130 of 358 PageID #:276889




  meat, at any given point in time, each chicken produced by the defendants creates a fixed ratio of
  derivative products: breasts, legs, wings, etc.432
         273.     Given this fixed relationship between the supply of chickens and the supply of
  constituent chicken parts, a reduction in the number of chickens produced will reduce the
  production of all of the derivative products that are included in the class. This reduction in
  supply will translate into higher prices for the products derived from them. This is analogous to
  how a reduction in oil production by OPEC would be expected to lead to higher prices across all
  of the differentiated products that are derived from oil, including refined gasoline and other
  petroleum products, despite the fact that demand for those differentiated products may vary.
         274.     There is no reason to believe, as a matter of economic theory, that the price of any
  product directly derived from chickens and produced by the defendants would not be impacted
  by a reduction in supply of the only material input, chicken. A




              Or, to elaborate:
                    434 435




         2.       Defendants’ Own Analysis Confirms that a Reduction in the Quantity of
                  Chicken Produced Will Lead to Higher Prices for Chicken Products


         275.     This fundamental economic intuition that reductions in commodity chicken
  supply will impact the price of all chicken products in the class is confirmed by defendants’ own




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                       130
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 131 of 358 PageID #:276890




  internal statements and analyses




     436
                               mphasis added].
     437
                               t 652 [emphasis added]; MTA-PL0001253654.
     43
                              at 654, 58-59.
     439
                                     t 379 [emphasis added].
     440
                          t 188 (Ex. 1410) [emphasis added].
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                         131
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 132 of 358 PageID #:276891




            3.      Widespread Use of Pricing Benchmarks Leads to Market-Wide Price Effects

            277.    Price increases were also spread across the entire market via pricing determined
  by formulas based on benchmarks such as Agri Stats, Urner Barry, EMI, and the Georgia Dock,
  which are used as the “spot” market price. Defendants’ contracts with retailers, such as grocery
  stores, often used these benchmarks to set the price for chicken products. For example



                                                                                  4




     441
                                      at 29999 [emphasis added]
     442
                                    t 457 [emphasis added].
     443
           Deposition of            eptember 10, 2020, p. 38:22-39:11 [emphasis added].
     444
           PI                        5 at 990-991.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                         132
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 133 of 358 PageID #:276892




             278.    A significant majority of products contained in the class sold to the retail channel
  were sold under contracts that linked prices to one or more of these benchmarks. For example, in
  2008, BB&T reported that “[f]resh retail pricing is typically contract for volume, but pricing is
  market based, typically based on the Georgia Dock price.”445 Similarly,




                                                                               449
                                                                                     And more generally, the
  defendants benchmarked their prices
                            450


             279.    Because the benchmarks tend to move up and down together as market pricing
  changed, contracts would usually link to a particular benchmark price with a fixed dollar amount
  added or subtracted based on the benchmark used and particular chicken product being




      445
            PILGRIMS-0009996230-279 at 238.
      446
            Deposition of                  February 7, 2019, p. 185:4-185:11; Exhibit 1137 (Sanderson-0003363863-64
  at 63).
      447
                                           075 (Exhibit 1139).
      448
                                  t 974.
      449
                                        t 415;
                     (Exhibit PLF3238A);                                606.
      450



  at 915.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                 133
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 134 of 358 PageID #:276893




  contracted for.451 The widespread use of benchmarks as a tool to set chicken prices among the
  defendants meant that as the challenged conduct increased average prices, those increases were
  incorporated into market-based benchmarks which then ensured that price inflation was spread
  widely across the class.
             280.
                 2
                                                                                                     .453 In fact




      45



                                     November 1, 2018, p. 34:13-18; see also Deposition of



                   ” Deposition of               September 10, 2020, p. 34:18-22. Indeed, to the extent that the
  benchmarks diverged from each other, that was at least in part due to the defendants’ own manipulation of the
  Georgia Dock.
      452
            Deposition of                       May 3, 2019, pp. 34:8-35:13, 37:22-38:25. See also
                at 288-294.
      453
            Deposition of                        August 11, 2020, p. 59:24-60:1
                                                                                               , Tyson, May 16, 2019, p.
  34:9-14
                     June 13, 2019, p. 74:1-6

  Deposition of                                    , December 6, 2018, p. 112:2-7

                                       Deposition of                                  , November 7, 2018, p. 407:17-18
                                                                                          Deposition of
               30(b)(6), Feb. 6, 2019, p. 121:12-1
                                                                             Deposition                                    ,
  June 20, 2019, p. 166:14-16 (“[Agri Stats] was used as a benchmark.”); Deposition
  Foods, April 2, 2019, p. 39:25-40:5 (Agri Stats                                                            279:8-24

                  including Agri Stats and EMI); Deposition of                                       , April 4, 2019, p.
  128:14-16
               .”); Deposition of                         , September 29, 2020, p. 38:6-25

                                                                     ; Deposition o                                 ,
  November 20, 2018, p. 104:7-1


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                 134
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 135 of 358 PageID #:276894




                                                                                           .”457 If a particular
  defendant was
                                                                                  .458 This regular and consistent
  benchmarkin                                                     provides an additional mechanism for price
  increases resulting from the challenged conduct to have widespread impact throughout the
  marketplace.




      45
                                     at 632 (Agri Stats
                                                                                      .”); (Deposition of Michael
  Donohue, Agri Stats, May 3, 2019, pp. 42:7-44:3                           Deposition of
           tember 4, 2020, p. 78:6-17
                                                                                                             at 879 (In
  Agri Stats Express Sales Analysis,

                              ”).
      455
                                    515.
      456
                              at 517-519.
      457
                                       at 878; see also Deposition of                       September 29, 2020, p.
  38:6-25

      458
          Deposition                   May 16, 2019, pp. 111:3-4 (explaining that Tyson used Agri Stats reports to
  identify

                            (describing Sanderson’s                                         Deposition of
                  September 29, 2020, pp. 102:7-119:23
                                                               Exhibit 3473 (
                                                                         Exhibit 3182


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                               135
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 136 of 358 PageID #:276895




            4.      Empirical Analysis Confirms Economic Theory that a Supply Restriction
                    Conspiracy Would Result in Higher Prices Across All Class Products

            281.    As the sections above explain, based on economic theory one would expect that
  the challenged conduct would have had widespread impact across the entire chicken market. I
  also ran a series of empirical tests to confirm these expectations.

                    a.       Overcharge Regression Itself Indicates Widespread
                             Impact

            282.    My opinion of common impact is informed by my overcharge regression itself.
  The absolute size of the overcharges measured by my overcharge regression, 17% for breasts and
  13% for whole chickens makes it implausible that any class members could have avoided
  impact.459 My overcharge regression uses “fixed effects” to control for differences between
  individual products and customers that do not change over time and still finds a strong impact
  after controlling for these differences. The overcharge regression finds positive and statistically
  significant effects from the challenged conduct on each separate category of chicken cuts. While
  the overcharge regression measures a separate aggregate effect on these groups, the large
  magnitude of the effect makes it unlikely that any fraction of these groups would not experience
  at least some of this effect. In the next section I provide additional support for this belief by
  examining how often average price changes of the magnitude estimated here translate to
  movements in the same direction for individual prices.

                    b.       Direct Comparison of Transaction Prices Before and
                             After a Price Shock

            283.    To support the idea that movements in aggregate price will be broadly shared by
  all products, I performed a price movement analysis examining specific episodes in which there
  is a change in the average price of breasts or whole chickens of the same magnitude as the
  overcharge measured by my Overcharge Regression. If a change in average chicken prices of the
  same magnitude as the overcharge percentage is shared across the majority of class products, that
  provides further evidence that the class products would all be impacted by the price shock caused
  by the defendants’ collusive supply restriction, just as economic theory predicts.


      459
         The coefficients from the regression, 0.157 and 0.126, estimated in log-points, here are converted to
  percentages.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             136
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 137 of 358 PageID #:276896




            284.    In order to perform this analysis, I compare the prices of the exact same products,
  sold before and after a price shock. I selected the price shocks by, first, filtering for changes in
  average prices that occurred between the same month of two consecutive years, and which
  involved a price change that is as close as possible to the overcharge estimate (0.126 for whole
  birds, 0.157 for breasts). Specifically, I included price changes within 10% of the overcharge
  magnitude itself. I examined the same months in consecutive years to avoid selecting price
  shocks that were due solely to predictable seasonal shifts in the demand for chicken. Secondly, I
  require that the month prior to the start month also differs from the end month by at least the
  overcharge estimate minus 10%, and that the month prior to the end month likewise differs
  sufficiently from the start month. This second filter ensures that the price shocks I study are not
  merely transient but are at least somewhat durable, as the overcharge from the challenged
  conduct is.
            285.    These filters identify three different price shocks for whole birds: a price drop
  between May 2005 and May 2006 and the price increases from June 2006 to June 2007 and from
  July 2006 to July 2007. The same filters identify just two price shocks for chicken breasts: the
  price drop between May 2005 and May 2006 and the price increase from June 2006 to June
  2007.
            286.    For each of these price shocks, I matched all of the transactions for the same
  product purchased by the same direct purchaser in the same month of the year before and after
  the shock. For those product-customer pairs that had transactions both before and after any of
  these price shocks, I find that products representing 92% of volume of chicken sold moved in the
  same direction as the price shock.460
            287.    This analysis indicates that, just as expected by basic economic theory and
  intuition, when there is a significant average price shock, there are corresponding widespread
  changes in price across all of the products derived from chicken that are included in the class.
  The same effect would apply to a restriction in supply caused by defendants’ collusion. Thus,

      460
          It would be incorrect to infer from this analysis that 8% of sales volume would be unimpacted by the
  challenged conduct. This is because I am using price changes over time as an analogy for the price impact of the
  alleged conspiracy. I have filtered for price shocks that are as closely analogous as possible to the type of shock that
  was caused by the defendants’ conspiracy, but nevertheless other factors such as promotions or demand for specific
  types of chicken products can change over time, whereas only the challenged conduct differs between the but-for
  and actual worlds. In other words, changes in price over time, particularly without controlling for other variables, are
  only an imperfect analogy to the differences between the actual and but-for worlds.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                               137
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 138 of 358 PageID #:276897




  this analysis further supports my opinion that a significant restriction in the production levels of
  chicken by the defendants, such as one caused by the challenged conduct, would be expected to
  result in widespread price increases across the products purchased by the class.461

                   c.      Annual Overcharges

            288.   Finally, I also perform another empirical test to determine whether the effect of
  the challenged conduct varied over the class period. To do so I interact the year with the
  overcharge dummy variables, which can be used to estimate the overcharge effect separately by
  year. Table 6 below presents these annual overcharge estimates.




      461
         An analogous analysis was found to support common impact in Kleen Products LLC v. International Paper
  Company, 831 F.3d 919, 924, 95 Fed.R.Serv.3d 154 (7th Cir. 2016) (“On the subject of damages, Purchasers’ expert
  Dwyer examined price movements. For example, he compared the actual prices paid by a sample of class members
  before and after the defendants’ price increases and found that in 92% of cases those prices increased.”).
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           138
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 139 of 358 PageID #:276898




                                      Table 6: Annual Overcharges
                                                  Central Model: Annual Overcharges
          VARIABLES                           Breast Overcharge     Whole Bird Overcharge
                2012                               0.133**                   0.026
                                                   (0.062)                  (0.028)
                 2013                             0.224***                 0.120***
                                                   (0.070)                  (0.036)
                 2014                              0.190**                 0.120***
                                                   (0.076)                  (0.039)
                 2015                               0.112                  0.133***
                                                   (0.085)                  (0.035)
                 2016                               0.183*                 0.169***
                                                   (0.092)                  (0.040)
                 2017                              0.268**                 0.235***
                                                   (0.104)                  (0.048)
                 2018                              0.249**                 0.264***
                                                   (0.110)                  (0.050)
          1/2019 to 7/2019                         0.281**                 0.268***
                                                   (0.117)                  (0.051)

          Observations                                        2,774,849
          R‐squared                                             0.949

          Monthly Effects                                        YES
          Processor‐Product‐Customer F.E.                        YES
          Cost                                              A.S. Var. Cost
          Alt. Protein                                    Red Meat Index
          Income Measure                                         GDP
          Breast Yield                                   A.S. BS Breast Yield
          Atkins                                                 YES
          FSIS Recalls                                           YES

          Weighted Overcharge as Percent                       21.3%

          Standard errors, clustered by year‐month and EMPTCODE, in parentheses.
          *** p<0.01, ** p<0.05, * p<0.1

  Source: see OC_regression_defendant_annual.do.

          289.    All years show positive coefficients, indicating that the challenged conduct had
  widespread impact across the entire class period. While two years have coefficients which are
  not statistically significant at conventional levels (whole bird in 2012 and breast in 2015) that is
  because standard errors are large when disaggregating overcharges in this model to an annual
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                       139
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 140 of 358 PageID #:276899




  level. For this reason, lack of statistical significance at conventional levels is not a reasonable
  basis to conclude that the conspiracy had no impact on these parts in these years. On the
  contrary, the model estimates substantial overcharges in those years (albeit with larger error bars
  due to estimation uncertainty when disaggregating by year). However, even if one adopted that
  conclusion, it would be very unlikely that any class members would be able to avoid impact
  entirely




             The perishable nature of chicken combined with a high prevalence of statistically
  significant effects when disaggregated on an annual basis suggests that only a negligible number
  of end consumers, if any, would have only purchased whole birds in 2012 or breasts in 2015 and
  no other chicken at any other period during the class period.

  C.         Those Higher Prices Would Have Been Passed Through to End-User Consumers

             290.   In addition to demonstrating an overcharge to the direct purchasers as a result of
  the challenged conduct, I calculate a “pass-through” rate of the overcharges from direct
  purchasers to indirect purchasers. The pass-through rate is the percentage of wholesale price
  changes that appear in the retail price.463 Depending on the product and market, the product may
  pass through several hands before finally arriving to the end-user, indirect purchasers. Hence, a
  pass-through analysis necessitates examination of the institutional details of the supply chain and
  the market structure of each of its levels.
             291.   I present a variety of empirical analyses quantifying how changes in prices
  charged by chicken processors make their way through the supply chain to impact retail prices.
  My empirical examination of pass-through is based on a large volume of commerce for chickens.
  These analyses strongly support the conclusion that elevation in chicken prices led to a market-
  wide increase in the price of chicken products sold to consumers and support common, class-
  wide impact. They also allow me to quantify the rate of pass-through, which can be used to
  calculate class-wide damages.


       462
                                               .
       463
          Armando Levy and David Sunding, “An Economic Treatment of Pass Through in Indirect Antitrust
  Litigation,” Competition 30, no. 1 (Spring 2020).
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                         140
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 141 of 358 PageID #:276900




            1.     Economic Theory Supports a Conclusion of Positive Pass-Through to Retail
                   Prices

            292.   As a matter of economic principle, retailers must recover their short-run variable
  costs when they price their products for the market. Hence, in deciding the retail price, a retailer
  must cover the wholesale cost of the goods from their supplier and the costs of stocking and
  tracking the inventory before it is sold to customers. On top of the short-run variable costs of the
  good in question, the retailer must also cover a portion of their fixed costs (such as rent) and
  allow for (accounting) profit. The pass-through rate can be related to the markups that retailers
  use. The ratio of retail price to the retailer’s variable cost is the markup ratio.464 The markup ratio
  minus one gives the proportion by which the retail price exceeds variable cost. For example, if a
  retailer pays $1 for a product wholesale and then sells it for $1.50, the markup ratio is 150% and
  the markup is 50%. The pass-through rate is the proportion of a wholesale cost increase that the
  retailer passes on to its customers. Because a retailer knows what the wholesale price of the good
  is and has a less precise sense of the per-unit stocking and inventory costs, retailers may adopt a
  simple constant markup over wholesale cost as a pricing rule.465 With constant markup, the pass-
  through rate and the markup ratio coincide with each other.
            293.   In a perfectly competitive market, firms price at marginal cost and when marginal
  costs increase, the cost increases are passed through to the consumer 1:1 or at a 100% pass-
  through rate.466 The grocery retail business is known to be highly competitive and to be
  characterized by thin profit margins.467 Hence, from a purely theoretical perspective, a 100%



      464
        In practice, there are many markups that appear in GAAP financials, but I am defining the markup from an
  economist’s perspective.
      465
          “In the retail trades, a conventional pricing rule is to seek some standard percentage margin—for example
  40%—of price less cost over price. Knowing the wholesale price W of an item, one finds the retail price by
  calculating W/(1-.4). The 40% margin must cover all selling and overhead expenses.” Frederic M. Scherer and
  David R. Ross, Industrial Market Structure and Economic Performance, 3rd ed. (Houghton Mifflin, 1990), 262.
      466
          Pierpaolo Benigno and Ester Faia, “Globalization, Pass-Through and Inflation Dynamic,” (Mar. 2010),
  available at http://www.nber.org/papers/w15842 (last accessed Feb. 14, 2020); Frank Verboven and Theon van Dijk,
  “Cartel Damages Claims and the Passing-On Defense,” J. Indus. Econ. 57, (Sept. 2009): 457; Gregory J. Werden,
  Luke M. Froeb, and Steven Tschantz, “The Effects of Merger Efficiencies on Consumers of Differentiated
  Products,” European Comp. J. 1, (Oct. 2005): 245-264.
      467
          See CNBC, What’s Behind the Rush into the Low-Margin Grocery Business (June 6, 2013), available at
  https://www.cnbc.com/id/100794988; Porte Brown Grocery & Food Service Quarterly Industry Report (March
  2018).
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             141
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 142 of 358 PageID #:276901




  pass-through rate is a reasonable starting point for grocery retail. The general retail business is
  also known to be competitive.
            294.   When a market is characterized by imperfect competition where retailers have
  some market power and face downward sloping demand, the pass-through rate may be different
  from 100%. As a general matter, the pass-through rate will be determined by the relative
  elasticities of supply and demand for the firm.468
            295.   For purposes of establishing that a wholesale overcharge resulted in class-wide
  impact, it is necessary that the pass-through rate is greater than zero. If the rate is greater than
  zero, any overcharge in wholesale prices will impact indirect purchasers. This is the key hurdle
  for class certification. From the point of view of economic theory, although different market
  structures imply different rates of pass-through, a positive rate of pass-through is a general
  finding.

                   a.      There Is Extensive Documentary Evidence of Pass-
                           Through in the Chicken Supply Chain

            296.   There is extensive documentary evidence demonstrating that the theoretical
  economic prediction of pass-through holds true in the retail chicken supply chain. The two
  primary types of intermediaries in the chicken supply chain to the end consumers are distributors
  and the retailers themselves. Collectively, 95.5% of the total volume of class products sold by
  retail grocers passes directly from a chicken processor to the grocer or passes through a
  distributor on the way to that grocer. Similarly, 98.3% of total volume of class products sold by
  retail club stores passes directly from a chicken processor to the club store or passes through a
  distributor on the way to that club store. Therefore, my review of the documentary evidence is
  focused on retailers and distributors. The record demonstrates that both types of intermediaries in
  the distribution chain passed through chicken cost increases in the form of higher prices.
            297.   The basic business model of a distributor is that they purchase chicken from a
  producer and then resell it, usually to a retail outlet such as a supermarket. Distributors make
  their profit by adding a markup above their cost when they resell the product. Neal Yoder, an
  executive at Troyer, a distributor, explained this basic approach:


      468
         For example, in a simple symmetric Cournot environment with n firms. The pass-through rate would be
  n/(n+1) x 100%. See Jean Tirole, The Theory of Industrial Organization, (MIT Press 1988), Chapter 5.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                          142
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 143 of 358 PageID #:276902




            300.




     469
           Deposition       August 22, 2019, p. 72:4-9.
     470
           Deposition of     ugust 22, 2019, p. 85:14-17.
     471
           Deposition         August 28, 2019, p. 122:7-17.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                 143
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 144 of 358 PageID #:276903




            301.    Consistent with the theoretical literature described above, the basic business
  model of distributors means that higher costs will generally be passed through at an overshifted
  rate, leading to pass-through rates above 100%. To take the example of




            302.    Because a distributor’s profitability depends on their ability to pass on changes in
  product costs, their business model necessarily focuses on passing through cost changes in the
  form of higher prices. Thus, distributors repeatedly confirmed at depositions that they passed
  through cost increases in the form of higher prices. For example



     472
           Deposition of                    December 4, 2019, pp. 37:12-38:10, 44:17-45:2.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                       144
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 145 of 358 PageID #:276904




            303.     Indeed, as can be expected based on their business model, distributors testified
  that they regularly revised their prices in response to cost changes, which ensures that changes in
  cost would be rapidly passed through in the form of higher prices. For example,




                           :




     473
           Rule 30(b)(6) Deposition of                     October 31, 2019, p. 65:8-24 [emphasis added].
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                        145
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 146 of 358 PageID #:276905




            304.     Grocers also generally set prices for their products based off a margin markup
  approach by which they set the price as a specific percentage above the purchase cost. The
  percentage above cost is sometimes called the




            305.     Supermarkets set target margins for their chicken products. For example,




     474
           Deposition of                 August 15, 2019, pp. 164:13-165:19 [emphasis added].
     475
           Rule 30(b)(1) and Rule 30(b)(6) Deposition of                              ctober 23, 2019, p. 55:2-12.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            146
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 147 of 358 PageID #:276906




            306.     Just like distributors, in order to maintain their profit margins, supermarkets must
  pass on higher costs in the form of higher prices to their customers. For example,




            307.     Similarly,




     476
           Rule 30(b)(6) Deposition of                   eptember 17, 2019, pp. 21:13-22:4.
     477
           Rule 30(b)(6) Deposition of                   eptember 17, 2019, p. 37:5-13.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                        147
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 148 of 358 PageID #:276907




            308.     Therefore, supermarket retailers were rigorously focused on protecting their profit
  margins by ensuring that cost increases were passed through in the form of higher retail prices
  For example, in order to ensure it was maintaining its profit margins,




                               79


            309.     Retailers repeatedly discussed both their overall strategy of passing through cost
  increases in the form of higher prices and specific processes that they were undertaking to ensure
  that cost increases were passed through in the form of retail price inflation.
            310.




            311.     Retailers testified at deposition that they passed their costs onto consumers. For
  example




     478
           Deposition of                      eptember 12, 2019, p. 174:3-16.
     479
           Rule 30(b)(6) Deposition of                   September 17, 2019, p. 28:19-25.
     480
                               at 786.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                          148
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 149 of 358 PageID #:276908




                    A. Correct.481

            312.    Kroger, another significant supermarket chain, also regularly emphasized in its
  investment calls throughout the class period that its strategy was to pass through cost increases in
  the form of higher prices:




                                                   82


            313.    On December 2, 2010, David Dillon, CEO of Kroger, stated that “when it comes
  to grocery branded products, it is fairly clear what we are doing and how we are approaching
  this, is that as we have cost increases to us, whether it is list cost or promotional -- reduction in
  promotional spending, we are passing that through to our customers, as the vendors give it to us
  …. our view is that the decision of the retail price in that regard is up to them, up to the vendor.
  And we think we are going to be able to pass through those, and have so far shown the success in
  doing that.”483
            314.    On December 1, 2011, Rodney McMullen of Kroger emphasized the importance
  of Kroger, and the retail market as a whole, passing through cost increases: “we certainly see the
  market being very rational out there. Now, tomorrow that could change, but so far what we’re
  seeing is very rational. I wouldn’t say it’s so much of a Kroger change, as it’s the whole market
  needing to continue to make sure that the costs we get, we go ahead and pass those through.”484
            315.    On March 7, 2012, Mike Schlotman, CFO of Kroger, stated that




     481
           Deposition of                   eptember 27, 2019, p. 185:21-25.
     482

     483
           Kroger Co., Q3 2010 Earnings Conference Call (December 2, 2010) at 8 [emphasis added].
     484
           Kroger Co., Q3 2011 Earnings Conference Call (December 1, 2011) at 13 [emphasis added].
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           149
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 150 of 358 PageID #:276909




            316.   Consistent with Kroger’s publicly announced strategy,


                                                                                         . See
  Figures 29-31 below.




      485
        Bank of America Merrill Lynch, 2012 Consumer and Retail Conference - Comments by Mike Schlotman
  (March 7, 2012) at 5-6 [emphasis added].
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                       150
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 151 of 358 PageID #:276910




            317.     Supervalu, a large supermarket chain, also stated on investor calls throughout the
  class period that it was passing through price increases to its consumer customers. On January
  11, 2011, Craig Herkert, CEO of Supervalu, stated that “The price increases from our suppliers
  range from 3% to 4% in the low end and 14% in the high end and we are passing these along to
  our consumers.”486
            318.     On a July 26, 2011 earnings call, Supervalu emphasized to its investors that it
  passed through price increases on meat products. Craig Herkert, Supervalu’s CEO, stated that “In
  the fresh categories, we also passed through inflation, but we might have done so in particular
  need to make sure we’re watching price points. In no case did we not pass through inflation. I
  want to be very clear about that.” Herkert gave the following specific example: “We’ve seen
  huge increases in beef costs. To run rib eyes in one of our banners, last year we ran them at $3.98
  a pound. This year, we passed through inflation, which meant they were going to be $5.98 a
  pound.” Herkert emphasized again that “We are in fact passing inflation,” explaining that
  Supervalu used a combination of the penny profit and margin markup approaches “maybe we
  would look at some penny pass through versus rate pass through, but we’re managing it market
  by market and category or item by item.”487
            319.     On an October 6, 2014 earnings call, Supervalu specifically reassured investors
  that it was able to pass through cost increases on its products. Bruce Besanko, Supervalu CFO,


     486
           Supervalu Inc., Q3 2011 Earnings Conference Call (January 11, 2011) at 3.
     487
           Supervalu Inc., Q1 2011 Earnings Conference Call (July 26, 2011) at 7 [emphasis added].
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             151
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 152 of 358 PageID #:276911




  stated that “from our vantage point it looks like inflation was call it 2.5 points for the quarter.
  Certainly higher in the perishables and in particular in meat but from our vantage point from
  what we see, we don’t see that the increase in inflation is impacting unfavorably our gross
  margins. In fact the data that I’ve been shown suggests that the opposite that we’re able to pass
  it through.”488
            320.     On an April 28, 2015 earnings call, Sam Duncan, Supervalu CEO, specifically
  stated that “Not unlike Q3, we, again, experienced elevated levels of inflation in certain meat and
  produce categories but were able to pass through such cost changes.” 489
            321.



                                                               90
                                                                    See Figure 32 below.




     488
           Supervalu Inc., Q2 2014 Earnings Call (October 6, 2014) at 9 [emphasis added].
     489
           Supervalu Inc., Q4 2015 Earnings Call (April 28, 2015) at 3.
     490
                                         at 157.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                              152
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 153 of 358 PageID #:276912




                  Figure 32:                  Goal to Pass Through All Cost Increases




           322.   In an internal presentation,


                                                                        491
                                                                              See Figure 33 below.




     491
                                    at 160.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                       153
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 154 of 358 PageID #:276913




                  Figure 33:          oal to Pass Through All Cost Increases




           323.




           324.   For example, this




                                                              See Figure 34 below.


     492


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             154
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 155 of 358 PageID #:276914




     493
                             at 037.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                           155
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 156 of 358 PageID #:276915




         327.   Retailers made detailed, systematic efforts to quickly pass through even the most
  minimal price increases on poultry. For example, on June 3, 2011,




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                  156
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 157 of 358 PageID #:276916




             328.     Retailers also explained during negotiations with chicken processors that higher
  prices would be passed onto consumers. For


                                t deposition,




             329.     During the class period, prices on chicken steadily increased, including a
  significant rise in 2012-2013, after the second round of coordinated supply cuts. I



                                                       498


             330.     Documentary evidence indicates that defendants themselves understood that
  higher chicken costs for retailers would lead to higher retail prices for consumers.




      49
                                         0 at 360.
      496
                                          at 359.
      497
            Rule 30(b)(1) and 30(b)(6) Deposition of                       October 23, 2019, pp. 131.25-
  132.8.
      498
            K                        .
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             157
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 158 of 358 PageID #:276917




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                           158
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 159 of 358 PageID #:276918




           332.         executives also understood that rising chicken prices would be passed on to
  the consumer. For example
                                                                                 .”503
           333.   Defendant executives themselves confirmed this documentary evidence through
  testimony at deposition that retailers passed on price increases.




     500
                             512 [emphasis added].
     501
                             513 [emphasis added].
     502
                             513 [emphasis added].
     503


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                     159
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 160 of 358 PageID #:276919




                           .506 See Figure 37 below.




     504
           Deposition of              eptember 10, 2020, p. 149.14-23.
     505
                                     634.
                                      136.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           160
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 161 of 358 PageID #:276920




             336.     In a separate analysis,


                          a detailed analysis,


             337.     Industry analysts that defendants relied upon also recognized the existence of a
  consistent retail strategy of passing along cost increases in the form of higher prices.508 For
  example,                               ublished reports on food inflation both before and during the
  class period that confirmed that retailers, as a matter of course, passed on cost increases.509
             338.     Cleveland Research produced a report on food inflation in 2007 in response to
  rising costs. The report did an extensive survey of retailers, including meetings with Kroger,


                                       1032.
      508
            Mike Cockrell of Sanderson Farms stated in an email that Cleveland Research, an independent research firm,
  “                                                                  256.
      509


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                              161
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 162 of 358 PageID #:276921




  Safeway, and Supervalu, and reported that
                                               10


            339.     Cleveland Research did a subsequent report on food inflation in 2011. The report
  stated that “
            that “                                                        and that Wal-Mart, the
  retailer most resistant to price increases, was
                       511


            340.     In sum, there is extensive documentary evidence in the record from market
  participants that both distributors and retailers passed through cost increases in the form of
  increased prices. The wide-spread use of a margin markup approach also indicates, consistent
  with theoretical literature, that a pass-through rate higher than 100% may be expected to occur in
  response to cost increases.

            2.       Empirical Analysis of the Chicken Supply Chain Indicates Pass-Through in
                     Every Distribution Channel

            341.     As described above, economic theory predicts that price increases in the retail
  food sector should be passed on to final consumers, and documentary evidence from this case
  demonstrates that theory applies to the chicken supply chain. I have also performed empirical
  analyses of multiple companies throughout the chicken distribution chain to quantify the pass-
  through of wholesale price changes.




      510
                                      920.
      511
                                    51, 72.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                        162
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 163 of 358 PageID #:276922




                      a.       Overview of the Channels that Broilers Take to the
                               Final Consumers Represented by the End-User
                               Consumer Plaintiffs

             342.     The National Chicken Council has conducted surveys of broiler processors,
  distributors, trader/brokers,512 and further processors513
                                                                             The result includes an estimate of
  the processed pounds of chicken that are sold by the broiler processors directly and via
  intermediaries (distributors, trader/brokers, and further processors) to retail grocers and club
  stores, which are the two channels through which chicken was purchased by the class.515
  Figure 38 below provides
                                                                                                16




      512
            “A

                                               Deposition of               April 4, 2019, pp. 57:23-25, 235:16-18.
      513
            A further processor is described


                                             or the purposes of damages to the end user class plaintiffs, the further
  processors of interest are limited to parts processors.
      514
          See for example, A                            772. Per its website, “The National Chicken Council is the
  trade association … for the companies that raise broiler chickens and make and market chicken products. Member
  companies of the NCC provide about 95 percent of the chicken products on America’s table … NCC member
  companies include chicken producer/processors, poultry distributors, and allied industry firms.”
  https://www.nationalchickencouncil.org/; https://www.nationalchickencouncil.org/about-ncc/overview/ [reviewed
  10/1/2020].
      515
            Described on the survey form as
                                              respectively. See, for example,                      . The NCC survey
  includes other market channels noted above that aren’t relevant to the end-user consumer plaintiffs such as Fast
  Food restaurants, Other Food Service (restaurants other than fast food), Institutions (such as schools and hospitals),
  Government (such as USDA school lunch and military), Export, and Other Outlets. Other outlets are described on
  the survey form as “direct sales to consumers and similar (please specify)” and thus do not appear to reflect sales
  that would be included in the EUCP class although to the extent sales would be made by processors directly to
  consumers pass-through would not be an issue.
      516
                                Final Book Copy.xls; Tab: Flow Chart). The figure has been modified to include only
  those channels through which the relevant chicken products reach the EUCP class. The figure retains only the NCC
  values indicated for the percent of the volume passing through the channel, not the data on total pounds or percent of
  total pounds.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                163
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 164 of 358 PageID #:276923




  Source:                       Final Book Copy.xls; Tab: Flow Chart].
  1. Further Processor has been changed to Parts Processor for this analysis. 2. Percentages displayed on figure do not
  sum to 100% due to rounding.

           343.     The path a broiler travels from the broiler processor to the final consumer is
  called a channel. I am calling each portion of the path a broiler passes through to a different
  company a stage. As shown by the detail of the National Chicken Council slide, chicken
  purchased by final consumers can (but need not) travel through the following five stages: retail
  stores (including both (1) retail grocers and (2) club stores), (3) distributors, (4) trader/brokers, or
  (5) parts processor stages. At each of these stages, there is the possibility that all or some portion
  of the overcharge may be passed on, ultimately to the end user.
           344.     As indicated in Figure 38 above, only a very small amount of the chicken
  produced by defendants passes through the trader/broker and parts processor channel to retail
  grocers and club stores. An even smaller proportion of the in-class chicken products pass
  through these channels. Retail grocers and club stores purchase chicken products primarily from
  processor defendants and distributors, and to a much lesser extent traders/brokers, and parts




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                              164
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 165 of 358 PageID #:276924




  processors.517 However, to account for all possible channels through which the class could have
  purchased chicken, I measure broiler pass-through at each of these stages. The pass-through
  estimates for each stage in a channel are then multiplied together to determine the total
  overcharge passed through that channel as a sale from the processor defendant makes its way to
  class members.

                    b.       Industry-Wide Pass-Through for Fresh Chicken

            345.    In this section, I examine federal data on meat price spreads to examine the
  aggregate pass-through relationship for chicken. Utilizing a reduced form pass-through model
  similar to my reduced form model of overcharges, I find that wholesale and retail prices for
  chicken move together over time. This finding indicates that retailers respond to industry-wide
  shocks in the cost of chicken by altering their prices charged to consumers.
            346.    The USDA’s Economic Research Service (USDA ERS) calculates monthly
  average price values at the wholesale and retail stages of production for broilers.518 The
  wholesale price calculation is based upon USDA Agricultural Marketing Service (USDA AMS)
  data, while the retail price calculation is based upon the Bureau of Labor Statistics (BLS) retail
  data.519 The composite prices are a weighted average of whole chicken prices and prices for parts
  with weights based on estimates of the percentage of chicken sold as parts versus whole (80%
  parts and 20% whole).520 Figure 39 below illustrates the nominal USDA ERS wholesale and
  retail broiler composite prices going back to 1990.




      517
          Further processed chicken products, which are usually cooked or have ingredients other than chicken, water,
  and salt added, are excluded from the class, but to account for all possibilities, I have also evaluated pass-through in
  the parts processor stage to account for the possibility that a small number of in-class products, such as those which
  are not modified other than by specialized trimming or packaging, may have been processed by third-party parts
  processors.
      518
          Economic Research Service, United States Department of Agriculture, Meat Price Spreads,
  https://www.ers.usda.gov/data-products/meat-price-spreads/.
      519
         The wholesale price includes the USDA AMS series for WOG, whole birds, breast-line run, wings (whole),
  drumsticks, thighs, and backs & necks (stripped). The retail price includes the BLS series for whole, bone-in breast,
  and leg/drumstick. The bone-in breast is indexed off of the BLS chicken parts CPI for years when missing. All dark
  meat retail prices are indexed off of the BLS leg/drumstick.
      520
          The wholesale price composite for parts is comprised of the following with weights in parentheses: breast-
  line run (37.1%), whole wings (12.7%), drumsticks (17.5%), thighs (29.5%), and stripped backs & necks (3.2%).
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                               165
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 166 of 358 PageID #:276925




                      Figure 39: USDA ERS National Wholesale-Retail Price Spread




  Source: Economic Research Service, United States Department of Agriculture, Meat Price Spreads. See
  USDA_pt_regression.do

             347.    I estimate the national wholesale to retail pass-through rate of broilers using the
  USDA ERS time series data of wholesale and retail composite price spreads. The following
  regression specification is used to capture the amount wholesale price changes are passed
  through to retail prices:


                        𝐿𝑛 𝑅𝑒𝑡𝑎𝑖𝑙_𝑃𝑟𝑖𝑐𝑒           𝛼       𝛽𝐿𝑛 𝑊ℎ𝑜𝑙𝑒𝑠𝑎𝑙𝑒_𝑃𝑟𝑖𝑐𝑒        𝛾     𝜖


  where subscript t indicates the time period and 𝛾 indicates monthly fixed effects to control for
  seasonal variation.521 In the log-log functional form, the coefficient 𝛽 measures the pass-through
                                                      _                      _
  elasticity of the wholesale price,                                              .522 Therefore, the pass-
                                                          _              _

  through rate is calculated by multiplying the pass-through elasticity estimate by the retail-
  wholesale price ratio.




      521
            The time period includes 2000-2019.
      522
        See, e.g., David Besanko, Jean-Pierre Dubé, and Sachin Gupta, “Own-Brand and Cross-Brand Retail Pass-
  Through,” Marketing Science 24, no. 1 (February 2005): 123-137.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                              166
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 167 of 358 PageID #:276926




            348.   Table 7, below, provides a summary of regression results for estimating pass-
  through of chicken products at the national level, including coefficient estimates with standard
  errors in parentheses.523 The pass-through elasticity is statistically significant and indicates that a
  one percent increase in the wholesale price results in 38.9% increase in the retail price. The pass-
  through elasticity combined with average retail/wholesale price ratio results in a pass-through of
  96%.


                          Table 7: National Wholesale to Retail Pass-through
                               Variable                           Ln(Retail_Price)
                               Ln(Wholesale_Price)                   0.389***
                                                                      (0.022)
                               Constant                              3.516***
                                                                      (0.095)
                               Observations                             240
                               Avg Retail/Wholesale Price               2.47
                               Monthly FE                               Yes
                               Pass‐Through                             96%
                               Newey‐West HAC standard errors in parentheses
                               *** p<0.01, ** p<0.05, * p<0.1
  Source: USDA Pass-through Results.xlsx

            349.   These results demonstrate that wholesale price changes are passed through to
  retail prices for chicken products at a national level. In the next section, I take a disaggregated
  approach by evaluating the pass-through for a sample of companies within the retailer and
  distributor supply chain. I provide methodology and empirical evidence that support the results
  of pass-through at the national level.

                   c.       Individual Company Pass-Through Regression
                            Methodology

            350.   In this section, I examine company specific wholesale and retail price data to
  evaluate the pass-through at each stage of the chicken distribution chain. Similar to my
  econometric model of overcharges, I estimate a reduced form model of pass-through in the


      523
          The Newey-West estimator is used with a one-period lag to product heteroskedasticity and autocorrelation
  consistent (HAC) standard errors in the presence of autocorrelation. E.g., Whitney K. Newey and Kenneth D. West,
  “A Simple, Positive Semi-Definite, Heteroskedasticity and Autocorrelation Consistent Covariance Matrix,”
  Econometrica 55, no. 3 (May 1987): 703-708.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                           167
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 168 of 358 PageID #:276927




  chicken industry. Firm-specific reduced form pass-through models have been widely applied in
  antitrust litigation, perhaps most prominently in the Federal Trade Commission’s Stales
  litigation.524 I have estimated similar reduced form models of pass-through in my testimony in
  the fluid milk and packaged seafood products price fixing cases.
            351.    I use a fixed effects model, including time and product fixed effects, to calculate
  the pass-through rate of individual firms operating at each stage. This specification controls for
  defendant and product level unobserved heterogeneity. The regression equation is given by


                   𝐿𝑛 𝑅𝑒𝑡𝑎𝑖𝑙_𝑃𝑟𝑖𝑐𝑒            𝛼     𝛽𝐿𝑛 𝑊ℎ𝑜𝑙𝑒𝑠𝑎𝑙𝑒_𝑃𝑟𝑖𝑐𝑒                 𝛿     𝛾     𝜖


  where subscripts i and t represent the product and time period, respectively.525 The parameter 𝛿
  represents product fixed effects,526 𝛾 characterizes time fixed effects,527 and 𝜖 captures the
  unexplained variance.528 The coefficient of interest, 𝛽, in a double-log specification measures the
  percentage change in the retail sales price a company makes with respect to a one percent




      524
          FTC v. Staples, Inc., 970 F. Supp. 1066 (D.D.C. 1997); see also ABA Section of Antitrust Law,
  Econometrics (John Harkrider and Daniel Rubinfeld, eds., 2005); Ronald Cotterill, Leonard Egan, and William
  Buckhold, “Beyond Illinois Brick: The Law and Economics of Cost Pass-Through in the ADM Price Fixing Case,”
  Review of Industrial Organization 18, no. 1 (February 2001): 45-52; Robert Taylor, “Indirect Damages from Price
  Fixing: The Alabama Lysine Case,” Review of Industrial Organization 18, no. 1, 33-43 (2001).
      525
           The period of time is either monthly or quarterly and depends on the granularity of the data provided by each
  company. Specifically, the product wholesale and retail prices are calculated as quantity weighted averages at the
  monthly level for companies that provided monthly data or at a more granular level than monthly (e.g., weekly,
  daily, transactional), whereas quarterly averages are used for companies that provided less granular data than
  monthly. Before quantity weighted average are calculated, product prices that are five times more, or less, than the
  median value in a given period are considered outliers and removed.
      526
         The product fixed effects controls for unobserved heterogeneity between products, such as quality factors.
  Where applicable, the product definition incorporates differences in units of measurements between similar chicken
  products (e.g., per pound, case).
      527
          The time fixed effects controls for unobserved heterogeneity between time periods, such as seasonality or
  annual differences. The time fixed effect depends on the product aggregation in the dataset, either monthly or
  quarterly.
      528
         Standard errors are clustered at the product level to account for the panel nature of the data. Identical
  products repeated over time biases standard errors downward, resulting in smaller confidence intervals of coefficient
  estimates. Clustering the standard errors corrects for this downward bias.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                              168
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 169 of 358 PageID #:276928




  increase in the wholesale price, therefore providing a measure of pass-through.529 For example, if
  a retailer increased its sales price by $1.50 from $1.00 to $2.50, in response to a wholesale price
  increase of $1 from a processor, then the model would calculate a pass-through rate of 150% for
  that transaction.
            352.    At each stage of the distribution chain, I estimate separate pass-through
  regressions for individual companies for which I received sufficient data to perform the analysis.
  The minimum data required to perform a pass-through analysis on class products include actual
  wholesale and retail price series that can be linked by product and time period, expressed in a
  common unit of measurement.530 Some amount of wholesale price variation within products over
  time is also required to allow pass-through to be estimated.
            353.    It is preferable to receive these product-specific wholesale and retail prices within
  the same dataset.
                                                                    Wholesale and retail prices not contained
  within the same dataset require a process of matching by product identifier (e.g., item number or
  SKU) and time period (e.g., monthly or quarterly). Matching increases the amount of noise
  contained within the wholesale and retail price, which can result in an underestimate of the true
  pass-through relationship.531 In this case, however, it is common to receive a company’s
  purchase orders of products containing the wholesale price, and a separate sales dataset
  containing the retail price.532 I calculate the quantity-weighted average monthly (or quarterly)




      529
           The percentage change in price with respect to a percentage change in cost can also be referred to as the
  pass-through price elasticity of cost. The pass-through rate with respect to a unit change in cost is calculated by
  multiplying the pass-through elasticity by the ratio of price and cost. For example, if a company has a $1.00 cost
  increase from $1.00 to $2.00 and increases its sales price by $1.50, from $2.50 to $4.00, then the pass-through price
  elasticity of cost is 90% while the pass-through rate is 150% (90% X ($2.50/$1.50)).
      53



  prevents the typical estimation of pass-through.
      531
           For example, different quantities used to calculate the wholesale and retail prices indicates the products
  purchased are not exactly the same as those sold. This relationship, assuming price variation, contains more noise
  than if the comparison was between the wholesale and retail prices of the exact same units.
      532
       Retail companies were more likely to provide separate purchase order and sales datasets, while it was more
  common that distributors provided the wholesale and retail prices within the same dataset.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                              169
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 170 of 358 PageID #:276929




  prices and subsequently match these datasets together using unique product identifiers (e.g., item
  number, SKU) that exist in both datasets.533
             354.    In some instances, the unit of measurement for the wholesale and retail price
  differs between the purchase order data and the sales data. For instance, purchase orders may
  contain the wholesale price per case of chicken, while the sales order may contain the retail price
  per pound. In this example, the wholesale price per case could be converted to price per pound if
  the company provided sufficient detail by including total pounds per case.534 Unless specified, I
  only include products where the wholesale and retail prices were provided in the same units of
  measurement (or when possible to convert price to the same unit of measurement based on the
  detail provided).535 Non-class products are removed from the analysis using product
  descriptions.536
             355.    In the following sections I describe the common methodology I use to estimate
  the pass-through rates in each stage and channel which can then be used to quantify damages to
  the class.

                     d.       Calculation of Pass-Through for Each Stage in the
                              Chicken Retail Sales Channels

             356.    The first step to determine the pass-through for each channel is to calculate the
  pass-through rate at each stage. I do this by combining the pass-through rates at a sample of
  individual companies that operate in that stage. I then combine the measured individual company




      533
         Products that do not have equivalent product identifiers within the specified period are dropped from the
  analysis. In the absence of reliable quantity information, simple average prices are computed.
      534
            For example,
                                                this case, product description strings were used to identify the product
  weight, which was then applied to the unit price to calculate price per pound.
      535
          For this reason, I include a screen to remove product observations that may have wholesale and retail prices
  in different units of measurement. Specifically, I restrict the retail and wholesale price ratio to be between 1/e and e.
      536
          Non-class products are removed by the analysis by identifying if product description strings contain terms
  that indicate a non-class product. For example, a chicken thigh product would be removed if “thigh” (or the
  abbreviation “thgh”) is part of the product description.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                170
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 171 of 358 PageID #:276930




  pass-through rates together (weighting by retail market share in class states or company
  revenues) to calculate the pass-through for each stage of the channel.537
            357.    Table 8, below, provides summary details, including pass-through rates, for each
  stage. The pass-through estimates are provided by the separate stages of Grocery, Club Store,
  Distributor, Trader/Broker, and Parts Processor. As mentioned previously, only a very small
  amount of the chicken produced by defendants passes through the trader/broker and parts
  processor channel to retail grocers and club stores, 4.5% and 1.7%, respectively. The market-
  share weighted pass-through rate for the grocery store stage is 80% based on my individual
  company pass-through analysis of nine companies that cover 54.1% of the grocery store market
  in class states (reflected by the “Coverage” column). The market-share weighted pass-through
  rate for the club store stage is 98% based on my individual company pass-through analysis of
  two companies that cover 88.7% of the club store market in class states. The revenue weighted
  pass-through for distributors is around 83%, based on my individual company pass-through
  analysis of fifteen distributor companies. The pass-through rate for the trader/broker and parts
  processor stages is 81% and 68%, respectively. Overall, the estimation of pass-through rates
  covers 10,576 class products sold by 28 companies totaling more than $25 billion in revenue.538


                                  Table 8: Pass-through Summary by Stage
                                          Pass‐
        Stage                            Through       # Companies       Products Revenue ($M) Coverage
        I. Grocery                         80%               9            3,260        20,055   54.1%
        II. Club Store                     98%               2               81         2,952   88.7%
        III. Distributor                   83%              15            6,767         2,696    NA
        IV. Trader/Broker                  81%               1              252          77      NA
        V. Parts Processor                 68%               1              216          16      NA
  Source: Company Pass-through Results.xlsx.

            358.    Table 9, below, provides the regression results for each individual company pass-
  through analysis in the retail grocery and club store stages. The pass-through coefficient,


      537
          I weight the individual retail grocers’ and club store’s pass-through rates by their sales within class states
  using data from the Grocery Industry Market Share Report (GIMS). I weight pass-through rates of companies in the
  distributor, trader/broker, and parts processor stages by total revenues of products used in the estimation of pass-
  through.
      538
        A product is defined as each companies’ unique product identifier (e.g., item number, SKU) and unit of
  measurement (e.g., lb, unit, case).
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                              171
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 172 of 358 PageID #:276931




  standard error, and R2 are estimated via the pass-through regression described above in Section
  VI.C.2.c. Observations, products, revenue, number of years, and price-cost ratio provide
  additional details regarding the data sample used in the regression for each retailer.
                                                                                                     d indicates the
  company market share of sales in class states.539 The pass-through rate is calculated by
  multiplying the pass-through elasticity coefficient by the price cost ratio. The pass-through rate
  and elasticity are estimated separately for each company. The pass-through elasticity estimates
  are statistically significant for each of the retail grocers and club stores.540




            359.    To calculate the pass-through rate for the retail grocers and club stages, retail
  grocers’ and club store’s pass-through rates by their sales within class states using data from
  GIMS.541 I use total sales over the years 2009, 2011, 2012, 2015, and 2018 to account for retail
  grocery and club store market share changes, store openings and closures, and grocery chains

      539
          Class states are California, Florida, Hawaii, Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan,
  Minnesota, Missouri, Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina, Oregon, Rhode
  Island, South Carolina, South Dakota, Tennessee, Utah, and Wisconsin with the District of Columbia also being
  represented.
      540
          A standard convention in statistical applications is to represent statistical significance with asterisks (*) next
  to the coefficient, where *** indicates statistical significance at the 1% level, ** at the 5% level, and * at the 10%
  level.
      541

                                                                                                   Total sales are not
  limited to class products.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                172
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 173 of 358 PageID #:276932




  selling stores to other grocers.542 Company subsidiaries are combined under its banner company
  name where applicable.543 The total sales between these years are used to calculate the grocery
  and club store retail market shares within class states. Subsequently, the class state market shares
  are used as weights for pass-through estimates to calculate a total pass-through rate for retail
  grocers and club store stages. The market share weighted average pass-through rate is 80% and
  98% for the grocery and club store stages, respectively, as shown in Table 9 above.
             360.




             361.     To determine the pass-through for the distributors stage I ran the pass-through
  regression on a sample of distributors to estimate a separate pass-through rate for each
  distributor. I then weighted the individual distributor’s pass-throughs using their revenue shares.
             362.     Table 10, below, provides pass-through for each distributor company. The pass-
  through estimates range from 61 to 103% and are all statistically significant. The revenue-
  weighted pass-through for the distributors is 83%.




      542
            Broiler Processors also use this data.

      543
         E.g., Albertsons/Safeway subsidiaries include Acme, Amigos, Carrs, El Rancho, Haggen, Jewel-Osco,
  Lucky, Market Street, Pak ‘N Save, Pavilions, Randalls, Shaw’s, Star, Tom Thumb, United, Vons. Kroger
  subsidiary includes Roundy. Ahold/Delhaize subsidiaries include Stop & Shop, Giant, Peapod, Food Lion, and
  Hannaford.
      544
        Total retail sales and wholesale purchases may provide a suitable proxy for a retail-wholesale price ratio.
  However, it is difficult to ascertain if these values are aggregations over the same units. For instance, a mismatch
  between the stores for which the wholesale purchases and retail sales are provided could lead to large differences
  between the total retail sales/wholesale purchases ratio and the per unit of measure retail/wholesale price ratio.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                               173
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 174 of 358 PageID #:276933




         363.    To determine the Trader / Brokers stage pass-through, I estimate a pass-through
  regression for the distributor company                   using only sales that go through their
  trading division.545 Table 11, below, shows that the pass-through estimate for the Trader /
  Broker stage is 81% and statistically significant. To determine the Parts Processors stage pass-
  through, I estimate a pass-through regression f                  , a parts processor. Table 11
  shows that the pass-through for the Parts Processors stage is 69%.




         364.    As predicted by the economic theory and record evidence discussed above, I find
  positive and statistically significant pass-through rates at each stage of each channel. In addition,
  each company-specific pass-through regression measures a positive and statistically significant
  pass-through rate for that company individually. These results strongly support my conclusion
  that some amount of the overcharge was passed through to all or nearly all class members,
  resulting in common impact across the entire class. Given that economic theory and virtually all




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                     174
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 175 of 358 PageID #:276934




  existing empirical studies strongly predict pass-through on chicken products bought and sold by
  intermediaries, I have seen no reason to conclude that other companies operating in these same
  stages whose data I was not able to obtain would not also have a positive rate of pass-through.


    VII.      ESTIMATION OF THE VOLUME OF COMMERCE AND DAMAGE TO THE
                                     EUCP CLASS

             365.   In this section, I describe an economic methodology, common to the class, that
  can be used to estimate class-wide damages to the EUCP class. First, I calculate the total volume
  of purchases by class members of products included in the class. Second, I multiply that by the
  applicable overcharge for each product category derived from the overcharge regression. Finally,
  I multiply by the applicable pass-through rate for each processor defendant weighted by channel
  volume.

  A.         Volume of Class Purchases

             366.   My estimate of the volume of commerce that is ultimately purchased by an end
  user begins with measuring each defendants’ production. The calculation begins with the
  USDA’s total annual US Broiler Production based on ready-to-cook (RTC) pounds from the
  National Chicken Counsel website (US RTC Broiler Production).546 For each year, I allocate the
  annual US RTC Broiler Production pounds among all processors annually based on the chicken
  processor structured sales data and the RTC volumes reported in the annual “Top Poultry
  Companies” rankings published in the Watt Poultry USA magazine for the remaining processors




       546
         https://www.nationalchickencouncil.org/about-the-industry/statistics/u-s-broiler-production/ According to
  the NCC website, these statistics are “USDA data.” The NCC website indicates that the production pertains to
  “Federally inspected plus non-federally inspected/less condemnation.”
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            175
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 176 of 358 PageID #:276935




  (those not included in the structured sales data).547 The result is an annual estimate of each
  processors’ US RTC broiler production that sums to the USDA’s US RTC broiler production.
            367.    I next apportion each defendant processor’s US RTC broiler production down to
  those RTC pounds that flows through to the retail grocer and club store channels (Processor
  Retail RTC pounds) using data from the NCC surveys on the broiler industry’s marketing
  channels. This limitation is accomplished by multiplying each processor’s annual US RTC
  broiler production by an estimate of processor’s retail share (“weighted retail share”) of RTC
  pounds. The weighted retail share is calculated by using an adjusted annual NCC retail share




      547
          Each year the Watt Poultry USA publication surveys the top poultry companies in the United States and
  reports the annual results in its publication, typically at the beginning of each year for results pertaining to the year
  prior. These results include production data such as the number of heads slaughtered, total live weight (in pounds),
  average live weight, and RTC (ready to cook) weight (in pounds).The Watt Poultry USA rankings are widely cited
  and relied upon by




                                                                    In addition to production data, Watt Poultry USA
  rankings also track other company information, including sales information such as the percent of sales to different
  channels (retail, food service, institutional, export, etc.).
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                176
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 177 of 358 PageID #:276936




  weighted by the processors’ US RTC broiler production.548 The weighted retail share is then
  apportioned between the retail grocer and chain store channels based on NCC survey responses.
             368.    I next apportion the Processor Retail RTC pounds down to Class RTC pounds in a
  two-step process. First, using the NCC surveys “market forms” information which has various
  product characteristics, I eliminate all market forms are inconsistent with the definition of class
  products.549 For the remaining market forms, I apportion those categories that may contain class
  parts and non-class parts using the chicken processor structured sales data to estimate the portion
  of the products in the class.550 This is done separately for the retail grocer channel and the club


      548
            AGSTAT-15391090-171 (NCC survey, multiple years).




                     For these three processors, I use estimates of the retail channel volume of their business during
  the damages period (for all the years available based on a review of defendant’s document production) weighted by
  their annual RTC volumes to calculate their weighted retail shares.
      549
           For example, I exclude volumes for products that are ground, breaded, cooked, sausages, and uncut WOGs
  for rotisserie.
      550
          Using the chicken processor structured sales data, and restricting to customers that are either retail grocers,
  club stores, or distributors that primarily sell to them, I calculate the net amount (in dollars) and the quantity (in
  pounds) for different categories of parts. I use these data to estimate the portion of the breast parts included in the
  class (for example, excluding products that are free range, organic and halal) as a percentage of all parts within the
  corresponding NCC “market forms.” I also use the data to estimate the portion of whole bird “market forms”
  included in the class. Finally, I calculate an average price per pound for breast and whole birds (cut up and uncut)
  that are included in the class.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                               177
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 178 of 358 PageID #:276937




  store channel. Table 12 below shows which of the NCC survey Market Forms do not contain
  class products and the class product percentages for the Market Forms that do contain class
  products.




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                   178
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 179 of 358 PageID #:276938




  Source: Market forms are from NCC Survey forms; for example, see processor survey compilations at
             Percent Class Products and Avg Price per Lb. are based on chicken processor structured sales data.
  CUT-UP WOGs, (8 and 9 piece/quarters/similar), marinated/unmarinated Percent Class Products are further
  adjusted for each defendant by ratio UNCUT WOGS other than for rotisserie to all UNCUT WOGS.
  See workpapers: Passthrough links.xlsx; class_prop_by_part.do, [PROCESSOR NAME].xlsx.

          369.     To estimate the damages base, I take the RTC Class pounds in the retail grocer
  and club store channels and I multiply them by a weighted average wholesale channel price. I

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            179
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 180 of 358 PageID #:276939




  calculate the weighted average wholesale price using the chicken processor structured sales data
  to calculate average prices per pound for class products weighted by the shares of the different
  class products in each channel. This base is then adjusted downward to remove sales that are
  attributable to non-class states.551
            370.    Table 13 is the summary of the overall volume of commerce for class products
  that is ultimately sold to EUCPs by defendant processor.




      551
         The adjustment for class states is based on class states’ resident populations as a percentage of the total
  census resident population data from 2012 through July 2019. See workpapers: State Population Shares.xlsx.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                               180
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 181 of 358 PageID #:276940




  Sources:
             (a) Processors RTC annual shares of total RTC production from processor structured sales data and Watt Poultry USA annual survey weighted by the
                 annual U.S. USDA RTC Broiler Production from NCC website. See workpapers: Watts RTC production.xlsx; Tab: annual; Processor share is multiplied
                 by the USDA RTC Broiler Production (m lbs) from NCC website. See workpapers: [PROCESSOR NAME].xlsx; Tab: RTC Million lbs; Watts RTC
                 production.xlsx; Tab: annual adjusted to NCC.
             (b) Average weighted retail share for each processor. See workpapers: [PROCESSOR NAME].xlsx; Tab: RTC Million lbs.
             (c) Portion of weighted retail share (c) that is sold through retail grocer. See workpapers: [PROCESSOR NAME].xlsx; Tab: Flow Chart All years Weigh.
             (d) (a) x (c)
             (e) % of class products in Retail Grocer RTC lbs . See workpapers: [PROCESSOR NAME].xlsx; Tab: Class Parts Analysis.
             (f) (d) x (e)
             (g) WHOLESALE weighted average class product price per pound for Retail Grocer from processor structured sales data. See workpapers: [PROCESSOR
                 NAME].xlsx; Tab: Class Parts Analysis.
             (h) (f) x (g) x Class state percentage (54.2%). The class state percentage based on population from Census Bureau data). See workpapers: State Population
                 Shares.xlsx.
              (i) Portion of weighted retail share (c) that is sold through club store. See workpapers: [PROCESSOR NAME].xlsx; Tab: Flow Chart All years Weigh.
              (j) (a) x (i)
             (k) % of class products in Club Store RTC lbs . See workpapers: [PROCESSOR NAME].xlsx; Tab: Class Parts Analysis.
              (l) (j) x (k)
             (m) WHOLESALE weighted average class product price per pound for Club Store from processor structured sales data. See workpapers: [PROCESSOR
                 NAME].xlsx; Tab: Class Parts Analysis.
             (n) (l) x (m) x Class state percentage (54.2%). The class state percentage based on population from Census Bureau data). See workpapers: State Population
                 Shares.xlsx.
             (o) (h) + (n)




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                                  181
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 182 of 358 PageID #:276941




             371.   The estimated volume of commerce from January 1, 2012 through the July 31,
  2019 in class states for class products that is ultimately sold to EUCPs is $37.143 billion dollars.

  B.         Damages to Indirect Purchaser Class Members

             372.   The measure of damages attributable to each processor can be calculated by
  multiplying the volume of commerce for class products sold in class states by the overcharge and
  the amount of the overcharge that has been passed through to the end user purchaser class.552 The
  overcharge rate charged by the processor defendants is calculated by the overcharge regression.
  The amount of the overcharge that is passed on to the EUCP class depends on the path the
  product takes once it leave the processor’s plant.

             1.     Estimating Pass-Through for Each Channel

             373.   As I discussed above, chicken can pass through various combinations of the
  stages on its way to the final consumer. As previously noted, the National Chicken Council has
  conducted surveys of broiler processors as well as distributors, trader/brokers, and further
  processors. I rely on those surveys to determine the potential channels through which class
  members could purchase the relevant chicken products. They include the following fourteen
  potential channels:553

                    For Retail Grocer Channel:
                       Processor—Grocer—End Purchaser
                       Processor—Distributor—Grocer—End Purchaser
                       Processor—Distributor—Distributor—Grocer—End Purchaser
                       Processor—Distributor—Trader/Broker—Grocer—End Purchaser
                       Processor—Distributor—Parts Processor—Grocer—End Purchaser
                       Processor—Trader/Broker—Grocer—End Purchaser

       552
         I present a damages calculation based on the single period overcharge model discussed above as a
  conservative measure of damages. The data are sufficient that should a damages presentation based on annual
  overcharges be desired, calculating such damages would be possible.
       553
         The NCC survey analysis shows that in addition to purchasing chickens from processors, distributors also
  buy chicken from other distributors and broker/traders. Similarly, broker/traders buy chicken from other
  broker/traders and distributors in addition to purchases directly from processors. In addition, parts processors buy
  chicken from processors, but also from distributors and broker/traders. I therefore calculate pass-through rates for
  channels representing each of these possibilities.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                              182
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 183 of 358 PageID #:276942




                       Processor—Trader/Broker—Distributor—Grocer—End Purchaser
                       Processor—Trader/Broker—Parts Processor—Grocer—End Purchaser
                       Processor—Trader/Broker—Trader/Broker—Grocer—End Purchaser
                       Processor—Parts Processor—Grocer—End Purchaser
                   For Club Stores Channel:
                       Processor—Club Store—End Purchaser
                       Processor—Distributor—Club Store—End Purchaser
                       Processor—Distributor—Distributor—Club Store—End Purchaser
                       Processor—Trader/Broker—Distributor—Club Store—End Purchaser
            374.   The pass-through rate for each channel is the product of all the stages within that
  channel.554 For example, the pass-through rate for the Processor -> Distributor -> Retail Grocery
  -> End Purchaser channel, is the Distributor stage pass-through of 82.6% multiplied by the retail
  grocer stage pass-through of 80.1%—resulting in a pass-through rate of 66.1% for this channel.
  Table 14 below shows the calculation of the pass-through rate for each of the fourteen potential
  channels.




      554
         In order to be conservative in my estimate of class-wide damages, in calculating the pass-through for each
  channel, I cap the pass-through estimate for each entity in all stages at 100%.
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                             183
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 184 of 358 PageID #:276943




                              Table 14: Pass-Through Estimates by Channel




  Source: Company Pass-through Results.xlsx. Pass-through estimate for each entity in all stages is capped at 100%.

          2.       Calculating Weighted Pass-Through Rates for Each Defendant by Channel
                   Volume of Commerce

          375.     As noted above, the vast majority of relevant purchases by class members flow
  through only a small subset of these potential channels. Therefore, in order to estimate a
  weighted pass-through rate to be used to calculate aggregate class-wide damages, I weight each
  channel’s pass-through rate by the estimated share of RTC pounds that pass through that
  channel. I use the National Chicken Council survey detail to estimate, on a defendant by
  defendant basis, the share of the RTC pounds traveling through each of these fourteen channels.
  In this way, the pass-through rates for the more common channels are properly given more
  weight than the less common channels.
          376.     A summary of the processor defendant volume of commerce allocation to each
  channel can be seen in Table 15 below.




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            184
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 185 of 358 PageID #:276944




     Table 15: Summary of Volume of Commerce Allocation to Each Channel by Processor

                                                                                                                                       Combined
                                                                                                                         Total Pass-   Processor
                                                                                                                          through       Channel
                                                                                                                            rate       Weights*
           Retail Grocer (Damage Period All RTC lbs. m)                                                                                    81,903
              Channel Share of Retail Grocer




                                                Processor--Grocer--End Purchaser                                              80.1%         69.9%
                                                Processor--Distributor--Grocer--End Purchaser                                 66.1%         18.1%
                                                Processor--Distributor--Distributor--Grocer--End Purchaser                    54.6%          7.5%
                                                Processor--Distributor--Trader/Broker--Grocer--End Purchaser                  53.8%          0.0%
                                                Processor--Distributor--Parts Processor--Grocer--End Purchaser                44.8%          0.1%
                                                Processor--Trader/Broker--Grocer--End Purchaser                               65.2%          1.8%
                                                Processor--Trader/Broker--Distributor--Grocer--End Purchaser                  53.8%          1.2%
                                                Processor--Trader/Broker--Parts Processor--Grocer--End Purchaser              44.1%          0.0%
                                                Processor--Trader/Broker--Trader/Broker--Grocer--End Purchaser                53.0%          0.1%
                                                Processor--Parts Processor--Grocer--End Purchaser                             54.2%          1.4%
                                                                      Retail Grocer Channel Weighted Pass-through Rate        74.7%


           Club Store (Damage Period All RTC lbs. m)                                                                                       23,455

                                                Processor--Club Store--End Purchaser                                          87.4%         62.0%
           Club Store
            Channel
            Share of




                                                Processor--Distributor--Club Store--End Purchaser                             72.2%         25.7%
                                                Processor--Distributor--Distributor--Club Store--End Purchaser                59.6%         10.6%
                                                Processor--Trader/Broker--Distributor--Club Store--End Purchaser              58.7%          1.7%
                                                                         Club Store Channel Weighted Pass-through Rate        80.1%


  Source: Table 14; Workpapers: [PROCESSOR NAME].xlsx; Tab: TABLE_CHANNELS; “Combined Processor
  Channel Weights*” is the pass-through for each channel for each processor weighted together by the total RTC lbs.
  for each processor over the damages period.

          377.                                 I use these allocations to determine a channel weighted average pass-through by
  processor for the retail grocer and club store channels. Table 15 above also shows the average
  pass-through across all processors for each channel weighted by the defendants’ estimated RTC
  pounds in the channel during the damages period.
          378.                                 Damages to the Indirect Purchaser class are calculated as the Volume of
  Commerce in Class States for Class Products Ultimately Sold to EUCPs times the Overcharge
  times the Channel-weighted Pass-Through as seen in Table 16 below.




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                                                     185
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 186 of 358 PageID #:276945




                    (a)    Table 13
                    (b)    Table 13
                    (c)    (b) x (Overcharge estimate/(1+Overcharge estimate). Overcharge estimate from workpapers:
                           Central_overcharge_results.xlsx; OC_regression_defendant_main.do
                    (d)    Processor-specific Retail Grocer channel pathway weighted average passthrough; See workpapers: [PROCESSOR
                           NAME].xlsx; Tab: TABLE_CHANNELS.]
                    (e)    (c) x (d)
                     (f)   Table 13
                    (g)    (f) x (Overcharge estimate/(1+Overcharge estimate). Overcharge estimate from workpapers:
                           Central_overcharge_results.xlsx; OC_regression_defendant_main.do
                    (h)    Processor-specific Club Store channel pathway weighted average passthrough; See workpapers: [PROCESSOR
                           NAME].xlsx; Tab: TABLE_CHANNELS.]
                     (i)   (g) x (h)
                     (j)   (e) + (i)

        379.   The estimated class damages are $3.916 billion dollars.

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                            186
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 187 of 358 PageID #:276946




                                       VIII. CONCLUSION

         380.    I presented a variety of analyses examining the issues in the chickens market as
  related to this case. These analyses strongly support the conclusion that elevation in the chickens
  prices led to a market-wide increase in the price of chicken products sold to consumers and
  overwhelmingly support common, class-wide damage.
         381.    I have provided the following analyses:

                 a. An approach to calculation of an overcharge model and related evidence; and
                 b. A method to determine the amount of pass-through and related evidence;
                 c. A quantification of pass-through through the sales channels from which class
                    products pass to the class purchasers.




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                    187
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 188 of 358 PageID #:276947




  I declare under penalty of perjury under the laws of the United States that the foregoing is true
  and correct. Executed this 30th day of October, 2020 at San Francisco, California.




  _______________________________________
  David L. Sunding
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 189 of 358 PageID #:276948




                                          APPENDIX A

                                   CURRICULUM VITAE

                                    DAVID L. SUNDING

                                          September 2020


                                 714 University Hall, MC3310
                                   University of California
                                     Berkeley, CA 94720

                                     Phone: 510-642-8229
                                    Mobile: 415-299-2653
                                 e-mail: sunding@berkeley.edu


     EMPLOYMENT

     University of California, Berkeley
     Thomas J. Graff Professor of Natural Resource Economics, 2009 – Present
     Professor of the Graduate School, 2020 – Present

     Professor, Agricultural and Resource Economics, 2002 – 2019
     Affiliated Faculty, Energy and Resources Group, 2013 – 2019
     Department Chair, Agricultural and Resource Economics, 2013 – 2019
     Berkeley Water Center, Founder and Director, 2005 – 2013
     Associate Professor, Agricultural and Resource Economics, 2000 – 2002
     Center for Sustainable Resource Development, Director, 1997 – 2004
     College of Natural Resources, Specialist, 1997 – 2015
     Visiting Assistant Professor, 1992 - 1996

     The Brattle Group
     President, 2020 – Present
     Board of Directors, 2019 – Present
     Principal, 2011 – Present
     San Francisco, CA and Boston, MA

     Stanford University
     Woods Institute of the Environment
     Visiting Professor, 2010 – 2011

     The White House
     President’s Council of Economic Advisers
     Senior Economist, 1996 – 1997

     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                A-1
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 190 of 358 PageID #:276949




     Boston College
     Department of Economics and School of Law
     Assistant Professor, 1989 – 1992

     U.S. Department of State
     Freetown, Sierra Leone, 1984


     EDUCATION

     University of California, Berkeley
     Ph.D. in Agricultural and Resource Economics, 1989

     University of California, Los Angeles
     M.A. in African Area Studies, 1986

     Claremont McKenna College
     B.A. in Economics, 1983


     UNIVERSITY SERVICE

     Chair, Department of Agricultural and Resource Economics, 2013 – 2019

     Vice Chair, Department of Agricultural and Resource Economics, 2010 – 2013

     Co-Director and Founder, Berkeley Water Center, 2005 – 2013

     Member, Academic Senate Committee on Faculty Welfare, 2010-2012

     Member, UC Division of Agricultural and Natural Resources Strategic Planning
     Committee, 2008

     Reviewer, California Policy Research Center, UC Office of the President, 2007

     Member, Search Committee, Ecosystem Sciences Division, Department of
     Environmental Science, Policy and Management, 2005-2006

     Member, Giannini Hall Seismic Retrofit Design Committee, 2005 – 2006

     Member, Academic Senate Committee on Amrican Cultures Requirements, 2004-2005

     Member, CNR Executive Committee, 2003-2005

     Member, CNR Committee on Directions, Opportunities and Initiatives, 2003



     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-2
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 191 of 358 PageID #:276950




     Co-Director, Center for Sustainable Resource Development, College of Natural
     Resources, UC Berkeley, 1997 – 2004

     Faculty, Beahrs Environmental Leadership Program, 2001-2005

     Member, CNR Dean Search Committee, 2001-2002

     Chair, Specialist Search Committee, Department of Agricultural and Resource
     Economics, 2001-2002

     Member, CNR Advisory Board Development Committee, 2001-2002

     Member, Faculty Search Committee, Department of Agricultural and Resource
     Economics, 1999-2000

     Member, CNR Dean Search Committee, 1999–2000

     Member, Workgroup Review Committee, University of California Division of
     Agriculture and Natural Resources, 1999–2002

     UC Berkeley Representative, Academic Assembly Council, University of California
     Division of Agriculture and Natural Resources, 1999–2001

     Departmental Affirmative Action Representative, 1999–2000

     Member, Faculty Search Committee (Environmental Health), Department of Agricultural
     and Resource Economics, 1998–2000


     PROFESSIONAL SERVICE

     Chief Economic Adviser, California WaterFix/Bay Delta Conservation Plan, California
     Natural Resources Agency, 2012 – 2019

     Research Thrust Leader for Urban Water Systems, National Science Foundation
     Research Center on Urban Water Infrastructure (ReNUWIt), 2011 – 2013

     National Science Foundation Workshop on Engineering and Economics, 2011

     Academic Affiliate, Natural Heritage Institute, 2009 – 2014

     Advisory Board, Water Policy Institute, 2008 – 2013

     Advisory Board, American Groundwater Trust, 2008 – 2013

     Board of Trustees, Bay Area Council Economic Institute, 2008 – 2013

     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                               A-3
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 192 of 358 PageID #:276951




     Reviewer, Delta Risk Management Study (DRMS), California Department of Water
     Resources, 2007-2008

     Member, Economic Advisory Committee on North of Delta Offstream Storage,
     California Department of Water Resources, 2006-2007

     Member, Panel on Illegal Competitive Advantage Economic Benefit, Science Advisory
     Board, U.S. Environmental Protection Agency, 2004-2005

     Mentor, American Economic Association Pipeline Project for Minority Graduate
     Students, 2004 – 2005

     President, International Water Resource Economics Consortium, 2003-2009

     Member, Science Advisory Board, National Center for Housing and the Environment.
     2003 – 2005

     Member, Expert Panel on Cost Allocation, CalFed Bay-Delta Program, 2001-2002

     Member, National Academy of Sciences Panel on Water Conservation and Reuse, 2001-
     2002

     Member, Technical Advisory Committee on Water Use Efficiency, CalFed Bay-Delta
     Program, 1997–1998

     Referee: Agricultural Economics, American Journal of Agricultural Economics,
     California Agriculture, Contemporary Economic Policy, Environmental and Resource
     Economics, Journal of Agricultural and Resource Economics, Journal of Business and
     Economic Strategy, Journal of Environmental Economics and Management, Journal of
     Political Economy, Journal of Public Economics, Journal of Regulatory Economics,
     Journal of Law and Economics, Land Economics, Natural Resources Modeling, Resource
     and Energy Economics, Review of Economics and Statistics, Social Choice and Welfare,
     Water Resources Research

     Reviewer: University of Chicago Press, Kluwer Academic Publishers


     WORKING PAPERS

     “Regional Economic Impacts of SGMA and Anticipated Surface Water Reductions in the
     San Joaquin Valley.” With David Roland-Holst.

     “Regulation by Permits.” With Stephen Hamilton and Cyrus Ramezani.




     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             A-4
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 193 of 358 PageID #:276952




     “Incentive Effects and the Certainty of Environmental Permits: An Economic Analysis of
     Arch Coal.” With Steve Hamilton.

     “Willingness to Pay to Avoid Fish Consumption Advisories in the Presence of Multiple
     Contaminants,” with Patrick Holder and Oliver Browne.

     “A Revealed Preference Approach to Valuing Changes in Salinity in Irrigated
     Agriculture: Evidence from Western Texas.” With Oliver Browne.


     PAPERS UNDER REVIEW

     “Economic Consequences of California’s Drought Conservation Mandate.” With Steven
     Buck and Mehdi Nemati. Applied Economic Perspectives and Policy, revise and
     resubmit.

     “Optimal Deterrence of Environmental Accidents under Asymmetric Information.” With
     Stephen Hamilton.

     “A Structural Model of Leakage from Climate Regulations: The Impact of Cap and Trade
     on California’s Tomato Processing Industry.” With Stephen Hamilton, Aric Shaffran and
     Ethan Ligon.

     “Fixed or Mixed? Farm-Level Hererogeneity in Agricultural Supply Response.” With
     Stephen Buck and Dilek Uz.


     PUBLICATIONS

     “An Economic Treatment of Pass Through in Indirect Purchaser Antitrust Litigation.”
     With Armando Levy, Competition, 20, 1(2020).

     “Joint Oligopsony-Oligopoly Power in Food Processing Industries: Application to the US
     Broiler Industry.” With Steve Hamilton. American Journal of Agricultural Economics
     July 2020, DOI: 10.1111/ajae.12115.

     “Daubert Motions for Class Certification vs. Proceedings on the Merits,” Antitrust
     Daubert Handbook, American Bar Association, 2020.

     “Adverse Reproductive Outcomes in a Population Exposed to High Levels of
     Perfluorinated Compounds in Drinking Water,” with Gina Waterfield, Martha Rogers,
     Philippe Grandjean and Max Auffhammer, Environmental Health, 19, 42(May 2020),
     DOI: 10.1186/s12940-020-00591-0.




     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                               A-5
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 194 of 358 PageID #:276953




     “Economic Impacts of Critical Habitat Designation: Evidence from the Market for
     Vacant Land.” With Maximillian Auffhammer, Maya Duru and Edward Rubin, Land
     Economics 96(May 2020): 188-206.

     “Forecasting Urban Water Demand: Rethinking Model Selection.” With Hilary Soldati,
     Maximillian Auffhammer and Steven Buck, Water Resources Research (November
     2019), DOI: 10.1029/2018WR023965.

     “The Cost of California’s Drought Water Conservation Mandate,” with Mehdi Nemati
     and Steven Buck, ARE Update 21(2018): 9-11.

     Economic Analysis of the California WaterFix, September 2018.

     “The Value of Urban Water Supply Reliability.” With Maximillian Auffhammer, Steven
     Buck and Stephen Hamilton. Journal of the Association of Environmental and Resource
     Economists (2016), DOI: 10.1086/687761.

     “Marketing the Sustainable Groundwater Management Act: Applying Economics to
     Solve California’s Groundwater Management Problems.” With David Aladjem. Natural
     Resources & Environment 20(2015): 16-21.

     “The Impact of Water Price Uncertainty on the Adoption of Precision Irrigation
     Systems.” With Karina Schoengold. Agricultural Economics (2014),
     DOI: 10.1111/agec.12118.

     “Optimal Recycling Policy for Used Lubricating Oil: The Case of California’s Used Oil
     Management Policy.” With Stephen Hamilton. Environmental and Resource Economics
     (2015), DOI: 10.1007/s10640-014-9812-x.

     “Potential Economic Impacts of Environmental Flows Following a Potential Listing of
     Endangered Texas Freshwater Mussels,” With Brad Wolaver, Cassandra Cook, Stephen
     Hamilton, Bridget Scanlon, Michael Young, Xianli Xu and Robert Reedy. Journal of the
     American Water Resources Association (2014), DOI: 10.1111/jawr.12171.

     “Land Markets and the Value of Water Supply: Hedonic Analysis using Panel Data.”
     With Steven Buck and Maximillian Auffhammer. American Journal of Agricultural
     Economics 96(2014): 953-969.

      “Conserving Endangeed Species through Regulation of Urban Development: The Case
     of California Vernal Pools.” With Jonathan Terhorst. Land Economics 90(2014): 290-
     305.

     “Environmental Policy with Collective Waste Disposal.” With Stephen Hamilton,
     Thomas Sproul and David Zilberman. Journal of Environmental Economics and
     Management 66(2013): 337-346.



     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                               A-6
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 195 of 358 PageID #:276954




     Water and the California Economy. With Ellen Hanak, Jay Lund, Barton Thompson, et
     al., Public Policy Institute of California, 2012.

     “Hedonic Analysis with Locally Weighted Regression: Measuring the Shadow Value of
     Housing Regulation in Southern California.” With Aaron Swoboda. Regional Science
     and Urban Economics 40(2011): 550-573.

     “On the Spatial Nature of the Groundwater Pumping Externality.” With Nicholas
     Brozovic and David Zilberman. Resource and Energy Economics 32(2010): 154-164.

     Economic Impacts of Water Supply Disruptions Caused by Seismic Events in the Bay-
     Delta Estuary. September 2010.

     “Improving Groundwater Management to Cope with Reduced Surface Water Imports:
     The Case of Los Angeles County.” With Steve Hamilton and Newsha Ajami. In A.
     Findikakis, ed., Groundwater Management Practices, Leiden: CRC Press, 2010.

     Economic Impacts of Residential Water Shortages in California. With Steve Hamilton.
     April 2010.

     “The Economics of Federal Land Use Controls.” Rebuilding the Ark: Strategies for
     Reforming the Endangered Species Act. Jonathan Adler, ed., Washington, DC: AEI-
     Brookings Joint Center for Regulation, 2009.

     Economic Impacts of Flow Requirements for Delta-Dependent Species. With Newsha
     Ajami, David Mitchell, Steve Hatchett and David Zilberman. December 2008.

     The Economics of Stormwater Regulation. June 2008.

     Strategies to Reduce the Economic Impacts of Drought-Induced Water Shortage in the
     San Francisco Bay Area. April 2007.

     “Sustainable Management of Water Resources under Hydrologic Uncertainty.” With
     Newsha Ajami and George Hornberger. Water Resources Research 44(2008): W11406,
     doi:10.1029/2007WR006736.

     “Estimating Business and Residential Water Supply Interruption Losses from
     Catastrophic Events.” With Nicholas Brozovic and David Zilberman. Water Resources
     Research 43(2007): 418-428.

     Management of Saline Wastewater Discharges in the San Joaquin Valley. Report to the
     Central Valley Regional Water Quality Control Board. With Yoram Rubin, Gretchen
     Miller, Pascual Benito, Ulrich Meyer, Michael Kavanaugh, Todd Anderson, Mark
     Berkman, David Zilberman, and Steve Hamilton. September 2007.




     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-7
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 196 of 358 PageID #:276955




     “Consideration of Economics under the California Porter-Cologne Act.” With David
     Zilberman. Hastings West-Northwest Journal of Environmental Law & Policy (2007):
     73-116.

     “Water Markets and Trading.” With Howard Chong. Annual Review of Environment and
     Resources 31(2006): 239-264.

     “Panel Estimation of an Agricultural Water Demand Function.” With Karina Schoengold
     and Georgina Moreno. Water Resources Research 42(2006): 411-421.

     “Fat Taxes and Thin Subsidies: Prices, Diet and Health Outcomes.” With Sean Cash and
     David Zilberman. Acta Agriculturae Scand. C 2(2006): 167-174.

     “Economic Impacts.” The Endangered Species Act at Thirty. M. Scott, D. Goble and F.
     Davis, eds. Washington, DC: Island Press, 2006.

     “The Economics of Environmental Regulation of Housing Development.” Housing and
     Society 32(2005): 23-38.

     “Joint Estimation of Technology Adoption and Land Allocation with Implications for the
     Design of Conservation Policy.” With Georgina Moreno. American Journal of
     Agricutural Economics 87(2005): 1009-1019.

     “Factor Price Risk and the Adoption of Conservation Technology.” With Georgina
     Moreno. Frontiers in Water Resource Economics. D. Berga and R. Goetz, eds. New
     York: Springer-Verlag, 2005.

     “Optimal Management of Groundwater over Space and Time.” With Nicholas Brozovic
     and David Zilberman. Frontiers in Water Resource Economics. D. Berga and R. Goetz,
     eds. New York: Springer-Verlag, 2005.

     “Response to ‘Environmental Regulation and the Housing Market: A Review of the
     Literature’ by Katherine Kiel.” Cityscapes 8(2005): 277-282.

     A Guide to Consideration of Economics under the California Porter-Cologne Act. With
     David Zilberman. March 2005.

     “Water Allocation and Water Market Activity in California.” With Richard Howitt.
     California Agriculture: Dimensions and Trends. Jerome Siebert, ed. Giannini
     Foundation, 2004.

     “The Economics of Climate Change in Agriculture.” With Xuemei Liu, David Roland-
     Holst and David Zilberman. Mitigation and Adaptation Strategies for Global Change
     9(2004): 365-382.




     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-8
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 197 of 358 PageID #:276956




     “Wetlands Regulation … An Opening for Meaningful Reform?” Regulation 26(2003):
     30-35.

     “Government Regulation of Product Quality in Markets with Differentiated Products:
     Looking to Economic Theory.” American Journal of Agricultural Economics 85(2003):
     720-724.

     Fiscal Costs and Economic Impacts of Recovering the Coho Salmon in California. With
     Alix Peterson Zwane. California Department of Fish and Game. October 2003.

     Economic Impacts of Critical Habitat Designation for the Coastal California
     Gnatcatcher. July 2003.

     The Economic Impacts of Critical Habitat Designation: Framework and Application to
     the Case of California Vernal Pools. With Aaron Swoboda and David Zilberman.
     January 2003.

     Non-Federal and Non-Regulatory Approaches to Wetland Conservation: A Post-
     SWANCC Evaluation of Conservation Alternatives. National Center for Housing and the
     Environment. December 2002.

     Economic Impacts of Earthquake-Induced Water Supply Shortages in the San Francisco
     Bay Area. With Nicholas Brozovic and David Zilberman. Bay Area Economic Forum.
     October 2002.

     Economic Impacts of Organophosphate Use in California Agriculture, Parts 1 and 2.
     With Mark Metcalfe, Bruce McWilliams, Brent Hueth, Robert Van Steenwyk and David
     Zilberman. California Department of Food and Agriculture. February 2002.

     “The Economics of Environmental Regulation by Licensing: Observations on Recent
     Changes to the Federal Wetland Permitting Program.” With David Zilberman. Natural
     Resources Journal 42(Winter 2002): 59-90.

            * Cited in the U.S. Supreme Court’s plurality and dissenting opinions in the
            consolidated cases of Rapanos v. United States and Carabell v. United States.

     “Trading Patterns in an Agricultural Water Market.” With Nicholas Brozovic and Janis
     Carey. Water Resources Update (2002): 3-16.

     “Public Goods and the Value of Product Quality Regulations: The Case of Food Safety.”
     With Stephen Hamilton and David Zilberman. Journal of Public Economics 87(2003):
     799-817.

     “Regulating Pollution with Endogenous Monitoring.” With Katrin Millock and David
     Zilberman. Journal of Environmental Economics and Management 44(2002): 221-241.



     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                               A-9
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 198 of 358 PageID #:276957




     “Transactions Costs and Trading Behavior in an Immature Water Market.” With Janis
     Carey and David Zilberman. Environment and Development Economics 7(2002): 733-
     750.

     “Measuring the Costs of Reallocating Water from Agriculture: A Multi-Model
     Approach.” With David Zilberman, Richard Howitt, Ariel Dinar and Neal MacDougall.
     Natural Resource Modeling 15(Summer 2002): 201-225.

     “Voluntary Development Restrictions and the Cost of Habitat Preservation.” With
     Sabrina Lovell. Real Estate Economics 29(March 2001): 191–206.

     “Emerging Markets in Water: A Comparative Institutional Analysis of the Central Valley
     and Colorado-Big Thompson Projects.” With Janis Carey. Natural Resources Journal
     41(2001): 283–328.

     “Risk Management and the Environment.” With Mark Metcalfe and David Zilberman. In
     Richard Just and Rulon Pope (eds.). A Comprehensive Assessment of the Role of Risk in
     U.S. Agriculture. Norwell, MA: Kluwer Academic Publishers, 2002.

     “A Comparison of Policies to Reduce Pesticide Poisoning Combining Economic and
     Toxicological Data.” With Joshua Zivin. In: Joe Moffitt (ed.). Advances in the
     Economics of Environmental Resources: Volume 4. Greenwich: JAI Press, 2001.

     “The Impact of Climate Change on Agriculture: A Global Perspective.” With David
     Zilberman and Xuemei Liu. In: Charles Moss, Gordon Rausser, Andrew Schmitz, Tim
     Taylor and David Zilberman (eds.), Agricultural Globalization, Trade, and the
     Environment. New York: Kluwer, 2001.

     “The Agricultural Innovation Process: Research and Technology Adoption in a Changing
     Agricultural Sector.” With David Zilberman. In: Bruce Gardner and Gordon Rausser
     (eds.), Handbook of Agricultural and Resource Economics. Amsterdam: North Holland,
     2001, 207-261.

     Water Pricing and Water Use Efficiency. U.S. Department of the Interior, Bureau of
     Reclamation. January 2001.

     Economic Impacts of Critical Habitat Designation for the California Red-Legged Frog.
     Home Builders Association of Northern California. With David Zilberman. January
     2001.

     A Proposal for Management of the Confined Aquifer in the Western San Joaquin Valley.
     With David Purkey. July 2000.

     Analysis of the Army Corps of Engineers’ NWP 26 Replacement Permit Proposal.
     Foundation for Economic and Environmental Progress. With David Zilberman. February
     2000.

     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-10
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 199 of 358 PageID #:276958




     “Insect Population Dynamics, Pesticide Use and Farmworker Health.” With Joshua
     Zivin. American Journal of Agricultural Economics 82(August 2000): 527–540.

            * Winner of the AAEA Outstanding Journal Article Award.

     “Product Liability, Entry Incentives and Market Structure.” With Stephen Hamilton.
     International Review of Law and Economics 20(September 2000): 269–283.

     “Climate Change Policy and the Agricultural Sector.” With David Zilberman. In: R. Lal,
     J.M. Kimble, R.F. Follett and B.A. Stewart (eds.), Assessment Methods for Soil Carbon.
     Boca Raton, FL: CRC Press, 2000, 629–643.

     “Methyl Iodide as an Alternative to Methyl Bromide.” With Brent Hueth, Bruce
     McWilliams and David Zilberman. Review of Agricultural Economics (Spring/Summer
     2000): 43–54.

     “Using Water Markets to Improve Environmental Quality: Two Innovative Programs in
     Nevada.” With Sabrina Ise Lovell and Katrin Millock. Journal of Soil and Water
     Conservation 55(First Quarter 2000): 19–26.

     “The Price of Water…Market-Based Strategies are Needed to Cope wth Scarcity.”
     California Agriculture 54(March-April 2000): 56–63.

     “Designing Environmental Regulations with Empirical Microparameter Distributions:
     The Case of Seawater Intrusion.” With Gareth Green. Resource and Energy Economics
     22(January 2000): 63–78.

     “The Economics of Inter-District Water Transfers in California.” In Proceedings of the
     American Society of Civil Engineers. New York: ASCE, 1999.

     Economic Valuation of Increased Water Supply Reliability and Trading Opportunities in
     Westside Agriculture. With Georgina Moreno, Daniel Osgood and David Zilberman.
     CalFed Bay-Delta Program. December 1999.

     Costs of Implementing the Food Quality Protection Act of 1996 on California
     Agriculture. With Bruce McWilliams, Yuria Tanimichi and David Zilberman. September
     1999.

     Economic Impact of Restricting Use of Compound 1080 in California’s Intermountain
     Region. With Brent Hueth and Michelle McGregor. California Department of Pesticide
     Regulation. April 1999.

     Downstream Economic Impacts of Reducing Federal Water Subsidies: The Case of
     Alfalfa and Dairy. With Gergina Moreno. Natural Resources Defense Councl. August
     1998.

     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-11
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 200 of 358 PageID #:276959




     Economic Importance of Organophosphates in California Agriculture. With Brent Hueth,
     Grazyna Michalska, and David Zilberman. California Department of Food and
     Agriculture. August 1998.

     An Environmentally Optimal Alternative for the San Francisco Bay-Delta. With John
     Cain, David Fullerton, David Purkey and Greg Thomas. Natural Heritage Institute. July
     1998.

     Water Trading and Environmental Quality in the Western United States. With David
     Zilberman. U.S. Environmental; Protection Agency. April 1998.

     Impact of Endangered Species Legislation on California Agriculture. With David
     Zilberman, Jerome B. Siebert, Joshua Zivin, Sabrina Isé and Brent Hueth. California
     Resources Agency. January 1998.

     Economic Impact on California Agriculture of Banning Methyl Bromide Use. With Bruce
     McWilliams, Brent Hueth, Lori Lynch, David Zilberman and Jerome Siebert. California
     Department of Food and Agriculture. January 1998.

     “Returns to Public Investment in Agriculture with Imperfect Downstream Competition.”
     With Stephen Hamilton. American Journal of Agricultural Economics 80(November
     1998): 830–838.

     “Reallocating Water from Agriculture to the Environment under a Voluntary Purchase
     Program.” With Sabrina Ise. Review of Agricultural Economics 20(Summer 1998): 214–
     226.

     “Allocating Product Liability in a Multimarket Setting.” With David Zilberman.
     International Review of Law and Economics 18(March 1998): 1–11.

     “Resolving Trans-Boundary Water Disputes: Economists’ Influence on Policy Choices in
     the United States.” In: Richard Just and Sinaia Netanyahu (eds.), Conflict and
     Cooperation on Trans-Boundary Water Resources. Norwell: Kluwer, 1998.

     “Economics and Pesticide Regulation.” With Erik Lichtenberg, Douglas Parker and
     David Zilberman. Choices (Fourth Quarter 1997): 26–29.

     “The Effect of Farm Supply Shifts on Concentration and Market Power in the Food
     Processing Sector.” With Stephen Hamilton. American Journal of Agricultural
     Economics 79(May 1997): 524–531.

     “Land Allocation, Soil Quality and the Demand for Irrigation Technology.” With Gareth
     Green. Journal of Agricultural and Resource Economics 22(November 1997): 367–375.




     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-12
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 201 of 358 PageID #:276960




     “Water Marketing in the ’90s: Entering the Electronic Age.” With Janis Carey, David
     Zilberman and Douglas Parker. Choices (Third Quarter 1997): 15–19.

     “Modeling the Impacts of Reducing Agricultural Water Supplies: Lessons from
     California’s Bay/Delta Problem.” With David Zilberman, Neal MacDougall, Richard
     Howitt and Ariel Dinar. In: Doug Parker and Yacov Tsur (eds.), Decentralization and
     Coordination of Water Resource Management. New York: Kluwer, 1997.

     “The Changing Nature of Agricultural Markets: Implications for Privatization of
     Technology, Information Transfer and Land Grant Research and Extension.” With David
     Zilberman and Madhu Khanna. In: Stephen Wolf (ed.), Privatization of Information and
     Agricultural Industrialization. Boca Raton: CRC Press, 1997.

     “Changes in Irrigation Technology and the Impact of Reducing Agricultural Water
     Supplies.” With Ariel Dinar and David Zilberman. In: Darwin Hall (ed.), Advances in the
     Economics of Environmental Resources: Volume 1. Greenwich: JAI Press, 1996.

     “Measuring the Marginal Cost of Nonuniform Environmental Regulations.” American
     Journal of Agricultural Economics 78(November 1996): 1098–1107.

     “Explaining Irrigation Technology Choices: A Microparameter Approach.” With Gareth
     Green, David Zilberman and Douglas Parker. American Journal of Agricultural
     Economics 78(November 1996): 1064–1072.

     “How Does Water Price Affect Irrigation Technology Adoption?” With Gareth Green,
     David Zilberman, Douglas Parker, Cliff Trotter and Steve Collup. California Agriculture
     50(March-April 1996): 36–40.

     “Strategic Participation and the Median Voter Result.” Economic Design 1(April 1996):
     355–363.

     Economic Incentives for ImprovingWater Quality in Nevada’s Truckee River Basin. With
     Sabrina Ise and Katrin Millock. U.S. Environmental Protection Agency. October 1996.

     “Social Choice by Majority Rule with Rational Participation.” Social Choice and Welfare
     12(December 1995): 3–12.

     “Water Markets and the Cost of Improving Water Quality in the San Francisco Bay/Delta
     Estuary.” With David Zilberman and Neal MacDougall. Hastings West-Northwest
     Journal of Environmental Law & Policy 2(Spring 1995): 159–165.

     “Flexible Technology and the Cost of Improving Groundwater Quality.” With David
     Zilberman, Gordon Rausser and Alan Marco. Natural Resource Modeling 9(April 1995):
     177–192.




     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-13
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 202 of 358 PageID #:276961




     Managing Seawater Intrusion in Monterey County through Agricultural Water
     Conservation. With Gareth Green and Larry Dale. Monterey County Water Resources
     Agency. May 1995.

     “Water for California Agriculture: Lessons from the Drought and New Water Market
     Reform.” With David Zilberman, Richard Howitt, Ariel Dinar and Neal MacDougall.
     Choices (Fourth Quarter 1994): 25–28.

     “Methyl Bromide Regulation…All Crops Should Not Be Treated Equally.” With Cherisa
     Yarkin, David Zilberman and Jerry Siebert. California Agriculture 48(May-June 1994):
     10–15.

     “Cancelling Methyl Bromide for Postharvest Use to Trigger Mixed Economic Results.”
     With Cherisa Yarkin, David Zilberman and Jerry Siebert. California Agriculture 48(May-
     June 1994): 16–21.

     “Who Makes Pesticide Use Decisions? Implications for Policymakers.” With David
     Zilberman, Michael Dobler, Mark Campbell and Andrew Manale. In: Walter Armbruster
     (ed.), Pesticide Use and Product Quality. Glenbrook: Farm Foundation, 1994.

     Conclusions and Recommendations on a Framework for Comparative Cost Effectiveness
     Assessment of CVP Yield Augmentation Alternatives. With Greg Thomas. U.S.
     Department of the Interior, Bureau of Reclamation. December 1994.

     Economic Impacts of USFWS’ Water Rights Acquisition Program for Lahontan Valley
     Wetlands. U.S. Department of the Interior, Fish and Wildlife Service. June 1994.

     Market Implementation of Bay/Delta Water Quality Standards. U.S. Environmental
     Protection Agency. March 1994.

     Economic Impacts of Mevinphos Cancellation in California. California Department of
     Pesticide Regulation. March 1994.

     Economic Impacts of Federal Worker Protection Standards. With Cheryl Brown, Valerie
     Brown and Bob Chavez. California Department of Food and Agriculture. October 1993.

     Water Quality Regulation in the San Francisco Bay and Delta. With David Zilberman,
     Richard Howitt, Neal MacDougall and Linda Fernandez. U.S. Environmental Protection
     Agency. May 1993.

     The Economic Consequences of Enforcing the Delaney Clause. With Alan Marco. U.S.
     Environmental Protection Agency. March 1993.

     Economic Impacts of Cancelling Methyl Bromide in California. With Cherisa Yarkin,
     David Zilberman, Jerome Siebert and Alan Marco. California Department of Food and
     Agriculture. February 1993.

     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             A-14
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 203 of 358 PageID #:276962




     Economic Impact of the Silverleaf Whitefly. With Jerome Siebert, David Zilberman and
     Michael Roberts. California Department of Food and Agriculture. January 1993.

     “Managing Groundwater Quality under Uncertainty.” With David Zilberman and Gordon
     Rausser. In: Michelle Marra (ed.), Quantifying Long-Run Agricultural Risks. Orono:
     University of Maine, 1993.

     “Natural Resource Cartels.” With David Teece and Elaine Mosakowski. In: Allen Kneese
     and James Sweeney (eds.), Handbook of Natural Resource and Energy Economics,
     Volume III. Amsterdam: Elsevier, 1993.

     “Joan Robinson as a Development Economist.” With Irma Adelman. In: George Feiwel
     (ed.), Joan Robinson and Modern Economic Theory. London: Basil Blackwell, 1988.

     “Economic Policy and Income Distribution in China.” With Irma Adelman. Journal of
     Comparative Economics 11(September 1987): 444–461. Reprinted in Bruce Reynolds
     (ed.), China's Economic Development: How Far, How Fast? New York: Academic Press,
     1989. Reprinted in Joseph C. H. Chai (ed.), The Economic Development of Modern
     China. London: Edward Elgar, 1999.


     EXPERT TESTIMONY

     Expert report concerning the economics of the development, adoption and diffusion of an
     herbicide used in no-till farming. Hoffman v. Syngenta Crop Protection LLC, Syngenta
     AG, Chevron Phillips Chemical Company LP and Growmark Inc., No. 17-L-517, Circuit
     Court, Twentieth Judicial District, St. Clair County, IL (Chevron).

     Rebuttal report, deposition testimony and trial testimony on alleged land value
     diminution resulting from changes in federal flood operations on the Missouri River.
     Ideker Farms et al. v. United States, No. 14-183L, U.S. Court of Federal Claims (U.S.
     Department of Justice).

     Expert report on analysis of fish consumption survey data from the Lower Duwamish
     Waterway. City of Seattle v. Monsanto Company, Solutia, Inc. and Pharmacia
     Corporation, Case No.: 2:16-cv-00107-RSL, U.S. District Court for the Western District
     of Washington (Monsanto Company).

     Expert report on the historic economic benefits from the use of 1,3-D soil fumigants in
     Riverside County, CA as part of a product liability matter. City of Hemet v. Dow
     Chemical Company and Shell Oil, Case: 5:18-cv-02022, U.S. District Court for the
     Central District of California (Dow Chemical Company and Shell Oil).

     Authored an expert report on property value impacts of groundwater contamination
     adjacent to the Willow Grove Naval Air Station in Horsham Township, Pennsylvania.

     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                               A-15
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 204 of 358 PageID #:276963




     Penna v. U.S. Department of the Navy, Case 1:16-cv-01571, U.S. Court of Federal
     Claims (U.S. Department of Justice).

     Filed written testimony regarding fish consumption and recreational participation along
     the Spokane River. City of Spokane v. Monsanto Company, Solutia, Inc. and Pharmacia
     Corporation, Case No. 2:15-cv-00201-SMJ, U.S. District Court for the Eastern District of
     Washington (Monsanto Company).

     Filed expert reports and testified at deposition concerning the injury to the State of Texas
     resulting from New Mexico’s non-compliance with the Rio Grande Compact. Texas v.
     New Mexico and Colorado, No. 141 Orig., U.S. Supreme Court (State of Texas).

     Filed written testimony and testified at deposition regarding fish consumption and
     angling rates in San Diego Bay. San Diego Unified Port District and City of San Diego v.
     Monsanto Company, Solutia, Inc. and Pharmacia Corporation, CL-05285, U.S. District
     Court for the Southern District of California (Monsanto Company).

     Filed testimony with the Federal Energy Regulatory Commission relating to the
     economic impacts of license conditions imposed on the Don Pedro Project. Don Pedro
     Relicensing Project, No. 2299, Federal Energy Regulatory Commission, 2013 (San
     Francisco Public Utilities Commission).

     Testified in deposition and at trial on product liability for the 1,3-D class of soil
     fumigants in a case involving groundwater contamination. City of Atwater v. Shell Oil
     and Dow Chemical, No. SCVSS-120627, Fresno County Superior Court (Dow Chemical,
     Shell Oil, Western Farm Service).

     Filed expert reports and testified at deposition and trial on matters relating to class
     certification in a case concerning an alleged price fixing conspiracy in the packaged
     seafood products industry. In Re. Packaged Seafood Products Antitrust Litigation, MDL
     No. 15-MD-2670 JLS MDD, U.S. District Court for the Southern District of California
     (Class of End Payer Plaintiffs).

     Authored a report and testified in deposition in a matter regarding a takings claim brought
     by a chemical company as the result of a stop sale order issued against products
     containing the pesticide PCNB. American Vanguard v. United States, No. 16-694 C, U.S.
     Court of Federal Claims (U.S. Department of Justice).

     Testified in a matter concerning alleged collusion among haulers and recyclers in the
     market for reformulated and recycled architectural paint products. GreenCycle Paint, Inc.
     v. PaintCare, Inc., et al., No. 3:15-cv-04059-MEJ, U.S. District Court for the Northern
     District of California.

     Analyzed the allocation of costs for construction and operating a regional wastewater
     treatment facility City of Riverside v. Rubidoux Community Services District, et al., Case



     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                A-16
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 205 of 358 PageID #:276964




     No. CIV DS 1310520, San Bernardino County Superior Court, 2015 (Rubidoux
     Community Service District).

     Developed and implemented a model of the cost of relicensing proposals for the Don
     Pedro Project under consideration by the Federal Energy Regulatory Commission and the
     State of California. Don Pedro Relicensing Project, No. 2299, Federal Energy Regulatory
     Commission, 2013 (San Francisco Public Utilities Commission).

     Developed econometric and microeconomic models to measure the natural resource
     damages resulting from PFC contamination of groundwater and surface water resources
     in the eastern Minneapolis-St. Paul metro region. Assessed the human health impacts of
     exposure to PFCs in drinking water. Conducted surveys of homeowners and anglers in
     the State of Minnesota. State of Minnesota, et al. v. 3M Company, No. 27-CV-10-28862,
     Hennepin County District Court, 2010 (State of Minnesota).

     Authored testimony concerning the proper penalty to be paid by a manufacturing
     company as a result of alleged violations of its permit to discharge wastewater into the
     Columbia River, Columbia Riverkeeper v. Sandvik Special Metals, No. 4:15-CV-05118-
     LRS, U.S. District Court, Eastern District of Washington, 2015 (Sandvik Special Metals).

     Examined the economic impacts of a cap on Georgia’s consumptive use of the Flint and
     Chattachoochee Rivers for urban and agricultural water supplies. Assessed public support
     for various policy interventions to enhance instream flows using a survey of households
     in Florida, Georgia and Alabama. Florida v. Georgia, No. 142 Original, U.S. Supreme
     Court, 2013 (State of Florida).

     Conducted an econometric analysis of defendant’s sales efforts as part of a breach of
     contract claim. Conducted other analyses concerning equipment leasing, prices paid for
     certain commodities, allocation of joint costs, and other issues. Testified on several
     occasions before the arbitration panel. The Paramount Group, et al. v. SP Group, et al.,
     Commercial Arbitration Tribunal, 2016 (Paramount Group).

     Developed an econometric reduced-form price equation for the fluid milk industry in 16
     states to quantify the price increase resulting from a program to cull dairy cows. Edwards,
     et al. v. National Milk Producers Federation, et al., U.S. District Court for the Northern
     District of California, No. 3:11-CV-04766-JSW [consolidated with 11-CV-04791-JSW
     and 11-CV-05253-JSW], 2015 (Class of indirect purchasers).

     Testified regarding the penalty to be paid by an investor-owned utility resulting from
     alleged violations of the Clean Water Act. Congaree Riverkeeper v. Carolina Water
     Service, Inc., No. 3:15-CV-00194-MBS, U.S. District Court for the District of South
     Carolina, Columbia Division, 2016 (Carolina Water Service).

     Submitted a declaration as part of an amicus brief filed with the U.S. Supreme Court
     concerning the immediate economic consequences of environmental permitting
     requirements. U.S. Army Corps of Engineers v. Hawkes Co., Inc., No. 15-290, U.S.

     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                               A-17
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 206 of 358 PageID #:276965




     Supreme Court, 2016 (Cargill, The Irvine Company, Port Blakely Companies, Utility
     Water Act Group, et al.).

     Testimony regarding the proper civil penalty to be paid by a non-operating investor in an
     offshore oil and gas well. U.S. v. BP Exploration & Prod. Co., No. 2:10-cv-04536, U.S.
     District Court for the Eastern District of Louisiana, 2015 (Anadarko Petroleum).

     Testified regarding the measurement of natural resource damages associated with air
     emissions and groundwater contamination from a landfill site in the St. Louis, MO region
     that was undergoing a subsurface reaction. State of Missouri v. Republic Services, Inc.,
     Allied Services, Inc., and Bridgeton Landfill, LLC, Case No. 13SL-CC01088, Circuit
     Court of St. Louis County, State of Missouri, 2015 (Republic Services).

     Determined just compensation for takings and presented testimony. Klamath Irrigation
     District v. United States, No. 01-591 L, U.S. Court of Federal Claims, 2014 (U.S.
     Department of Justice).

     Testified on behalf of a public agency regarding whether certain charges violated
     California’s Proposition 218. City of Cerritos, et al. v. Water Replenishment District of
     Southern California, No. BS128136, Los Angeles County Superior Court, 2014 (Water
     Replenishment District of Southern California).

     Valued certain land and farming assets held by debtor and developed a plan for optimal
     disposal of inventory. In re Cocopah Nurseries of Arizona Inc., Case No. 12-15292, U.S.
     Bankruptcy Court for the District of Arizona, 2013 (Wells Fargo).

     Testified regarding the foreseeable economic consequences of several operating
     requirements proposed by FERC. Don Pedro Relicensing Project, No. 2299, Federal
     Energy Regulatory Commission, 2013. (San Francisco Public Utilities Commission).

     Testified on damages and related issues in a breach of contract matter. Stockton East
     Water District and Central San Joaquin Water District v. United States, No. 04-541L,
     U.S. Court of Federal Claims, 2012. (U.S. Department of Justice).

     Authored an economic study of the incentive effects of EPA’s ex post veto authority
     under the Clean Water Act. Mingo Logan Coal Company v. United States Environmental
     Protection Agency, No. 1:10-cv-00541, U.S. District Court for the District of Columbia,
     2012 (Arch Coal).

     Prepared testimony on the consequences of invalidating a water storage project in Kern
     County. Central Delta Water Agency, et al. v. California Department of Water Resources,
     et al., No. 34-2010-80000561, Sacramento County Superior Court, 2012 (Kern Water
     Bank Authority).




     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                A-18
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 207 of 358 PageID #:276966




     Testified regarding damages and unjust enrichment resulting from the State of
     Nebraska’s alleged violation of the Republican River Compact. Kansas v. Nebraska, No.
     126 Original, U.S. Supreme Court, 2012 (State of Nebraska).

     Testified on behalf of an investor-owned utility regarding alleged violations of the
     California Public Utilities Code. Primex LLC v. Roll International Corporation, No.
     10CECG01114, Fresno County Superior Court, 2012 (Westside Mutual).

     Testified on behalf of the State of Texas regarding the economic impacts on the
     electricity and water sectors of endangered species-related modifications to the State’s
     water permitting system. The Aransas Project v. Shaw, et al., No. 2:10-cv-00075, U.S.
     District Court for the Southern District of Texas, 2011 (Guadalupe-Blanco River
     Authority).

     Authored testimony on the economic impacts of outflow criteria to protect salmonid
     species in the Sacramento-San Joaquin Delta. San Luis & Delta-Mendota Water
     Authority v. Locke, et al., No. 1:09-cv-1053, U.S. District Court for the Eastern District
     of California, 2011 (San Luis & Delta-Mendota Water Authority).

     Developed testimony regarding damages from breach of contract. Casitas Municipal
     Water District v. United States, No. 05-168L, U.S. Court of Federal Claims, 2010. (U.S.
     Department of Justice).

     Assessed the allocation of economic benefits of a proposed set of amendments to a
     groundwater adjudication in the Los Angeles Basin. Central Basin Municipal Water
     District, et al. v. Water Replenishment District of Southern California, No. BS132202,
     Los Angeles County Superior Court, 2010 (Water Replenishment District of Southern
     California).

     Assessed the benefits to ratepayers and the public of a proposed desalination project in
     Monterey County. California Public Utilities Commission, Application of California
     American Water Company (U 210 W) for a Certificate of Convenience and Necessity to
     Construct and Operate its Coastal Water Supply Project to Resolve the Long-Term Water
     Supply Deficit in its Monterey District and to Recover all Present and Future Costs in
     Connection Therewith in Rates, Application 04009-019, 2009. (Marina Coast Water
     District)

     Testified in a product liability case involving the chemical TCP. Research concerned a
     variety of issues including the demand for the products at issue, the distribution of
     benefits from use of the products, and the role of public institutions in developing and
     promoting the products. City of Redlands v. Shell Oil Company, et al., No. SCVSS
     120627, San Bernardino County Superior Court, 2009 (Shell Oil and Dow Chemical).

     Developed testimony on groundwater allocation and the prevention of seawater intrusion
     on the Monterey Peninsula. California-American Water v. City of Seaside, et al., and



     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                A-19
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 208 of 358 PageID #:276967




     Monterey Peninsula Water Management District, No. H034335, Monterey County
     Superior Court, 2010 (Monterey Peninsula Water Management District).

     Testimony regarding the civil penalty to be paid by a major food processing company for
     alleged violations of its wastewater discharge permit. California Regional Water Quality
     Control Board, Central Valley Region, ACL Complaint No. R5-2005-0501, 2010 (Hilmar
     Cheese).


     CONSULTING REPORTS

     Analyzed the economic impacts of the Sustainable Groundwater Management Act
     (SGMA) and possible future reductions in surface water deliveries to San Joauqin Valley
     agriculture (Blueprint for the San Joaquin Valley).

     Working on behalf of the major producer of asphalt in Southern California, authored a
     study concerning the potential anticompetitive effects of Marathon Petroleum’s control of
     asphalt terminals through its proposed acquisition of Andeavor (World Oil).

     Developed an econometric model to measure the diminution in value of a large coastal
     property in the State of Louisiana as a result of oil contamination (ConocoPhilips).

     On behalf of a mining company developing a copper-nickel deposit in northern
     Minnesota, assessed a proposed valuation of ecosystem services of the St. Louis River
     watershed in Minnesota (PolyMet Mining).

     Chief economic adviser to the State of California for the $15-billion Bay Delta
     Conservation Plan/California WaterFix project (California Natural Resources Agency).

     Developed a conceptual model and conducted an empirical analysis of emissions leakage
     potential associated with California’s implementation of AB32. Results of the analysis
     used in part to make the State’s initial direct allocation of emissions credits under its cap
     and trade program (California Air Resources Board).

     Working on behalf of a group of trade associations, assessed the federal government’s
     economic analysis of the Waters of the United States Rule, and offered guidance on how
     to improve the analysis. Briefed Congress and OMB. (American Petroleum Institute,
     Farm Bureau, National Association of Home Builders, Utility Water Act Group, others).

     Conducted a fish consumption survey and other empirical analyses to quantify the public
     health benefits of proposed remediation alternatives for the Portland Harbor Superfund
     site (Schnitzer Steel, Vigor Industrial, Greenbrier Companies).

     On behalf of the largest oil recycler in California, conducted an analysis of public
     policies to encourage collection and re-use of lubricating oil. Demonstrated that



     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                 A-20
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 209 of 358 PageID #:276968




     California’s existing deposit-refund system for motor oil is highly beneficial to the
     industry and the public (Demenno/Kerdoon).

     Conceived and implemented an integrated, econometric land use-water demand
     forecasting model of Southern California. Results form the basis of MWD’s 2015
     Integrated Resources Plan (Metropolitan Water District of Southern California).

     Examined the economic benefits of excluding certain commercial forestlands and areas
     slated for future residential development from federal critical habitat for the Canada lynx.
     Report filed with U.S. Department of the Interior (Plum Creek Timber).

     Assessed the economic costs and benefits of proposed designation of critical habitat for
     the polar bear. Analysis focused on impacts to oil and gas exploration and production on
     the North Slope of Alaska, and on the prevention of accidental discharges of
     hydrocarbons in areas of critical habitat (ExxonMobil).

     Conducted an economic analysis of remediation costs and benefits to public health and
     the environment of proposed water quality and sediment standards for PCBs and Mercury
     (General Electric).

     Measured economic impacts of environmental permitting requirements affecting two toll
     road projects in Southern California (Transportation Corridor Agencies).

     Developed an approach for measuring the economic costs of critical habitat designation.
     Applied the method to the case of critical habitat for the red-legged frog and the coastal
     California gnatcatcher (California Building Industry Association).

     Member of the team negotiating the Quantification Settlement Agreement for the
     Colorado River. The Revised Fourth Amendment to the QSA resulted in the Imperial
     Irrigation District – San Diego water transfer, the largest water transfer arrangement in
     U.S. history (San Diego County Water Authority).


     LEGISLATIVE AND ADMINISTRATIVE TESTIMONY

     “Statewide Economic Benefits of the Bay Delta Conservation Plan,” California State
     Senate, Committee on Natural Resources and Water. August 2013.

     “The Economic Implications of EPA’s After the Fact Veto of a Discharge Permit.”
     Subcommittee on Water and Energy, Committee on Transportation & Infrastructure, U.S.
     House of Representatives. June 2011.

     “Cost Benefit Analysis as a Tool for Regulation of Once Through Cooling.” State of
     California Water Resources Control Board. May 2010.




     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                A-21
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 210 of 358 PageID #:276969




     “Economic Impacts of the Proposed Construction General Permit for Stormwater
     Discharges.” State of California Water Resources Control Board. June 2008.

     “Climate Change, Energy Prices and Commodity Markets.” Subcommittee on Energy
     and Environment, Committee on Science and Technology, U.S. House of
     Representatives, May 2008.

     “Consideration of Economic Impacts of TMDL for PCBs in th San Francisco Bay.” San
     Francisco Regional Water Quality Control Board. February 2008.

     “Economic Impacts of Sediment Quality Objectives for Enclosed Bays and Estuaries.”
     State of California Water Resources Control Board. February 2008.

     “Economic Aspects of the Proposed TMDL for PCBs in the San Francisco Bay.” San
     Francisco Regional Water Quality Control Board. September 2007.

     “Economic Impacts of Drought-Induced Water Shortage in the San Francisco Bay Area.”
     San Francisco Public Utilities Commission. June 2007.

     “Economic Considerations Relating to the Designation of Critical Habitat.” Committee
     on Resources, U.S. House of Representatives, April 2004.

     “Fiscal and Socioeconomic Impacts of of Implementing the California Coho Salmon
     Recovery Plan.” California Fish and Game Commission, February 2004.

     “Economic Impacts of Critical Habitat Designation.” Subcommittee on Fisheries,
     Wildlife and Water, Committee on Environment and Public Works, U.S. Senate, April
     2003.

     “Performance of the Federal Wetlands Permitting Program.” Subcommittee on Water and
     Wetlands, Committee on Transportation and Infrastructure, U.S. House of
     Representatives. September 2001.

     “Economic Observations on Water Infrastructure Investment in California.”
     Subcommittee on Water and Power, Committee on Transportation and Infrastructure,
     U.S. House of Representatives. July 2001.

     “Economic Impacts of Reduced Water Supplies on Westside Agriculture.” Bay-Delta
     Advisory Committee. June 1998.

     “Economic Impacts of the Central Valley Project Improvement Act.” Subcommittee on
     Water and Power, Committee on Transportation and Infrastructure, U.S. House of
     Representatives. April 1998.

     “Forest Service Losses on Below-Cost Timber Sales.” Committee on Energy and Natural
     Resources, U.S. Senate. February 1997.

     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             A-22
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 211 of 358 PageID #:276970




     “Benefits and Costs of Enhanced Flood Protection in the American River Valley.”
     Committee on Transportation and Infrastructure, U.S. House of Representatives.
     February 1996.

     “Economic Impacts of Banning Methyl Bromide Use in California.” Committee on
     Appropriations, California Senate. February 1996.

     “Economic Impacts on Leeward Agriculture of Eliminating Waiahole Ditch Diversions.”
     Hawaii Water Commission. January 1996.

     “Least-Cost Implementation of Bay/Delta Water Quality Standards.” State of California
     Water Resources Control Board. July 1994.

     “The Potential for Agricultural Water Conservation.” State of California Water
     Resources Control Board. June 1992.

     “Economic Impacts of the Central Valley Project Improvement Act.” Committee on
     Energy and Natural Resources, U.S. Senate. April 1992.


     GOVERNMENT BRIEFINGS

     “Innovative Approaches to Infrastructure Finance.” California Water Commission. April
     2020.

     “Economic Impacts of the Sustainable Groundwater Management Act.” California
     Governor’s Office. February 2020.

     “Review of the Waters of the United States Regulatory Impact Analysis.” Sponsored by
     Edison Electric Institure, American Farm Bureau, National Association of Manufacturers,
     American Petroleum Institute, INGAA, American Gas Association, National Association
     of Home Builders. February 2019.

     “Economic Analysis of Draft Guidance for Defining Waters of the United States,”
     Briefings for U.S. House of Representatives and Senate Staff. February 2014.

     “Assessment of the Government’s Economic Analysis of the Waters of the United States
     Rule.” White House Office of Management and Budget. December 2013.

     “Economic Benefits Analysis of the Bay-Delta Conservation Plan,” BDCP Finance
     Committee Meeting. Sacramento, CA. July 2012.

     “Employment Impacts of Constructing an Isolated Conveyance Facility,” California State
     Senate Town Hall Meeting. Fresno, CA. November 2011.



     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-23
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 212 of 358 PageID #:276971




     “System Integration and California Water Management.” California Assembly and
     Senate Members and Staff. Sacramento, CA. August 2006.

     “The Endangered Species Act at 30: Lessons for Reform.” Organized with U.S. Senate
     Committee on Energy and Natural Resources. Washington, DC. December 2004.

     “Non-Federal and Non-Regulatory Approaches to Wetland Conservation.” House
     Transportation and Infrastructure Committee Staff. Washington, DC. February 2003.

     “Removing Barriers to Water Marketing.” California Senate Committee on Agriculture
     and Water and the California Foundation for Environment and Economy. Berkeley, CA.
     January 2003.

     “Agricultural Water Pricing and Water Use Efficiency.” U.S. Bureau of Reclamation.
     Sacramento, CA. May 2002.

     “Assessing Recent Changes to the Wetlands Permitting Process.” Congressional Real
     Estate Caucus. Washington, DC. September 2000.

     “Water Markets in California.” California Assembly and Senate Staff. Sacramento, CA.
     May 2000.

     “Economic Analysis of Proposed Changes in Wetlands Permitting Policies.” U.S. House
     of Representatives and Senate Staff. Washington, DC. March 2000.

     “Groundwater Implications of Water Trading.” California Assembly Water Parks and
     Wildlife Committee and Senate Agriculture and Water Committee. Sacramento, CA.
     November 1999.

     “Economic Aspects of the 1996 Food Quality Protection Act.” Office of Policy, U.S.
     Environmental Protection Agency. Washington, DC. October 1998.

     “Innovative Approaches to Water Conservation: The Westside Case.” Joint U.S. Bureau
     of Reclamation and the California Department of Water Resources Water Conservation
     Information Committee. San Diego, CA. August 1998.

     “Climate Variability and U.S. Agriculture: Mitigating the Impacts.” U.S. Environmental
     Protection Agency. Washington, DC. May 1998.

     “New Approaches to Agricultural Water Conservation.” Congressional Water Caucus.
     Washington, DC. February 1996.


     CONFERENCES ORGANIZED




     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-24
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 213 of 358 PageID #:276972




     Finding the Right Balance: Tradeoffs in the Water-Energy Nexus. Water Policy Institute
     – Berkeley Water Center. Washington, DC. February 2011.

     International Water Resource Economics Consortium. Berkeley, CA. November 2009.

     “Water and Economics.” Water Policy Institute – Berkeley Water Center. Washington,
     DC. October 2009.

     “Mixing Water and Oil: Biofuels and their Implications for California’s Natural
     Resources.” Parlier, CA. May 2008.

     “Assessing Investments in Clean Water and Hygiene in Developing Countries.”
     Sponsored by the Bill & Melinda Gates Foundation. Berkeley, CA. November 2006.

     “The Endangered Species Act at 30: Lessons for Reform.” Washington, DC. December
     2004.

     “A Decade of Water Policy Reform: The Central Valley Project Improvement Act in
     2003.” San Francisco, CA. September 2003.

     “The Future of the San Joaquin Valley.” Parlier, CA. March 2002.

     “Pest Management Strategies and Policies.” Berkeley, CA. May 2001.


     INVITED PRESENTATIONS

     “Water Trade in General Equilibrium: Discussant,” American Economic Association
     Meeting, San Diego, January 2020.

     “Water Rights: Basics,” Water Asset Management Investor Meeting, San Francisco, CA,
     October 2019.

     “Electric Utilities and Wildfire: Optimal Allocation of Liability,” LSI Conference on
     Utility Planning, San Francisco, September 2019.

     “Effects of Critical Habitat Designation,” Conference on Incentives for Wildlife
     Conservation, Political Economy Research Center, Bozeman, MT, August 2019.

     “Machine Learning Methods for Urban Water Demand Forecasting,” International
     Conference on Water Futures, University of Padua, July 2019.

     “Just Compensation for Takings,” American Bar Association, Orlando, FL, April 2018.

     “Use of Big Data in Water Resource Management,” WaterNow Annual Conference,
     University of Utah School of Law, March 2018.

     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                               A-25
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 214 of 358 PageID #:276973




     “Economic Incentives and Efficiency,” Southern California Water Committee, Los
     Angeles, June 2017.

     “Innovative Water Financing,” Woods Institute of the Environment, Stanford University,
     June 2017.

     “Trends in California Agriculture,” Kern County Economic Summitt, March 2017.

     “Climate Change and California’s Urban Areas,” Swig Family Foundation, February
     2017.

     “Rethinking Model Selection for Forecasting,” ASSA Meetings, Chicago, January 2017.

     “Economic Analysis of California WaterFix,” San Diego County Water Authority, San
     Diego, October 2016.

     “Fluid State of Water,” Public Policy Institute of California, San Francisco, September
     2016.

     “Recent Developments in Environmental Regulation,” UC Redwood Symposium,
     Eureka, CA, September 2016.

     “Economic Losses from a Water Consevation Mandate.” American Agricultural
     Economic Association, Boston, MA, August 2016.

     “Economics of Water Infrastructure Investment.” Water Law Forum, Portland, OR, May
     2016.

     “California’s Water Future.” UC Berkeley Trustees’ Meeting, Los Angeles, CA, March
     2016.

     “Economic Impacts of the Waters of the United States Rule.” ABA Water Law
     Conference, Austin, TX, March 2016.

     “Lessons from Utility Rate Reform.” UC Conference on Water Pricing, UC Riverside,
     February 2016.

     “Financing Large-Scale Infrastructure Projects.” Hoover Institution, Stanford University,
     January 2016.

     “Environmental Finance.” Goldman Sachs Conference on Environmental Finance, New
     York, NY, November 2015.

     “Blue Skies for the Golden State: California’s Water Future.” Discover Cal Lecture
     Series, Los Angeles, Orange County and San Francisco, CA, October-November 2015.

     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                               A-26
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 215 of 358 PageID #:276974




     “Water Challenges in the Arid West.” South by Southwest, Austin, TX, October 2015.

     “Financing Innovation in the Water Sector,” Milken Innovation Center – Jerusalem
     Institute for Israel Studies, Jerusalem, Israel, July 2015.

     “Welfare Impacts of Urban Water Shortages,” Agricultural and Applied Economic
     Association Meetings, San Francisco, July 2015.

     Forecasting Urban Water Demand,” Agricultural and Applied Economic Association
     Meetings, San Francisco, July 2015.

     “Impacts of the Drought on California’s Economy,” Water Scarcity Conference, NSF-
     IGERT Program, UC Davis, April 2015.

     “Economics of Drought Response,” San Gabriel Valley Water Forum, October 2014.

     “An Econometric Model of Water Availability and Land Use Change,” International
     Water Resorce Economics Consortium, Washington, DC, September 2014.

     “A Forecasting Model for Urban Water Demand,” Metropolitan Water District of
     Southern California, July 2014.

     “Effects of Climate Change on California’s Water Supply,” Giannini Foundation
     Conference on Climate Change, Sacramento, CA, April 2014.

     “Economic Consequences of the Drought,” UC Drought Science Summit, Sacramento,
     CA, April 2014.

     “Labor Market Effects of Water Shortages,” UC Davis School of Law Conference on
     Labor and Water, April 2014.

     “The Once and Future Delta,” Commonwealth Club, San Francisco, CA, September
     2013.

     “Examining Bay-Delta Alternatives,” Southern California Water Committee, Los
     Angeles, July 2013.

     “Water: Debunking the Myths,” Goldman Sachs-GE-World Resources Institute, New
     York, NY, February 2013.

     “Financing California’s Water Infrastructure,” California Foundation for Environment
     and the Economy, Half Moon Bay, CA, December 2012.

     “Economic Impacts of the Bay Delta Conservation Program,” Association of California
     Water Agencies, San Diego, CA, December 2012.

     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-27
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 216 of 358 PageID #:276975




     “Overview of Current Issues in the Delta,” UCANR Statewide Conference, Davis, CA,
     November 2012.

     “Optimal Management of a Groundwater Storage Bank,” Stockholm International Water
     Week, Stockholm, Sweden, August 2012.

     “Economic Reform of America’s Water Systems.” Water Resources Law Forum, Las
     Vegas, NV, May 2012.

     “Employment Impacts of Water Infrastructure Investment.” Association of California
     Water Agencies, March 2012.

     “Novel Approaches to Infrastructure Finance,” California Foundation for the
     Environment and the Economy, Palos Verdes, CA, October 2011.

     “The Economics of Bay-Delta Restoration,” California Foundation for the Environment
     and the Economy, Sonoma, CA, Sonoma 2011.

     “The Economics of Water Reuse,” From Used to Useful, Riyadh, Saudi Arabia, April
     2011.

     “The Economics of Isolated Conveyance in the Delta,” California Water Policy
     Conference, Santa Barbra, April 2011.

     “Managing a Groundwater Storage Bank.” American Groundwater Trust, New York,
     NY, March 2011.

     “The Economics of Future Water Supplies.” California Water Association. Monterey,
     CA. November 2010.

     “Vulnerability of Water Infrastructure to Seismic Events.” Southern California Water
     Committee. September 2010.

     “Economics of Water Allocation.” American Bar Association. Orlando, FL. May 2010.

     “Expanding the Role of the Private Sector in Water: Opportunities and Challenges.”
     General Electric. Los Angeles, CA. May 2010.

     “Adapting to Unreliable Water Supplies.” University of the Pacific McGeorge School of
     Law, Sacramento, CA, February 2010.

     “The Economics of Water Exports from the Delta,” American Society of Agronomy,
     Tulare, CA, January 2010.




     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-28
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 217 of 358 PageID #:276976




     “Long Term Contracts, Storage Incentives and Conjunctive Use: The Case of the Central
     and West Coast Basins in Los Angeles County.” International Water Resource
     Economics Consortium Meetings. Berkeley, CA. November 2009.

     “Economic Barriers to Recycled Water.” General Electric Corporation Leadership
     Summit, Crotonville, NY. November 2009.

     “Habitat Protection in a Dynamic Landscape.” California HCP/NCCP Conference.
     Vacaville, CA. November 2009.

     “New Approaches to Financing Water Infrastructure.” Water Policy Institute – Berkeley
     Water Center Conference on Water and Economics. Washington, DC. October 2009.

     “The Economics of Federal Land Use Regulation.” AEI-Brookings Joint Center on
     Regulation. Washington, DC. September 2009.

     “Water Policy in the United States.” New York Bar Association. New York, NY. June
     2009.

     “The Role of the Private Sector in Water Resource Management.” American Law
     Institute – American Bar Association. Denver, CO. March 2009.

     “Economic Analysis of Water Resources.” American Bar Association Annual Water Law
     Conference. San Diego, CA. February 2009.

     “Benefits of Drought-Resistant Seed Varieties.” Conference on Biotechnology and Water
     Use. Gates Foundation and Giannini Foundation. Berkeley, CA. January 2009.

     “U.S. Agriculture in Transiton.” Northwest Food Processing Association. Portland, OR.
     January 2009.

     “Economic Perspectives on Water Resources.” Water Policy Institute. Washington, DC.
     October 2008.

     “Climate Change and Groundwater Resources.” Groundwater Resource Association.
     Sacramento, CA. August 2008.

     “Climate Change, Energy Prices and California’s Water Resources.” BWC Conference
     on Biofuels and California Agriculture. Parlier, CA. May 2008.

     “Sustainability and the Role of Private Investment in the Water Sector.” American
     Groundwater Trust. New York, NY. April 2008.

     “Recent Development in Designating Critical Habitat.” Endangered Species Law.
     American Law Institute-American Bar Association. San Diego, CA. June 2008.



     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-29
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 218 of 358 PageID #:276977




     “Assessing Risks to California’s Water Systems.” Discover Cal. Redwood City, CA.
     November 2007.

     “New Settings for HCPs and New Approaches to ESA Compliance.” CLE International.
     San Francisco, CA. November 2007.

     “Policies to Control Point Source Discharges of Salts in the San Joaquin Valley.”
     Regional Water Quality Control Board. Modesto, CA. October 2007.

     “Federal Land Use Controls.” Pacific Rivers Council. San Francisco, CA. October 2007.

     “The Economic Implications of Conjunctve Use and Groundwater Banking.” Theis
     Conference, National Groundwater Association. Park City, UT. September 2007.

     “Evaluating Investments in Groundwater: Hard Science or Black Art?” Groundwater
     Resource Association. San Francisco, CA. June 2007.

     “Delta Futures and California’s Water Economy.” Public Policy Institute of California.
     San Francisco, CA. February 2007.

     “California’s Water Infrastructure Needs.” Bay Area Economic Forum. San Francisco,
     CA. February 2007.

     “Management of a Coastal Aquifer under Multiple Uncertainty.” Association of
     Environmental and Resource Economists. Chicago, IL. January 2007.

     “Growth, Environment & Efficiency: California’s Water Future.” UC Berkeley
     Homecoming. Berkeley, CA. October 2006.

     “Water Supply and the Bay Area Economy.” League of Women Voters Know Your Bay
     Area Day. San Francisco, CA. September 2006.

     “Economics of Water Quality Regulation.” Interational Agricultural Economics
     Association Pre-Conference Workshop on Water Resources. Brisbane, Australia. August
     2006.

     “Measuring the Groundwater Pumping Externality.” American Agricultural Economics
     Association. Long Beach, CA. July 2006.

     “Costs and Benefits of Wetland Regulation.” American Law Institute – American Bar
     Association Wetlands Conference. Washington, DC. June 2006.

     “Economics of Water Resource Management in California.” University-Industry
     Consortium. Oakland, CA. May 2006.




     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                               A-30
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 219 of 358 PageID #:276978




     “Regulating Water Quality in California.” University of California Water Resources
     Center Continuing Conference. Davis, CA. May 2006.

     “Natural Disasters and the Resilience of the Urban Economy.” Symposium on Real
     Estate, Catastrophic Risk and Public Policy. Berkeley, CA. March 2006.

     “Economics and the Endangered Species Act: The Role of Critical Habitat.” Annual
     Conference on the Endangered Species Act and Habitat Conservation Planning. San
     Francisco, CA. December 2005.

     “Economics of Groundwater Management.” Groundwater Resources Association.
     Pasadena, CA. September 2005.

     “The Economics of Waer Quality Regulation.” Central Valley Clean Water Association.
     Sacramento, CA. May 2005.

     “Economics of Technology Adoption and Diffusion.” Conference on Sustainable Energy
     Futures. Berkeley, CA. April 2005.

     “Consideration of Economics under Porter-Cologne.” Urban Water Institute. Newport
     Beach, CA. April 2005.

     “Tools for a New Era of Sustainable Water Management.” Barcelona, Spain. March
     2005.

     “Bad Neighbors: The Economics of Conflict over New Housing.” Conference on Urban
     Policy. Berkeley, CA. January 2005.

     “Economic Analysis of Water Quality Regulations: When is It Worth the Trouble?”
     Industrial Environmental Association. San Diego, CA. November, 2004.

     “Measuring the Cost of Conservation by Permitting.” Association of Environmental and
     Resource Economists. Denver, CO. August 2004.

     “Panel Estimation of Agricultural Water Demand Based on an Episode of Rate Reform.”
     American Agricultural Economics Association. Denver, CO. August 2004.

     “Local Public Goods and Ethnic Diversity.” American Agricultural Economics
     Association. Denver, CO. August 2004.

     “Prices vs. Quantities Revisited.” American Agricultural Economics Association.
     Denver, CO. August 2004.

     “Managing Groundwater with Localized Externalities.” American Agricultural
     Economics Association. Denver, CO. August 2004.



     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-31
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 220 of 358 PageID #:276979




     “Fat Taxes and Thin Subsidies.” American Agricultural Economics Association. Denver,
     CO. August 2004.

     “Environmental Regulation and California Agriculture: Focus on ESA and the Clean
     Water Act.” Western Growers’ Association. Sacramento, CA. June 2004.

     “Endangered Species Regulation and California Agriculture.” Giannini Foundation
     Conference on the Future of California Agriculture. Sacramento, CA. May 2004.

     “Environmental Regulation and Housing Affordability.” U.S. Department of Housing and
     Urban Development Conference on Regulatory Barriers to Housing Affordability.
     Washington, DC. April 2004.

     “Economic Analysis of Evironmental Regulation.” Clean Water Act Summit Meeting.
     Irvine, CA. March 2004.

     “Economic Impacts of Endangered Species Regulation: A Project-Level Perspective
     Focusing on the Housing Industry.” Conference on the Endangered Species Act at 30.
     Santa Barbara, CA. November 2003.

     “Whither Reclamation Reform? Looking to the Next 100 Years of Reclamation Law.”
     Berkeley Conference on Water Policy Reform. San Francisco, CA. September 2003.

     “Simultaneous Estimation of Technology Choice and Land Allocation.” American
     Agricultural Economics Association. Montreal, Canada. July 2003.

     “Advertising in Markets with Product Differentiation and Imperfect Competition.” Food
     Systems Research Group, University of Wisconsin. June 2003.

     “Wetlands Protection Beyond Section 404.” American Law Institute – American Bar
     Association Wetlands Conference. Washington, DC. May 2003.

     “Prioritizing Habitat Conservation.” Conference on the Endangered Species Act. Land
     Use Research Foundation of Hawaii and the Hawaii State Bar Association Section on
     Real Property and Finance. May 2003.

     “Government Regulation of Product Quality in Markets with Differentiated Products:
     Looking to Economic Theory.” Allied Social Science Association. Washington, DC.
     January 2003.

     “Non-Regulatory and Non-Federal Approaches to Wetland Protection.” National
     Association of Home Builders. Las Vegas, NV. January 2003.

     “Agricultural Water Use and the Role of Prices.” Joint Meeting of the U.S. and Iranian
     Academies of Sciences. Tunis, Tunisia. December 2002.



     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-32
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 221 of 358 PageID #:276980




     “Economic Megatrends and Water Use in the United States.” National Academy of
     Sciences. Washington, DC. September 2002.

     “Pesticide Regulation and Changes in Human Health.” World Congress of Environmental
     Economics. Monterey, CA. June 2002.

     “Mechanisms for Risk Trading.” World Congress of Environmental Economics.
     Monterey, CA. June 2002.

     “Economic Damage from Water Supply Disruptions Following an Earthquake in the San
     Francisco Bay Area.” Bay Area Water Users’ Association. Foster City, CA. June 2002.

     “Economic Perspectives on Federal Wetland Regulation.” American Law Institute –
     American Bar Association. Washington, DC. May 2002.

     “Reconciling Competing Interests in the West Side.” CSRD Conference on the Future of
     the West Side. Parlier, CA. March 2002.

     “Protecting Public Interests on Private Land.” Center for Sustainable Resource
     Development, UC Berkeley. February 2002.

     “Cost-Shifting and Environmental Quality.” POWER Annual Conference. Los Angeles,
     CA. December 2001.

     “Factor Price Risk and the Diffusion of Conservation Technology.” California
     Conference on Environmental and Resource Economics. UC Santa Barbara. November
     2001.

     “Valuation of Water Supply Reliability.” American Agricultural Economics Association.
     Chicago, IL. August 2001.

     “Allocating Water by Markets.” American Society of Horticultural Sciences. Sacramento,
     CA. July 2001.

     “The Farm Bill and Resource Conservation: Success Stories.” CSRD Conference on
     Agriculture and the Environment. Washington, DC. June 2001.

     “Does Factor Price Risk Encourage Conservation?” International Water Resource
     Economics Consortium. Girona, Spain. June 2001.

     “Optimal Control of Groundwater Over Space and Time.” International Water Resource
     Economics Consortium. Girona, Spain. June 2001.

     “Trading Behavior in an Informal Market.” International Water Resource Economics
     Consortium. Girona, Spain. June 2001.



     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                               A-33
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 222 of 358 PageID #:276981




     “Economics of Pesticide Cancellation: The Food Quality Protection Act of 1986.”
     University of California Agricultural Economics and Management Workgroup. UC
     Davis. May 2001.

     “Economic Aspects of Biological Control.” University of California Conference on
     Urban Pest Management. UC Riverside. October 2000.

     “Price Volatility and Resource Conservation.” American Agricultural Economics
     Association. Tampa, FL. July 2000.

     “Economics of Water Trading in California.” UC Berkeley Water Working Group.
     Berkeley, CA. March 2000.

     “Reforming Public Lands Policy.” Painting the White House Green: Economics and
     Environmental Policy-Making in the Clinton Administration. Laramie, WY. September
     1999.

     “Transaction Costs and Trading Behavior in a Permit Market.” American Agricultural
     Economics Association. Nashville, TN. August 1999.

     “Facilitating Water Transfers with the WaterLink System.” American Society of Civil
     Engineers. Seattle, WA. August 1999.

     “Valuing Agricultural Water Supply Reliability.” International Water Resource
     Economics Consortium. Waikoloa, HI. July 1999.

     “Economics of Inter-District Water Transfers.” Western Economics Association. San
     Diego, CA. June 1999.

     “The Value of Water Supply Reliability in Westside Agriculture.” CalFed Economics
     Workgroup. Sacramento, CA. June 1999.

     “Economic Impacts of Pesticide Regulation.” Center for Sustainable Resource
     Development Conference on Pest Management. UC Berkeley. May 1999.

     “Water Marketing within Irrigated Agriculture.” American Agricultural Economics
     Association. Salt Lake City, UT. August 1998.

     “Welfare Impacts of Climate Change: Focus on Pest Problems and Water Resources.”
     American Agricultural Economics Association. Salt Lake City, UT. August 1998.

     “Water Trading and the Costs of Bay/Delta Protection.” Water Education Foundation.
     San Diego, CA. July 1998.

     “Federal Public Land Policy: Litmus Test Issues.” Berkeley Commons Club. Berkeley,
     CA. June 1998.

     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-34
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 223 of 358 PageID #:276982




     “Recent Developments in American Agricultural Policy.” Commonwealth Club. San
     Francisco, CA. October 1997.

     “Performance of a Voluntary Water Purchase Program.” Western Regional Water
     Economics Conference. Lihue, HI. October 1997.

     “Water Marketing for the Environment: The Clinton Administration’s Perspective.”
     Conference on Regional Water Markets. Berkeley, CA. July 1997.

     “Returns to Public Investment in Agriculture with Imperfect Downstream Competition.”
     American Agricultural Economics Association. Toronto, Canada. July 1997.

     “Markets for Crop Germplasm.” Invited Paper, American Agricultural Economics
     Association. Toronto, Canada. July 1997.

     “Land Allocation, Soil Quality and Irrigation Technology Choice.” Western Agricultural
     Economics Association. Reno, NV. July 1997.

     “Product Liability and Entry Incentives.” Western Agricultural Economics Association.
     Reno, NV. July 1997.

     “Agricultural Policy in the Post-1996 Farm Act World.” Signature Lecture, USDA
     Economic Research Service. Washington, DC. May 1997.

     “Federal Water Policy in the United States.” International Conference on Coordination
     and Decentralization in Water Resources Management. Annapolis, MD. April 1997.

     “Non-Uniform Regulation of Groundwater Quality.” American Agricultural Economics
     Association. San Antonio, TX. July 1996.

     “The Effect of Farm Supply Shifts on Concentration and Market Power in the Food
     Processing Industry.” American Agricultural Economics Association. San Antonio, TX.
     July 1996.

     “Differential Property Tax Assessment, Land Allocation and Land Values at the Urban
     Fringe.” American Agricultural Economics Association. San Antonio, TX. July 1996.

     “Efficient Strategies for Acquiring Agricultural Water Rights.” Invited Paper, Australian
     Agricultural and Resource Economics Society. Melbourne, Australia. February 1996.

     “Strategies for Agricultural Water Conservation.” U.S. Bureau of Reclamation Water
     Users Conference. Concord, CA. January 1996.

     “Voting on Environmental Health Risks.” American Agricultural Economics Association.
     Indianapolis, IN. August 1995.

     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                               A-35
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 224 of 358 PageID #:276983




     “Explaining Irrigation Technology Choice: A Microparameter Approach.” American
     Agricultural Economics Association. Indianapolis, IN. August 1995.

     “The Economics of United States Environmental Laws.” Symposium at Far Eastern State
     University. Vladivostok, Russia. March-April 1995.

     “The Endangered Species Act: Impact on California Agriculture and Policy Options.”
     University of California Executive Seminar on Agricultural Issues. Sacramento, CA.
     December 1994.

     “Economics of Tort Liability Rules for Pesticide Damage.” Second Occasional California
     Conference on Environmental and Resource Economics. Santa Barbara, CA. October
     1994.

     “Water Law as a Regulating Mechanism.” International Conference on Coordination and
     Decentralization in Water Resources Management. Rehovot, Israel. September 1994.

     “Contaminant Dynamics and the Cost of Groundwater Quality Regulations.” Conference
     on Pesticide Economics and Policy in Memory of Carolyn Harper. Amherst, MA. April
     1994.

     “Water Markets and Water Quality.” University of California Conference on Regional
     Water Constraints. Berkeley, CA. October 1993.

     “Irreversibility, Contaminant Dynamics and the Cost of Groundwater Quality
     Regulations.” American Agricultural Economics Association. Orlando, FL. August 1993.

     “Methodological Issues in Pesticide Regulation.” First Occasional California Conference
     on Environmental and Resource Economics. Santa Barbara, CA. May 1993.

     “Economic Impacts of the Central Valley Project Improvement Act.” First Occasional
     California Conference on Environmental and Resource Economics. Santa Barbara, CA.
     May 1993.

     “Majority Rule with Rational Abstention is Globally Transitive.” Sixth World Congress
     of the Econometric Society. Barcelona, Spain. August 1990.


     COURSES TAUGHT

     Advanced Topics in Environmental and Resource Economics (Graduate)
     Risk, Technology and the Environment (Graduate)
     Environmental and Resource Economics (Graduate)
     Economics of Water Resources (Undergraduate)
     Natural Resource Economics (Undergraduate)

     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-36
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 225 of 358 PageID #:276984




     Economics of Public Law (UC Berkeley School of Law)
     Environmental Policy (Undergraduate)
     Public Finance (Graduate)
     Microeconomic Theory (Graduate and Undergraduate, UC Berkeley and Boston College)
     Law and Economics (Boston College School of Law)


     ACADEMIC SEMINARS

     University of Arizona, Boston College, Boston University, UC Berkeley, UC Davis, UC
     Irvine, UCLA, UC Riverside, UC Santa Barbara, University of Colorado, Harvard
     University, Hebrew University of Jerusalem, Johns Hopkins University, Kansas State
     University, University of Maryland, Massachusetts Institute of Technology, University of
     Massachussetts, Montana State University, Ohio State University, University of
     Pennsylvania, Purdue University, Stanford University, U.S. Department of Agriculture,
     U.S. Department of the Interior, U.S. Environmental Protection Agency, U.S. Department
     of Housing and Urban Development, University of Wisconsin, University of Wyoming.


     GRADUATE STUDENTS AND POSTDOCTORAL RESEARCHERS
     SUPERVISED

     Molly VanDop
     In progress

     David McLaughlin
     Environmental Defense Fund

     Dina Gorenshteyn
     Amazon

     Andrew Stevens
     University of Wisconsin

     Hilary Soldati
     Cal Poly San Luis Obispo

     Steven Buck
     University of Kentucky

     Howard Chong
     Cornell University

     Sarah Dobson
     University of Alberta



     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                              A-37
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 226 of 358 PageID #:276985




     Deepak Rajagopal
     UCLA

     Brian Gross
     University of British Columbia

     Karina Schoengold
     University of Nebraska

     Aaron Swoboda
     University of Pittsburgh

     Nicholas Brozovic
     University of Illinois

     Sean Cash
     University of Alberta

     Georgina Moreno
     Scripps College

     Daniel Osgood
     University of Arizona

     Mark Metcalf
     University of Wisconsin - Madison

     Janis Carey
     Colorado School of Mines

     Joshua Zivin
     Columbia University

     Katrin Millock
     EUREQua, CNRS and Université Paris I

     Sabrina Ise
     U.S. Environmental Protection Agency

     Steven Hamilton
     University of Arizona

     Gareth Green
     Washington State University




     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            A-38
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 227 of 358 PageID #:276986




     PROFESSIONAL ASSOCIATIONS

     American Economic Association
     American Law and Economics Association
     Association of Environmental and Resource Economists
     Econometric Society




     HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            A-39
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 228 of 358 PageID #:276987

                                            Appendix B
                                        Documents Relied Upon
   Court Documents
   Claxton Poultry Farms’ Objs. & Resps. to All Pls.’ First Interrogs. to Claxton Poultry, Harrison
   Poultry, & Mar-Jac Poultry at 8-11, Apr. 30, 2018
   Fieldale Farms’ Objs. & Resps. to DPPs, CIIPPs, and EUCPs’ Second Interrogs. to All Defs. at 2-4,
   Feb. 27, 2018
   Foster Farms Defs.’ First Suppl. Answers & Objs. to All Pls.’ Second Interrogs. at 12-15, 19-20, Aug.
   3, 2018
   FTC v. Staples, Inc., 970 F. Supp. 1066 (D.D.C. 1997)
   George’s Defs.’ Suppl. Objs. & Resps. to DPPs, CIIPPs AND EUCPs’ Interrog. Nos. 4, 5 & 7 to All
   Defs. at 1-5, Sept. 12, 2018
   House of Raeford Farms, Inc.’s Resps. & Objs. to DPPs, CIIPPs and EUCPs Second Interrogs., Attach.
   AP-4(1) at 16-18, Feb. 27, 2018
   Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977)
   In RE: Packaged Seafood Products Antitrust Litigation, Case No.: 15-MD-2670 JLS (MDD), Order
   Granting Motions for Class Certification, July 30, 2019.
   Kleen Products LLC v. International Paper Company, 831 F.3d 919, 924, 95 Fed.R.Serv.3d 154 (7th
   Cir. 2016)
   Koch Defs.’ Am. Objs. & Resps. to Interrog. No. 4 of DPPs, CIIPPs, and EUCPs’ Second Interrogs. to
   All Defs. at 7-10, July 28, 2020
   Koch Defs.’ Objs. & Resps. to DPPs, CIIPPs, and EUCPs Second Interrogs. to all Defs. at 7-8, Feb. 27,
   2018
   Mar-Jac Defs.’ Resps. & Objs. to Pls.’ First Interrogs. to Claxton, Mar-Jac & Harrison at 10-13, Apr.
   30, 2018
   Matthew Edwards, et al. v. National Milk Producers Federation, aka Cooperative Working Together,
   et al., No. C 11-04766 JSW, Order Regarding Motion for Class Certification, September 16, 2014
   Mountaire Defs.’ Objs. & Resps. to DPPs, CIIPPs and EUCPs’ Second Interrogs. to All Defs. at 5-7,
   Feb. 27, 2018
   OK Food Defs.’ Objs. & Resps. to DPPs, CIIPPs and EUCPs’ Second Interrogs. to All Defs. at 8-9,
   Feb. 27, 2018
   Peco Foods Inc.’s Resps. & Objs. to All Pls.’ Second Interrogs. to All Defs. at 5-8, Mar. 2, 2018
   Perdue Defs.’ Objs. & Resps. to All Pls.’ Second Interrogs. at 6-8, Feb. 27, 2018
   Pilgrim’s Pride Corp.’s Resps. & Objs. to DPPs, CIIPPs and EUCPs’ Second Interrogs. to All Defs. at
   3-8, Feb. 27, 2018
   Sanderson Farms Defs.’ Am. Objs. & Resps. to DPPs, CIIPPs, and EUCPs Second Interrogs. to All
   Defs. at 5, Feb. 18, 2020
   Simmons Defs.’ Suppl. Resps. & Objs. to All Pls.’ Second Interrogs. to All Defs. at 4-7, Mar. 30, 2018
   Tyson Defs.’ Objs. & Resps. to All Pls.’ Second Interrogs. to All Defs. at 4-8, Feb. 27, 2018
   Wayne Farms LLC’s Objs. & Resps. to All Pls.’ Second Interrogs. at 9-13, Feb. 18, 2018




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                    B-1
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 229 of 358 PageID #:276988

                                           Appendix B
                                       Documents Relied Upon
   Articles
   Andrew Smyth, “An Experiment on Innovation and Collusion,” Economic Inquiry 57, no. 3 (2019):
   1526-1546
   Armando Levy and David Sunding, “An Economic Treatment of Pass Through in Indirect Antitrust
   Litigation,” Competition 30, no. 1 (Spring 2020)
   AVIAN INFLUENZA: USDA Has Taken Actions to Reduce Risks but Needs a Plan to Evaluate Its
   Efforts, GAO-17-360: Published: Apr 13, 2017. Publicly Released: May 11, 2017. p. 15.
   https://www.gao.gov/products/GAO-17-360.
   Bank of America Merrill Lynch, 2012 Consumer and Retail Conference - Comments by Mike
   Schlotman (March 7, 2012)
   Daniel L. Rubinfeld, “Quantitative Methods in Antitrust,” in Issues in Competition Policy, ed. by
   Wayne D. Collins (Chicago: ABA Section of Antitrust Law, 2008)
   Daniel L. Rubinfeld, “Reference Guide on Multiple Regression,” in Reference Manual on Scientific
   Evidence: Third Edition (Washington, DC: The National Academies Press, 2011)
   David Besanko, Jean-Pierre Dubé, and Sachin Gupta, “Own-Brand and Cross-Brand Retail Pass-
   Through,” Marketing Science 24, no. 1 (February 2005): 123-137.
   “Cobb Grandparent Management Guide,” Cobb-Vantress (2011), p. 4, https://www.cobb-
   vantress.com/assets/Cobb-Files/management-guides/5de5208454/3450c490-bbd7-11e6-bd5d-
   55bb08833e29.pdf
   “Cobb500 FF Parent Rearing Management Record,” Cobb Vantress, https://www.cobb-
   vantress.com/assets/Cobb-Files/product-guides/9f122c1791/500-FF-GRAMS-1118.pdf
   “New Product Profile series for Cobb family of breeds,” The Poultry Site (March 29, 2005)
   https://thepoultrysite.com/news/2005/03/new-product-profile-series-for-cobb-family-of-breeds
   “Tyson transforms industry with new plant,” The Kansas City Star, June 17, 1993
   https://www.postbulletin.com/tyson-transforms-industry-with-new-plant/article_97687239-df72-5c9c-
   b1e6-b5b9b73006f3.html
   “WLR goes cold on turkey,” Charlotte Business Journal, January 27, 1998 (accessed October 26,
   2020), https://www.bizjournals.com/charlotte/stories/1998/01/26/daily3.html
   21 U.S.C. § 331
   9 C.F.R. § 301.2
   ABA Section of Antitrust Law, Econometrics (John Harkrider and Daniel Rubinfeld, eds., (2005)
   Elena Lopez, and Emilio Pagoulatos, “Estimates and Determinants of Armington Elasticities for the US
   Food Industry,” Journal of Agricultural & Food Industrial Organization 15, no. 2 (2018)
   Floyd A. Lasley, Harold B. Jones Jr, Edward Easterling, and Lee Christensen. “The US Broiler
   Industry,” Agricultural Economic Report 591 (1988), p. 8; Per Capita Consumption of Poultry
   Livestock, 1960 to Forecast 2012, in Pounds, National Chicken Council (Sept. 16, 2020),
   https://www.nationalchickencouncil.org/about-the-industry/statistics/per-capita-consumption-of-
   poultry-and-livestock-1965-to-estimated-2012-in-pounds/
   Frank Verboven and Theon van Dijk, “Cartel Damages Claims and the Passing-On Defense,” J. Indus.
   Econ. 57, (Sept. 2009): 457
   Frederic M. Scherer and David R. Ross, Industrial Market Structure and Economic Performance, 3rd
   ed. (Houghton Mifflin, 1990)
   George A. Hay,and Daniel Kelley. “An Empirical Survey of Price Fixing Conspiracies,” The Journal
   of Law and Economics 17, no. 1 (1974): 13-38
   George Stigler, “A Theory of Oligopoly,” Journal of Political Economy 72, no. 1 (1964): 44–61 at 46
   Glynn T. Tonsor, James R. Mintert, and Ted C. Schroeder, “US Meat Demand: Household Dynamics
   and Media Information Impacts,” Journal of Agricultural and Resource Economics (2010): 1-17
   Gregory J. Werden, Luke M. Froeb, and Steven Tschantz, “The Effects of Merger Efficiencies on
   Consumers of Differentiated Products,” European Comp. J. 1, (Oct. 2005): 245-264
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                   B-2
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 230 of 358 PageID #:276989

                                          Appendix B
                                      Documents Relied Upon
   James M. MacDonald, Technology, Organization, and Financial Performance in U.S. Broiler
   Production, EIB-126, U.S. Department of Agriculture, Economic Research Service, June 2014
   Jean Tirole, The Theory of Industrial Organization, (MIT Press 1988), Chapter 5
   Jennifer Brown, Justine Hastings, Erin T. Mansur, and Sofia B. Villas-Boas, “Reformulating
   Competition? Gasoline Content Regulation and Wholesale Gasoline Prices,” Journal of Environmental
   Economics and Management 55, no. 1 (2008): 1-19
   John M Connor, The Food and Agricultural Global Cartels of the 1990s: Overview and Update, No.
   1239-2016-101535. 2002
   Joint DOJ and FTC, Horizontal Merger Guidelines (“Merger Guidelines”) §§5C, 5D and 5E, at 149-
   277 (August 19, 2020).
   Jonathan B. Baker, “Market Definition: An Analytical Overview,” Antitrust Law Journal 74.1 (2007)
   Kroger Co., Q3 2010 Earnings Conference Call (December 2, 2010)
   Kroger Co., Q3 2011 Earnings Conference Call (December 1, 2011)
   Larry Cole, Communication in Poultry Grower Relations: A Blueprint to Success (Ames, Iowa: Iowa
   State University Press, 2000)
   Laura M. Cheney, A. Blake Brown, Takashi Yamano, and Michael Masterovsky, “Issues of Demand
   Specification and Industry Structure in Turkeys and Broiler Chickens,” Journal of Agricultural and
   Applied Economics 11, no. 1 (April 2001): 25-34
   Lijia Mo, “Impact of Food Safety Information on US Poultry Demand,” Applied Economics 45, no. 9
   (2013): 1121-1131
   Margaret C. Levenstein and Valerie Y. Suslow, “What Determines Cartel Success?,” Journal of
   Economic Literature 44, no. 1 (2006): 43-95
   Marin Weaver, Poultry, Industry and Trade Summary, Publication ITS-10. Washington, DC: US
   International Trade Commission, January 2014.https://www.usitc.gov/publications/332/poultry1.pdf
   Mary K. Muth, Robert H. Beach, Shawn A. Karns, Justin L. Taylor, and Catherine L. Viator, Poultry
   Slaughter and Processing Sector Facility-Level Model (North Carolina: Research Triangle Institute,
   2006)
   Merger Guidelines §§2 and 4.
   Michael H. Riordan and Steven C. Salop, “Evaluating Vertical Mergers: A Post-Chicago Approach,”
   Antitrust Law Journal 63, no. 2 (Winter 1995): 513-568
   Michael H. Riordan, “Competitive Effects of Vertical Mergers,” in Handbook of Antitrust Economics,
   ed. Paolo Buccirossi (Cambridge, Mass.: MIT Press, 2008)
   Mount Morris, “Why Brazil’s Top Poultry Companies Dominate the Industry,” WATT Poultry
   International September 2016. https://www.proquest.com/docview/2112908696
   Office of Industries, Poultry: Industry & Trade Summary, US International Trade Commission, at 22
   (Jan. 2014) https://www.usitc.gov/publications/332/poultry1.pdf
   Pilgrim’s Pride Corporation, FY10-K Annual Report for Fiscal Year ending December 30, 2012 from
   SEC EDGAR. https://www.sec.gov/edgar.shtml
   Pilgrim’s Pride Corporation, FY10-K Annual Report for Fiscal Year ending December 30, 2010 from
   SEC EDGAR. https://www.sec.gov/edgar.shtml
   Reference for Business, “WLR Foods, Inc. - Company Profile, Information, Business Description,
   History, Background Information on WLR Foods, Inc.,”
   https://www.referenceforbusiness.com/history2/60/WLR-Foods-Inc.html.
   Robert S. Pindyck, “The Dynamics of Commodity Spot and Futures Markets: A Primer,” The Energy
   Journal 22, no. 3 (2001)
   Robert Taylor, “Indirect Damages from Price Fixing: The Alabama Lysine Case,” Review of Industrial
   Organization 18, no. 1, 33-43 (2001)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                  B-3
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 231 of 358 PageID #:276990

                                           Appendix B
                                       Documents Relied Upon
   Ronald Cotterill, Leonard Egan, and William Buckhold, “Beyond Illinois Brick: The Law and
   Economics of Cost Pass-Through in the ADM Price Fixing Case,” Review of Industrial Organization
   18, no. 1 (February 2001): 45-52
   Ronald Meekhof, et al, “Poultry Slaughter and Processing Sector Facility-Level Model,” Research
   Triangle Institute, North Carolina, United States (2006)
   S. F. Hamilton, and D. L. Sunding, “Joint Oligopsony‐Oligopoly Power in Food Processing Industries:
   Application to the US Broiler Industry,” American Journal of Agricultural Economics (2020),
   https://doi-org.ezproxy.library.wisc.edu/10.1111/ajae.12115).
   Sam Gazdziak, “2015: Pep in Poultry’s Step,” National Provisioner 229, no. 1 (January 2015): 44
   Sanderson Farms, Inc., FY10-K Annual Report for Fiscal Year ending October 31, 2012 from SEC
   EDGAR. https://www.sec.gov/edgar.shtml
   Sara Biancini, and David Ettinger, “Vertical Integration and Downstream Collusion,” International
   Journal of Industrial Organization 53 (2017): 99-113
   Sean Ramos, Matthew MacLachlan, and Alex Melton, “Impacts of the 2014-2015 Highly Pathogenic
   Avian Influenza Outbreak on the U.S. Poultry Sector,” LDPM-282-0, USDA, Economic Research
   Service. (December 2017). p. 7. https://www.ers.usda.gov/webdocs/outlooks/86282/ldpm-282-
   02.pdf?v=4153
   Supervalu Inc., Q1 2011 Earnings Conference Call (July 26, 2011)
   Supervalu Inc., Q2 2014 Earnings Call (October 6, 2014)
   Supervalu Inc., Q3 2011 Earnings Conference Call (January 11, 2011)
   Supervalu Inc., Q4 2015 Earnings Call (April 28, 2015)
   Thomas L. Marsh, Ted C. Schroeder, and James Mintert, “Impacts of Meat Product Recalls on
   Consumer Demand in the USA,” Applied Economics 36, no. 9 (2004): 897-909
   Tomislav Vukina, and Porametr Leegomonchai. “Oligopsony Power, Asset Specificity, and Hold-Up:
   Evidence from the Broiler Industry.” American Journal of Agricultural Economics 88, no. 3
   (November 2006): 589-605
   Tyson Foods, Inc., FY10-K Annual Report for Fiscal Year ending September 29, 2012 from SEC
   EDGAR. https://www.sec.gov/edgar.shtml
   Volker Nocke and Lucy White, “Do Vertical Mergers Facilitate Upstream Collusion?,” American
   Economic Review 97, no. 4 (September 2007): 1321-1339
   Whitney K. Newey and Kenneth D. West, “A Simple, Positive Semi-Definite, Heteroskedasticity and
   Autocorrelation Consistent Covariance Matrix,” Econometrica 55, no. 3 (May 1987): 703-708.
   William A. Dozier and Curran K. Gehring, “Growth Performance of Hubbard × Cobb 500 and Ross ×
   Ross 708 Male Broilers Fed Diets Varying in Apparent Metabolizable Energy from 14 to 28 Days of
   Age,” Journal of Applied Poultry Research 23, no. 3 (2014): 494-500
   Yongmin Chen and Michael H. Riordan, “Vertical Integration, Exclusive Dealing, and Expost
   Cartelization,” The RAND Journal of Economics 38, no. 1 (Spring 2007): 1-21




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                   B-4
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 232 of 358 PageID #:276991

                                         Appendix B
                                     Documents Relied Upon
  Depositions
  30(b) (1) Deposition of Ken Qualls, February 7, 2011
  30(b)(1) and 30(b)(6) Deposition of Robert Rosa, March 14, 2019
  30(b)(6) Deposition of Ken Qualls, February 7, 2019
  30(b)(6) Deposition of Shayle Shagam, USDA Economist, October 23, 2019
  Deposition of Adriaan Weststrate, June 19, 2019
  Deposition of Arty Gordon Schronce, Employee Poultry Marketing News Georgia Department of
  Agriculture, December 13, 2018
  Deposition & Exhibits of Benny Bishop, March 21, 2019
  Deposition of Brian Baker, May 16, 2019
  Deposition & Exhibits of Bryan Reese, September 10, 2020
  Deposition of Chalton Jerome Lane, Jr., Claxton, April 4, 2019
  Deposition of Dana Weatherford (Agri Stats), September 4, 2020
  Deposition of Daniel Pope, November 13, 2018
  Deposition of David M. Cockrell, February 7, 2019
  Deposition of Donald W. Jackson, December 6, 2018
  Deposition of Douglas Brent Simpson, December 4, 2019
  Deposition of Dustin Cannaday, June 19, 2019
  Deposition of E. Bradley Respess, March 19, 2019
  Deposition of Edward Bradley Respess, March 13, 2019
  Deposition of Gaston Lebois, September 29, 2020
  Deposition of Jason McGuire, May 22, 2019
  Deposition of Jay Moss, October 3, 2018
  Deposition of Jeffrey Cramer, October 25, 2018
  Deposition of Jim Shepard, Wayne Farms, November 20, 2018
  Deposition of John LaCour, May 15, 2019
  Deposition of Joseph Grendys, December 11, 2018
  Deposition of Josh Monfredini, August 28, 2019
  Deposition of Ken Qualls, House of Raeford 30(b)(6), Feb. 6, 2019
  Deposition of Lampkin Butts, May 2, 2019
  Deposition of Larry Pate, Pilgrim’s, June 13, 2019
  Deposition of Lawrence Eugene Saywell, January 25, 2019, 3179283-1, Vol. I
  Deposition of Mark Hickman, December 18, 2018
  Deposition of Michael Donohue, Agri Stats, May 3, 2019
  Deposition of Michael Donohue, May 3, 2019
  Deposition of Michael H. Hambright, September 12, 2019
  Deposition of Neal F. Yoder, August 22, 2019
  Deposition of Neil Morgan, February 28, 2019
  Deposition of Paul Christianson, September 27, 2019
  Deposition of Paul Downes, May 30, 2019
  Deposition of Phillip Kevin Turner, March 28, 2019
  Deposition of Randall Trenton Goins, OK Foods, April 2, 2019
  Deposition of Randy W. Pettus, November 7, 2018
  Deposition of Robert Costner, April 4, 2019
  Deposition of Robert Rosa, March 14, 2019
  Deposition of Sammy Franklin, November 1, 2018
  Deposition of Stewart Stevens, August 15, 2019
  Deposition of Sue Trudell, March 18, 2019
  Deposition of Sue Trudell, March 19, 2019
  Deposition of Terry Thompson, November 14, 2018
  Deposition of Tim Price, December 4, 2018
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                B-5
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 233 of 358 PageID #:276992

                                           Appendix B
                                       Documents Relied Upon
  Deposition of Todd Wilson, October 2, 2018
  Deposition of Tony Maturo, Fieldale, June 20, 2019, p. 166:14-16
  Deposition of Wes Morris, Tyson, August 11, 2020
  Deposition of William Snyder, February 26, 2019
  Rule (30)(b)(6) Deposition of Steve Barkurn, September 23, 2020
  Rule 30(b)(1) and Rule 30(b)(6) Deposition of Jeff Cook and Fareway Stores, October 23, 2019
  Rule 30(b)(6) Deposition of Basha (Al Macaraeg), September 17, 2019
  Rule 30(b)(6) Deposition of Certco (Daniel. R. Drake), October 31, 2019
  Rule 30(b)(6) Deposition of Tyson (George Bernard Adcock), September 16, 2020
  Rule 30(b)(6) Deposition of United Supermarkets (Richard Norman), February. 11, 2020
  Rule 30(b)(6) Deposition of Urner Barry (Russell Whitman), February 6, 2019
  Rule 30(b)(6) Deposition of William Matthews, Pilgrim’s September 23, 2020




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                   B-6
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 234 of 358 PageID #:276993

                                            Appendix B
                                        Documents Relied Upon
  Websites
  http://porky.com/our-company-history/
  http://www.ers.usda.gov/dataproducts/commodity-and-food-elasticities/demand-elasticities-from-
  literature.aspx
  http://www.worldstopexports.com/top-fresh-or-frozen-chicken-imports-by-country/
  https://aboutseafood.com/about/councils/
  https://agfax.com/2016/06/27/costco-plans-180m-nebraska-poultry-process-plant-farmers-learn-about-
  contracts-dtn/
  https://data.ers.usda.gov/reports.aspx?ID=17825, selecting United States as the Country and Chicken as
  both the Commodity and Cross-Commodity. (The original url no longer works:
  https://foreignpolicy.com/2017/11/16/are-chinas-chickens-contaminating-americas-plates/
  https://fremonttribune.com/clarifications-on-rawhide-revalations/article_78502ae7-f677-527a-b9c6-
  89b3550e1e8c.html
  https://fremonttribune.com/news/local/costco-chicken-plant-to-hold-ribbon-cutting-
  ceremony/article_8363b448-07d2-5de4-9149-c876455e1beb.html.
  https://lincoln.ne.gov/city/plan/boards/pc/minutes/2018/071818.pdf
  https://nppc.org/
  https://omaha.com/money/we-re-not-going-to-meet-with-a-lynch-mob/article_cd29ab5e-3da2-11e6-b357-
  cb5ec56ebaea.html
  https://thepoultrysite.com/news/2017/08/hubbard-to-become-a-subsidiary-of-aviagen-group
  https://www.cdc.gov/prions/bse/case-us.html
  https://www.cnn.com/2019/10/11/business/costco-5-dollar-chicken/index.html.
  https://www.cobb-vantress.com/en_US/our-story/our-history/
  https://www.eatturkey.org/
  https://www.ers.usda.gov/data-products/meat-price-spreads/
  https://www.feednavigator.com/Article/2017/06/20/Costco-invests-300m-in-feed-mill-poultry-
  production-complex
  https://www.fsis.usda.gov/wps/wcm/connect/415278f6-9c67-4641-bf92-8aafb90e2ac0/Guidance-for-
  Importing-Meat-Poultry-Egg-Products-into-US.pdf?MOD=AJPERES
  https://www.gao.gov/products/GAO-17-360.
  https://www.govinfo.gov/app/collection/cfr/2016/title9/chapterIII/subchapterA/part381/subpartT
  https://www.govinfo.gov/content/pkg/CFR-2016-title9-vol2/pdf/CFR-2016-title9-vol2-part381-
  subpartT.pdf

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                    B-7
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 235 of 358 PageID #:276994

                                             Appendix B
                                         Documents Relied Upon
  https://www.govinfo.gov/content/pkg/CFR-2016-title9-vol2/pdf/CFR-2016-title9-vol2-sec381-195.pdf
  https://www.govinfo.gov/content/pkg/CFR-2016-title9-vol2/pdf/CFR-2016-title9-vol2-sec381-196.pdf
  https://www.houseofraeford.com/our-story/history/
  https://www.nationalchickencouncil.org
  https://www.nationalchickencouncil.org/; https://www.nationalchickencouncil.org/about-ncc/overview/
  https://www.nationalchickencouncil.org/about-the-industry/statistics/chicken-broiler-and-other-
  production-head-and-live-weight/.
  https://www.nationalchickencouncil.org/about-the-industry/statistics/per-capita-consumption-of-poultry-
  and-livestock-1965-to-estimated-2012-in-pounds/
  https://www.nationalchickencouncil.org/about-the-industry/statistics/u-s-broiler-production/
  https://www.nationalchickencouncil.org/industry-issues/vertical-integration/
  https://www.ncba.org/
  Phillip Clauer, “Modern Egg Industry,” Penn State Extension. (July 5, 2012).
  https://extension.psu.edu/modern-egg-industry.
  Pierpaolo Benigno and Ester Faia, “Globalization, Pass-Through and Inflation Dynamic,” (Mar. 2010),
  available at http://www.nber.org/papers/w15842 (last accessed Feb. 14, 2020)
  What’s Behind the Rush into the Low-Margin Grocery Business (June 6, 2013), available at
  https://www.cnbc.com/id/100794988; Porte Brown Grocery & Food Service Quarterly Industry Report
  (March 2018).
  SEC Edgar, https://www.sec.gov/Archives/edgar/data/760775/0000760775-99-000052.txt




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                      B-8
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 236 of 358 PageID #:276995

                                       Appendix B
                                   Documents Relied Upon
  Bates Numbered Documents                         CV-0000004216-218
  AD0000815786-787                                 DPP0000000052-63
  AGSTAT-00000165-169                              DPP0000019275
  AGSTAT-00000170-174                              DPP0000021292
  AGSTAT-00000228-233                              FF-BC-00019218
  AGSTAT-00000246-253                              FF-BC-00128191
  AGSTAT-00020141-171                              FF-BC-00206285-286
  AGSTAT-00228691-722                              FF-BC-00207031-032
  AGSTAT-00360251-255                              FF-BC-00264626
  AGSTAT-00366394-425                              FF-BC-00267338
  AGSTAT-00384384-385                              FF-BC-00273570-588 at 574
  AGSTAT-09353757-882                              FF-BC-00348257-258
  AGSTAT-09371816-818                              FF-BC-00624813-814
  AGSTAT-09375524-549                              FIELDALE_0235192
  AGSTAT-09376156-176                              FIELDALE_0235378-423
  AGSTAT-09531198-203                              FIELDALE_0236976-7010
  AGSTAT-14571418-441                              FIELDALE_1225627
  AGSTAT-14572013-070                              FIELDALE_1238934-937
  AGSTAT-14576498                                  FIELDALE_1265087-093
  AGSTAT-14579417-491                              FIELDALE_1300817
  AGSTAT-14585362-363                              FIELDALE_1359102-112
  AGSTAT-14611797-853                              FMI-0003356-3417
  AGSTAT-14611984-2009                             GaPF_0000030411
  AGSTAT-14614699-727                              GDA0000012230-231
  AGSTAT-14624295-341                              GDA0000016253-254
  AGSTAT-14625257-275                              GDA0000021576-7440
  AGSTAT-14646830-870                              GEO_0000342266
  AGSTAT-14683391-417                              GEO_0000381956-965
  AGSTAT-14687400-401                              GEO_0000409796-804
  AGSTAT-14714879                                  GEO_0000410127-182
  AGSTAT-14728634-635                              GEO_0000612945-946
  AGSTAT-14967629-633                              GEO_0000736222
  AGSTAT-15302503-504                              GEO_0000826051-52
  AGSTAT-15391090-171                              GEO_0000836136
  AGSTAT-15391161                                  GEO_0000853110-180
  AGSTAT-15391769-785                              GEO_0000922630-647
  ALBCHKED0000066144-165                           HARIM0000022577-589
  ALBCHKED0000067027-041                           HARIM0000082020-099
  AMICK0000289790-793                              Harrison 00012048-069
  AMICK0000335934                                  Harrison 00024171-173
  AMICK0000357818                                  HRF_0000488596-597
  AMICK0000372315-316                              HRF_0000525849
  BBT-000048-070                                   HRF_0000525850
  BMO_00022113-226                                 HRF_0000538200
  CASEFOODS0000018806-818                          HRF_0000562146-147
  CASEFOODS0000056081-122                          JMPS-00003466-3647
  CASEFOODS0000169149-191                          JPMS-00003195-290
  CASEFOODS0000189107-140                          JPMS-00003466-647
  CV-0000001223-249                                JPMS-00004809-864
  CV-0000003236-281                                JPMS-00014085
  CV-0000004039-041                                JPMS-00039069-9076
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-9
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 237 of 358 PageID #:276996

                                       Appendix B
                                   Documents Relied Upon
  KBCM002852-916                                    PERDUE_COL_0000911674-681
  KOCH_0000076390                                   PERDUE0000049877-903
  KOCH_0000230157-197                               PERDUE0000155253
  KOCH_0000254421-421_010                           PERDUE0000164604-606
  KOCH_0000269984-988                               PERDUE0000174445
  KOCH_0000509284-566                               PERDUE0000176065
  KOCH_0000532746                                   Perdue-0000736723
  KOCH_0000549157                                   Perdue0000736732
  KOCH_0000684908-949                               PERDUE0000756469
  KOCH_0000701358                                   PERDUE0000764565-642
  KOCH_0000974896-937                               PERDUE0001016099
  KOCH_0001014877-913                               PERDUE0001016100
  KOCH_0001283394                                   PERDUE0001065362-392
  KOCH_0001299294                                   Perdue0001071024-1034
  KOCH_0001312683                                   PERDUE0001115197-199
  KOCH_0001992728                                   PERDUE0001128959-962
  KOCH_0002130012                                   PERDUE0001511747-777
  KOCH_0002725402                                   PERDUE0001594724-725
  KOCH_0002768008                                   PERDUE0001631917
  KRGCHKED0000165898-922                            PERDUE0001639615-618
  KRGCHKED0000166401                                PERDUE0001643241-255
  MTA-PL0000117921-922                              PERDUE0001762249
  MTA-PL0001147555-563                              PERDUE0001764118-161
  MTA-PL0001158052-058                              PERDUE0001806372
  MTA-PL0001158546-48                               PERDUE0001806373
  MTA-PL0001183594-598                              PERDUE0001824977
  MTA-PL0001201349-643                              PERDUE0002437694-738
  MTA-PL0001253652-653                              PERDUE0002441183-184
  MTA-PL0001253654-659                              PILGRIMS-0000020446-447
  OKFoods_0000001575-600                            PILGRIMS-0000020492
  OKFoods_0000004086                                PILGRIMS-0000027563-716
  OKFoods_0000030185                                PILGRIMS-0000038922
  OKFoods_0000070507-509                            Pilgrims-0000039786-787
  OKFoods_0000511174                                PILGRIMS-0000039789
  OKFoods_0000885751                                PILGRIMS-0002538443
  OKFoods_0000968278-316                            PILGRIMS-0002538702-743
  OKFoods_0001279801-802                            PILGRIMS-0002542393-436
  OKFoods_0001298084                                PILGRIMS-0002557363-389
  OKFoods_0001301329                                PILGRIMS-0002662714-720
  OKFoods_0001328750                                PILGRIMS-0002741242-335
  PECO0000108843-878                                PILGRIMS-0002812783-843
  PECO0000110856-971                                PILGRIMS-0002827257
  PECO0000111618-658                                PILGRIMS-0002827259
  PECO0000112040-045                                PILGRIMS-0002995436-453
  PECO0000112691-773                                PILGRIMS-0003066711
  PECO0000124426-462                                PILGRIMS-0003079504-539
  PECO0000162352-400                                PILGRIMS-0003329997-30002
  PECO0000162795-814                                PILGRIMS-0003330945
  PECO0000174003                                    PILGRIMS-0003595559
  PECO0000339369                                    PILGRIMS-0003675887-902
  PECO0000405000-001                                PILGRIMS-0005346894-907
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-10
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 238 of 358 PageID #:276997

                                       Appendix B
                                   Documents Relied Upon
  PILGRIMS-0005362739                               Sanderson-0000815854
  PILGRIMS-0005375431                               Sanderson-0000815866
  PILGRIMS-0005678220                               Sanderson-0000937655-937
  PILGRIMS-0005739024-26                            Sanderson-0001197039-041
  PILGRIMS-0005858853                               Sanderson-0001274835-36
  PILGRIMS-0005902091                               Sanderson-0001481224
  PILGRIMS-0005905964                               Sanderson-0001491364-394
  PILGRIMS-0005938913-15                            Sanderson-0001498118-119
  PILGRIMS-0005938988-89                            Sanderson-0001542119
  PILGRIMS-0005939590-91                            Sanderson-0001738679
  PILGRIMS-0006899212                               Sanderson-0001774987
  PILGRIMS-0007128474                               Sanderson-0001780000
  PILGRIMS-0007236346-361                           Sanderson-0001798512
  PILGRIMS-0007346190                               Sanderson-0002161459-472
  PILGRIMS-0007522983-3095                          Sanderson-0002161475-532
  PILGRIMS-0007581351-399                           Sanderson-0002170453-464
  PILGRIMS-0008859811                               Sanderson-0002436911-928
  PILGRIMS-0009032418-420                           Sanderson-0002441884-917
  PILGRIMS-0009035936                               Sanderson-0002454234
  PILGRIMS-0009084147-150                           Sanderson-0002563714
  PILGRIMS-0009084151                               Sanderson-0002633942-966
  PILGRIMS-0009191707-714                           Sanderson-0002636256-257
  PILGRIMS-0009935604                               Sanderson-0002660646
  PILGRIMS-0009941274-327                           Sanderson-0002663943
  PILGRIMS-0009943944-4255                          Sanderson-0002723501
  PILGRIMS-0009971924                               Sanderson-0003363863-64
  PILGRIMS-0009972343                               Sanderson-0003365737-753
  PILGRIMS-0009975848-897                           Sanderson-0003371072-075
  PILGRIMS-0009979434-436                           Sanderson-0003371072-75
  Pilgrims-0009993491-514                           Sanderson-0003396150-159
  PILGRIMS-0009996230-279                           Sanderson-0003396979-987
  PILGRIMS-0010215983-16015                         Sanderson-0004056751
  PILGRIMS-0010253133-152                           Sanderson-0004056904
  PILGRIMS-0010459608-645                           Sanderson-0004064109
  Rabo_0000052519-544                               Sanderson-0004372683
  Rabo_0000052620-345                               Sanderson-0004372843
  Rabo_0000068326-381                               Sanderson-0004372844
  RABO_0000078560-604                               SIMM0000004746
  Sanderson-0000024958                              SIMM0000098638-668
  Sanderson-0000024965                              SIMM0000154655
  Sanderson-0000024986                              SIMM0000225534-560
  Sanderson-0000024988                              SIMM0000249568-569
  Sanderson-0000031006                              SIMM0000340522-538
  Sanderson-0000031029                              SIMM0000340802
  Sanderson-0000031070                              SIMM0000427570
  Sanderson-0000037168                              SIMM0000427579-581
  Sanderson-0000174547                              SIMMONS0000278459-464
  Sanderson-0000404684-710                          SVU-BROILER-0030359-360
  Sanderson-0000406343-372                          SYS-BR-0000022873-899
  Sanderson-0000475414                              SYS-BR-0000027159
  Sanderson-0000490223-234                          TF-0000029869
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-11
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 239 of 358 PageID #:276998

                                       Appendix B
                                   Documents Relied Upon
  TF-0000029870                                     TF-0007468144-145
  TF-0000033985-34008                               TF-0007484968-978
  TF-0000034178-198                                 TF-0007485375
  TF-0000040168-194                                 TF-0007485467-514
  TF-0002283188-189                                 TF-0007485537-559
  TF-0002289686                                     TF-0007487322
  TF-0002292235-236                                 TF-0007488404-405
  TF-0002460013-014                                 TF-0007493027-055
  TF-0002582293                                     TF-0007497007-050
  TF-0002602742-744                                 TF-0007500109-148
  TF-0002621891-1937                                TF-0007525312-360
  TF-0002669023-066                                 TF-0007626008-180
  TF-0002679476-487                                 TF-0007860236-237
  TF-0002686291-334                                 TF-0007879741
  TF-0002728778                                     TF-0007881275-79
  TF-0002767323-371                                 TF-0007882142-190
  TF-0002795864                                     TF-0007893402
  TF-0002830905                                     TF-007493027-055
  TF-0002832480                                     TIPTOP00002837-850
  TF-0002866821-864                                 TRUDELL000306-392
  TF-0002895424-472                                 Tyson 10-K 2012
  TF-0002896069                                     UB0000166337-338
  TF-0002898591-639                                 USDA0000000047-054
  TF-0002902481-579                                 USF-BR-0001224081
  TF-0002909286-329                                 USF-BR-0002070050-98
  TF-0002951162                                     USF-BR-0003369565-613
  TF-0002960805                                     USPOULTRY0000023246-265
  TF-0002992947                                     WF-0000010717-741
  TF-0002992948                                     WF-0000669291-317
  TF-0003193268                                     WF-0000969779-894
  TF-0003252823-824                                 WF-0000985366-87
  TF-0003254750-751                                 WF-0001190674-721
  TF-0003254752                                     WF-0001213892-900
  TF-0003257498                                     WF-0001238362
  TF-0003257509-520                                 WF-0001277294-310
  TF-0003644973-986 at 974
  TF-0003896432-49
  TF-0003952286-317
  TF-0003954785-796
  TF-0003964578-592
  TF-0003965626-674
  TF-0003965685-733
  TF-0003966370-418
  TF-0004081988-2036
  TF-0004096756-790
  TF-0006243238-425
  TF-0007251858-906
  TF-0007253232-280
  TF-0007257877-890
  TF-0007424939-942
  TF-0007431460-461
  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-12
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 240 of 358 PageID #:276999

                                               Appendix B
                                           Documents Relied Upon
  Data Documents
  AGSTAT-00795872-85

  adusa_bcca_eucp_data_ventures_prod.mdf
  adusa_bcca_eucp_data_ventures_prod_log.ldf
  [HIGHLY CONFIDENTIAL] UPC_Details1.csv
  [HIGHLY CONFIDENTIAL] UPC_Details2.csv
  [HIGHLY CONFIDENTIAL] UPC_Details3.csv
  2020-Aug ADUSA Store Locations-c.xlsx
  adusa_biceps_purch_sys_data_y2007_y2016.txt
  DA_PO_LN_ALW_A.txt
  DA_PO_LN_FDLN_A.txt
  DA_PO_LN_HAN_A.txt
  HIGHLY CONFIDENTIAL mv_d_upc.txt
  HIGHLY CONFIDENTIAL posth_item_trans_detail_2012_2015.txt
  HIGHLY CONFIDENTIAL posth_item_trans_detail_2016.txt
  Feb 14 2020 email from Emily K. Bolles to Alison Deich Subject: Ahold Delhaize Subpoena
  “[HIGHLY CONFIDENTIAL] posth_item_trans_detail_2014.txt”

  DM-#537595-v2-Broilers_-_Summary_of_John_Comino_Deposition (confirmed that Tip Top does spent hens and
  rendering)
  AGSTAT-09413867
  AGSTAT-09346376
  AGSTAT-09346378
  CASEFOODS0000062692.
  FF-BC-00419213
  FF-BC-00203909
  KOCH_0001014895
  KOCH_0001831795
  PERDUE0001038718
  PERDUE0001050828
  PERDUE0001540066
  PERDUE0000957305
  TF-0003773473
  TF-0003772867
  TF-0007624307

  *Pork
  SeriesReport-20200520121937_272440.xlsx
  source: https://data.bls.gov/cgi-bin/srgate
  >CUUR0000SEFD
  accessed: 5/20/2020

  *Beef
  SeriesReport-20200520122055_bd88ed.xlsx
  source: https://data.bls.gov/cgi-bin/srgate
  >CUUR0000SEFC
  accessed: 5/20/2020

  *Unemployment
  SeriesReport-20200520122345_1e4c33.xlsx
  source: https://data.bls.gov/cgi-bin/srgate
  >LNS14000000
  accessed: 5/20/2020


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                      B-13
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 241 of 358 PageID #:277000

                                                Appendix B
                                            Documents Relied Upon
  *CPI
  SeriesReport-20200520122247_df17cf.xlsx
  source: https://data.bls.gov/cgi-bin/srgate
  >CUUR0000SA0
  accessed: 5/20/2020

  *Turkey
  SeriesReport-20200520120312_64d8ad.xlsx
  source: https://data.bls.gov/cgi-bin/srgate
  >APU0000706311
  accessed: 5/20/2020

  *Eggs
  SeriesReport-20200520120133_467db5.xlsx
  source: https://data.bls.gov/cgi-bin/srgate
  >APU0000708111
  accessed: 5/20/2020

  *Feed
  SeriesReport-20200520115943_d3e12d.xlsx
  source: https://data.bls.gov/cgi-bin/srgate
  >WPU02930102
  accessed: 5/20/2020

  *Oil prices
  RWTCm.xls
  source: https://www.eia.gov/dnav/pet/hist/LeafHandler.ashx?n=PET&s=RWTC&f=M
  accessed: 5/20/2020

  *Real GDP
  A939RX0Q048SBEA.xls
  source: https://fred.stlouisfed.org/series/A939RX0Q048SBEA
  accessed: 5/12/2020

  *Retail Spending
  MRTSSM722USS.xls
  source: https://fred.stlouisfed.org/series/MRTSSM722USS
  accessed: 5/20/2020

  *Population
  POPTHM.xls
  source: https://fred.stlouisfed.org/series/POPTHM
  accessed: 5/19/2020

  *Google search indexes
  source: https://trends.google.com/trends/?geo=US
  terms
  "Atkins" google_atkins.csv
  "chicken wings" google_chicken_wings.csv
  "mad cow" google_mad_cow.csv
  accessed 9/23/30

  Selected series from IHS Markit
  M614REXD.M
  M223REXD.M
  M156REXD.M

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                      B-14
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 242 of 358 PageID #:277001

                                               Appendix B
                                           Documents Relied Upon
  M924REXD.M
  M928REXD.M
  M532REXD.M
  M946REXUSDED.M
  M273REXD.M
  M922REXD.M
  M186REXD.M
  M926REXD.M
  file: Workbook__03_09_2020.xlsx
  accessed 3/9/2020

  *AMS price series
  Files report.xls, report (1).xls-report (10).xls
  source: https://marketnews.usda.gov/mnp/py-report-config

  table0093.xls
  source: https://web.archive.org/web/20170801020653/usda.mannlib.cornell.edu/usda/ers/89007/table0093.xls
  accessed 5/8/2019

  table0095.xls
  source: https://web.archive.org/web/20170801020653/usda.mannlib.cornell.edu/usda/ers/89007/table0095.xls
  accessed 3/16/2020

  table0096.xls
  source: https://web.archive.org/web/20170801020653/usda.mannlib.cornell.edu/usda/ers/89007/table0096.xls
  accessed 3/16/2020

  table0097.xls
  source: https://web.archive.org/web/20170801020653/usda.mannlib.cornell.edu/usda/ers/89007/table0097.xls
  accessed 3/16/2020

  *ERS data
  Broilers Pivot.xlsx
  source: https://www.ers.usda.gov/data-products/livestock-meat-domestic-data/livestock-meat-domestic-
  data/#Broilers
  accessed: 3/10/202

  WholesalePrices.xlsx
  source: www.ers.usda.gov/webdocs/DataFiles/51875/WholesalePrices.xls?v=6021.4
  accessed: 5/12/2020

  history (2).xls
  source: https://www.ers.usda.gov/webdocs/DataFiles/52160/history.xls?v=954.2
  accessed: 9/1/2020

  Feed_Grains_Excel (sm).xls
  source: https://data.ers.usda.gov/FEED-GRAINS-custom-query.aspx
  Prices>Soybean meal, high protein>U.S. - Central IL>Monthly>All years
  accessed: 5/13/2020

  Feed_Grains_Excel (c2).xls
  https://data.ers.usda.gov/FEED-GRAINS-custom-query.aspx
  Prices>Corn, No. 2 yellow>U.S. - Chicago, IL>Monthly>All years
  accessed: 5/13/2020

  MeatSDFull.xls

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                       B-15
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 243 of 358 PageID #:277002

                                                 Appendix B
                                             Documents Relied Upon
  source: https://www.ers.usda.gov/webdocs/DataFiles/51875/MeatSDFull.xlsx?v=4084.5
  accessed 9/3/2020

  BroilerTurkey_MonthlyFull
  https://www.ers.usda.gov/data-products/livestock-and-meat-international-trade-data/livestock-and-meat-
  international-trade-data/
  Pulled on: 20191107

  ElasticityRP092111.xlsx
  https://data.ers.usda.gov/reports.aspx?ID=17825
  Exported 10/28/2020, selecting United States as the Country and Chicken as both the Commodity and Cross-
  Commodity

  FSIS recalls
  Hand entry
  https://www.fsis.usda.gov/wps/portal/fsis/topics/recalls-and-public-health-alerts/recall-case-archive/recall-case-
  archive-2000
  https://www.fsis.usda.gov/wps/portal/fsis/topics/recalls-and-public-health-alerts/recall-case-archive/recall-case-
  archive-2001
  https://www.fsis.usda.gov/wps/portal/fsis/topics/recalls-and-public-health-alerts/recall-case-archive/recall-case-
  archive-2002
  https://www.fsis.usda.gov/wps/portal/fsis/topics/recalls-and-public-health-alerts/recall-case-archive/recall-case-
  archive-2003
  https://www.fsis.usda.gov/wps/portal/fsis/topics/recalls-and-public-health-alerts/recall-case-archive/recall-case-
  archive-2004
  accessed 2/5/2020

  https://www.fsis.usda.gov/wps/portal/fsis/topics/recalls-and-public-health-alerts/recall-case-archive
  1994.txt
  1995.txt
  1996.txt
  1997.txt
  1998.txt
  1999.txt
  FSIS_Recall_Summary_2005-2009.xls
  FSIS_Recall_Summary_2010_2.xls
  FSIS_Recall_Summary_2011_1.xls
  FSIS_Recall_Summary_2012_3.xls
  FSIS-Recall-Summary-2013.xlsx
  FSIS-Recall-Summary-2014.xlsx
  FSIS-Recall-Summary-2015.xlsx
  FSIS-Recall-Summary-2016.xlsx
  FSIS-Recall-Summary-2017.xlsx
  FSIS-Recall-Summary-2018.xlsx
  Accessed 1/24/2020
  FSIS-Recall-Summary-2019.xlsx
  Acessed 9/4/2020

  NASS young chicken slaughtered
  F2AC0B6E-3228-3BB6-AE63-8F9F56C7C81C.csv
  https://quickstats.nass.usda.gov/
  Survey>Poultry>Chickens>Slaughtered>CHICKENS, YOUNG, SLAUGHTER, FI - SLAUGHTERED,
  MEASURED IN HEAD
  Survey>Poultry>Chickens>Slaughtered>CHICKENS, YOUNG, SLAUGHTER, FI - SLAUGHTERED,
  MEASURED IN LB, LIVE BASIS
  Accessed: Oct 16, 2020

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                          B-16
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 244 of 358 PageID #:277003

                                                Appendix B
                                            Documents Relied Upon

  UB Chicken, EC Fz Exp Legs, Jumbo, Layer Pkd.csv
  USDA Chicken and Egg reports data downloaded from
  https://usda.library.cornell.edu/concern/publications/fb494842n?locale=en (individual zip files for each month were
  downloaded from May 2001 through September 2020)

  Letter to Plaintiffs re Agri Stats Data Questions
  2019-06-19 Bobby Pouya - Justin Burnick re Response to Plaintiff's Agri Stats' Data Production
  4.20.20
  7.30.2020
  3.16.20


  From Agri Stats:
  dim_clmn_addendum_HIGHLY CONFIDENTIAL.csv
  AGSTAT-15546479_HIGHLYCONFIDENTIAL.csv
  AGSTAT-15546454_HIGHLYCONFIDENTIAL.csv
  dim_clmn_HIGHLY CONFIDENTIAL.csv
  live_mm_fact_200401_201712_Brdr_1-9_1-24.csv
  Region Codes.xlsx
  AGSTAT-15546440_HIGHLYCONFIDENTIAL.csv
  AGSTAT-15546309.txt
  AGSTAT-15546300_HIGHLYCONFIDENTIAL.csv
  AGSTAT-15546307_HIGHLYCONFIDENTIAL.csv
  AGSTAT-15546308_HIGHLYCONFIDENTIAL.csv
  AGSTAT-15546299_HIGHLYCONFIDENTIAL.csv
  AGSTAT-15546302_HIGHLYCONFIDENTIAL.csv
  AGSTAT-15546303_HIGHLYCONFIDENTIAL.csv
  AGSTAT-15546305_HIGHLYCONFIDENTIAL.csv
  From Tyson:
  TF-0002403413_Tyson Growout Information System Data_HIGHLY CONFIDENTIAL.xlsx
  TF-0002403414_Tyson Hatchery Information System Data_HIGHLY CONFIDENTIAL.xlsx
  TF-0007917747 - HIGHLY CONFIDENTIAL.xlsx
  TF-0007917748 - HIGHLY CONFIDENTIAL.xlsx
  TF-0007917749 - HIGHLY CONFIDENTIAL.xlsx
  TF-0007917750 - HIGHLY CONFIDENTIAL.xlsx
  TF-0002243442_101211.xlsx
  TF-0002244385_110402.xlsx
  TF-0002439142_110430u.xlsx
  TF-0002439144_110430u.xlsx
  TF-0002453964_120217.xlsx
  TF-0002457403_120331.xlsx
  TF-0002457557_120331.xlsx
  TF-0002457564_120331.xlsx
  TF-0002457566_120331.xlsx
  TF-0003907319_100821.xlsx
  TF-0007901900_120721u.xlsx
  TF-0007901902_120714.xlsx
  TF-0007901953_120630u.xlsx
  TF-0007901967_120623.xlsx
  TF-0007902005_120616.xlsx
  TF-0007902010_120602u.xlsx
  TF-0007902028_120609.xlsx
  TF-0007902060_120526u.xlsx
  TF-0007902084_120519u.xlsx
  TF-0007902101_120512u.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                         B-17
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 245 of 358 PageID #:277004

                                           Appendix B
                                       Documents Relied Upon
  TF-0007902145_120505u.xlsx
  TF-0007902172_120428.xlsx
  TF-0007902194_120421u.xlsx
  TF-0007902229_120414.xlsx
  TF-0007902240_120407u.xlsx
  TF-0007902277_120331u.xlsx
  TF-0007902281_120331u.xlsx
  TF-0007902302_120324u.xlsx
  TF-0007902325_120317u.xlsx
  TF-0007902359_120310u.xlsx
  TF-0007902381_120303.xlsx
  TF-0007902400_120225u.xlsx
  TF-0007902450_120210.xlsx
  TF-0007902462_120204u.xlsx
  TF-0007902472_120128.xlsx
  TF-0007902502_111231.xlsx
  TF-0007902520_111224.xlsx
  TF-0007902541_111217.xlsx
  TF-0007902615_111210.xlsx
  TF-0007902636_111203u.xlsx
  TF-0007902698_111119.xlsx
  TF-0007902712_111112u.xlsx
  TF-0007902732_111105.xlsx
  TF-0007902778_111029u.xlsx
  TF-0007902797_111015.xlsx
  TF-0007902820_111008.xlsx
  TF-0007902872_111001.xlsx
  TF-0007902898_110924.xlsx
  TF-0007902900_110917f.xlsx
  TF-0007902981_110910.xlsx
  TF-0007902986_110903u.xlsx
  TF-0007903000_110827.xlsx
  TF-0007903067_110819.xlsx
  TF-0007903273_110613.xlsx
  TF-0007903394_110416u.xlsx
  TF-0007903398_110409u.xlsx
  From Perdue:
  ALL FINS
  MTECH Field Names
  P2P Documents 01012102 to 12312105 _Part 1
  P2P Documents 01012106 to 12312117 _Part 2
  From Peco:
  PECO0000915851
  PECO0000915984

  USDA ERS Data Response.pdf
  Nicholas Co. Data Response.pdf
  Kroger Data Response.pdf
  Albertsons Data Response.pdf
  Albertsons Data Response_2.pdf
  ALDI Data Response.pdf
  Delhaize Data Response.pdf
  history.xls
  ZIP_CBSA_032020.xlsx
  Sanderson-0001738678
  Sanderson-0001738679

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                               B-18
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 246 of 358 PageID #:277005

                                       Appendix B
                                   Documents Relied Upon
  Sanderson-0001738680
  GIMS 2011 Final.xls
  Sanderson-0001774983
  Sanderson-0001774984
  Sanderson-0001774987
  GIMS 2012 FINAL COPY.xls
  GIMS 2009.xlsx
  GIMS 2015.xlsx
  GIMS 2018 by CBSA.xlsx
  READ ME FIRST_CSG License Agreement.pdf
  AFI_SALESDATA_01 HIGHLY CONFIDENTIAL.xlsx
  AFI_SALESDATA_02 HIGHLY CONFIDENTIAL.xlsx
  AFI_SALESDATA_03 HIGHLY CONFIDENTIAL.xlsx
  AFI_SALESDATA_04 HIGHLY CONFIDENTIAL.xlsx
  AFI_SALESDATA_05 HIGHLY CONFIDENTIAL.xlsx
  AFI_SALESDATA_06 HIGHLY CONFIDENTIAL.xlsx
  AFI_SALESDATA_07 HIGHLY CONFIDENTIAL.xlsx
  AFI_SALESDATA_08 HIGHLY CONFIDENTIAL.xlsx
  AFI_SALESDATA_09 HIGHLY CONFIDENTIAL.xlsx
  AFI_SALESDATA_10 HIGHLY CONFIDENTIAL.xlsx
  AFI_SALESDATA_11 HIGHLY CONFIDENTIAL.xlsx
  AGBR_CHICKENS_SALESDATA_001 HIGHLY CONFIDENTIAL.xlsx
  AGNE_SALES DATA001 HIGHLY CONFIDENTIAL.xlsx
  AGNE_SALES DATA002 HIGHLY CONFIDENTIAL.xlsx
  AGNE_SALES DATA003 HIGHLY CONFIDENTIAL.xlsx
  AGNE_SALES DATA004 HIGHLY CONFIDENTIAL.xlsx
  AGNE_SALES DATA005 HIGHLY CONFIDENTIAL.xlsx
  AGNE_SALES DATA006 HIGHLY CONFIDENTIAL.xlsx
  BUR000001_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000002_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000003_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000004_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000005_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000006_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000007_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000008_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000009_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000010_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000011_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000012_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000013_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000014_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000015_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000016_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000017_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000018_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000019_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000020_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000021_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000022_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000023_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000024_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000025_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000026_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000027_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000028_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-19
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 247 of 358 PageID #:277006

                                       Appendix B
                                   Documents Relied Upon
  BUR000029_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000030_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000031_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000032_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000033_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000034_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000035_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000036_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000037_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000038_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000039_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000040_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000041_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000042_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000043_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000044_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000045_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000046_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000047_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000048_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000049_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000050_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000051_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000052_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000053_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000054_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000055_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000056_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000057_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000058_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000059_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000060_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000061_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000062_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000063_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000064_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000065_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000066_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000067_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000068_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000069_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000070_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000071_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000072_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000073_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000074_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000075_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000076_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000077_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000078_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000079_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000080_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.csv
  BUR000081_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000082_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  BUR000083_HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.xls
  PRODUCTION INDEX.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-20
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 248 of 358 PageID #:277007

                                           Appendix B
                                       Documents Relied Upon
  CERTCO.CHICKENS.000001.xlsx
  CERTCO.CHICKENS.000002.xlsx
  CertcoSubp_Salesdata00001 HIGHLY CONFIDENTIAL.xlsx
  CertcoSubp_Salesdata00002 HIGHLY CONFIDENTIAL.xlsx
  CertcoSubp_Salesdata00003 HIGHLY CONFIDENTIAL.xlsx
  CertcoSubp_Salesdata00004 HIGHLY CONFIDENTIAL.xlsx
  CertcoSubp_Salesdata00005 HIGHLY CONFIDENTIAL.xlsx
  CertcoSubp_Salesdata00006 HIGHLY CONFIDENTIAL.xlsx
  CertcoSubp_Salesdata00007 HIGHLY CONFIDENTIAL.xlsx
  CHENEY0000001.XLS
  CHENEY0000002.XLSX
  CHENEY0000003.XLSX
  CHENEY0000004.XLSX
  CHENEY0000005.CSV
  CHENEY0000006.CSV
  CHENEY0000007.CSV
  CHENEY0000008.CSV
  CBB_SALESDATA_01 HIGHLY CONFIDENTIAL.xlsb
  CBB_SALESDATA_01.0 HIGHLY CONFIDENTIAL.xlsb
  CBB_SALESDATA_02 HIGHLY CONFIDENTIAL.xlsb
  CBB_SALESDATA_03 HIGHLY CONFIDENTIAL.xlsb
  CBB_SALESDATA_04 HIGHLY CONFIDENTIAL.xlsb
  CBB_SALESDATA_05 HIGHLY CONFIDENTIAL.xlsb
  CBB_SALESDATA_06 HIGHLY CONFIDENTIAL.xlsb
  CBB_SALESDATA_07 HIGHLY CONFIDENTIAL.xlsb
  CBB_SALESDATA_08 HIGHLY CONFIDENTIAL.xlsb
  DOT_BROILTD001.xlsx
  DOT_BROILTD002.xlsx
  Product Usage Report 2016 January - Sample for Atty.xls
  ProductUsageReport 2006 Q1.xls
  ProductUsageReport 2006 Q2.xls
  ProductUsageReport 2006 Q3.xls
  ProductUsageReport 2006 Q4.xls
  ProductUsageReport 2007 Q1.xls
  ProductUsageReport 2007 Q2.xls
  ProductUsageReport 2007 Q3.xls
  ProductUsageReport 2007 Q4.xls
  ProductUsageReport 2008 Q1.xls
  ProductUsageReport 2008 Q2.xls
  ProductUsageReport 2008 Q3.xls
  ProductUsageReport 2008 Q4.xls
  ProductUsageReport 2009 Q1.xls
  ProductUsageReport 2009 Q2.xls
  ProductUsageReport 2009 Q3.xls
  ProductUsageReport 2009 Q4.xls
  ProductUsageReport 2010 Q1.xls
  ProductUsageReport 2010 Q2.xls
  ProductUsageReport 2010 Q3.xls
  ProductUsageReport 2010 Q4.xls
  ProductUsageReport 2011 Q1.xls
  ProductUsageReport 2011 Q2.xls
  ProductUsageReport 2011 Q3.xls
  ProductUsageReport 2011 Q4.xls
  ProductUsageReport 2012 Q1.xls
  ProductUsageReport 2012 Q2.xls
  ProductUsageReport 2012 Q3.xls

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                  B-21
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 249 of 358 PageID #:277008

                                       Appendix B
                                   Documents Relied Upon
  ProductUsageReport 2012 Q4.xls
  ProductUsageReport 2013 Q1.xls
  ProductUsageReport 2013 Q2.xls
  ProductUsageReport 2013 Q3.xls
  ProductUsageReport 2013 Q4.xls
  ProductUsageReport 2014 Q1.xls
  ProductUsageReport 2014 Q2.xls
  ProductUsageReport 2014 Q3.xls
  ProductUsageReport 2014 Q4.xls
  ProductUsageReport 2015 Q1.xls
  ProductUsageReport 2015 Q2.xls
  ProductUsageReport 2015 Q3.xls
  ProductUsageReport 2015 Q4.xls
  ProductUsageReport 2016 Q1.xls
  ProductUsageReport 2016 Q2.xls
  ProductUsageReport 2016 Q3.xls
  ProductUsageReport 2016 Q4.xls
  ProductUsageReport 2017 Q1.xls
  ProductUsageReport 2017 Q2.xls
  ProductUsageReport 2017 Q3.xls
  ProductUsageReport 2017 Q4.xls
  ProductUsageReport 2018 Q1.xls
  ProductUsageReport 2018 Q2.xls
  ProductUsageReport 2018 Q3.xls
  ProductUsageReport 2018 Q4.xls
  ProductUsageReport 2019 Q1.xls
  ProductUsageReport 2019 Q2.xls
  ProductUsageReport 2019 Q3.xls
  ProductUsageReport 2019 Q4 to date 2019 12 29.xls
  Purchasing G-L Summary Report 2006.xls
  Purchasing G-L Summary Report 2007.xls
  Purchasing G-L Summary Report 2008.xls
  Purchasing G-L Summary Report 2009.xls
  Purchasing G-L Summary Report 2010.xls
  Purchasing G-L Summary Report 2011.xls
  Purchasing G-L Summary Report 2012.xls
  Purchasing G-L Summary Report 2013.xls
  Purchasing G-L Summary Report 2014.xls
  Purchasing G-L Summary Report 2015.xls
  Purchasing G-L Summary Report 2016 9 02.xls
  Purchasing G-L Summary Report 2016.xls
  NICHOLAS_SALES DATA_001 HIGHLY CONFIDENTIAL.csv
  NICHOLAS_SALES DATA_002 HIGHLY CONFIDENTIAL.csv
  NICHOLAS_SALES DATA_003 HIGHLY CONFIDENTIAL.csv
  SUBPO2010.xlsx
  SUBPO2011.xlsx
  SUBPO2012.xlsx
  SUBPO2013.xlsx
  SUBPO2014.xlsx
  SUBPO2015.xlsx
  SUBPO2016.xlsx
  SUBPO2017.xlsx
  SUBPO2018.xlsx
  SubSOPorky3000.csv
  SubSOPorkyTrading.csv
  File Column Legend.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-22
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 250 of 358 PageID #:277009

                                       Appendix B
                                   Documents Relied Upon
  2020-03-05 - response to data questions.pdf
  QUIRCH0856022_HIGHLY CONFIDENTIAL.csv
  QUIRCH0856023_HIGHLY CONFIDENTIAL.csv
  QUIRCH0856024_HIGHLY CONFIDENTIAL.csv
  QUIRCH0856025_HIGHLY CONFIDENTIAL.csv
  QUIRCH0856026_HIGHLY CONFIDENTIAL.csv
  QUIRCH0856027_HIGHLY CONFIDENTIAL.csv
  QUIRCH0856028_HIGHLY CONFIDENTIAL.csv
  Quirch Sales and Purchase Data Questions (Quirch Responses 10022020).DOCX
  19.05.30_SubpoenaChickenData.xlsx
  SGA_CKN_032034818-HIGHLY CONFIDENTIAL.xlsx
  SGA_CKN_032034824_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034825_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034826_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034827_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034828_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034829_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034830_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034831_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034832_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034833_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034834_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034835_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034836_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034837_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034838_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034839_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034840_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SGA_CKN_032034841_HIGHLY CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER.xlsx
  SYS-BR-0000050.txt
  SYS-BR-0000051.txt
  SYS-BR-0000052.txt
  SYS-BR-0000053.txt
  SYS-BR-0000054.txt
  SYS-BR-0000055.txt
  SYS-BR-0000056.txt
  SYS-BR-0000057.txt
  SYS-BR-0000058.txt
  SYS-BR-0000059.txt
  SYS-BR-0000060.txt
  SYS-BR-0000061.txt
  SYS-BR-0000062.txt
  SYS-BR-0000063.txt
  SYS-BR-0000064.txt
  SYS-BR-0000065.txt
  SYS-BR-0000066.txt
  SYS-BR-0000067.txt
  SYS-BR-0000068.txt
  SYS-BR-0000069.txt
  SYS-BR-0000070.txt
  SYS-BR-0000071.txt
  SYS-BR-0000072.txt
  SYS-BR-0000073.txt
  SYS-BR-0000074.txt
  SYS-BR-0000075.txt
  SYS-BR-0000076.txt

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-23
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 251 of 358 PageID #:277010

                                       Appendix B
                                   Documents Relied Upon
  SYS-BR-0000077.txt
  SYS-BR-0000078.txt
  SYS-BR-0000079.txt
  SYS-BR-0000080.txt
  SYS-BR-0000081.txt
  SYS-BR-0000082.txt
  SYS-BR-0000083.txt
  SYS-BR-0000084.txt
  SYS-BR-0000085.txt
  SYS-BR-0000086.txt
  SYS-BR-0000087.txt
  SYS-BR-0000088.txt
  SYS-BR-0000089.txt
  SYS-BR-0000090.txt
  SYS-BR-0000091.txt
  SYS-BR-0000092.txt
  SYS-BR-0000093.txt
  SYS-BR-0000094.txt
  SYS-BR-0000095.txt
  SYS-BR-0000096.txt
  SYS-BR-0000097.txt
  SYS-BR-0000098.txt
  SYS-BR-0000099.txt
  SYS-BR-0000100.txt
  SYS-BR-0000101.txt
  SYS-BR-0000102.txt
  SYS-BR-0000103.txt
  SYS-BR-0000104.txt
  SYS-BR-0000105.txt
  SYS-BR-0000106.txt
  SYS-BR-0000107.txt
  SYS-BR-0000108.txt
  SYS-BR-0000109.txt
  SYS-BR-0000110.txt
  SYS-BR-0000111.txt
  SYS-BR-0000112.txt
  SYS-BR-0000113.txt
  SYS-BR-0000114.txt
  SYS-BR-0000115.txt
  SYS-BR-0000116.txt
  SYS-BR-0000117.txt
  SYS-BR-0000118.txt
  SYS-BR-0000119.txt
  SYS-BR-0000120.txt
  SYS-BR-0000121.txt
  SYS-BR-0000122.txt
  SYS-BR-0000123.txt
  SYS-BR-0000124.txt
  SYS-BR-0000125.txt
  SYS-BR-0000126.txt
  SYS-BR-0000127.txt
  SYS-BR-0000128.txt
  SYS-BR-0000129.txt
  SYS-BR-0000130.txt
  SYS-BR-0000131.txt
  SYS-BR-0000132.txt

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-24
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 252 of 358 PageID #:277011

                                         Appendix B
                                     Documents Relied Upon
  SYS-BR-0000133.txt
  SYS-BR-0000134.txt
  SYS-BR-0000135.txt
  SYS-BR-0000136.txt
  SYS-BR-0000137.txt
  SYS-BR-0000138.txt
  SYS-BR-0000139.txt
  SYS-BR-0000140.txt
  SYS-BR-0000141.txt
  SYS-BR-0000142.txt
  SYS-BR-0000143.txt
  SYS-BR-0000144.txt
  SYS-BR-0000145.txt
  SYS-BR-0000146.txt
  SYS-BR-0000147.txt
  SYS-BR-0000148.txt
  SYS-BR-0000149.txt
  SYS-BR-0000150.txt
  SYS-BR-0000151.txt
  SYS-BR-0000152.txt
  SYS-BR-0000153.txt
  SYS-BR-0000154.txt
  SYS-BR-0000155.txt
  SYS-BR-0000156.txt
  SYS-BR-0000157.txt
  SYS-BR-0000158.txt
  SYS-BR-0000159.txt
  SYS-BR-0000160.txt
  SYS-BR-0000161.txt
  SYS-BR-0000162.txt
  SYS-BR-0000163.txt
  SYS-BR-0000164.txt
  SYS-BR-0000165.txt
  SYS-BR-0000166.txt
  SYS-BR-0016285740-43.pdf
  USF-BR-0000264.txt
  USF-BR-0000265.txt
  USF-BR-0000266.txt
  USF-BR-0000267.txt
  USF-BR-0000268.txt
  USF-BR-0000269.txt
  USF-BR-0000270.txt
  USF-BR-0000271.txt
  USF-BR-0000272.txt
  USF-BR-0000273.txt
  USF-BR-0000274.txt
  USF-BR-0000275.txt
  2020-Aug ADUSA Store Locations-c.xlsx
  adusa_biceps_purch_sys_data_y2007_y2016.txt
  DA_PO_LN_ALW_A.txt
  DA_PO_LN_FDLN_A.txt
  DA_PO_LN_HAN_A.txt
  HIGHLY CONFIDENTIAL mv_d_upc.txt
  HIGHLY CONFIDENTIAL posth_item_trans_detail_2012_2015.txt
  HIGHLY CONFIDENTIAL posth_item_trans_detail_2016.txt
  [HIGHLY CONFIDENTIAL] UPC_Details1.csv

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                B-25
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 253 of 358 PageID #:277012

                                       Appendix B
                                   Documents Relied Upon
  [HIGHLY CONFIDENTIAL] UPC_Details2.csv
  [HIGHLY CONFIDENTIAL] UPC_Details3.csv
  [HIGHLY CONFIDENTIAL] posth_item_trans_detail_2014
  ALBCHKDD000000001_DSDATA_HIGHLY_CONFIDENTIAL.XLSX
  ALBCHKDD000000002_DSDATA_HIGHLY_CONFIDENTIAL.XLSX
  ALBCHKTD0000000001_HIGHLY_CONFIDENTIAL.xlsb
  ALBCHKTD0000000002_HIGHLY_CONFIDENTIAL.xlsb
  ALBCHKTD0000000003_HIGHLY_CONFIDENTIAL.xlsb
  ALBCHKTD0000000004_HIGHLY_CONFIDENTIAL.xlsb
  ALBCHKTD0000000005_HIGHLY_CONFIDENTIAL.xlsb
  ALBCHKTD0000000006_HIGHLY_CONFIDENTIAL.xlsb
  ALBCHKTD0000000007_HIGHLY_CONFIDENTIAL.xlsb
  ALBCHKTD0000000008_HIGHLY_CONFIDENTIAL.xlsb
  ALBCHKTD0000000009_HIGHLY_CONFIDENTIAL.xlsb
  ALBCHKTD0000000010_HIGHLY_CONFIDENTIAL.xlsb
  ALBCHKTD0000000011_HIGHLY_CONFIDENTIAL.xlsb
  ALDI-000020_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000021_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000022_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000023_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000024_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000025_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000026_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000027_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000028_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000029_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000030_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000031_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000032_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000033_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000034_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000035_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000036_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000037_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000038_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000039_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000040_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  ALDI-000041_HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.XLSX
  COSTCO_000001_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_COST_BD.xlsx
  COSTCO_000002_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_COST_LA.xlsx
  COSTCO_000003_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_COST_BA.xlsx
  COSTCO_000004_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_COST_MW.xlsx
  COSTCO_000005_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_COST_NW.xlsx
  COSTCO_000006_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_COST_NE.xlsx
  COSTCO_000007_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_COST_OT.xlsx
  COSTCO_000008_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_COST_SD.xlsx
  COSTCO_000009_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_COST_SE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-26
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 254 of 358 PageID #:277013

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000010_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_COST_TE.xlsx
  COSTCO_000136_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2007_COST_BA.xlsx
  COSTCO_000137_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2007_COST_BD.xlsx
  COSTCO_000138_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2007_COST_SD.xlsx
  COSTCO_000139_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2007_COST_NW.xlsx
  COSTCO_000140_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2007_COST_OT.xlsx
  COSTCO_000141_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2007_COST_MW.xlsx
  COSTCO_000142_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2007_COST_NE.xlsx
  COSTCO_000143_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2007_COST_LA.xlsx
  COSTCO_000144_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2007_COST_SE.xlsx
  COSTCO_000145_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2007_COST_TE.xlsx
  COSTCO_000267_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2008_COST_BA.xlsx
  COSTCO_000268_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2008_COST_BD.xlsx
  COSTCO_000269_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2008_COST_LA.xlsx
  COSTCO_000270_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2008_COST_MW.xlsx
  COSTCO_000271_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2008_COST_NE.xlsx
  COSTCO_000272_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2008_COST_NW.xlsx
  COSTCO_000273_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2008_COST_OT.xlsx
  COSTCO_000274_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2008_COST_SD.xlsx
  COSTCO_000275_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2008_COST_SE.xlsx
  COSTCO_000276_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2008_COST_TE.xlsx
  COSTCO_000395_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2009_COST_BA.xlsx
  COSTCO_000396_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2009_COST_BD.xlsx
  COSTCO_000397_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2009_COST_LA.xlsx
  COSTCO_000398_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2009_COST_MW.xlsx
  COSTCO_000399_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2009_COST_NE.xlsx
  COSTCO_000400_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2009_COST_NW.xlsx
  COSTCO_000401_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2009_COST_OT.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-27
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 255 of 358 PageID #:277014

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000402_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2009_COST_SD.xlsx
  COSTCO_000403_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2009_COST_SE.xlsx
  COSTCO_000404_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2009_COST_TE.xlsx
  COSTCO_000525_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2010_COST_BA.xlsx
  COSTCO_000526_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2010_COST_BD.xlsx
  COSTCO_000527_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2010_COST_LA.xlsx
  COSTCO_000528_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2010_COST_MW.xlsx
  COSTCO_000529_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2010_COST_NE.xlsx
  COSTCO_000530_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2010_COST_NW.xlsx
  COSTCO_000531_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2010_COST_OT.xlsx
  COSTCO_000532_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2010_COST_SD.xlsx
  COSTCO_000533_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2010_COST_SE.xlsx
  COSTCO_000534_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2010_COST_TE.xlsx
  COSTCO_000653_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2011_COST_BD.xlsx
  COSTCO_000654_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2011_COST_BA.xlsx
  COSTCO_000655_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2011_COST_LA.xlsx
  COSTCO_000656_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2011_COST_MW.xlsx
  COSTCO_000657_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2011_COST_NE.xlsx
  COSTCO_000658_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2011_COST_NW.xlsx
  COSTCO_000659_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2011_COST_OT.xlsx
  COSTCO_000660_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2011_COST_SD.xlsx
  COSTCO_000661_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2011_COST_SE.xlsx
  COSTCO_000662_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2011_COST_TE.xlsx
  COSTCO_000781_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2012_COST_BA.xlsx
  COSTCO_000782_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2012_COST_BD.xlsx
  COSTCO_000783_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2012_COST_LA.xlsx
  COSTCO_000784_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2012_COST_MW.xlsx
  COSTCO_000785_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2012_COST_NE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-28
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 256 of 358 PageID #:277015

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000786_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2012_COST_NW.xlsx
  COSTCO_000787_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2012_COST_OT.xlsx
  COSTCO_000788_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2012_COST_SD.xlsx
  COSTCO_000789_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2012_COST_SE.xlsx
  COSTCO_000790_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2012_COST_TE.xlsx
  COSTCO_000909_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2013_COST_BA.xlsx
  COSTCO_000910_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2013_COST_BD.xlsx
  COSTCO_000911_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2013_COST_LA.xlsx
  COSTCO_000912_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2013_COST_MW.xlsx
  COSTCO_000913_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2013_COST_NE.xlsx
  COSTCO_000914_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2013_COST_NW.xlsx
  COSTCO_000915_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2013_COST_OT.xlsx
  COSTCO_000916_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2013_COST_SD.xlsx
  COSTCO_000917_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2013_COST_SE.xlsx
  COSTCO_000918_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2013_COST_TE.xlsx
  COSTCO_001038_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2014_COST_BA.xlsx
  COSTCO_001039_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2014_COST_BD.xlsx
  COSTCO_001040_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2014_COST_LA.xlsx
  COSTCO_001041_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2014_COST_MW.xlsx
  COSTCO_001042_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2014_COST_NE.xlsx
  COSTCO_001043_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2014_COST_NW.xlsx
  COSTCO_001044_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2014_COST_OT.xlsx
  COSTCO_001045_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2014_COST_SD.xlsx
  COSTCO_001046_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2014_COST_SE.xlsx
  COSTCO_001047_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2014_COST_TE.xlsx
  COSTCO_001167_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_COST_BA.xlsx
  COSTCO_001168_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_COST_BD.xlsx
  COSTCO_001169_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_COST_MW.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-29
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 257 of 358 PageID #:277016

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_001170_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_COST_LA.xlsx
  COSTCO_001171_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_COST_NE.xlsx
  COSTCO_001172_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_COST_NW.xlsx
  COSTCO_001173_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_COST_OT.xlsx
  COSTCO_001174_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_COST_SD.xlsx
  COSTCO_001175_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_COST_SE.xlsx
  COSTCO_001176_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_COST_TE.xlsx
  COSTCO_001299_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_COST_BA.xlsx
  COSTCO_001300_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_COST_BD.xlsx
  COSTCO_001301_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_COST_LA.xlsx
  COSTCO_001302_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_COST_MW.xlsx
  COSTCO_001303_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_COST_NE.xlsx
  COSTCO_001304_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_COST_NW.xlsx
  COSTCO_001305_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_COST_OT.xlsx
  COSTCO_001306_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_COST_SD.xlsx
  COSTCO_001307_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_COST_SE.xlsx
  COSTCO_001308_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_COST_TE.xlsx
  COSTCO_001406_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2009
  _COUPON_BA.xlsx
  COSTCO_001407_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2009
  _COUPON_BD.xlsx
  COSTCO_001408_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2009
  _COUPON_LA.xlsx
  COSTCO_001409_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2009
  _COUPON_MW.xlsx
  COSTCO_001410_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2009
  _COUPON_NE_P1.xlsx
  COSTCO_001411_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2009
  _COUPON_NE_P2.xlsx
  COSTCO_001412_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2009
  _COUPON_NW.xlsx
  COSTCO_001413_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2009
  _COUPON_SD.xlsx
  COSTCO_001414_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2009
  _COUPON_SE.xlsx
  COSTCO_001415_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2009
  _COUPON_TE.xlsx
  COSTCO_001417_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2010
  _COUPON_BD.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-30
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 258 of 358 PageID #:277017

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_001418_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2010
  _COUPON_LA.xlsx
  COSTCO_001419_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2010
  _COUPON_MW.xlsx
  COSTCO_001420_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2010
  _COUPON_NE_P1.xlsx
  COSTCO_001421_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2010
  _COUPON_NE_P2.xlsx
  COSTCO_001422_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2010
  _COUPON_NW.xlsx
  COSTCO_001423_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2010
  _COUPON_SD.xlsx
  COSTCO_001424_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2010
  _COUPON_SE.xlsx
  COSTCO_001425_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2010
  _COUPON_TE.xlsx
  COSTCO_001426_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2011
  _COUPON_BA.xlsx
  COSTCO_001427_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2011
  _COUPON_BD.xlsx
  COSTCO_001428_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2011
  _COUPON_LA.xlsx
  COSTCO_001429_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2011
  _COUPON_MW.xlsx
  COSTCO_001430_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2011
  _COUPON_NE_P1.xlsx
  COSTCO_001431_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2011
  _COUPON_NE_P2.xlsx
  COSTCO_001432_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2011
  _COUPON_NW.xlsx
  COSTCO_001433_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2011
  _COUPON_SD.xlsx
  COSTCO_001434_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2011
  _COUPON_SE.xlsx
  COSTCO_001435_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2011
  _COUPON_TE.xlsx
  COSTCO_001436_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2012
  _COUPON_BA.xlsx
  COSTCO_001437_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2012
  _COUPON_BD.xlsx
  COSTCO_001438_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2012
  _COUPON_LA.xlsx
  COSTCO_001439_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2012
  _COUPON_MW.xlsx
  COSTCO_001440_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2012
  _COUPON_NE_P1.xlsx
  COSTCO_001441_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2012
  _COUPON_NE_P2.xlsx
  COSTCO_001442_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2012
  _COUPON_NW.xlsx
  COSTCO_001443_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2012
  _COUPON_SD.xlsx
  COSTCO_001444_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2012
  _COUPON_SE.xlsx
  COSTCO_001445_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2012
  _COUPON_TE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-31
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 259 of 358 PageID #:277018

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_001446_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2013
  _COUPON_BA.xlsx
  COSTCO_001447_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2013
  _COUPON_BD.xlsx
  COSTCO_001448_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2013
  _COUPON_LA.xlsx
  COSTCO_001449_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2013
  _COUPON_MW.xlsx
  COSTCO_001450_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2013
  _COUPON_NE_P1.xlsx
  COSTCO_001451_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2013
  _COUPON_NE_P2.xlsx
  COSTCO_001452_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2013
  _COUPON_NW.xlsx
  COSTCO_001453_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2013
  _COUPON_SD.xlsx
  COSTCO_001454_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2013
  _COUPON_SE.xlsx
  COSTCO_001455_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2013
  _COUPON_TE.xlsx
  COSTCO_001456_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2014
  _COUPON_BA.xlsx
  COSTCO_001457_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2014
  _COUPON_BD.xlsx
  COSTCO_001458_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2014
  _COUPON_LA.xlsx
  COSTCO_001459_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2014
  _COUPON_MW.xlsx
  COSTCO_001460_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2014
  _COUPON_NE_P1.xlsx
  COSTCO_001461_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2014
  _COUPON_NE_P2.xlsx
  COSTCO_001462_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2014
  _COUPON_NW.xlsx
  COSTCO_001463_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2014
  _COUPON_SD.xlsx
  COSTCO_001464_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2014
  _COUPON_SE.xlsx
  COSTCO_001465_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2014
  _COUPON_TE.xlsx
  COSTCO_001466_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2015
  _COUPON_BA.xlsx
  COSTCO_001467_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2015
  _COUPON_BD.xlsx
  COSTCO_001468_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2015
  _COUPON_LA.xlsx
  COSTCO_001469_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2015
  _COUPON_MW.xlsx
  COSTCO_001470_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2015
  _COUPON_NE_P1.xlsx
  COSTCO_001471_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2015
  _COUPON_NE_P2.xlsx
  COSTCO_001472_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2015
  _COUPON_NW.xlsx
  COSTCO_001473_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2015
  _COUPON_SD.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-32
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 260 of 358 PageID #:277019

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_001474_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2015
  _COUPON_SE.xlsx
  COSTCO_001475_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2015
  _COUPON_TE.xlsx
  COSTCO_001476_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2016
  _COUPON_BA.xlsx
  COSTCO_001477_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2016
  _COUPON_BD.xlsx
  COSTCO_001478_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2016
  _COUPON_LA.xlsx
  COSTCO_001479_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2016
  _COUPON_MW.xlsx
  COSTCO_001480_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2016
  _COUPON_NE_P1.xlsx
  COSTCO_001481_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2016
  _COUPON_NE_P2.xlsx
  COSTCO_001482_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2016
  _COUPON_NW.xlsx
  COSTCO_001483_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2016
  _COUPON_SD.xlsx
  COSTCO_001484_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2016
  _COUPON_SE.xlsx
  COSTCO_001485_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER_P12_ 2016
  _COUPON_TE.xlsx
  COSTCO_000034_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_SALES_AUG_NE_P1.xlsx
  COSTCO_000035_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_SALES_AUG_NE_P2.xlsx
  COSTCO_000053_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_SALES_FEB_NE_P1.xlsx
  COSTCO_000054_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_SALES_FEB_NE_P2.xlsx
  COSTCO_000063_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_SALES_JAN_NE_P1.xlsx
  COSTCO_000064_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_SALES_JAN_NE_P2.xlsx
  COSTCO_000073_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_SALES_JUL_NE_P1.xlsx
  COSTCO_000074_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_SALES_JUL_NE_P2.xlsx
  COSTCO_000083_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_SALES_JUN_NE_P1.xlsx
  COSTCO_000084_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_SALES_JUN_NE_P2.xlsx
  COSTCO_000093_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_SALES_MAR_NE_P1.xlsx
  COSTCO_000094_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_SALES_MAR_NE_P2.xlsx
  COSTCO_000103_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_SALES_MAY_NE_P1.xlsx
  COSTCO_000104_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2006_SALES_MAY_NE_P2.xlsx
  COSTCO_000205_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2007_SALES_JUL_NE_P1.xlsx
  COSTCO_000206_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2007_SALES_JUL_NE_P2.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-33
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 261 of 358 PageID #:277020

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000220_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2007_SALES_MAR_BA_P1.xlsx
  COSTCO_000221_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2007_SALES_MAR_BA_P2.xlsx
  COSTCO_000225_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2007_SALES_MAR_NE_P1.xlsx
  COSTCO_000226_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2007_SALES_MAR_NE_P2.xlsx
  COSTCO_000456_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2009_SALES_JAN_NE_P1.xlsx
  COSTCO_000457_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2009_SALES_JAN_NE_P2.xlsx
  COSTCO_000942_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2013_SALES_AUG_NE_P1.xlsx
  COSTCO_000943_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2013_SALES_AUG_NE_P2.xlsx
  COSTCO_001071_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2014_SALES_AUG_NE_P1.xlsx
  COSTCO_001072_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2014_SALES_AUG_NE_P2.xlsx
  COSTCO_001200_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_SALES_AUG_NE_P1.xlsx
  COSTCO_001201_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_SALES_AUG_NE_P2.xlsx
  COSTCO_001228_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_SALES_JAN_NE_P1.xlsx
  COSTCO_001229_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_SALES_JAN_NE_P2.xlsx
  COSTCO_001230_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_SALES_JAN_NW_P1.xlsx
  COSTCO_001231_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_SALES_JAN_NW_P2.xlsx
  COSTCO_001266_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_SALES_MAY_NE_P1.xlsx
  COSTCO_001267_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2015_SALES_MAY_NE_P2.xlsx
  COSTCO_001341_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_SALES_FEB_NE_P1.xlsx
  COSTCO_001343_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_SALES_FEB_NE_P2.xlsx
  COSTCO_001352_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_SALES_JAN_NE_P1.xlsx
  COSTCO_001353_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_SALES_JAN_NE_P2.xlsx
  COSTCO_001390_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_SALES_MAY_NE_P1.xlsx
  COSTCO_001392_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_SALES_MAY_NE_P2.xlsx
  COSTCO_000327_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2008_SALES_JAN_NE.xlsx
  COSTCO_000363_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2008_SALES_MAY_NE.xlsx
  COSTCO_001344_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_SALES_FEB_OT.xlsx
  COSTCO_001355_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_SALES_JAN_OT.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-34
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 262 of 358 PageID #:277021

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_001393_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2016_SALES_MAY_OT.xlsx
  COSTCO_000454_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2009_SALES_JAN_NE.xslx
  COSTCO_000327a_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2008_SALES_JAN_NE_P1_Revised.xlsx
  COSTCO_000327b_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2008_SALES_JAN_NE_P2_Revised.xlsx
  COSTCO_000363a_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2008_SALES_MAY_NE_P1_Revised.xlsx
  COSTCO_000363b_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE
  ORDER_P10_2008_SALES_MAY_NE_P2_Revised.xlsx
  COSTCO_000021_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_APR_BA.xlsx
  COSTCO_000022_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_APR_BD.xlsx
  COSTCO_000023_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_APR_LA.xlsx
  COSTCO_000024_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_APR_MW.xlsx
  COSTCO_000025_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_APR_NE.xlsx
  COSTCO_000026_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_APR_SD.xlsx
  COSTCO_000027_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_APR_NW.xlsx
  COSTCO_000028_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_APR_SE.xlsx
  COSTCO_000029_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_APR_TE.xlsx
  COSTCO_000030_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_AUG_BA.xlsx
  COSTCO_000031_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_AUG_BD.xlsx
  COSTCO_000032_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_AUG_LA.xlsx
  COSTCO_000033_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_AUG_MW.xlsx
  COSTCO_000036_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_AUG_NW.xlsx
  COSTCO_000037_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_AUG_SD.xlsx
  COSTCO_000038_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_AUG_SE.xlsx
  COSTCO_000039_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_AUG_TE.xlsx
  COSTCO_000040_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_DEC_BA.xlsx
  COSTCO_000041_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_DEC_BD.xlsx
  COSTCO_000042_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_DEC_LA.xlsx
  COSTCO_000043_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_DEC_MW.xlsx
  COSTCO_000044_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_DEC_NE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-35
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 263 of 358 PageID #:277022

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000045_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_DEC_NW.xlsx
  COSTCO_000046_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_DEC_SD.xlsx
  COSTCO_000047_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_DEC_SE.xlsx
  COSTCO_000048_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_DEC_TE.xlsx
  COSTCO_000049_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_FEB_BA.xlsx
  COSTCO_000050_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_FEB_BD.xlsx
  COSTCO_000051_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_FEB_LA.xlsx
  COSTCO_000052_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_FEB_MW.xlsx
  COSTCO_000055_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_FEB_SD.xlsx
  COSTCO_000056_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_FEB_NW.xlsx
  COSTCO_000057_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_FEB_TE.xlsx
  COSTCO_000058_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_FEB_SE.xlsx
  COSTCO_000059_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JAN_BA.xlsx
  COSTCO_000060_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JAN_BD.xlsx
  COSTCO_000061_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JAN_LA.xlsx
  COSTCO_000062_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JAN_MW.xlsx
  COSTCO_000065_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JAN_NW.xlsx
  COSTCO_000066_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JAN_SD.xlsx
  COSTCO_000067_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JAN_SE.xlsx
  COSTCO_000068_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JAN_TE.xlsx
  COSTCO_000069_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JUL_BA.xlsx
  COSTCO_000070_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JUL_BD.xlsx
  COSTCO_000071_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JUL_MW.xlsx
  COSTCO_000072_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JUL_LA.xlsx
  COSTCO_000075_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JUL_NW.xlsx
  COSTCO_000076_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JUL_SD.xlsx
  COSTCO_000077_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JUL_SE.xlsx
  COSTCO_000078_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JUL_TE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-36
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 264 of 358 PageID #:277023

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000079_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JUN_BA.xlsx
  COSTCO_000080_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JUN_BD.xlsx
  COSTCO_000081_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JUN_LA.xlsx
  COSTCO_000082_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JUN_MW.xlsx
  COSTCO_000085_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JUN_NW.xlsx
  COSTCO_000086_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JUN_SD.xlsx
  COSTCO_000087_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JUN_SE.xlsx
  COSTCO_000088_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_JUN_TE.xlsx
  COSTCO_000089_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_MAR_BA.xlsx
  COSTCO_000090_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_MAR_BD.xlsx
  COSTCO_000091_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_MAR_LA.xlsx
  COSTCO_000092_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_MAR_MW.xlsx
  COSTCO_000095_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_MAR_NW.xlsx
  COSTCO_000096_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_MAR_SD.xlsx
  COSTCO_000097_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_MAR_SE.xlsx
  COSTCO_000098_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_MAR_TE.xlsx
  COSTCO_000099_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_MAY_BA.xlsx
  COSTCO_000100_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_MAY_BD.xlsx
  COSTCO_000101_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_MAY_LA.xlsx
  COSTCO_000102_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_MAY_MW.xlsx
  COSTCO_000105_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_MAY_NW.xlsx
  COSTCO_000106_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_MAY_SD.xlsx
  COSTCO_000107_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_MAY_SE.xlsx
  COSTCO_000108_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_NOV_BA.xlsx
  COSTCO_000109_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_MAY_TE.xlsx
  COSTCO_000110_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_NOV_BD.xlsx
  COSTCO_000111_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_NOV_LA.xlsx
  COSTCO_000112_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_NOV_MW.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-37
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 265 of 358 PageID #:277024

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000113_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_NOV_NE.xlsx
  COSTCO_000114_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_NOV_NW.xlsx
  COSTCO_000115_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_NOV_SD.xlsx
  COSTCO_000116_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_NOV_SE.xlsx
  COSTCO_000117_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_NOV_TE.xlsx
  COSTCO_000118_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_OCT_BA.xlsx
  COSTCO_000119_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_OCT_BD.xlsx
  COSTCO_000120_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_OCT_LA.xlsx
  COSTCO_000121_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_OCT_MW.xlsx
  COSTCO_000122_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_OCT_NE.xlsx
  COSTCO_000123_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_OCT_NW.xlsx
  COSTCO_000124_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_OCT_SD.xlsx
  COSTCO_000125_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_OCT_SE.xlsx
  COSTCO_000126_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_OCT_TE.xlsx
  COSTCO_000127_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_SEP_BD.xlsx
  COSTCO_000128_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_SEP_BA.xlsx
  COSTCO_000129_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_SEP_LA.xlsx
  COSTCO_000130_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_SEP_MW.xlsx
  COSTCO_000131_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_SEP_NE.xlsx
  COSTCO_000132_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_SEP_NW.xlsx
  COSTCO_000133_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_SEP_SD.xlsx
  COSTCO_000134_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_SEP_SE.xlsx
  COSTCO_000135_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2006_SALES_SEP_TE.xlsx
  COSTCO_000156_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_APR_BA.xlsx
  COSTCO_000157_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_APR_BD.xlsx
  COSTCO_000158_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_APR_LA.xlsx
  COSTCO_000159_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_APR_NE.xlsx
  COSTCO_000160_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_APR_MW.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-38
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 266 of 358 PageID #:277025

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000161_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_APR_NW.xlsx
  COSTCO_000162_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_APR_SD.xlsx
  COSTCO_000163_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_APR_SE.xlsx
  COSTCO_000164_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_APR_TE.xlsx
  COSTCO_000165_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_AUG_BA.xlsx
  COSTCO_000166_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_AUG_LA.xlsx
  COSTCO_000167_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_AUG_BD.xlsx
  COSTCO_000168_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_AUG_MW.xlsx
  COSTCO_000169_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_AUG_NE.xlsx
  COSTCO_000170_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_AUG_SD.xlsx
  COSTCO_000171_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_AUG_NW.xlsx
  COSTCO_000172_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_AUG_SE.xlsx
  COSTCO_000173_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_AUG_TE.xlsx
  COSTCO_000174_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_DEC_BA.xlsx
  COSTCO_000175_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_DEC_BD.xlsx
  COSTCO_000176_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_DEC_LA.xlsx
  COSTCO_000177_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_DEC_MW.xlsx
  COSTCO_000178_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_DEC_NE.xlsx
  COSTCO_000179_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_DEC_NW.xlsx
  COSTCO_000180_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_DEC_SD.xlsx
  COSTCO_000181_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_DEC_SE.xlsx
  COSTCO_000182_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_DEC_TE.xlsx
  COSTCO_000183_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_FEB_BA.xlsx
  COSTCO_000184_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_FEB_BD.xlsx
  COSTCO_000185_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_FEB_MW.xlsx
  COSTCO_000186_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_FEB_LA.xlsx
  COSTCO_000187_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_FEB_NE.xlsx
  COSTCO_000188_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_FEB_NW.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-39
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 267 of 358 PageID #:277026

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000189_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_FEB_SD.xlsx
  COSTCO_000190_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_FEB_SE.xlsx
  COSTCO_000191_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_FEB_TE.xlsx
  COSTCO_000192_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JAN_BA.xlsx
  COSTCO_000193_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JAN_BD.xlsx
  COSTCO_000194_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JAN_MW.xlsx
  COSTCO_000195_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JAN_LA.xlsx
  COSTCO_000196_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JAN_NE.xlsx
  COSTCO_000197_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JAN_NW.xlsx
  COSTCO_000198_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JAN_SD.xlsx
  COSTCO_000199_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JAN_SE.xlsx
  COSTCO_000200_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JAN_TE.xlsx
  COSTCO_000201_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUL_BA.xlsx
  COSTCO_000202_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUL_BD.xlsx
  COSTCO_000203_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUL_MW.xlsx
  COSTCO_000204_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUL_LA.xlsx
  COSTCO_000207_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUL_NW.xlsx
  COSTCO_000208_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUL_SD.xlsx
  COSTCO_000209_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUL_SE.xlsx
  COSTCO_000210_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUL_TE.xlsx
  COSTCO_000211_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUN_BA.xlsx
  COSTCO_000212_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUN_BD.xlsx
  COSTCO_000213_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUN_LA.xlsx
  COSTCO_000214_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUN_MW.xlsx
  COSTCO_000215_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUN_NE.xlsx
  COSTCO_000216_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUN_NW.xlsx
  COSTCO_000217_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUN_SD.xlsx
  COSTCO_000218_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUN_SE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-40
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 268 of 358 PageID #:277027

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000219_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_JUN_TE.xlsx
  COSTCO_000222_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_MAR_BD.xlsx
  COSTCO_000223_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_MAR_LA.xlsx
  COSTCO_000224_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_MAR_MW.xlsx
  COSTCO_000227_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_MAR_NW.xlsx
  COSTCO_000228_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_MAR_SE.xlsx
  COSTCO_000229_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_MAR_SD.xlsx
  COSTCO_000230_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_MAR_TE.xlsx
  COSTCO_000231_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_MAY_BA.xlsx
  COSTCO_000232_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_MAY_BD.xlsx
  COSTCO_000233_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_MAY_LA.xlsx
  COSTCO_000234_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_MAY_MW.xlsx
  COSTCO_000235_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_MAY_NE.xlsx
  COSTCO_000236_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_MAY_NW.xlsx
  COSTCO_000237_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_MAY_SD.xlsx
  COSTCO_000238_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_MAY_SE.xlsx
  COSTCO_000239_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_MAY_TE.xlsx
  COSTCO_000240_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_NOV_BA.xlsx
  COSTCO_000241_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_NOV_BD.xlsx
  COSTCO_000242_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_NOV_LA.xlsx
  COSTCO_000243_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_NOV_MW.xlsx
  COSTCO_000244_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_NOV_NE.xlsx
  COSTCO_000245_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_NOV_SD.xlsx
  COSTCO_000246_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_NOV_NW.xlsx
  COSTCO_000247_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_NOV_SE.xlsx
  COSTCO_000248_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_NOV_TE.xlsx
  COSTCO_000249_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_OCT_BA.xlsx
  COSTCO_000250_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_OCT_BD.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-41
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 269 of 358 PageID #:277028

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000251_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_OCT_LA.xlsx
  COSTCO_000252_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_OCT_NE.xlsx
  COSTCO_000253_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_OCT_MW.xlsx
  COSTCO_000254_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_OCT_NW.xlsx
  COSTCO_000255_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_OCT_SD.xlsx
  COSTCO_000256_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_OCT_SE.xlsx
  COSTCO_000257_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_OCT_TE.xlsx
  COSTCO_000258_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_SEP_BA.xlsx
  COSTCO_000259_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_SEP_BD.xlsx
  COSTCO_000260_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_SEP_LA.xlsx
  COSTCO_000261_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_SEP_MW.xlsx
  COSTCO_000262_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_SEP_NE.xlsx
  COSTCO_000263_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_SEP_NW.xlsx
  COSTCO_000264_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_SEP_SD.xlsx
  COSTCO_000265_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_SEP_SE.xlsx
  COSTCO_000266_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2007_SALES_SEP_TE.xlsx
  COSTCO_000287_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_APR_BA.xlsx
  COSTCO_000288_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_APR_BD.xlsx
  COSTCO_000289_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_APR_LA.xlsx
  COSTCO_000290_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_APR_MW.xlsx
  COSTCO_000291_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_APR_NE.xlsx
  COSTCO_000292_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_APR_NW.xlsx
  COSTCO_000293_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_APR_SD.xlsx
  COSTCO_000294_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_APR_SE.xlsx
  COSTCO_000295_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_AUG_BA.xlsx
  COSTCO_000296_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_APR_TE.xlsx
  COSTCO_000297_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_AUG_BD.xlsx
  COSTCO_000298_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_AUG_LA.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-42
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 270 of 358 PageID #:277029

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000299_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_AUG_MW.xlsx
  COSTCO_000300_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_AUG_NW.xlsx
  COSTCO_000301_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_AUG_NE.xlsx
  COSTCO_000302_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_AUG_SD.xlsx
  COSTCO_000303_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_AUG_SE.xlsx
  COSTCO_000304_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_AUG_TE.xlsx
  COSTCO_000305_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_DEC_BA.xlsx
  COSTCO_000306_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_DEC_BD.xlsx
  COSTCO_000307_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_DEC_LA.xlsx
  COSTCO_000308_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_DEC_SD.xlsx
  COSTCO_000309_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_DEC_SE.xlsx
  COSTCO_000310_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_DEC_TE.xlsx
  COSTCO_000311_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_DEC_NE.xlsx
  COSTCO_000312_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_DEC_MW.xlsx
  COSTCO_000313_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_DEC_NW.xlsx
  COSTCO_000314_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_FEB_BA.xlsx
  COSTCO_000315_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_FEB_BD.xlsx
  COSTCO_000316_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_FEB_LA.xlsx
  COSTCO_000317_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_FEB_MW.xlsx
  COSTCO_000318_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_FEB_NE.xlsx
  COSTCO_000319_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_FEB_NW.xlsx
  COSTCO_000320_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_FEB_SD.xlsx
  COSTCO_000321_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_FEB_SE.xlsx
  COSTCO_000322_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JAN_BA.xlsx
  COSTCO_000323_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_FEB_TE.xlsx
  COSTCO_000324_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JAN_BD.xlsx
  COSTCO_000325_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JAN_LA.xlsx
  COSTCO_000326_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JAN_MW.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-43
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 271 of 358 PageID #:277030

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000328_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JAN_NW.xlsx
  COSTCO_000329_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JAN_SD.xlsx
  COSTCO_000330_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JAN_SE.xlsx
  COSTCO_000331_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JAN_TE.xlsx
  COSTCO_000332_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUL_BA.xlsx
  COSTCO_000333_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUL_BD.xlsx
  COSTCO_000334_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUL_LA.xlsx
  COSTCO_000335_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUL_MW.xlsx
  COSTCO_000336_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUL_NE.xlsx
  COSTCO_000337_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUL_NW.xlsx
  COSTCO_000338_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUL_SE.xlsx
  COSTCO_000339_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUL_SD.xlsx
  COSTCO_000340_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUL_TE.xlsx
  COSTCO_000341_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUN_BA.xlsx
  COSTCO_000342_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUN_BD.xlsx
  COSTCO_000343_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUN_LA.xlsx
  COSTCO_000344_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUN_MW.xlsx
  COSTCO_000345_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUN_NE.xlsx
  COSTCO_000346_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUN_NW.xlsx
  COSTCO_000347_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUN_SD.xlsx
  COSTCO_000348_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUN_SE.xlsx
  COSTCO_000349_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_JUN_TE.xlsx
  COSTCO_000350_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAR_BA.xlsx
  COSTCO_000351_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAR_BD.xlsx
  COSTCO_000352_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAR_MW.xlsx
  COSTCO_000353_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAR_LA.xlsx
  COSTCO_000354_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAR_NE.xlsx
  COSTCO_000355_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAR_NW.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-44
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 272 of 358 PageID #:277031

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000356_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAR_SD.xlsx
  COSTCO_000357_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAR_SE.xlsx
  COSTCO_000358_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAR_TE.xlsx
  COSTCO_000359_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAY_BA.xlsx
  COSTCO_000360_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAY_BD.xlsx
  COSTCO_000361_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAY_LA.xlsx
  COSTCO_000362_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAY_MW.xlsx
  COSTCO_000364_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAY_NW.xlsx
  COSTCO_000365_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAY_SD.xlsx
  COSTCO_000366_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAY_SE.xlsx
  COSTCO_000367_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_MAY_TE.xlsx
  COSTCO_000368_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_NOV_BA.xlsx
  COSTCO_000369_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_NOV_BD.xlsx
  COSTCO_000370_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_NOV_LA.xlsx
  COSTCO_000371_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_NOV_MW.xlsx
  COSTCO_000372_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_NOV_NE.xlsx
  COSTCO_000373_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_NOV_NW.xlsx
  COSTCO_000374_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_NOV_SD.xlsx
  COSTCO_000375_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_NOV_SE.xlsx
  COSTCO_000376_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_NOV_TE.xlsx
  COSTCO_000377_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_OCT_BD.xlsx
  COSTCO_000378_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_OCT_BA.xlsx
  COSTCO_000379_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_OCT_E.xlsx
  COSTCO_000380_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_OCT_LA.xlsx
  COSTCO_000381_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_OCT_MW.xlsx
  COSTCO_000382_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_OCT_NW.xlsx
  COSTCO_000383_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_OCT_NE.xlsx
  COSTCO_000384_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_OCT_SD.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-45
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 273 of 358 PageID #:277032

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000385_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_OCT_TE.xlsx
  COSTCO_000386_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_SEP_BA.xlsx
  COSTCO_000387_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_SEP_BD.xlsx
  COSTCO_000388_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_SEP_LA.xlsx
  COSTCO_000389_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_SEP_MW.xlsx
  COSTCO_000390_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_SEP_NE.xlsx
  COSTCO_000391_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_SEP_NW.xlsx
  COSTCO_000392_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_SEP_SE.xlsx
  COSTCO_000393_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_SEP_SD.xlsx
  COSTCO_000394_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2008_SALES_SEP_TE.xlsx
  COSTCO_000415_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_APR_BA.xlsx
  COSTCO_000416_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_APR_BD.xlsx
  COSTCO_000417_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_APR_LA.xlsx
  COSTCO_000418_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_APR_NE.xlsx
  COSTCO_000419_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_APR_MW.xlsx
  COSTCO_000420_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_APR_NW.xlsx
  COSTCO_000421_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_APR_SD.xlsx
  COSTCO_000422_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_APR_SE.xlsx
  COSTCO_000423_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_APR_TE.xlsx
  COSTCO_000424_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_AUG_BA.xlsx
  COSTCO_000425_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_AUG_BD.xlsx
  COSTCO_000426_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_AUG_LA.xlsx
  COSTCO_000427_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_AUG_MW.xlsx
  COSTCO_000428_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_AUG_NE.xlsx
  COSTCO_000429_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_AUG_NW.xlsx
  COSTCO_000430_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_AUG_SE.xlsx
  COSTCO_000431_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_AUG_SD.xlsx
  COSTCO_000432_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_AUG_TE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-46
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 274 of 358 PageID #:277033

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000433_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_DEC_BA.xlsx
  COSTCO_000434_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_DEC_BD.xlsx
  COSTCO_000435_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_DEC_MW.xlsx
  COSTCO_000436_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_DEC_LA.xlsx
  COSTCO_000437_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_DEC_NE.xlsx
  COSTCO_000438_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_DEC_NW.xlsx
  COSTCO_000439_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_DEC_SD.xlsx
  COSTCO_000440_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_DEC_SE.xlsx
  COSTCO_000441_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_DEC_TE.xlsx
  COSTCO_000442_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_FEB_BA.xlsx
  COSTCO_000443_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_FEB_BD.xlsx
  COSTCO_000444_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_FEB_LA.xlsx
  COSTCO_000445_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_FEB_MW.xlsx
  COSTCO_000446_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_FEB_NE.xlsx
  COSTCO_000447_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_FEB_NW.xlsx
  COSTCO_000448_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_FEB_SD.xlsx
  COSTCO_000449_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_FEB_SE.xlsx
  COSTCO_000450_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_FEB_TE.xlsx
  COSTCO_000451_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JAN_BA.xlsx
  COSTCO_000452_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JAN_BD.xlsx
  COSTCO_000453_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JAN_LA.xlsx
  COSTCO_000455_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JAN_MW.xlsx
  COSTCO_000458_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JAN_NW.xlsx
  COSTCO_000459_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JAN_SD.xlsx
  COSTCO_000460_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JAN_SE.xlsx
  COSTCO_000461_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JAN_TE.xlsx
  COSTCO_000462_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUL_BA.xlsx
  COSTCO_000463_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUL_MW.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-47
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 275 of 358 PageID #:277034

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000464_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUL_LA.xlsx
  COSTCO_000465_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUL_BD.xlsx
  COSTCO_000466_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUL_NE.xlsx
  COSTCO_000467_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUL_NW.xlsx
  COSTCO_000468_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUL_SD.xlsx
  COSTCO_000469_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUL_SE.xlsx
  COSTCO_000470_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUL_TE.xlsx
  COSTCO_000471_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUN_BA.xlsx
  COSTCO_000472_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUN_BD.xlsx
  COSTCO_000473_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUN_LA.xlsx
  COSTCO_000474_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUN_MW.xlsx
  COSTCO_000475_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUN_NE.xlsx
  COSTCO_000476_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUN_NW.xlsx
  COSTCO_000477_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUN_SD.xlsx
  COSTCO_000478_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUN_SE.xlsx
  COSTCO_000479_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_JUN_TE.xlsx
  COSTCO_000480_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAR_BA.xlsx
  COSTCO_000481_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAR_BD.xlsx
  COSTCO_000482_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAR_LA.xlsx
  COSTCO_000483_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAR_MW.xlsx
  COSTCO_000484_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAR_NE.xlsx
  COSTCO_000485_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAR_NW.xlsx
  COSTCO_000486_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAR_SD.xlsx
  COSTCO_000487_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAR_SE.xlsx
  COSTCO_000488_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAR_TE.xlsx
  COSTCO_000489_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAY_BA.xlsx
  COSTCO_000490_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAY_BD.xlsx
  COSTCO_000491_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAY_LA.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-48
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 276 of 358 PageID #:277035

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000492_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAY_MW.xlsx
  COSTCO_000493_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAY_NE.xlsx
  COSTCO_000494_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAY_NW.xlsx
  COSTCO_000495_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAY_SD.xlsx
  COSTCO_000496_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAY_SE.xlsx
  COSTCO_000497_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_MAY_TE.xlsx
  COSTCO_000498_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_NOV_BA.xlsx
  COSTCO_000499_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_NOV_BD.xlsx
  COSTCO_000500_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_NOV_LA.xlsx
  COSTCO_000501_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_NOV_MW.xlsx
  COSTCO_000502_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_NOV_NE.xlsx
  COSTCO_000503_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_NOV_NW.xlsx
  COSTCO_000504_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_NOV_SD.xlsx
  COSTCO_000505_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_NOV_SE.xlsx
  COSTCO_000506_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_NOV_TE.xlsx
  COSTCO_000507_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_OCT_BD.xlsx
  COSTCO_000508_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_OCT_BA.xlsx
  COSTCO_000509_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_OCT_LA.xlsx
  COSTCO_000510_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_OCT_MW.xlsx
  COSTCO_000511_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_OCT_NE.xlsx
  COSTCO_000512_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_OCT_NW.xlsx
  COSTCO_000513_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_OCT_SD.xlsx
  COSTCO_000514_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_OCT_SE.xlsx
  COSTCO_000515_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_SEP_BA.xlsx
  COSTCO_000516_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_OCT_TE.xlsx
  COSTCO_000517_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_SEP_BD.xlsx
  COSTCO_000518_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_SEP_LA.xlsx
  COSTCO_000519_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_SEP_MW.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-49
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 277 of 358 PageID #:277036

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000520_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_SEP_NE.xlsx
  COSTCO_000521_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_SEP_NW.xlsx
  COSTCO_000522_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_SEP_SD.xlsx
  COSTCO_000523_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_SEP_SE.xlsx
  COSTCO_000524_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2009_SALES_SEP_TE.xlsx
  COSTCO_000545_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_APR_BA.xlsx
  COSTCO_000546_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_APR_BD.xlsx
  COSTCO_000547_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_APR_LA.xlsx
  COSTCO_000548_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_APR_MW.xlsx
  COSTCO_000549_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_APR_NE.xlsx
  COSTCO_000550_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_APR_NW.xlsx
  COSTCO_000551_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_APR_SD.xlsx
  COSTCO_000552_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_APR_SE.xlsx
  COSTCO_000553_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_APR_TE.xlsx
  COSTCO_000554_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_AUG_BA.xlsx
  COSTCO_000555_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_AUG_BD.xlsx
  COSTCO_000556_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_AUG_LA.xlsx
  COSTCO_000557_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_AUG_MW.xlsx
  COSTCO_000558_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_AUG_NE.xlsx
  COSTCO_000559_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_AUG_NW.xlsx
  COSTCO_000560_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_AUG_SD.xlsx
  COSTCO_000561_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_AUG_SE.xlsx
  COSTCO_000562_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_AUG_TE.xlsx
  COSTCO_000563_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_DEC_BA.xlsx
  COSTCO_000564_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_DEC_BD.xlsx
  COSTCO_000565_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_DEC_LA.xlsx
  COSTCO_000566_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_DEC_MW.xlsx
  COSTCO_000567_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_DEC_NE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-50
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 278 of 358 PageID #:277037

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000568_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_DEC_NW.xlsx
  COSTCO_000569_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_DEC_SD.xlsx
  COSTCO_000570_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_DEC_SE.xlsx
  COSTCO_000571_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_DEC_TE.xlsx
  COSTCO_000572_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_FEB_LA.xlsx
  COSTCO_000573_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_FEB_BA.xlsx
  COSTCO_000574_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_FEB_BD.xlsx
  COSTCO_000575_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_FEB_MW.xlsx
  COSTCO_000576_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_FEB_NE.xlsx
  COSTCO_000577_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_FEB_NW.xlsx
  COSTCO_000578_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_FEB_SD.xlsx
  COSTCO_000579_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_FEB_SE.xlsx
  COSTCO_000580_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JAN_BA.xlsx
  COSTCO_000581_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_FEB_TE.xlsx
  COSTCO_000582_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JAN_BD.xlsx
  COSTCO_000583_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JAN_LA.xlsx
  COSTCO_000584_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JAN_MW.xlsx
  COSTCO_000585_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JAN_NE.xlsx
  COSTCO_000586_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JAN_NW.xlsx
  COSTCO_000587_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JAN_SD.xlsx
  COSTCO_000588_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JAN_SE.xlsx
  COSTCO_000589_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUL_BA.xlsx
  COSTCO_000590_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JAN_TE.xlsx
  COSTCO_000591_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUL_LA.xlsx
  COSTCO_000592_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUL_BD.xlsx
  COSTCO_000593_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUL_MW.xlsx
  COSTCO_000594_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUL_NE.xlsx
  COSTCO_000595_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUL_SD.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-51
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 279 of 358 PageID #:277038

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000596_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUL_SE.xlsx
  COSTCO_000597_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUL_TE.xlsx
  COSTCO_000598_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUL_NW.xlsx
  COSTCO_000599_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUN_BA.xlsx
  COSTCO_000600_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUN_BD.xlsx
  COSTCO_000601_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUN_LA.xlsx
  COSTCO_000602_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUN_MW.xlsx
  COSTCO_000603_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUN_NE.xlsx
  COSTCO_000604_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUN_NW.xlsx
  COSTCO_000605_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUN_SD.xlsx
  COSTCO_000606_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUN_SE.xlsx
  COSTCO_000607_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_JUN_TE.xlsx
  COSTCO_000608_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAR_BA.xlsx
  COSTCO_000609_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAR_BD.xlsx
  COSTCO_000610_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAR_LA.xlsx
  COSTCO_000611_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAR_MW.xlsx
  COSTCO_000612_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAR_NE.xlsx
  COSTCO_000613_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAR_NW.xlsx
  COSTCO_000614_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAR_SD.xlsx
  COSTCO_000615_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAR_SE.xlsx
  COSTCO_000616_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAR_TE.xlsx
  COSTCO_000617_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAY_BA.xlsx
  COSTCO_000618_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAY_BD.xlsx
  COSTCO_000619_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAY_LA.xlsx
  COSTCO_000620_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAY_MW.xlsx
  COSTCO_000621_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAY_NE.xlsx
  COSTCO_000622_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAY_NW.xlsx
  COSTCO_000623_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAY_SE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-52
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 280 of 358 PageID #:277039

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000624_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAY_SD.xlsx
  COSTCO_000625_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_MAY_TE.xlsx
  COSTCO_000626_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_NOV_BD.xlsx
  COSTCO_000627_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_NOV_BA.xlsx
  COSTCO_000628_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_NOV_LA.xlsx
  COSTCO_000629_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_NOV_MW.xlsx
  COSTCO_000630_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_NOV_NW.xlsx
  COSTCO_000631_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_NOV_SD.xlsx
  COSTCO_000632_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_NOV_NE.xlsx
  COSTCO_000633_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_NOV_SE.xlsx
  COSTCO_000634_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_NOV_TE.xlsx
  COSTCO_000635_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_OCT_BA.xlsx
  COSTCO_000636_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_OCT_BD.xlsx
  COSTCO_000637_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_OCT_LA.xlsx
  COSTCO_000638_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_OCT_MW.xlsx
  COSTCO_000639_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_OCT_NE.xlsx
  COSTCO_000640_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_OCT_NW.xlsx
  COSTCO_000641_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_OCT_SD.xlsx
  COSTCO_000642_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_OCT_SE.xlsx
  COSTCO_000643_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_OCT_TE.xlsx
  COSTCO_000644_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_SEP_BA.xlsx
  COSTCO_000645_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_SEP_NE.xlsx
  COSTCO_000646_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_SEP_MW.xlsx
  COSTCO_000647_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_SEP_LA.xlsx
  COSTCO_000648_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_SEP_BD.xlsx
  COSTCO_000649_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_SEP_NW.xlsx
  COSTCO_000650_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_SEP_SD.xlsx
  COSTCO_000651_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_SEP_SE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-53
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 281 of 358 PageID #:277040

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000652_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2010_SALES_SEP_TE.xlsx
  COSTCO_000673_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_APR_BA.xlsx
  COSTCO_000674_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_APR_BD.xlsx
  COSTCO_000675_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_APR_LA.xlsx
  COSTCO_000676_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_APR_MW.xlsx
  COSTCO_000677_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_APR_NE.xlsx
  COSTCO_000678_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_APR_NW.xlsx
  COSTCO_000679_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_APR_SD.xlsx
  COSTCO_000680_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_APR_SE.xlsx
  COSTCO_000681_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_APR_TE.xlsx
  COSTCO_000682_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_AUG_BA.xlsx
  COSTCO_000683_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_AUG_BD.xlsx
  COSTCO_000684_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_AUG_LA.xlsx
  COSTCO_000685_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_AUG_MW.xlsx
  COSTCO_000686_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_AUG_NE.xlsx
  COSTCO_000687_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_AUG_NW.xlsx
  COSTCO_000688_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_AUG_SD.xlsx
  COSTCO_000689_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_AUG_SE.xlsx
  COSTCO_000690_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_AUG_TE.xlsx
  COSTCO_000691_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_DEC_BA.xlsx
  COSTCO_000692_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_DEC_BD.xlsx
  COSTCO_000693_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_DEC_LA.xlsx
  COSTCO_000694_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_DEC_MW.xlsx
  COSTCO_000695_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_DEC_NE.xlsx
  COSTCO_000696_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_DEC_NW.xlsx
  COSTCO_000697_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_DEC_SD.xlsx
  COSTCO_000698_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_DEC_SE.xlsx
  COSTCO_000699_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_DEC_TE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-54
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 282 of 358 PageID #:277041

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000700_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_FEB_BA.xlsx
  COSTCO_000701_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_FEB_BD.xlsx
  COSTCO_000702_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_FEB_LA.xlsx
  COSTCO_000703_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_FEB_MW.xlsx
  COSTCO_000704_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_FEB_NE.xlsx
  COSTCO_000705_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_FEB_NW.xlsx
  COSTCO_000706_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_FEB_SD.xlsx
  COSTCO_000707_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_FEB_SE.xlsx
  COSTCO_000708_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_FEB_TE.xlsx
  COSTCO_000709_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JAN_BA.xlsx
  COSTCO_000710_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JAN_BD.xlsx
  COSTCO_000711_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JAN_LA.xlsx
  COSTCO_000712_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JAN_MW.xlsx
  COSTCO_000713_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JAN_NE.xlsx
  COSTCO_000714_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JAN_NW.xlsx
  COSTCO_000715_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JAN_SD.xlsx
  COSTCO_000716_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JAN_TE.xlsx
  COSTCO_000717_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JAN_SE.xlsx
  COSTCO_000718_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUL_BA.xlsx
  COSTCO_000719_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUL_BD.xlsx
  COSTCO_000720_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUL_LA.xlsx
  COSTCO_000721_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUL_MW.xlsx
  COSTCO_000722_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUL_NE.xlsx
  COSTCO_000723_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUL_NW.xlsx
  COSTCO_000724_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUL_SD.xlsx
  COSTCO_000725_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUL_SE.xlsx
  COSTCO_000726_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUN_BA.xlsx
  COSTCO_000727_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUL_TE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-55
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 283 of 358 PageID #:277042

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000728_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUN_BD.xlsx
  COSTCO_000729_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUN_LA.xlsx
  COSTCO_000730_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUN_MW.xlsx
  COSTCO_000731_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUN_NE.xlsx
  COSTCO_000732_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUN_NW.xlsx
  COSTCO_000733_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUN_SD.xlsx
  COSTCO_000734_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUN_SE.xlsx
  COSTCO_000735_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_JUN_TE.xlsx
  COSTCO_000736_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAR_BA.xlsx
  COSTCO_000737_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAR_.xlsx
  COSTCO_000738_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAR_BD.xlsx
  COSTCO_000739_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAR_LA.xlsx
  COSTCO_000740_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAR_NE.xlsx
  COSTCO_000741_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAR_NW.xlsx
  COSTCO_000742_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAR_SD.xlsx
  COSTCO_000743_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAR_SE.xlsx
  COSTCO_000744_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAR_TE.xlsx
  COSTCO_000745_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAY_BA.xlsx
  COSTCO_000746_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAY_BD.xlsx
  COSTCO_000747_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAY_LA.xlsx
  COSTCO_000748_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAY_MW.xlsx
  COSTCO_000749_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAY_NE.xlsx
  COSTCO_000750_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAY_NW.xlsx
  COSTCO_000751_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAY_SD.xlsx
  COSTCO_000752_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAY_SE.xlsx
  COSTCO_000753_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_MAY_TE.xlsx
  COSTCO_000754_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_NOV_BA.xlsx
  COSTCO_000755_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_NOV_BD.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-56
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 284 of 358 PageID #:277043

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000756_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_NOV_LA.xlsx
  COSTCO_000757_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_NOV_MW.xlsx
  COSTCO_000758_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_NOV_NE.xlsx
  COSTCO_000759_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_NOV_NW.xlsx
  COSTCO_000760_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_NOV_SD.xlsx
  COSTCO_000761_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_NOV_SE.xlsx
  COSTCO_000762_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_NOV_TE.xlsx
  COSTCO_000763_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_OCT_BA.xlsx
  COSTCO_000764_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_OCT_BD.xlsx
  COSTCO_000765_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_OCT_MW.xlsx
  COSTCO_000766_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_OCT_LA.xlsx
  COSTCO_000767_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_OCT_NE.xlsx
  COSTCO_000768_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_OCT_NW.xlsx
  COSTCO_000769_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_OCT_SD.xlsx
  COSTCO_000770_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_OCT_SE.xlsx
  COSTCO_000771_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_OCT_TE.xlsx
  COSTCO_000772_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_SEP_BA.xlsx
  COSTCO_000773_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_SEP_BD.xlsx
  COSTCO_000774_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_SEP_LA.xlsx
  COSTCO_000775_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_SEP_MW.xlsx
  COSTCO_000776_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_SEP_NE.xlsx
  COSTCO_000777_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_SEP_NW.xlsx
  COSTCO_000778_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_SEP_SD.xlsx
  COSTCO_000779_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_SEP_SE.xlsx
  COSTCO_000780_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2011_SALES_SEP_TE.xlsx
  COSTCO_000801_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_APR_BA.xlsx
  COSTCO_000802_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_APR_BD.xlsx
  COSTCO_000803_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_APR_LA.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-57
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 285 of 358 PageID #:277044

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000804_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_APR_MW.xlsx
  COSTCO_000805_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_APR_NE.xlsx
  COSTCO_000806_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_APR_NW.xlsx
  COSTCO_000807_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_APR_SD.xlsx
  COSTCO_000808_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_APR_SE.xlsx
  COSTCO_000809_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_APR_TE.xlsx
  COSTCO_000810_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_AUG_BA.xlsx
  COSTCO_000811_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_AUG_BD.xlsx
  COSTCO_000812_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_AUG_LA.xlsx
  COSTCO_000813_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_AUG_MW.xlsx
  COSTCO_000814_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_AUG_NE.xlsx
  COSTCO_000815_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_AUG_NW.xlsx
  COSTCO_000816_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_AUG_SD.xlsx
  COSTCO_000817_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_AUG_SE.xlsx
  COSTCO_000818_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_AUG_TE.xlsx
  COSTCO_000819_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_DEC_BA.xlsx
  COSTCO_000820_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_DEC_BD.xlsx
  COSTCO_000821_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_DEC_LA.xlsx
  COSTCO_000822_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_DEC_MW.xlsx
  COSTCO_000823_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_DEC_NE.xlsx
  COSTCO_000824_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_DEC_NW.xlsx
  COSTCO_000825_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_DEC_SD.xlsx
  COSTCO_000826_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_DEC_SE.xlsx
  COSTCO_000827_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_DEC_TE.xlsx
  COSTCO_000828_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_FEB_BA.xlsx
  COSTCO_000829_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_FEB_BD.xlsx
  COSTCO_000830_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_FEB_LA.xlsx
  COSTCO_000831_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_FEB_MW.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-58
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 286 of 358 PageID #:277045

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000832_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_FEB_NE.xlsx
  COSTCO_000833_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_FEB_NW.xlsx
  COSTCO_000834_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_FEB_SD.xlsx
  COSTCO_000835_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_FEB_SE.xlsx
  COSTCO_000836_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_FEB_TE.xlsx
  COSTCO_000837_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JAN_BA.xlsx
  COSTCO_000838_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JAN_BD.xlsx
  COSTCO_000839_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JAN_LA.xlsx
  COSTCO_000840_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JAN_MW.xlsx
  COSTCO_000841_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JAN_NE.xlsx
  COSTCO_000842_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JAN_NW.xlsx
  COSTCO_000843_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JAN_SD.xlsx
  COSTCO_000844_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JAN_SE.xlsx
  COSTCO_000845_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JAN_TE.xlsx
  COSTCO_000846_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUL_BD.xlsx
  COSTCO_000847_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUL_LA.xlsx
  COSTCO_000848_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUL_BA.xlsx
  COSTCO_000849_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUL_MW.xlsx
  COSTCO_000850_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUL_NE.xlsx
  COSTCO_000851_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUL_NW.xlsx
  COSTCO_000852_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUL_SD.xlsx
  COSTCO_000853_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUL_SE.xlsx
  COSTCO_000854_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUL_TE.xlsx
  COSTCO_000855_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUN_BA.xlsx
  COSTCO_000856_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUN_BD.xlsx
  COSTCO_000857_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUN_LA.xlsx
  COSTCO_000858_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUN_MW.xlsx
  COSTCO_000859_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUN_NE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-59
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 287 of 358 PageID #:277046

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000860_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUN_NW.xlsx
  COSTCO_000861_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUN_SD.xlsx
  COSTCO_000862_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUN_SE.xlsx
  COSTCO_000863_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_JUN_TE.xlsx
  COSTCO_000864_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAR_BA.xlsx
  COSTCO_000865_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAR_BD.xlsx
  COSTCO_000866_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAR_LA.xlsx
  COSTCO_000867_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAR_NE.xlsx
  COSTCO_000868_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAR_MW.xlsx
  COSTCO_000869_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAR_NW.xlsx
  COSTCO_000870_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAR_SD.xlsx
  COSTCO_000871_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAR_SE.xlsx
  COSTCO_000872_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAR_TE.xlsx
  COSTCO_000873_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAY_BA.xlsx
  COSTCO_000874_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAY_BD.xlsx
  COSTCO_000875_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAY_LA.xlsx
  COSTCO_000876_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAY_MW.xlsx
  COSTCO_000877_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAY_NE.xlsx
  COSTCO_000878_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAY_NW.xlsx
  COSTCO_000879_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAY_SD.xlsx
  COSTCO_000880_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAY_SE.xlsx
  COSTCO_000881_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_MAY_TE.xlsx
  COSTCO_000882_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_NOV_BA.xlsx
  COSTCO_000883_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_NOV_BD.xlsx
  COSTCO_000884_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_NOV_LA.xlsx
  COSTCO_000885_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_NOV_MW.xlsx
  COSTCO_000886_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_NOV_NE.xlsx
  COSTCO_000887_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_NOV_NW.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-60
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 288 of 358 PageID #:277047

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000888_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_NOV_SD.xlsx
  COSTCO_000889_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_NOV_SE.xlsx
  COSTCO_000890_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_NOV_TE.xlsx
  COSTCO_000891_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_OCT_BA.xlsx
  COSTCO_000892_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_OCT_LA.xlsx
  COSTCO_000893_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_OCT_BD.xlsx
  COSTCO_000894_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_OCT_MW.xlsx
  COSTCO_000895_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_OCT_NE.xlsx
  COSTCO_000896_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_OCT_NW.xlsx
  COSTCO_000897_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_OCT_SD.xlsx
  COSTCO_000898_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_OCT_SE.xlsx
  COSTCO_000899_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_OCT_TE.xlsx
  COSTCO_000900_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_SEP_BA.xlsx
  COSTCO_000901_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_SEP_LA.xlsx
  COSTCO_000902_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_SEP_BD.xlsx
  COSTCO_000903_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_SEP_MW.xlsx
  COSTCO_000904_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_SEP_NE.xlsx
  COSTCO_000905_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_SEP_NW.xlsx
  COSTCO_000906_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_SEP_SD.xlsx
  COSTCO_000907_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_SEP_SE.xlsx
  COSTCO_000908_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2012_SALES_SEP_TE.xlsx
  COSTCO_000929_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_APR_BA.xlsx
  COSTCO_000930_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_APR_BD.xlsx
  COSTCO_000931_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_APR_LA.xlsx
  COSTCO_000932_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_APR_MW.xlsx
  COSTCO_000933_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_APR_NE.xlsx
  COSTCO_000934_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_APR_NW.xlsx
  COSTCO_000935_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_APR_SD.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-61
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 289 of 358 PageID #:277048

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000936_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_APR_SE.xlsx
  COSTCO_000937_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_AUG_BA.xlsx
  COSTCO_000938_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_APR_TE.xlsx
  COSTCO_000939_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_AUG_BD.xlsx
  COSTCO_000940_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_AUG_LA.xlsx
  COSTCO_000941_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_AUG_MW.xlsx
  COSTCO_000944_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_AUG_NW.xlsx
  COSTCO_000945_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_AUG_SD.xlsx
  COSTCO_000946_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_AUG_SE.xlsx
  COSTCO_000947_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_AUG_TE.xlsx
  COSTCO_000948_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_DEC_BA.xlsx
  COSTCO_000949_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_DEC_BD.xlsx
  COSTCO_000950_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_DEC_LA.xlsx
  COSTCO_000951_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_DEC_MW.xlsx
  COSTCO_000952_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_DEC_NE.xlsx
  COSTCO_000953_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_DEC_NW.xlsx
  COSTCO_000954_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_DEC_SD.xlsx
  COSTCO_000955_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_DEC_SE.xlsx
  COSTCO_000956_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_DEC_TE.xlsx
  COSTCO_000957_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_FEB_BA.xlsx
  COSTCO_000958_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_FEB_BD.xlsx
  COSTCO_000959_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_FEB_LA.xlsx
  COSTCO_000960_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_FEB_MW.xlsx
  COSTCO_000961_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_FEB_NE.xlsx
  COSTCO_000962_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_FEB_NW.xlsx
  COSTCO_000963_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_FEB_SD.xlsx
  COSTCO_000964_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_FEB_SE.xlsx
  COSTCO_000965_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_FEB_TE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-62
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 290 of 358 PageID #:277049

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000966_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JAN_BA.xlsx
  COSTCO_000967_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JAN_BD.xlsx
  COSTCO_000968_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JAN_LA.xlsx
  COSTCO_000969_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JAN_MW.xlsx
  COSTCO_000970_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JAN_NE.xlsx
  COSTCO_000971_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JAN_NW.xlsx
  COSTCO_000972_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JAN_SE.xlsx
  COSTCO_000973_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JAN_TE.xlsx
  COSTCO_000974_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JAN_SD.xlsx
  COSTCO_000975_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUL_BA.xlsx
  COSTCO_000976_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUL_BD.xlsx
  COSTCO_000977_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUL_LA.xlsx
  COSTCO_000978_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUL_MW.xlsx
  COSTCO_000979_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUL_NE.xlsx
  COSTCO_000980_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUL_NW.xlsx
  COSTCO_000981_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUL_SD.xlsx
  COSTCO_000982_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUL_SE.xlsx
  COSTCO_000983_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUL_TE.xlsx
  COSTCO_000984_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUN_BA.xlsx
  COSTCO_000985_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUN_BD.xlsx
  COSTCO_000986_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUN_LA.xlsx
  COSTCO_000987_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUN_MW.xlsx
  COSTCO_000988_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUN_NE.xlsx
  COSTCO_000989_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUN_NW.xlsx
  COSTCO_000990_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUN_SD.xlsx
  COSTCO_000991_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUN_SE.xlsx
  COSTCO_000992_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_JUN_TE.xlsx
  COSTCO_000993_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAR_BA.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-63
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 291 of 358 PageID #:277050

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_000994_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAR_BD.xlsx
  COSTCO_000995_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAR_LA.xlsx
  COSTCO_000996_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAR_MW.xlsx
  COSTCO_000997_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAR_NE.xlsx
  COSTCO_000998_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAR_NW.xlsx
  COSTCO_000999_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAR_SD.xlsx
  COSTCO_001000_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAR_SE.xlsx
  COSTCO_001001_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAR_TE.xlsx
  COSTCO_001002_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAY_BA.xlsx
  COSTCO_001003_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAY_BD.xlsx
  COSTCO_001004_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAY_LA.xlsx
  COSTCO_001005_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAY_MW.xlsx
  COSTCO_001006_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAY_NE.xlsx
  COSTCO_001007_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAY_NW.xlsx
  COSTCO_001008_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAY_SD.xlsx
  COSTCO_001009_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAY_SE.xlsx
  COSTCO_001010_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_MAY_TE.xlsx
  COSTCO_001011_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_NOV_BA.xlsx
  COSTCO_001012_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_NOV_BD.xlsx
  COSTCO_001013_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_NOV_NE.xlsx
  COSTCO_001014_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_NOV_LA.xlsx
  COSTCO_001015_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_NOV_MW.xlsx
  COSTCO_001016_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_NOV_NW.xlsx
  COSTCO_001017_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_NOV_SD.xlsx
  COSTCO_001018_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_NOV_SE.xlsx
  COSTCO_001019_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_NOV_TE.xlsx
  COSTCO_001020_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_OCT_BA.xlsx
  COSTCO_001021_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_OCT_BD.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-64
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 292 of 358 PageID #:277051

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_001022_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_OCT_LA.xlsx
  COSTCO_001023_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_OCT_MW.xlsx
  COSTCO_001024_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_OCT_NE.xlsx
  COSTCO_001025_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_OCT_NW.xlsx
  COSTCO_001026_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_OCT_SD.xlsx
  COSTCO_001027_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_OCT_TE.xlsx
  COSTCO_001028_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_OCT_SE.xlsx
  COSTCO_001029_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_SEP_BA.xlsx
  COSTCO_001030_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_SEP_BD.xlsx
  COSTCO_001031_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_SEP_LA.xlsx
  COSTCO_001032_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_SEP_MW.xlsx
  COSTCO_001033_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_SEP_NE.xlsx
  COSTCO_001034_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_SEP_NW.xlsx
  COSTCO_001035_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_SEP_SD.xlsx
  COSTCO_001036_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_SEP_SE.xlsx
  COSTCO_001037_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2013_SALES_SEP_TE.xlsx
  COSTCO_001058_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_APR_BA.xlsx
  COSTCO_001059_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_APR_BD.xlsx
  COSTCO_001060_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_APR_LA.xlsx
  COSTCO_001061_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_APR_MW.xlsx
  COSTCO_001062_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_APR_NE.xlsx
  COSTCO_001063_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_APR_NW.xlsx
  COSTCO_001064_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_APR_SD.xlsx
  COSTCO_001065_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_APR_SE.xlsx
  COSTCO_001066_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_APR_TE.xlsx
  COSTCO_001067_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_AUG_BA.xlsx
  COSTCO_001068_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_AUG_BD.xlsx
  COSTCO_001069_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_AUG_LA.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-65
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 293 of 358 PageID #:277052

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_001070_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_AUG_MW.xlsx
  COSTCO_001073_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_AUG_NW.xlsx
  COSTCO_001074_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_AUG_SD.xlsx
  COSTCO_001075_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_AUG_SE.xlsx
  COSTCO_001076_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_AUG_TE.xlsx
  COSTCO_001077_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_DEC_BA.xlsx
  COSTCO_001078_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_DEC_LA.xlsx
  COSTCO_001079_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_DEC_BD.xlsx
  COSTCO_001080_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_DEC_MW.xlsx
  COSTCO_001081_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_DEC_NE.xlsx
  COSTCO_001082_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_DEC_NW.xlsx
  COSTCO_001083_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_DEC_SD.xlsx
  COSTCO_001084_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_DEC_SE.xlsx
  COSTCO_001085_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_DEC_TE.xlsx
  COSTCO_001086_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_FEB_BA.xlsx
  COSTCO_001087_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_FEB_BD.xlsx
  COSTCO_001088_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_FEB_LA.xlsx
  COSTCO_001089_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_FEB_MW.xlsx
  COSTCO_001090_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_FEB_NE.xlsx
  COSTCO_001091_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_FEB_NW.xlsx
  COSTCO_001092_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_FEB_SD.xlsx
  COSTCO_001093_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_FEB_SE.xlsx
  COSTCO_001094_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_FEB_TE.xlsx
  COSTCO_001095_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JAN_BA.xlsx
  COSTCO_001096_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JAN_BD.xlsx
  COSTCO_001097_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JAN_LA.xlsx
  COSTCO_001098_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JAN_MW.xlsx
  COSTCO_001099_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JAN_NE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-66
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 294 of 358 PageID #:277053

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_001100_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JAN_NW.xlsx
  COSTCO_001101_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JAN_SD.xlsx
  COSTCO_001102_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JAN_SE.xlsx
  COSTCO_001103_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JAN_TE.xlsx
  COSTCO_001104_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUL_BA.xlsx
  COSTCO_001105_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUL_BD.xlsx
  COSTCO_001106_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUL_LA.xlsx
  COSTCO_001107_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUL_MW.xlsx
  COSTCO_001108_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUL_SD.xlsx
  COSTCO_001109_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUL_NW.xlsx
  COSTCO_001110_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUL_NE.xlsx
  COSTCO_001111_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUL_SE.xlsx
  COSTCO_001112_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUL_TE.xlsx
  COSTCO_001113_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUN_BA.xlsx
  COSTCO_001114_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUN_BD.xlsx
  COSTCO_001115_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUN_LA.xlsx
  COSTCO_001116_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUN_MW.xlsx
  COSTCO_001117_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUN_NE.xlsx
  COSTCO_001118_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUN_NW.xlsx
  COSTCO_001119_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUN_SD.xlsx
  COSTCO_001120_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUN_SE.xlsx
  COSTCO_001121_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_JUN_TE.xlsx
  COSTCO_001122_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAR_BD.xlsx
  COSTCO_001123_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAR_BA.xlsx
  COSTCO_001124_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAR_LA.xlsx
  COSTCO_001125_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAR_MW.xlsx
  COSTCO_001126_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAR_NE.xlsx
  COSTCO_001127_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAR_NW.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-67
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 295 of 358 PageID #:277054

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_001128_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAR_SD.xlsx
  COSTCO_001129_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAR_SE.xlsx
  COSTCO_001130_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAR_TE.xlsx
  COSTCO_001131_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAY_BA.xlsx
  COSTCO_001132_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAY_BD.xlsx
  COSTCO_001133_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAY_LA.xlsx
  COSTCO_001134_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAY_MW.xlsx
  COSTCO_001135_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAY_NE.xlsx
  COSTCO_001136_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAY_NW.xlsx
  COSTCO_001137_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAY_SD.xlsx
  COSTCO_001138_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAY_SE.xlsx
  COSTCO_001139_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_MAY_TE.xlsx
  COSTCO_001140_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_NOV_BA.xlsx
  COSTCO_001141_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_NOV_BD.xlsx
  COSTCO_001142_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_NOV_LA.xlsx
  COSTCO_001143_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_NOV_MW.xlsx
  COSTCO_001144_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_NOV_NE.xlsx
  COSTCO_001145_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_NOV_NW.xlsx
  COSTCO_001146_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_NOV_SD.xlsx
  COSTCO_001147_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_NOV_SE.xlsx
  COSTCO_001148_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_NOV_TE.xlsx
  COSTCO_001149_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_OCT_BA.xlsx
  COSTCO_001150_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_OCT_BD.xlsx
  COSTCO_001151_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_OCT_LA.xlsx
  COSTCO_001152_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_OCT_MW.xlsx
  COSTCO_001153_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_OCT_NE.xlsx
  COSTCO_001154_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_OCT_SD.xlsx
  COSTCO_001155_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_OCT_NW.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-68
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 296 of 358 PageID #:277055

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_001156_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_OCT_SE.xlsx
  COSTCO_001157_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_OCT_TE.xlsx
  COSTCO_001158_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_SEP_BA.xlsx
  COSTCO_001159_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_SEP_BD.xlsx
  COSTCO_001160_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_SEP_LA.xlsx
  COSTCO_001161_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_SEP_MW.xlsx
  COSTCO_001162_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_SEP_NE.xlsx
  COSTCO_001163_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_SEP_NW.xlsx
  COSTCO_001164_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_SEP_SD.xlsx
  COSTCO_001165_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_SEP_SE.xlsx
  COSTCO_001166_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2014_SALES_SEP_TE.xlsx
  COSTCO_001187_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_APR_BA.xlsx
  COSTCO_001188_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_APR_BD.xlsx
  COSTCO_001189_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_APR_LA.xlsx
  COSTCO_001190_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_APR_MW.xlsx
  COSTCO_001191_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_APR_NW.xlsx
  COSTCO_001192_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_APR_NE.xlsx
  COSTCO_001193_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_APR_SD.xlsx
  COSTCO_001194_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_APR_SE.xlsx
  COSTCO_001195_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_AUG_BA.xlsx
  COSTCO_001196_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_APR_TE.xlsx
  COSTCO_001197_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_AUG_BD.xlsx
  COSTCO_001198_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_AUG_LA.xlsx
  COSTCO_001199_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_AUG_MW.xlsx
  COSTCO_001202_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_AUG_NW.xlsx
  COSTCO_001203_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_AUG_SE.xlsx
  COSTCO_001204_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_AUG_SD.xlsx
  COSTCO_001205_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_AUG_TE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-69
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 297 of 358 PageID #:277056

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_001206_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_DEC_BA.xlsx
  COSTCO_001207_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_DEC_BD.xlsx
  COSTCO_001208_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_DEC_LA.xlsx
  COSTCO_001209_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_DEC_MW.xlsx
  COSTCO_001210_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_DEC_NE.xlsx
  COSTCO_001211_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_DEC_NW.xlsx
  COSTCO_001212_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_DEC_SE.xlsx
  COSTCO_001213_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_DEC_SD.xlsx
  COSTCO_001214_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_DEC_TE.xlsx
  COSTCO_001215_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_FEB_BA.xlsx
  COSTCO_001216_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_FEB_BD.xlsx
  COSTCO_001217_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_FEB_LA.xlsx
  COSTCO_001218_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_FEB_MW.xlsx
  COSTCO_001219_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_FEB_NE.xlsx
  COSTCO_001220_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_FEB_NW.xlsx
  COSTCO_001221_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_FEB_SE.xlsx
  COSTCO_001222_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_FEB_SD.xlsx
  COSTCO_001223_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_FEB_TE.xlsx
  COSTCO_001224_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JAN_BA.xlsx
  COSTCO_001225_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JAN_BD.xlsx
  COSTCO_001226_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JAN_LA.xlsx
  COSTCO_001227_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JAN_MW.xlsx
  COSTCO_001232_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JAN_SD.xlsx
  COSTCO_001233_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JAN_SE.xlsx
  COSTCO_001234_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JAN_TE.xlsx
  COSTCO_001235_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUL_BA.xlsx
  COSTCO_001236_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUL_BD.xlsx
  COSTCO_001237_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUL_LA.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-70
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 298 of 358 PageID #:277057

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_001238_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUL_MW.xlsx
  COSTCO_001239_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUL_NE.xlsx
  COSTCO_001240_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUL_NW.xlsx
  COSTCO_001241_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUL_SD.xlsx
  COSTCO_001242_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUL_SE.xlsx
  COSTCO_001243_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUL_TE.xlsx
  COSTCO_001244_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUN_BA.xlsx
  COSTCO_001245_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUN_BD.xlsx
  COSTCO_001246_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUN_LA.xlsx
  COSTCO_001247_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUN_MW.xlsx
  COSTCO_001248_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUN_NE.xlsx
  COSTCO_001249_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUN_NW.xlsx
  COSTCO_001250_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUN_SD.xlsx
  COSTCO_001251_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUN_SE.xlsx
  COSTCO_001252_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_JUN_TE.xlsx
  COSTCO_001253_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAR_BA.xlsx
  COSTCO_001254_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAR_BD.xlsx
  COSTCO_001255_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAR_LA.xlsx
  COSTCO_001256_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAR_MW.xlsx
  COSTCO_001257_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAR_NE.xlsx
  COSTCO_001258_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAR_NW.xlsx
  COSTCO_001259_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAR_SD.xlsx
  COSTCO_001260_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAR_SE.xlsx
  COSTCO_001261_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAR_TE.xlsx
  COSTCO_001262_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAY_BA.xlsx
  COSTCO_001263_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAY_BD.xlsx
  COSTCO_001264_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAY_LA.xlsx
  COSTCO_001265_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAY_MW.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-71
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 299 of 358 PageID #:277058

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_001268_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAY_NW.xlsx
  COSTCO_001269_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAY_SD.xlsx
  COSTCO_001270_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAY_SE.xlsx
  COSTCO_001271_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_MAY_TE.xlsx
  COSTCO_001272_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_NOV_BA.xlsx
  COSTCO_001273_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_NOV_BD.xlsx
  COSTCO_001274_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_NOV_LA.xlsx
  COSTCO_001275_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_NOV_MW.xlsx
  COSTCO_001276_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_NOV_NE.xlsx
  COSTCO_001277_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_NOV_NW.xlsx
  COSTCO_001278_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_NOV_SD.xlsx
  COSTCO_001279_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_NOV_SE.xlsx
  COSTCO_001280_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_NOV_TE.xlsx
  COSTCO_001281_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_OCT_BA.xlsx
  COSTCO_001282_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_OCT_BD.xlsx
  COSTCO_001283_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_OCT_LA.xlsx
  COSTCO_001284_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_OCT_MW.xlsx
  COSTCO_001285_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_OCT_NE.xlsx
  COSTCO_001286_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_OCT_NW.xlsx
  COSTCO_001287_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_OCT_SD.xlsx
  COSTCO_001288_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_OCT_SE.xlsx
  COSTCO_001289_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_OCT_TE.xlsx
  COSTCO_001290_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_SEP_BA.xlsx
  COSTCO_001291_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_SEP_BD.xlsx
  COSTCO_001292_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_SEP_LA.xlsx
  COSTCO_001293_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_SEP_MW.xlsx
  COSTCO_001294_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_SEP_NE.xlsx
  COSTCO_001295_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_SEP_SD.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-72
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 300 of 358 PageID #:277059

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_001296_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_SEP_NW.xlsx
  COSTCO_001297_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_SEP_SE.xlsx
  COSTCO_001298_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2015_SALES_SEP_TE.xlsx
  COSTCO_001319_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_APR_BA.xlsx
  COSTCO_001320_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_APR_BD.xlsx
  COSTCO_001321_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_APR_LA.xlsx
  COSTCO_001322_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_APR_MW.xlsx
  COSTCO_001323_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_APR_NE.xlsx
  COSTCO_001324_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_APR_NW.xlsx
  COSTCO_001325_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_APR_SD.xlsx
  COSTCO_001326_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_APR_SE.xlsx
  COSTCO_001327_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_APR_TE.xlsx
  COSTCO_001328_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_AUG_BA.xlsx
  COSTCO_001329_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_AUG_BD.xlsx
  COSTCO_001330_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_AUG_LA.xlsx
  COSTCO_001331_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_AUG_MW.xlsx
  COSTCO_001332_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_AUG_NE.xlsx
  COSTCO_001333_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_AUG_NW.xlsx
  COSTCO_001334_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_AUG_SD.xlsx
  COSTCO_001335_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_AUG_SE.xlsx
  COSTCO_001336_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_AUG_TE.xlsx
  COSTCO_001337_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_FEB_BA.xlsx
  COSTCO_001338_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_FEB_BD.xlsx
  COSTCO_001339_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_FEB_LA.xlsx
  COSTCO_001340_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_FEB_MW.xlsx
  COSTCO_001342_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_FEB_NW.xlsx
  COSTCO_001345_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_FEB_SD.xlsx
  COSTCO_001346_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_FEB_SE.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-73
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 301 of 358 PageID #:277060

                                       Appendix B
                                   Documents Relied Upon
  COSTCO_001347_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_FEB_TE.xlsx
  COSTCO_001348_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JAN_BA.xlsx
  COSTCO_001349_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JAN_BD.xlsx
  COSTCO_001350_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JAN_LA.xlsx
  COSTCO_001351_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JAN_MW.xlsx
  COSTCO_001354_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JAN_NW.xlsx
  COSTCO_001356_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JAN_SD.xlsx
  COSTCO_001357_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JAN_SE.xlsx
  COSTCO_001358_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JAN_TE.xlsx
  COSTCO_001359_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUL_BA.xlsx
  COSTCO_001360_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUL_BD.xlsx
  COSTCO_001361_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUL_LA.xlsx
  COSTCO_001362_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUL_MW.xlsx
  COSTCO_001363_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUL_NE.xlsx
  COSTCO_001364_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUL_NW.xlsx
  COSTCO_001365_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUL_SD.xlsx
  COSTCO_001366_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUL_SE.xlsx
  COSTCO_001367_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUL_TE.xlsx
  COSTCO_001368_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUN_BA.xlsx
  COSTCO_001369_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUN_BD.xlsx
  COSTCO_001370_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUN_LA.xlsx
  COSTCO_001371_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUN_MW.xlsx
  COSTCO_001372_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUN_NE.xlsx
  COSTCO_001373_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUN_SD.xlsx
  COSTCO_001374_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUN_NW.xlsx
  COSTCO_001375_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUN_SE.xlsx
  COSTCO_001376_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_JUN_TE.xlsx
  COSTCO_001377_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAR_BA.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-74
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 302 of 358 PageID #:277061

                                             Appendix B
                                         Documents Relied Upon
  COSTCO_001378_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAR_BD.xlsx
  COSTCO_001379_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAR_LA.xlsx
  COSTCO_001380_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAR_MW.xlsx
  COSTCO_001381_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAR_SD.xlsx
  COSTCO_001382_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAR_NW.xlsx
  COSTCO_001383_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAR_NE.xlsx
  COSTCO_001384_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAR_SE.xlsx
  COSTCO_001385_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAR_TE.xlsx
  COSTCO_001386_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAY_BA.xlsx
  COSTCO_001387_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAY_BD.xlsx
  COSTCO_001388_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAY_LA.xlsx
  COSTCO_001389_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAY_MW.xlsx
  COSTCO_001391_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAY_NW.xlsx
  COSTCO_001394_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAY_SD.xlsx
  COSTCO_001395_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAY_SE.xlsx
  COSTCO_001396_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SALES_MAY_TE.xlsx
  COSTCO_001397_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SEP_SALES_BA.xlsx
  COSTCO_001398_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SEP_SALES_BD.xlsx
  COSTCO_001399_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SEP_SALES_LA.xlsx
  COSTCO_001400_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SEP_SALES_MW.xlsx
  COSTCO_001401_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SEP_SALES_NE.xlsx
  COSTCO_001402_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SEP_SALES_NW.xlsx
  COSTCO_001403_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SEP_SALES_SD.xlsx
  COSTCO_001404_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SEP_SALES_SE.xlsx
  COSTCO_001405_HIGHLYCONFIDENTIAL-
  SUBJECTTOPROTECTIVEORDER_P10_2016_SEP_SALES_TE.xlsx
  2019-06-11 Hesterberg to Scarlett re Response to Document Production Questions.pdf
  GO-000001 HIGHLY CONFIDENTIAL -- SUBJECT TO PROTECTIVE ORDER.xlsx
  KRGCHKDD000000001_DSDATA_HIGHLY_CONFIDENTIAL.xlsx
  MEI-BROILER-0000890.xlsx
  MEI-IPP_BROILER-0000001.CSV
  MEI-IPP_BROILER-0000002.CSV

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                     B-75
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 303 of 358 PageID #:277062

                                       Appendix B
                                   Documents Relied Upon
  MEI-IPP_BROILER-0000003.CSV
  MEI-IPP_BROILER-0000004.CSV
  MEI-IPP_BROILER-0000005.CSV
  MEI-IPP_BROILER-0000006.CSV
  MEI-IPP_BROILER-0000007.CSV
  MEI-IPP_BROILER-0000008.CSV
  MEI-IPP_BROILER-0000009.CSV
  MEI-IPP_BROILER-0000010.CSV
  MEI-IPP_BROILER-0000011.CSV
  MEI-IPP_BROILER-0000012.CSV
  MEI-IPP_BROILER-0000013.CSV
  MEI-IPP_BROILER-0000014.CSV
  MEI-IPP_BROILER-0000015.CSV
  MEI-IPP_BROILER-0000016.CSV
  MEI-IPP_BROILER-0000017.CSV
  MEI-IPP_BROILER-0000018.CSV
  MEI-IPP_BROILER-0000019.CSV
  MEI-IPP_BROILER-0000020.CSV
  MEI-IPP_BROILER-0000021.CSV
  MEI-IPP_BROILER-0000022.CSV
  MEI-IPP_BROILER-0000023.CSV
  MEI-IPP_BROILER-0000024.CSV
  MEI-IPP_BROILER-0000025.CSV
  MEI-IPP_BROILER-0000026.CSV
  MEI-IPP_BROILER-0000027.CSV
  MEI-IPP_BROILER-0000028.CSV
  MEI-IPP_BROILER-0000029.CSV
  MEI-IPP_BROILER-0000030.CSV
  MEI-IPP_BROILER-0000031.CSV
  MEI-IPP_BROILER-0000032.CSV
  MEI-IPP_BROILER-0000033.CSV
  MEI-IPP_BROILER-0000034.CSV
  MEI-IPP_BROILER-0000035.CSV
  MEI-IPP_BROILER-0000036.CSV
  MEI-IPP_BROILER-0000037.CSV
  MEI-IPP_BROILER-0000038.CSV
  MEI-IPP_BROILER-0000039.CSV
  MEI-IPP_BROILER-0000040.CSV
  MEI-IPP_BROILER-0000041.CSV
  MEI-IPP_BROILER-0000042.CSV
  MEI-IPP_BROILER-0000043.CSV
  MEI-IPP_BROILER-0000044.CSV
  MEI-IPP_BROILER-0000045.CSV
  MEI-IPP_BROILER-0000046.CSV
  MEI-IPP_BROILER-0000047.CSV
  MEI-IPP_BROILER-0000048.CSV
  MEI-IPP_BROILER-0000049.CSV
  MEI-IPP_BROILER-0000050.CSV
  MEI-IPP_BROILER-0000051.CSV
  MEI-IPP_BROILER-0000052.CSV
  MEI-IPP_BROILER-0000053.CSV
  MEI-IPP_BROILER-0000054.CSV
  MEI-IPP_BROILER-0000055.CSV
  MEI-IPP_BROILER-0000056.CSV
  MEI-IPP_BROILER-0000057.CSV
  MEI-IPP_BROILER-0000058.CSV

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-76
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 304 of 358 PageID #:277063

                                       Appendix B
                                   Documents Relied Upon
  MEI-IPP_BROILER-0000059.CSV
  MEI-IPP_BROILER-0000060.CSV
  MEI-IPP_BROILER-0000061.CSV
  MEI-IPP_BROILER-0000062.CSV
  MEI-IPP_BROILER-0000063.CSV
  MEI-IPP_BROILER-0000064.CSV
  MEI-IPP_BROILER-0000065.CSV
  MEI-IPP_BROILER-0000066.CSV
  MEI-IPP_BROILER-0000067.CSV
  MEI-IPP_BROILER-0000068.CSV
  MEI-IPP_BROILER-0000069.CSV
  MEI-IPP_BROILER-0000070.CSV
  MEI-IPP_BROILER-0000071.CSV
  MEI-IPP_BROILER-0000072.CSV
  MEI-IPP_BROILER-0000073.CSV
  MEI-IPP_BROILER-0000074.CSV
  MEI-IPP_BROILER-0000075.CSV
  MEI-IPP_BROILER-0000076.CSV
  MEI-IPP_BROILER-0000077.CSV
  MEI-IPP_BROILER-0000078.CSV
  MEI-IPP_BROILER-0000079.CSV
  MEI-IPP_BROILER-0000080.CSV
  MEI-IPP_BROILER-0000081.CSV
  MEI-IPP_BROILER-0000082.CSV
  MEI-IPP_BROILER-0000083.CSV
  MEI-IPP_BROILER-0000084.CSV
  MEI-IPP_BROILER-0000085.CSV
  MEI-IPP_BROILER-0000086.CSV
  MEI-IPP_BROILER-0000087.CSV
  MEI-IPP_BROILER-0000088.CSV
  MEI-IPP_BROILER-0000089.CSV
  MEI-IPP_BROILER-0000090.CSV
  MEI-IPP_BROILER-0000091.CSV
  MEI-IPP_BROILER-0000092.CSV
  MEI-IPP_BROILER-0000093.CSV
  MEI-IPP_BROILER-0000094.CSV
  MEI-IPP_BROILER-0000095.CSV
  MEI-IPP_BROILER-0000096.CSV
  MEI-IPP_BROILER-0000097.CSV
  MEI-IPP_BROILER-0000098.CSV
  MEI-IPP_BROILER-0000099.CSV
  MEI-IPP_BROILER-0000100.CSV
  MEI-IPP_BROILER-0000101.CSV
  MEI-IPP_BROILER-0000102.CSV
  MEI-IPP_BROILER-0000103.CSV
  MEI-IPP_BROILER-0000104.CSV
  MEI-IPP_BROILER-0000105.CSV
  MEI-IPP_BROILER-0000106.CSV
  MEI-IPP_BROILER-0000107.CSV
  MEI-IPP_BROILER-0000108.CSV
  MEI-IPP_BROILER-0000109.CSV
  MEI-IPP_BROILER-0000110.CSV
  MEI-IPP_BROILER-0000111.CSV
  MEI-IPP_BROILER-0000112.CSV
  MEI-IPP_BROILER-0000113.CSV
  MEI-IPP_BROILER-0000114.CSV

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-77
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 305 of 358 PageID #:277064

                                       Appendix B
                                   Documents Relied Upon
  MEI-IPP_BROILER-0000115.CSV
  MEI-IPP_BROILER-0000116.CSV
  MEI-IPP_BROILER-0000117.CSV
  MEI-IPP_BROILER-0000118.CSV
  MEI-IPP_BROILER-0000119.CSV
  MEI-IPP_BROILER-0000120.CSV
  MEI-IPP_BROILER-0000121.CSV
  MEI-IPP_BROILER-0000122.CSV
  MEI-IPP_BROILER-0000123.CSV
  MEI-IPP_BROILER-0000124.CSV
  MEI-IPP_BROILER-0000125.CSV
  MEI-IPP_BROILER-0000126.CSV
  MEI-IPP_BROILER-0000127.CSV
  MEI-IPP_BROILER-0000128.CSV
  MEI-IPP_BROILER-0000129.CSV
  MEI-IPP_BROILER-0000130.CSV
  MEI-IPP_BROILER-0000131.CSV
  MEI-IPP_BROILER-0000132.CSV
  MEI-IPP_BROILER-0000133.CSV
  MEI-IPP_BROILER-0000134.CSV
  MEI-IPP_BROILER-0000135.CSV
  MEI-IPP_BROILER-0000136.CSV
  MEI-IPP_BROILER-0000137.CSV
  MEI-IPP_BROILER-0000138.CSV
  MEI-IPP_BROILER-0000139.CSV
  MEI-IPP_BROILER-0000140.CSV
  MEI-IPP_BROILER-0000141.CSV
  MEI-IPP_BROILER-0000142.CSV
  MEI-IPP_BROILER-0000143.CSV
  MEI-IPP_BROILER-0000144.CSV
  MEI-IPP_BROILER-0000145.CSV
  MEI-IPP_BROILER-0000146.CSV
  MEI-IPP_BROILER-0000147.CSV
  MEI-IPP_BROILER-0000148.CSV
  MEI-IPP_BROILER-0000149.CSV
  MEI-IPP_BROILER-0000150.CSV
  MEI-IPP_BROILER-0000151.CSV
  MEI-IPP_BROILER-0000152.CSV
  MEI-IPP_BROILER-0000153.CSV
  MEI-IPP_BROILER-0000154.CSV
  MEI-IPP_BROILER-0000155.CSV
  MEI-IPP_BROILER-0000156.CSV
  MEI-IPP_BROILER-0000157.CSV
  MEI-IPP_BROILER-0000158.CSV
  MEI-IPP_BROILER-0000159.CSV
  MEI-IPP_BROILER-0000160.CSV
  MEI-IPP_BROILER-0000161.CSV
  MEI-IPP_BROILER-0000162.CSV
  MEI-IPP_BROILER-0000163.CSV
  MEI-IPP_BROILER-0000164.CSV
  MEI-IPP_BROILER-0000165.CSV
  MEI-IPP_BROILER-0000166.CSV
  MEI-IPP_BROILER-0000167.CSV
  MEI-IPP_BROILER-0000168.CSV
  MEI-IPP_BROILER-0000169.CSV
  MEI-IPP_BROILER-0000170.CSV

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-78
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 306 of 358 PageID #:277065

                                       Appendix B
                                   Documents Relied Upon
  MEI-IPP_BROILER-0000171.CSV
  MEI-IPP_BROILER-0000172.CSV
  MEI-IPP_BROILER-0000173.CSV
  MEI-IPP_BROILER-0000174.CSV
  MEI-IPP_BROILER-0000175.CSV
  MEI-IPP_BROILER-0000176.CSV
  MEI-IPP_BROILER-0000177.CSV
  MEI-IPP_BROILER-0000178.CSV
  MEI-IPP_BROILER-0000179.CSV
  MEI-IPP_BROILER-0000180.CSV
  MEI-IPP_BROILER-0000181.CSV
  MEI-IPP_BROILER-0000182.CSV
  MEI-IPP_BROILER-0000183.CSV
  MEI-IPP_BROILER-0000184.CSV
  MEI-IPP_BROILER-0000185.CSV
  MEI-IPP_BROILER-0000186.CSV
  MEI-IPP_BROILER-0000187.CSV
  MEI-IPP_BROILER-0000188.CSV
  MEI-IPP_BROILER-0000189.CSV
  MEI-IPP_BROILER-0000190.CSV
  MEI-IPP_BROILER-0000191.CSV
  MEI-IPP_BROILER-0000192.CSV
  MEI-IPP_BROILER-0000193.CSV
  MEI-IPP_BROILER-0000194.CSV
  MEI-IPP_BROILER-0000195.CSV
  MEI-IPP_BROILER-0000196.CSV
  MEI-IPP_BROILER-0000197.CSV
  MEI-IPP_BROILER-0000198.CSV
  MEI-IPP_BROILER-0000199.CSV
  MEI-IPP_BROILER-0000200.CSV
  MEI-IPP_BROILER-0000201.CSV
  MEI-IPP_BROILER-0000202.CSV
  MEI-IPP_BROILER-0000203.CSV
  MEI-IPP_BROILER-0000204.CSV
  MEI-IPP_BROILER-0000205.CSV
  MEI-IPP_BROILER-0000206.CSV
  MEI-IPP_BROILER-0000207.CSV
  MEI-IPP_BROILER-0000208.CSV
  MEI-IPP_BROILER-0000209.CSV
  MEI-IPP_BROILER-0000210.CSV
  MEI-IPP_BROILER-0000211.CSV
  MEI-IPP_BROILER-0000212.CSV
  MEI-IPP_BROILER-0000213.CSV
  MEI-IPP_BROILER-0000214.CSV
  MEI-IPP_BROILER-0000215.CSV
  MEI-IPP_BROILER-0000216.CSV
  MEI-IPP_BROILER-0000217.CSV
  MEI-IPP_BROILER-0000218.CSV
  MEI-IPP_BROILER-0000219.CSV
  MEI-IPP_BROILER-0000220.CSV
  MEI-IPP_BROILER-0000221.CSV
  MEI-IPP_BROILER-0000222.CSV
  MEI-IPP_BROILER-0000223.CSV
  MEI-IPP_BROILER-0000224.CSV
  MEI-IPP_BROILER-0000225.CSV
  MEI-IPP_BROILER-0000226.CSV

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-79
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 307 of 358 PageID #:277066

                                       Appendix B
                                   Documents Relied Upon
  MEI-IPP_BROILER-0000227.CSV
  MEI-IPP_BROILER-0000228.CSV
  MEI-IPP_BROILER-0000229.CSV
  MEI-IPP_BROILER-0000230.CSV
  MEI-IPP_BROILER-0000231.CSV
  MEI-IPP_BROILER-0000232.CSV
  MEI-IPP_BROILER-0000233.CSV
  MEI-IPP_BROILER-0000234.CSV
  MEI-IPP_BROILER-0000235.CSV
  MEI-IPP_BROILER-0000236.CSV
  MEI-IPP_BROILER-0000237.CSV
  MEI-IPP_BROILER-0000238.CSV
  MEI-IPP_BROILER-0000239.CSV
  MEI-IPP_BROILER-0000240.CSV
  MEI-IPP_BROILER-0000241.CSV
  MEI-IPP_BROILER-0000242.CSV
  MEI-IPP_BROILER-0000243.CSV
  MEI-IPP_BROILER-0000244.CSV
  MEI-IPP_BROILER-0000245.CSV
  MEI-IPP_BROILER-0000246.CSV
  MEI-IPP_BROILER-0000247.CSV
  MEI-IPP_BROILER-0000248.CSV
  MEI-IPP_BROILER-0000249.CSV
  MEI-IPP_BROILER-0000250.csv
  MEI-IPP_BROILER-0000251.CSV
  MEI-IPP_BROILER-0000252.CSV
  MEI-IPP_BROILER-0000253.CSV
  MEI-IPP_BROILER-0000254.CSV
  MEI-IPP_BROILER-0000255.CSV
  MEI-IPP_BROILER-0000256.CSV
  MEI-IPP_BROILER-0000257.CSV
  MEI-IPP_BROILER-0000258.CSV
  MEI-IPP_BROILER-0000259.CSV
  MEI-IPP_BROILER-0000260.CSV
  MEI-IPP_BROILER-0000261.CSV
  MEI-IPP_BROILER-0000262.CSV
  MEI-IPP_BROILER-0000263.CSV
  MEI-IPP_BROILER-0000264.CSV
  MEI-IPP_BROILER-0000265.CSV
  MEI-IPP_BROILER-0000266.CSV
  MEI-IPP_BROILER-0000267.CSV
  MEI-IPP_BROILER-0000268.CSV
  MEI-IPP_BROILER-0000269.CSV
  MEI-IPP_BROILER-0000270.CSV
  MEI-IPP_BROILER-0000271.CSV
  MEI-IPP_BROILER-0000272.CSV
  MEI-IPP_BROILER-0000273.CSV
  MEI-IPP_BROILER-0000274.CSV
  MEI-IPP_BROILER-0000275.CSV
  MEI-IPP_BROILER-0000276.CSV
  MEI-IPP_BROILER-0000277.CSV
  MEI-IPP_BROILER-0000278.CSV
  MEI-IPP_BROILER-0000279.CSV
  MEI-IPP_BROILER-0000280.CSV
  MEI-IPP_BROILER-0000281.CSV
  MEI-IPP_BROILER-0000282.CSV

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-80
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 308 of 358 PageID #:277067

                                       Appendix B
                                   Documents Relied Upon
  MEI-IPP_BROILER-0000283.CSV
  MEI-IPP_BROILER-0000284.CSV
  MEI-IPP_BROILER-0000285.CSV
  MEI-IPP_BROILER-0000286.CSV
  MEI-IPP_BROILER-0000287.CSV
  MEI-IPP_BROILER-0000288.CSV
  MEI-IPP_BROILER-0000289.CSV
  MEI-IPP_BROILER-0000290.CSV
  MEI-IPP_BROILER-0000291.CSV
  MEI-IPP_BROILER-0000292.CSV
  MEI-IPP_BROILER-0000293.CSV
  MEI-IPP_BROILER-0000294.CSV
  MEI-IPP_BROILER-0000295.CSV
  MEI-IPP_BROILER-0000296.CSV
  MEI-IPP_BROILER-0000297.CSV
  MEI-IPP_BROILER-0000298.CSV
  MEI-IPP_BROILER-0000299.CSV
  MEI-IPP_BROILER-0000300.CSV
  MEI-IPP_BROILER-0000301.CSV
  MEI-IPP_BROILER-0000302.CSV
  MEI-IPP_BROILER-0000303.CSV
  MEI-IPP_BROILER-0000304.CSV
  MEI-IPP_BROILER-0000305.CSV
  MEI-IPP_BROILER-0000306.CSV
  MEI-IPP_BROILER-0000307.CSV
  MEI-IPP_BROILER-0000308.CSV
  MEI-IPP_BROILER-0000309.CSV
  MEI-IPP_BROILER-0000310.CSV
  MEI-IPP_BROILER-0000311.CSV
  MEI-IPP_BROILER-0000312.CSV
  MEI-IPP_BROILER-0000313.CSV
  MEI-IPP_BROILER-0000314.CSV
  MEI-IPP_BROILER-0000315.CSV
  MEI-IPP_BROILER-0000316.CSV
  MEI-IPP_BROILER-0000317.CSV
  PUB-IPP_BROILER-0000001.CSV
  PUB-IPP_BROILER-0000002.CSV
  PUB-IPP_BROILER-0000003.CSV
  PUB-IPP_BROILER-0000004.XLSB
  PUB-BROILER-0009301_edit.xlsx
  PUB-IPP_BROILER-0000004_edit.xlsx
  WM-BROILERS_0000002519_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002520_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002521_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002522_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002523_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002524_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002525_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002526_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002527_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002528_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002529_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002530_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002531_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002532_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002533_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-81
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 309 of 358 PageID #:277068

                                       Appendix B
                                   Documents Relied Upon
  WM-BROILERS_0000002534_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002535_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002536_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002537_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002538_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002539_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002540_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002541_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002542_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002543_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002544_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002545_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002546_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002547_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002548_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002549_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002550_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002551_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002552_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002553_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002554_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002555_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002556_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002557_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002558_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002559_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002560_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002561_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002562_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002563_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002564_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002565_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002566_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002567_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002568_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002569_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002570_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002571_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002572_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002573_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002574_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002575_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002576_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002577_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002578_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002579_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002580_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002581_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002582_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002583_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002584_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002585_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002586_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002587_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002588_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002589_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-82
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 310 of 358 PageID #:277069

                                       Appendix B
                                   Documents Relied Upon
  WM-BROILERS_0000002590_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002591_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002592_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002593_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002594_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002595_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002596_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002597_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002598_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002599_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002600_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002601_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002602_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002603_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002604_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002605_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002606_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002607_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002608_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002609_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002610_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002611_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002612_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002613_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002614_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002615_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002616_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002617_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002618_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002619_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002620_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002621_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002622_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002623_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002624_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002625_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002626_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002627_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002628_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002629_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002630_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002631_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002632_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002633_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002634_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002635_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002636_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002637_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002638_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002639_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002640_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002641_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002642_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002643_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002644_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002645_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-83
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 311 of 358 PageID #:277070

                                       Appendix B
                                   Documents Relied Upon
  WM-BROILERS_0000002646_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002647_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002648_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002649_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002650_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002651_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002652_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002653_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002654_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002655_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002656_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002657_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002658_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002659_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002660_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002661_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000002662_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002663_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002664_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002665_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002666_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002667_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002668_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002669_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002670_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002671_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002672_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002673_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002674_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002675_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002676_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002677_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002678_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002679_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002680_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002681_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002682_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002683_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002684_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002685_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002686_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002687_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002688_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002689_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002690_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002691_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002692_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002693_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002694_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002695_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002696_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002697_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002698_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002699_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002700_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002701_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-84
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 312 of 358 PageID #:277071

                                       Appendix B
                                   Documents Relied Upon
  WM-BROILERS_0000002702_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002703_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002704_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002705_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002706_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002707_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002708_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002709_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002710_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002711_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002712_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002713_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002714_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002715_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002716_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002717_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002718_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002719_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002720_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002721_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002722_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002723_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002724_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002725_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002726_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002727_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002728_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002729_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002730_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002731_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002732_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002733_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002734_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002735_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002736_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002737_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002738_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002739_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002740_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002741_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002742_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002743_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002744_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002745_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002746_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002747_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002748_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002749_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002750_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002751_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002752_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002753_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002754_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002755_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002756_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002757_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-85
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 313 of 358 PageID #:277072

                                       Appendix B
                                   Documents Relied Upon
  WM-BROILERS_0000002758_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002759_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002760_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002761_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002762_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002763_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002764_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002765_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002766_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002767_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002768_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002769_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002770_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002771_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002772_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002773_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002774_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002775_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002776_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002777_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002778_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002779_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002780_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002781_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002782_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002783_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002784_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002785_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002786_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002787_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002788_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002789_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002790_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002791_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002792_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002793_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002794_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002795_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002796_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002797_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002798_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002799_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002800_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002801_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002802_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002803_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002804_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002805_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002806_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002807_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002808_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002809_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002810_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002811_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002812_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002813_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-86
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 314 of 358 PageID #:277073

                                       Appendix B
                                   Documents Relied Upon
  WM-BROILERS_0000002814_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002815_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002816_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002817_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002818_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002819_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002820_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002821_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002822_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002823_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002824_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002825_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002826_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002827_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002828_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002829_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002830_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002831_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002832_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002833_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002834_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002835_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002836_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002837_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002838_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002839_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002840_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002841_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002842_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002843_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002844_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002845_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002846_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002847_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002848_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002849_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002850_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002851_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002852_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002853_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002854_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002855_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002856_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002857_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002858_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002859_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002860_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002861_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002862_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002863_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002864_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002865_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002866_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002867_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002868_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002869_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-87
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 315 of 358 PageID #:277074

                                       Appendix B
                                   Documents Relied Upon
  WM-BROILERS_0000002870_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002871_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002872_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002873_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002874_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002875_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002876_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002877_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002878_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002879_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002880_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002881_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002882_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002883_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002884_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002885_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002886_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002887_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002888_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002889_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002890_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002891_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002892_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002893_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002894_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002895_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002896_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002897_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002898_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002899_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002900_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002901_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002902_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002903_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002904_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002905_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002906_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002907_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002908_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002909_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002910_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002911_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002912_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002913_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002914_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002915_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002916_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002917_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002918_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002919_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002920_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002921_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002922_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002923_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002924_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002925_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-88
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 316 of 358 PageID #:277075

                                       Appendix B
                                   Documents Relied Upon
  WM-BROILERS_0000002926_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002927_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002928_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002929_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002930_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002931_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002932_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002933_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002934_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002935_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002936_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002937_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002938_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002939_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002940_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002941_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002942_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002943_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002944_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002945_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002946_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002947_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002948_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002949_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002950_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002951_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002952_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002953_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002954_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002955_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002956_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002957_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002958_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002959_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002960_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002961_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002962_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002963_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002964_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002965_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002966_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002967_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002968_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002969_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002970_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002971_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002972_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002973_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002974_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002975_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002976_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002977_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002978_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002979_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002980_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002981_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-89
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 317 of 358 PageID #:277076

                                             Appendix B
                                         Documents Relied Upon
  WM-BROILERS_0000002982_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002983_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002984_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002985_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002986_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002987_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002988_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002989_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002990_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002991_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002992_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000002993_HIGHLYCONFIDENTIAL-SUBJECTTOPROTECTIVEORDER.xlsx
  WM-BROILERS_0000000001_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000000002_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.xlsx
  WM-BROILERS_0000000003_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
  WM-BROILERS_0000000004_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
  WM-BROILERS_0000000005_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
  WM-BROILERS_0000000006_HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
  WEGMANS09437.xlsx
  WEGMANS09438_HIGHLY CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER.xlsx


  2019-11-14 Joseph Alioto - Howard Iwrey re Amick Farms Structured Data
  2020-07-31 Letter to DAPs re Contracts and Structured Data Update
  AMICK0000390326
  AMICK0000390327
  AMICK0000406868
  AMICK0000406869
  2020-01-17 CaseFarms Struct Data Ltr Respv2.0
  Case Sales Data 01-01-11 to 12-31-13
  Case Sales Data 01-01-14 to 12-31-17
  Case Sales Data 11-04-07 to 12-31-10
  CASefoods0000620116
  2020.03.25 Claxton Production Letter - CLAXTON_0192520A - 0192521A
  2020.07.30 Ltr. from Herbison to Counsel
  2020-03-03 Shana Scarlett - James Herbison re Claxton Structured Data
  CLAXTON_0192496
  CLAXTON_0192505
  CLAXTON_0192506
  CLAXTON_0192507
  CLAXTON_0192508
  CLAXTON_0192509
  CLAXTON_0192510
  CLAXTON_0192511
  CLAXTON_0192512
  CLAXTON_0192513
  CLAXTON_0192514
  CLAXTON_0192515
  CLAXTON_0192516
  CLAXTON_0203540
  CLAXTON_0203541
  CLAXTON_0203538
  CLAXTON_0203539
  CLAXTON_0192520A
  CLAXTON_0192521A
  2020 08 21 Cover Letter re Production 25

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                     B-90
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 318 of 358 PageID #:277077

                                                Appendix B
                                            Documents Relied Upon
  6.19.19 data
  AGSTAT-00795869
  AGSTAT-15546482
  Letter to Plaintiffs re Agri Stats Data Questions
  AGSTAT-00795872
  AGSTAT-00795873
  AGSTAT-00795874
  AGSTAT-00795875
  AGSTAT-00795876
  AGSTAT-00795877
  AGSTAT-00795878
  AGSTAT-00795879
  AGSTAT-00795880
  AGSTAT-00795881
  AGSTAT-00795882
  AGSTAT-00795883
  AGSTAT-00795884
  AGSTAT-00795885
  AGSTAT-00795890
  AGSTAT-00795891
  AGSTAT-00025967
  AGSTAT-15546302
  AGSTAT-15546303
  AGSTAT-15546304
  AGSTAT-15546305
  AGSTAT-15546306
  AGSTAT-15546308
  AGSTAT-15546309
  AGSTAT-15546299
  AGSTAT-15546300
  AGSTAT-15546307
  AGSTAT-15546440
  AGSTAT-15546454
  AGSTAT-00795899
  AGSTAT-00795900
  AGSTAT-00795894
  Fieldale - Cover Letter for November 1, 2019 Data Production
  Fieldale - Letter to DAPs and EUCPs re Structured Data Questions (3-13-2020)
  Fieldale - Letter to Plaintiffs Regarding 2018 and 2019 Structured Data Production (June 19 2020)
  Fieldale - Letter to Plaintiffs Regarding Strudctured Data (June 12, 2020)
  FIELDALE_0000809
  FIELDALE_1444610
  FIELDALE_1444611
  FIELDALE_1444615
  FIELDALE_1444616
  FIELDALE_1444618
  FIELDALE_1444619
  FIELDALE_1444621
  FIELDALE_1444622
  FIELDALE_1444624
  FIELDALE_1444625
  FIELDALE_1444627
  FIELDALE_1444628
  FIELDALE_1444630
  FIELDALE_1444631
  FIELDALE_1444632

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                        B-91
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 319 of 358 PageID #:277078

                                             Appendix B
                                         Documents Relied Upon
  FIELDALE_1444633
  FIELDALE_1444635
  FIELDALE_1444636
  FIELDALE_1444638
  FIELDALE_1444639
  FIELDALE_1444641
  FIELDALE_1444642
  FIELDALE_1444644
  FIELDALE_1444645
  FIELDALE_1444647
  FIELDALE_1444648
  FIELDALE_1444650
  FIELDALE_1444651
  FIELDALE_1444655
  FIELDALE_1444656
  FIELDALE_1444657
  FIELDALE_1444658
  FIELDALE_1444659
  FIELDALE_1444660
  FIELDALE_1444661
  FIELDALE_1444662
  FIELDALE_1444663
  FIELDALE_1444664
  FIELDALE_1444665
  FIELDALE_1444666
  FIELDALE_1444668
  FIELDALE_1444669
  FIELDALE_1444670
  FIELDALE_1444671
  FIELDALE_1444672
  FIELDALE_1444673
  FIELDALE_1444674
  FF-BC-00631185
  FF-BC-00631976
  FF-BC-00632395
  Foster Farms Report 20190713
  FW In re Broilers FOSTER FARMS - Data Clarification Questions MB-AME.FID1626528
  2019.09.10 - Medlock LTR to Plaintiffs' Counsel re Foster Farms' Document Production
  2019.12.10 - Letter to CIIPS re Data Questions
  GEO_0000965070
  GEO_0000965072
  GEO_0001436486
  GEO_0001436491
  GEO_0001436492
  GEO_0001437088
  07.21 Response to DAP Data Questions
  07.28 Response to Class Plaintiffs Data Questions
  1.31 PPC Response to DAP 11.19 Ltr
  1.31 PPC Response to Ltr from S. Scarlett
  6.14.18 PPC Letter to Ps re Structured Data Production
  PILGRIMS_SD_00780
  PILGRIMS_SD_00781
  PILGRIMS_SD_00782
  PILGRIMS_SD_00783
  PILGRIMS_SD_00784
  PILGRIMS_SD_00785

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                     B-92
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 320 of 358 PageID #:277079

                                         Appendix B
                                     Documents Relied Upon
  PILGRIMS_SD_00786
  PILGRIMS_SD_00787
  PILGRIMS_SD_00788
  PILGRIMS_SD_00789
  PILGRIMS_SD_00790
  PILGRIMS_SD_00791
  PILGRIMS_SD_00792
  PILGRIMS_SD_00793
  PILGRIMS_SD_00794
  PILGRIMS_SD_00795
  PILGRIMS_SD_00796
  PILGRIMS_SD_00797
  PILGRIMS_SD_00798
  PILGRIMS_SD_00799
  PILGRIMS_SD_00800
  PILGRIMS_SD_00801
  PILGRIMS_SD_00802
  PILGRIMS_SD_00803
  PILGRIMS_SD_00804
  PILGRIMS_SD_00805
  PILGRIMS_SD_00806
  PILGRIMS_SD_00807
  PILGRIMS_SD_00808
  PILGRIMS_SD_00809
  PILGRIMS_SD_00810
  PILGRIMS_SD_00811
  PILGRIMS_SD_00812
  PILGRIMS_SD_00813
  PILGRIMS_SD_00814
  PILGRIMS_SD_00815
  PILGRIMS_SD_00816
  PILGRIMS_SD_00817
  PILGRIMS_SD_00818
  PILGRIMS_SD_00819
  PILGRIMS_SD_00820
  PILGRIMS_SD_00821
  PILGRIMS_SD_00822
  PILGRIMS_SD_00823
  PILGRIMS_SD_00824
  PILGRIMS_SD_00825
  PILGRIMS_SD_00826
  PILGRIMS_SD_00827
  PILGRIMS_SD_00828
  PILGRIMS_SD_00829
  PILGRIMS_SD_00830
  PILGRIMS_SD_00831
  PILGRIMS_SD_00832
  PILGRIMS_SD_00833
  2020 01 27 Letter to Daniel Owen
  Harrison 00176171
  Harrison 00176172
  Harrison 00176173
  Harrison 00176175
  Harrison 00176176
  Harrison 00176177
  Harrison 00176179

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-93
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 321 of 358 PageID #:277080

                                              Appendix B
                                          Documents Relied Upon
  Harrison 00176180
  Harrison 00176181
  Harrison 00176183
  Harrison 00176184
  Harrison 00176185
  Harrison 00176187
  Harrison 00176188
  Harrison 00176189
  Harrison 00176191
  Harrison 00176192
  Harrison 00176193
  Harrison 00176195
  Harrison 00176196
  Harrison 00176197
  Harrison 00176199
  Harrison 00176200
  Harrison 00176201
  Harrison 00176203
  Harrison 00176204
  Harrison 00176205
  Harrison 00176207
  Harrison 00176208
  Harrison 00176209
  Harrison 00176211
  Harrison 00176212
  Harrison 00176213
  Harrison 00176215
  Harrison 00176216
  Harrison 00176217
  Harrison 00176219
  Harrison 00176220
  Harrison 00176221
  Harrison 00176223
  Harrison 00176224
  Harrison 00176225
  Harrison 00204805
  Harrison 00204806
  Harrison 00204807
  Harrison 00204808
  Harrison 00204809
  Harrison 00204810
  102419 Letter to House of Raeford Re Data Questions
  Fwd EXT In Re Broiler Chicken Antitrust Litigation
  HRF_0000375549
  HRF_0000375550
  HRF_0000375551
  HRF_0000375552
  HRF_0000375553
  HRF_0000375554
  HRF_0000375555
  HRF_0000375556
  HRF_0000375557
  HRF_0000375558
  HRF_0000375559
  HRF_0000375560
  HRF_0000375561

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                        B-94
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 322 of 358 PageID #:277081

                                              Appendix B
                                          Documents Relied Upon
  HRF_0000375562
  HRF_0000375563
  HRF_0000565356
  HRF_0000565357
  FW In re Broiler Chicken Antitrust Litigation - subpoena to Keystone Foods LLC
  KF_0420812
  KF_0420813
  KF_0420814
  KF_0420815
  KF_0420816
  KF_0420817
  KF_0420818
  KF_0420819
  KF_0420820
  KF_0420821
  KF_0420822
  KF_0420823
  KF_0420824
  KF_0420825
  KF_0420826
  KF_0420827
  2019-12-20 Koch's Response ltr. to CIIPP's Data Clarification Questions
  2-19-20 Koch letter to J. Alioto
  KOCH_SD_0000000305
  KOCH_SD_0000000306
  KOCH_SD_0000000307
  KOCH_SD_0000000308
  KOCH_SD_0000000309
  KOCH_SD_0000000310
  KOCH_SD_0000000311
  KOCH_SD_0000000312
  KOCH_SD_0000000313
  KOCH_SD_0000000314
  KOCH_SD_0000000315
  KOCH_SD_0000000316
  KOCH_SD_0000000317
  KOCH_SD_0000000318
  KOCH_SD_0000000319
  KOCH_SD_0000000320
  KOCH_SD_0000000321
  KOCH_SD_0000000322
  KOCH_SD_0000000323
  KOCH_SD_0000000324
  KOCH_SD_0000000325
  KOCH_SD_0000000326
  KOCH_SD_0000000327
  KOCH_SD_0000000328
  KOCH_SD_0000000329
  KOCH_SD_0000000330
  KOCH_SD_0000000331
  KOCH_SD_0000000332
  KOCH_SD_0000000333
  KOCH_SD_0000000334
  KOCH_SD_0000000335
  KOCH_SD_0000000336
  KOCH_SD_0000000337

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                       B-95
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 323 of 358 PageID #:277082

                                       Appendix B
                                   Documents Relied Upon
  KOCH_SD_0000000338
  KOCH_SD_0000000339
  KOCH_SD_0000000340
  KOCH_SD_0000000341
  KOCH_SD_0000000342
  KOCH_SD_0000000343
  KOCH_SD_0000000344
  KOCH_SD_0000000345
  KOCH_SD_0000000346
  KOCH_SD_0000000347
  KOCH_SD_0000000348
  KOCH_SD_0000000349
  KOCH_SD_0000000350
  KOCH_SD_0000000351
  KOCH_SD_0000000352
  KOCH_SD_0000000353
  KOCH_SD_0000000354
  KOCH_SD_0000000355
  KOCH_SD_0000000356
  KOCH_SD_0000000357
  KOCH_SD_0000000358
  KOCH_SD_0000000359
  KOCH_SD_0000000360
  KOCH_SD_0000000361
  KOCH_SD_0000000362
  KOCH_SD_0000000363
  KOCH_SD_0000000364
  KOCH_SD_0000000365
  KOCH_SD_0000000366
  KOCH_SD_0000000367
  KOCH_SD_0000000368
  KOCH_SD_0000000369
  KOCH_SD_0000000370
  KOCH_SD_0000000371
  KOCH_SD_0000000372
  KOCH_SD_0000000373
  KOCH_SD_0000000374
  KOCH_SD_0000000375
  KOCH_SD_0000000376
  KOCH_SD_0000000377
  KOCH_SD_0000000378
  KOCH_SD_0000000379
  KOCH_SD_0000000380
  KOCH_SD_0000000381
  KOCH_SD_0000000382
  KOCH_SD_0000000383
  KOCH_SD_0000000384
  KOCH_SD_0000000385
  KOCH_SD_0000000386
  KOCH_SD_0000000387
  KOCH_SD_0000000388
  KOCH_SD_0000000389
  KOCH_SD_0000000390
  KOCH_SD_0000000391
  KOCH_SD_0000000392
  KOCH_SD_0000000393

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-96
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 324 of 358 PageID #:277083

                                       Appendix B
                                   Documents Relied Upon
  KOCH_SD_0000000394
  KOCH_SD_0000000395
  KOCH_SD_0000000396
  KOCH_SD_0000000397
  KOCH_SD_0000000398
  KOCH_SD_0000000399
  KOCH_SD_0000000400
  KOCH_SD_0000000401
  KOCH_SD_0000000402
  KOCH_SD_0000000403
  KOCH_SD_0000000404
  KOCH_SD_0000000405
  KOCH_SD_0000000406
  KOCH_SD_0000000407
  KOCH_SD_0000000408
  KOCH_SD_0000000409
  KOCH_SD_0000000410
  KOCH_SD_0000000411
  KOCH_SD_0000000412
  KOCH_SD_0000000413
  KOCH_SD_0000000414
  KOCH_SD_0000000415
  KOCH_SD_0000000416
  KOCH_SD_0000000417
  KOCH_SD_0000000418
  KOCH_SD_0000000419
  KOCH_SD_0000000420
  KOCH_SD_0000000421
  KOCH_SD_0000000422
  KOCH_SD_0000000423
  KOCH_SD_0000000424
  KOCH_SD_0000000425
  KOCH_SD_0000000426
  KOCH_SD_0000000427
  KOCH_SD_0000000428
  KOCH_SD_0000000429
  KOCH_SD_0000000430
  KOCH_SD_0000000431
  KOCH_SD_0000000432
  KOCH_SD_0000000433
  KOCH_SD_0000000434
  KOCH_SD_0000000435
  KOCH_SD_0000000436
  KOCH_SD_0000000437
  KOCH_SD_0000000438
  KOCH_SD_0000000439
  KOCH_SD_0000000440
  KOCH_SD_0000000441
  KOCH_SD_0000000442
  KOCH_SD_0000000443
  KOCH_SD_0000000444
  KOCH_SD_0000000445
  KOCH_SD_0000000446
  KOCH_SD_0000000447
  KOCH_SD_0000000448
  KOCH_SD_0000000449

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-97
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 325 of 358 PageID #:277084

                                       Appendix B
                                   Documents Relied Upon
  KOCH_SD_0000000450
  KOCH_SD_0000000451
  KOCH_SD_0000000452
  KOCH_SD_0000000453
  KOCH_SD_0000000454
  KOCH_SD_0000000455
  KOCH_SD_0000000456
  KOCH_SD_0000000457
  KOCH_SD_0000000458
  KOCH_SD_0000000459
  KOCH_SD_0000000460
  KOCH_SD_0000000461
  KOCH_SD_0000000462
  KOCH_SD_0000000463
  KOCH_SD_0000000464
  KOCH_SD_0000000465
  KOCH_SD_0000000466
  KOCH_SD_0000000467
  KOCH_SD_0000000468
  KOCH_SD_0000000469
  KOCH_SD_0000000470
  KOCH_SD_0000000471
  KOCH_SD_0000000472
  KOCH_SD_0000001706
  KOCH_SD_0000001707
  KOCH_SD_0000001708
  KOCH_SD_0000001709
  KOCH_SD_0000001710
  KOCH_SD_0000001711
  KOCH_SD_0000001712
  KOCH_SD_0000001713
  KOCH_SD_0000001714
  KOCH_SD_0000001715
  KOCH_SD_0000001716
  KOCH_SD_0000001717
  KOCH_SD_0000001718
  KOCH_SD_0000001719
  KOCH_SD_0000001720
  KOCH_SD_0000001721
  KOCH_SD_0000001722
  KOCH_SD_0000001723
  KOCH_SD_0000001724
  KOCH_SD_0000001725
  KOCH_SD_0000001726
  KOCH_SD_0000001727
  KOCH_SD_0000001728
  KOCH_SD_0000001729
  2019.11.25 Letter to Bobby Pouya
  2019.6.7 Letter re Mar-Jac Structured Data
  2020.06.19 Letter to Bobby Pouya
  2020.1.14 Letter re Mar-Jac Production
  GA-MJ-INVC-ADJ - HIGHLY CONFIDENTIAL - MAR-JAC_SD_0000000364
  GA-MJ-ITEM-MSTR – HIGHLY CONFIDENTIAL – MAR-JAC_SD_0000000367
  GA-MJ-ORDR – HIGHLY CONFIDENTIAL – MAR-JAC_SD_0000000370
  GA-MJ-ORDR-DTL – HIGHLY CONFIDENTIAL – MAR-JAC_SD_0000000369
  Mar-Jac_SD_0000000180

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                             B-98
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 326 of 358 PageID #:277085

                                                 Appendix B
                                             Documents Relied Upon
  Mar-Jac_SD_0000000181
  Mar-Jac_SD_0000000182
  Mar-Jac_SD_0000000183
  Mar-Jac_SD_0000000184
  Mar-Jac_SD_0000000185
  Mar-Jac_SD_0000000186
  Mar-Jac_SD_0000000187
  Mar-Jac_SD_0000000188
  Mar-Jac_SD_0000000189
  Mar-Jac_SD_0000000190
  Mar-Jac_SD_0000000191
  Mar-Jac_SD_0000000192
  Mar-Jac_SD_0000000193
  Mar-Jac_SD_0000000194
  Mar-Jac_SD_0000000195
  Mar-Jac_SD_0000000196
  Mar-Jac_SD_0000000197
  Mar-Jac_SD_0000000198
  Mar-Jac_SD_0000000199
  Mar-Jac_SD_0000000200
  Mar-Jac_SD_0000000201
  Mar-Jac_SD_0000000202
  Mar-Jac_SD_0000000203
  Mar-Jac_SD_0000000204
  Mar-Jac_SD_0000000205
  Mar-Jac_SD_0000000206
  Mar-Jac_SD_0000000207
  Mar-Jac_SD_0000000208
  Mar-Jac_SD_0000000209
  Mar-Jac_SD_0000000210
  Mar-Jac_SD_0000000211
  Mar-Jac_SD_0000000212
  Mar-Jac_SD_0000000213
  Mar-Jac_SD_0000000214
  Mar-Jac_SD_0000000215
  Mar-Jac_SD_0000000216
  MJ-INVC-ADJ – HIGHLY CONFIDENTIAL – MAR-JAC_SD_0000000053
  MJ-INVC-ADJ-CODE – HIGHLY CONFIDENTIAL – MAR-JAC_SD_0000000052
  MJ-ITEM-MSTR – HIGHLY CONFIDENTIAL – MAR-JAC_SD_0000000076
  MJ-ORDR – HIGHLY CONFIDENTIAL – MAR-JAC_SD_0000000086
  MJ-ORDR-DTL – HIGHLY CONFIDENTIAL – MAR-JAC_SD_0000000084
  2020-01-31 Bobby Pouya - Amanda Wofford re Mountaire Structured Data
  letter to Pouya w supplemental responses re sales SD 3-19-2020
  MTA-PL0001191637
  MTA-PL0001191638
  MTA-PL0001191639
  MTA-PL0001191640
  MTA-PL0001191641
  MTA-PL0001265836
  MTA-PL0001265838
  MTA-PL0001265841
  MTA-PL0001265842
  MTA-PL0001265843
  MTA-PL0001265844
  10.18.19 - Letter to Brian Clark and Scott Gant re Broiler Chicken Antitrust Litigation encl Production.pdf
  Letter to Lori Lustrin regarding DAP Structured Data Questions

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                         B-99
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 327 of 358 PageID #:277086

                                              Appendix B
                                          Documents Relied Upon
  OK Foods - Response to Class Plaintiffs' Structured Data Questions
  OKFoods_0000906717
  OKFoods_0000906718
  OKFoods_0000906719
  OKFoods_0000906720
  OKFoods_0000906721
  OKFoods_0000906722
  OKFoods_0000906723
  OKFoods_0000906724
  OKFoods_0000906725
  OKFoods_0000906726
  OKFoods_0000906727
  OKFoods_0000906728
  OKFoods_0000906729
  OKFoods_0000906730
  OKFoods_0001621139
  OKFoods_0001621259
  OKFoods_0001621260
  2020.1.8 Flath Letter to Alioto - Peco Data Clarification Questions
  2020.5.20 Correspondence from L Flath re Peco Structured Data
  2020-07-29 Peco Production Letter
  8.16.19 - Peco Letter - HIGHLY CONFIDENTIAL
  PECO0000595942
  PECO0000595949
  PECO0000595950
  PECO0000595951
  PECO0000595952
  PECO0000595953
  PECO0000595954
  PECO0000595955
  PECO0000595956
  PECO0000915543
  PECO0000915545
  PECO0000915546
  PECO0000915547
  PECO0000915548
  PECO0000915852
  PECO0000915862
  PECO0000915863
  Peco Structured Data (7.18.18) - HIGHLY CONFIDENTIAL
  1.0 Operator Template claims data
  2.1 Distr. Template - Non-Brokerage claims data 03012017-07312017
  2.2 Distr. Template - Non-Brokerage claims data 08012017-08312017
  2.3 Distr. Template - Non-Brokerage claims data 09012017-09302017
  2.4 Distr. Template - Non-Brokerage claims data 10012017-10312017
  2.5 Distr. Template - Non-Brokerage claims data 11012017-11302017
  2.6 Distr. Template - Non-Brokerage claims data 12012017-02282018
  2.7 Distr. Template - Non-Brokerage claims data 03012018-06262018
  2007 fiscal week1
  2007 fiscal week10
  2007 fiscal week11
  2007 fiscal week12
  2007 fiscal week13
  2007 fiscal week14
  2007 fiscal week15
  2007 fiscal week16

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                      B-100
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 328 of 358 PageID #:277087

                                               Appendix B
                                           Documents Relied Upon
  2007 fiscal week17
  2007 fiscal week18
  2007 fiscal week19
  2007 fiscal week2
  2007 fiscal week20
  2007 fiscal week21
  2007 fiscal week22
  2007 fiscal week23
  2007 fiscal week24
  2007 fiscal week25
  2007 fiscal week26
  2007 fiscal week27
  2007 fiscal week28
  2007 fiscal week29
  2007 fiscal week3
  2007 fiscal week30
  2007 fiscal week31
  2007 fiscal week32
  2007 fiscal week33
  2007 fiscal week34
  2007 fiscal week35
  2007 fiscal week36
  2007 fiscal week37
  2007 fiscal week38
  2007 fiscal week39
  2007 fiscal week4
  2007 fiscal week40
  2007 fiscal week41
  2007 fiscal week42
  2007 fiscal week43
  2007 fiscal week44
  2007 fiscal week45
  2007 fiscal week46
  2007 fiscal week47
  2007 fiscal week48
  2007 fiscal week49
  2007 fiscal week5
  2007 fiscal week50
  2007 fiscal week51
  2007 fiscal week52
  2007 fiscal week6
  2007 fiscal week7
  2007 fiscal week8
  2007 fiscal week9
  2018-08-09 Cover Letter re Perdue Second Production of Structured Data
  2018-08-17 Cover Letter re Structured Data Production
  2018-07-18 Cover Letter re Perdue Structured Data Production
  2019-11-26 Letter to B. Pouya and K. Smith re Structured Data
  2019-12-11 - Perdue Structured Data Production
  2019-12-11 Letter to B. Pouya and K. Smith re Perdue Structured Data
  2020-02-28 Cover Letter for Perdue's 2-28-20 Structured Data Production
  2020-02-28 Letter to Plaintiffs re Perdue's Structured Data
  Customer List 2006
  Forge Data Explanation - Instructions
  INVOICEDATA_PE1_010118_063018
  INVOICEDATA_PE1_010119_063019

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                      B-101
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 329 of 358 PageID #:277088

                                             Appendix B
                                         Documents Relied Upon
  INVOICEDATA_PE1_032612_092312
  INVOICEDATA_PE1_032717_092417
  INVOICEDATA_PE1_032811_092511
  INVOICEDATA_PE1_032816_092516
  INVOICEDATA_PE1_033015_092715
  INVOICEDATA_PE1_033114_092814
  INVOICEDATA_PE1_040113_092913
  INVOICEDATA_PE1_070118_123118
  INVOICEDATA_PE1_070119_123119
  INVOICEDATA_PE1_092412_033113
  INVOICEDATA_PE1_092517_123117
  INVOICEDATA_PE1_092611_032512
  INVOICEDATA_PE1_092616_032617
  INVOICEDATA_PE1_092815_032716
  INVOICEDATA_PE1_092914_032915
  INVOICEDATA_PE1_093013_033014
  INVOICEDATA_PR1_032910_092610
  INVOICEDATA_PR1_033009_092709
  INVOICEDATA_PR1_092710_032711
  INVOICEDATA_PR1_092809_032810
  N_1.0 Operator Template claims data
  N_2.01 Distr. Template - Non-Brokerage claims data 20180101-20180228
  N_2.02 Distr. Template - Non-Brokerage claims data 20180301-20180430
  N_2.03 Distr. Template - Non-Brokerage claims data 20180501-20180731
  N_2.04 Distr. Template - Non-Brokerage claims data 20180801-20180930
  N_2.05 Distr. Template - Non-Brokerage claims data 20181001-20181231
  N_2.06 Distr. Template - Non-Brokerage claims data 20190101-20190228
  N_2.07 Distr. Template - Non-Brokerage claims data 20190301-20190430
  N_2.08 Distr. Template - Non-Brokerage claims data 20190501-20190731
  N_2.09 Distr. Template - Non-Brokerage claims data 20190801-20190930
  N_2.10 Distr. Template - Non-Brokerage claims data 20191001-20191231
  N_2.11 Distr. Template - Non-Brokerage claims data 20200101-20200331
  N_2.12 Distr. Template - Non-Brokerage claims data 20200401-20200615
  PERDUE0002450096
  Product List 2006
  Product List 2007
  Product List 2008
  Product List 2009
  SDS Extract for 2005
  SDS Extract for 2006
  SDS Lookup Tables
  week 1 09 and 08
  week 10 09 and 08
  week 11 09 and 08
  week 12 09 and 08
  week 13 09 and 08
  week 14 09 and 08
  week 15 09 and 08
  week 16 09 and 08
  week 17 09 and 08
  week 18 09 and 08
  week 19 09 and 08
  week 2 09 and 08
  week 20 09 and 08
  week 21 09 and 08
  week 22 09 and 08

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                    B-102
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 330 of 358 PageID #:277089

                                                Appendix B
                                            Documents Relied Upon
  week 23 09 and 08
  week 24 09 and 08
  week 25 09 and 08
  week 26 09 and 08
  week 27 09 and 08
  week 28 09 and 08
  week 29 09 and 08
  week 3 09 and 08
  week 30 09 and 08
  week 31 09 and 08
  week 32 09 and 08
  week 33 09 and 08
  week 34 09 and 08
  week 35 09 and 08
  week 36 09 and 08
  week 37 09 and 08
  week 38 09 and 08
  week 39 09 and 08
  week 4 09 and 08
  week 40 09 and 08
  week 41 09 and 08
  week 42 09 and 08
  week 43 09 and 08
  week 44 09 and 08
  week 45 09 and 08
  week 46 09 and 08
  week 47 09 and 08
  week 48 09 and 08
  week 49 09 and 08
  week 5 09 and 08
  week 50 09 and 08
  week 51 09 and 08
  week 52 09 and 08
  week 6 09 and 08
  week 7 09 and 08
  week 8 09 and 08
  week 9 09 and 08
  PE1 Data Descriptions
  PR1 Data Descriptions
  07.06 PPC Structured Data Prod Letter
  07.21 Response to Class Plaintiffs Data Questions
  07.21 Response to DAP Data Questions
  07.28 Response to Class Plaintiffs Data Questions
  07.29 Pilgrim's Production Letter
  Pilgrims - 11.12.19 Response to Letter from S. Scarlett
  1.31 PPC Response to DAP 11.19 Ltr
  1.31 PPC Response to Ltr from S. Scarlett
  11.20.19 Response to Letter from S. Scarlett
  2.19.20 PPC Response to DAP Letter
  2.26 PPC Response to Class Plaintiffs data questions
  6.07.18 PPC Letter to Ps re Structured Data Production
  7.16.18 PPC Letter to Ps re Structured Data Production
  7.25.18 PPC Letter to Ps re Structured Data Production
  PILGRIMS_SD_00467
  PILGRIMS_SD_00468
  PILGRIMS_SD_00469

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                        B-103
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 331 of 358 PageID #:277090

                                       Appendix B
                                   Documents Relied Upon
  PILGRIMS_SD_00470
  PILGRIMS_SD_00471
  PILGRIMS_SD_00472
  PILGRIMS_SD_00473
  PILGRIMS_SD_00474
  PILGRIMS_SD_00475
  PILGRIMS_SD_00476
  PILGRIMS_SD_00477
  PILGRIMS_SD_00478
  PILGRIMS_SD_00479
  PILGRIMS_SD_00480
  PILGRIMS_SD_00481
  PILGRIMS_SD_00482
  PILGRIMS_SD_00483
  PILGRIMS_SD_00484
  PILGRIMS_SD_00485
  PILGRIMS_SD_00486
  PILGRIMS_SD_00487
  PILGRIMS_SD_00488
  PILGRIMS_SD_00489
  PILGRIMS_SD_00490
  PILGRIMS_SD_00491
  PILGRIMS_SD_00492
  PILGRIMS_SD_00493
  PILGRIMS_SD_00494
  PILGRIMS_SD_00495
  PILGRIMS_SD_00496
  PILGRIMS_SD_00497
  PILGRIMS_SD_00498
  PILGRIMS_SD_00499
  PILGRIMS_SD_00500
  PILGRIMS_SD_00501
  PILGRIMS_SD_00502
  PILGRIMS_SD_00503
  PILGRIMS_SD_00504
  PILGRIMS_SD_00505
  PILGRIMS_SD_00506
  PILGRIMS_SD_00507
  PILGRIMS_SD_00508
  PILGRIMS_SD_00509
  PILGRIMS_SD_00510
  PILGRIMS_SD_00511
  PILGRIMS_SD_00512
  PILGRIMS_SD_00513
  PILGRIMS_SD_00514
  PILGRIMS_SD_00515
  PILGRIMS_SD_00516
  PILGRIMS_SD_00517
  PILGRIMS_SD_00518
  PILGRIMS_SD_00519
  PILGRIMS_SD_00520
  PILGRIMS_SD_00521
  PILGRIMS_SD_00522
  PILGRIMS_SD_00523
  PILGRIMS_SD_00524
  PILGRIMS_SD_00525

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            B-104
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 332 of 358 PageID #:277091

                                       Appendix B
                                   Documents Relied Upon
  PILGRIMS_SD_00526
  PILGRIMS_SD_00527
  PILGRIMS_SD_00528
  PILGRIMS_SD_00529
  PILGRIMS_SD_00530
  PILGRIMS_SD_00531
  PILGRIMS_SD_00532
  PILGRIMS_SD_00533
  PILGRIMS_SD_00534
  PILGRIMS_SD_00535
  PILGRIMS_SD_00536
  PILGRIMS_SD_00537
  PILGRIMS_SD_00538
  PILGRIMS_SD_00539
  PILGRIMS_SD_00540
  PILGRIMS_SD_00541
  PILGRIMS_SD_00542
  PILGRIMS_SD_00543
  PILGRIMS_SD_00544
  PILGRIMS_SD_00545
  PILGRIMS_SD_00546
  PILGRIMS_SD_00547
  PILGRIMS_SD_00548
  PILGRIMS_SD_00549
  PILGRIMS_SD_00550
  PILGRIMS_SD_00551
  PILGRIMS_SD_00552
  PILGRIMS_SD_00553
  PILGRIMS_SD_00554
  PILGRIMS_SD_00555
  PILGRIMS_SD_00556
  PILGRIMS_SD_00557
  PILGRIMS_SD_00558
  PILGRIMS_SD_00559
  PILGRIMS_SD_00560
  PILGRIMS_SD_00561
  PILGRIMS_SD_00562
  PILGRIMS_SD_00563
  PILGRIMS_SD_00564
  PILGRIMS_SD_00565
  PILGRIMS_SD_00566
  PILGRIMS_SD_00567
  PILGRIMS_SD_00568
  PILGRIMS_SD_00569
  PILGRIMS_SD_00570
  PILGRIMS_SD_00571
  PILGRIMS_SD_00572
  PILGRIMS_SD_00573
  PILGRIMS_SD_00574
  PILGRIMS_SD_00575
  PILGRIMS_SD_00576
  PILGRIMS_SD_00577
  PILGRIMS_SD_00578
  PILGRIMS_SD_00579
  PILGRIMS_SD_00580
  PILGRIMS_SD_00581

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            B-105
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 333 of 358 PageID #:277092

                                       Appendix B
                                   Documents Relied Upon
  PILGRIMS_SD_00582
  PILGRIMS_SD_00583
  PILGRIMS_SD_00584
  PILGRIMS_SD_00585
  PILGRIMS_SD_00586
  PILGRIMS_SD_00587
  PILGRIMS_SD_00588
  PILGRIMS_SD_00589
  PILGRIMS_SD_00590
  PILGRIMS_SD_00591
  PILGRIMS_SD_00592
  PILGRIMS_SD_00593
  PILGRIMS_SD_00594
  PILGRIMS_SD_00595
  PILGRIMS_SD_00596
  PILGRIMS_SD_00597
  PILGRIMS_SD_00598
  PILGRIMS_SD_00599
  PILGRIMS_SD_00600
  PILGRIMS_SD_00601
  PILGRIMS_SD_00602
  PILGRIMS_SD_00603
  PILGRIMS_SD_00604
  PILGRIMS_SD_00605
  PILGRIMS_SD_00606
  PILGRIMS_SD_00607
  PILGRIMS_SD_00608
  PILGRIMS_SD_00609
  PILGRIMS_SD_00610
  PILGRIMS_SD_00611
  PILGRIMS_SD_00612
  PILGRIMS_SD_00613
  PILGRIMS_SD_00614
  PILGRIMS_SD_00615
  PILGRIMS_SD_00616
  PILGRIMS_SD_00617
  PILGRIMS_SD_00618
  PILGRIMS_SD_00619
  PILGRIMS_SD_00620
  PILGRIMS_SD_00621
  PILGRIMS_SD_00622
  PILGRIMS_SD_00623
  PILGRIMS_SD_00624
  PILGRIMS_SD_00625
  PILGRIMS_SD_00626
  PILGRIMS_SD_00627
  PILGRIMS_SD_00628
  PILGRIMS_SD_00629
  PILGRIMS_SD_00630
  PILGRIMS_SD_00631
  PILGRIMS_SD_00632
  PILGRIMS_SD_00633
  PILGRIMS_SD_00634
  PILGRIMS_SD_00635
  PILGRIMS_SD_00636
  PILGRIMS_SD_00637

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            B-106
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 334 of 358 PageID #:277093

                                       Appendix B
                                   Documents Relied Upon
  PILGRIMS_SD_00638
  PILGRIMS_SD_00639
  PILGRIMS_SD_00640
  PILGRIMS_SD_00641
  PILGRIMS_SD_00642
  PILGRIMS_SD_00643
  PILGRIMS_SD_00644
  PILGRIMS_SD_00645
  PILGRIMS_SD_00646
  PILGRIMS_SD_00647
  PILGRIMS_SD_00648
  PILGRIMS_SD_00649
  PILGRIMS_SD_00650
  PILGRIMS_SD_00651
  PILGRIMS_SD_00652
  PILGRIMS_SD_00653
  PILGRIMS_SD_00654
  PILGRIMS_SD_00655
  PILGRIMS_SD_00656
  PILGRIMS_SD_00657
  PILGRIMS_SD_00658
  PILGRIMS_SD_00659
  PILGRIMS_SD_00660
  PILGRIMS_SD_00661
  PILGRIMS_SD_00662
  PILGRIMS_SD_00663
  PILGRIMS_SD_00664
  PILGRIMS_SD_00665
  PILGRIMS_SD_00666
  PILGRIMS_SD_00667
  PILGRIMS_SD_00668
  PILGRIMS_SD_00669
  PILGRIMS_SD_00670
  PILGRIMS_SD_00671
  PILGRIMS_SD_00672
  PILGRIMS_SD_00673
  PILGRIMS_SD_00674
  PILGRIMS_SD_00675
  PILGRIMS_SD_00676
  PILGRIMS_SD_00677
  PILGRIMS_SD_00678
  PILGRIMS_SD_00679
  PILGRIMS_SD_00680
  PILGRIMS_SD_00681
  PILGRIMS_SD_00682
  PILGRIMS_SD_00683
  PILGRIMS_SD_00684
  PILGRIMS_SD_00685
  PILGRIMS_SD_00686
  PILGRIMS_SD_00687
  PILGRIMS_SD_00688
  PILGRIMS_SD_00689
  PILGRIMS_SD_00690
  PILGRIMS_SD_00691
  PILGRIMS_SD_00692
  PILGRIMS_SD_00693

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            B-107
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 335 of 358 PageID #:277094

                                       Appendix B
                                   Documents Relied Upon
  PILGRIMS_SD_00694
  PILGRIMS_SD_00695
  PILGRIMS_SD_00696
  PILGRIMS_SD_00697
  PILGRIMS_SD_00698
  PILGRIMS_SD_00699
  PILGRIMS_SD_00700
  PILGRIMS_SD_00701
  PILGRIMS_SD_00702
  PILGRIMS_SD_00703
  PILGRIMS_SD_00704
  PILGRIMS_SD_00705
  PILGRIMS_SD_00706
  PILGRIMS_SD_00707
  PILGRIMS_SD_00708
  PILGRIMS_SD_00709
  PILGRIMS_SD_00710
  PILGRIMS_SD_00711
  PILGRIMS_SD_00712
  PILGRIMS_SD_00713
  PILGRIMS_SD_00714
  PILGRIMS_SD_00715
  PILGRIMS_SD_00716
  PILGRIMS_SD_00717
  PILGRIMS_SD_00718
  PILGRIMS_SD_00719
  PILGRIMS_SD_00720
  PILGRIMS_SD_00721
  PILGRIMS_SD_00722
  PILGRIMS_SD_00723
  PILGRIMS_SD_00724
  PILGRIMS_SD_00725
  PILGRIMS_SD_00726
  PILGRIMS_SD_00727
  PILGRIMS_SD_00728
  PILGRIMS_SD_00729
  PILGRIMS_SD_00730
  PILGRIMS_SD_00731
  PILGRIMS_SD_00732
  PILGRIMS_SD_00733
  PILGRIMS_SD_00734
  PILGRIMS_SD_00735
  PILGRIMS_SD_00736
  PILGRIMS_SD_00737
  PILGRIMS_SD_00738
  PILGRIMS_SD_00739
  PILGRIMS_SD_00740
  PILGRIMS_SD_00741
  PILGRIMS_SD_00742
  PILGRIMS_SD_00743
  PILGRIMS_SD_00744
  PILGRIMS_SD_00745
  PILGRIMS_SD_00746
  PILGRIMS_SD_00747
  PILGRIMS_SD_00748
  PILGRIMS_SD_00749

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            B-108
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 336 of 358 PageID #:277095

                                       Appendix B
                                   Documents Relied Upon
  PILGRIMS_SD_00750
  PILGRIMS_SD_00751
  PILGRIMS_SD_00752
  PILGRIMS_SD_00753
  PILGRIMS_SD_00754
  PILGRIMS_SD_00755
  PILGRIMS_SD_00756
  PILGRIMS_SD_00757
  PILGRIMS_SD_00758
  PILGRIMS_SD_00759
  PILGRIMS_SD_00760
  PILGRIMS_SD_00761
  PILGRIMS_SD_00762
  PILGRIMS_SD_00763
  PILGRIMS_SD_00764
  PILGRIMS_SD_00765
  PILGRIMS_SD_00766
  PILGRIMS_SD_00767
  PILGRIMS_SD_00768
  PILGRIMS_SD_00769
  PILGRIMS_SD_00770
  PILGRIMS_SD_00771
  PILGRIMS_SD_00772
  PILGRIMS_SD_00773
  PILGRIMS_SD_00774
  PILGRIMS_SD_00775
  PILGRIMS_SD_00776
  PILGRIMS_SD_00777
  PILGRIMS_SD_00778
  PILGRIMS_SD_00779
  PILGRIMS_SD_00853
  PILGRIMS_SD_00880
  PILGRIMS_SD_00881
  PILGRIMS_SD_00882
  PILGRIMS_SD_00883
  PILGRIMS_SD_00884
  PILGRIMS_SD_00886
  PILGRIMS_SD_00887
  PILGRIMS_SD_00888
  PILGRIMS_SD_00889
  PILGRIMS_SD_00890
  PILGRIMS_SD_00891
  PILGRIMS_SD_00892
  PILGRIMS_SD_00893
  PILGRIMS_SD_00894
  PILGRIMS_SD_00895
  PILGRIMS_SD_00896
  PILGRIMS_SD_00897
  PILGRIMS_SD_00898
  PILGRIMS_SD_00899
  PILGRIMS_SD_00900
  PILGRIMS_SD_00901
  PILGRIMS_SD_00902
  PILGRIMS_SD_00903
  PILGRIMS_SD_00904
  PILGRIMS_SD_00905

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            B-109
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 337 of 358 PageID #:277096

                                       Appendix B
                                   Documents Relied Upon
  PILGRIMS_SD_00906
  PILGRIMS_SD_00907
  PILGRIMS_SD_00908
  PILGRIMS_SD_00909
  PILGRIMS_SD_00910
  PILGRIMS_SD_00911
  PILGRIMS_SD_00912
  PILGRIMS_SD_00913
  PILGRIMS_SD_00914
  PILGRIMS_SD_00915
  PILGRIMS_SD_00916
  PILGRIMS_SD_00917
  PILGRIMS_SD_00918
  PILGRIMS_SD_00919
  PILGRIMS_SD_00920
  PILGRIMS_SD_00921
  PILGRIMS_SD_00922
  PILGRIMS_SD_00923
  PILGRIMS_SD_00924
  PILGRIMS_SD_00925
  PILGRIMS_SD_00926
  PILGRIMS_SD_00927_replace
  PILGRIMS_SD_00928
  PILGRIMS_SD_00929
  PILGRIMS_SD_00930
  PILGRIMS_SD_00931
  PILGRIMS_SD_00932
  PILGRIMS_SD_00933
  PILGRIMS_SD_00934
  PILGRIMS_SD_00935
  PILGRIMS_SD_00936
  PILGRIMS_SD_00937
  PILGRIMS_SD_00938
  PILGRIMS_SD_00939
  PILGRIMS_SD_00940
  PILGRIMS_SD_00941
  PILGRIMS_SD_00942
  PILGRIMS_SD_00943
  PILGRIMS_SD_00944
  PILGRIMS_SD_00945
  PILGRIMS_SD_00946
  PILGRIMS_SD_00947
  PILGRIMS_SD_00948
  PILGRIMS_SD_00949
  PILGRIMS_SD_00950
  PILGRIMS_SD_00951
  PILGRIMS_SD_00952
  PILGRIMS_SD_00953
  PILGRIMS_SD_00954
  PILGRIMS_SD_00955
  PILGRIMS_SD_00956
  PILGRIMS_SD_00957
  PILGRIMS_SD_00958
  PILGRIMS_SD_00959
  PILGRIMS_SD_00960
  PILGRIMS_SD_00961

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            B-110
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 338 of 358 PageID #:277097

                                       Appendix B
                                   Documents Relied Upon
  PILGRIMS_SD_00962
  PILGRIMS_SD_00963
  PILGRIMS_SD_00964
  PILGRIMS_SD_00965
  PILGRIMS_SD_00966
  PILGRIMS_SD_00967
  PILGRIMS_SD_00968
  PILGRIMS_SD_00969
  PILGRIMS_SD_00970
  PILGRIMS_SD_00971
  PILGRIMS_SD_00972
  PILGRIMS_SD_00973
  PILGRIMS_SD_00974
  PILGRIMS_SD_00975
  PILGRIMS_SD_00976
  PILGRIMS_SD_00977
  PILGRIMS_SD_00978
  PILGRIMS_SD_00979
  PILGRIMS_SD_00980
  PILGRIMS_SD_00981
  PILGRIMS_SD_00982
  PILGRIMS_SD_00983
  PILGRIMS_SD_00984
  PILGRIMS_SD_00985
  PILGRIMS_SD_00986
  PILGRIMS_SD_00987
  PILGRIMS_SD_00988
  PILGRIMS_SD_00989
  PILGRIMS_SD_00990
  PILGRIMS_SD_00991
  PILGRIMS_SD_00992
  PILGRIMS_SD_00993
  PILGRIMS_SD_00994
  PILGRIMS_SD_00995
  PILGRIMS_SD_00996
  PILGRIMS_SD_00997
  PILGRIMS_SD_00998
  PILGRIMS_SD_01000
  PILGRIMS_SD_01001
  PILGRIMS_SD_01002
  PILGRIMS_SD_01003
  PILGRIMS_SD_01004
  PILGRIMS_SD_01005
  PILGRIMS_SD_01006
  PILGRIMS_SD_01007_replace
  PILGRIMS_SD_01008
  PILGRIMS_SD_01009
  PILGRIMS_SD_01010_replace
  PILGRIMS_SD_01011
  PILGRIMS_SD_01012
  PILGRIMS_SD_01013
  PILGRIMS_SD_01014
  PILGRIMS_SD_01015
  PILGRIMS_SD_01016
  PILGRIMS_SD_01017
  PILGRIMS_SD_01018

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            B-111
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 339 of 358 PageID #:277098

                                       Appendix B
                                   Documents Relied Upon
  PILGRIMS_SD_01019
  PILGRIMS_SD_01020
  PILGRIMS_SD_01021
  PILGRIMS_SD_01022
  PILGRIMS_SD_01023
  PILGRIMS_SD_01024
  PILGRIMS_SD_01025
  PILGRIMS_SD_01026
  PILGRIMS_SD_01027
  PILGRIMS_SD_01028
  PILGRIMS_SD_01029
  PILGRIMS_SD_01030
  PILGRIMS_SD_01031
  PILGRIMS_SD_01032
  PILGRIMS_SD_01033
  PILGRIMS_SD_01034
  PILGRIMS_SD_01035
  PILGRIMS_SD_01036
  PILGRIMS_SD_01037
  PILGRIMS_SD_01038
  PILGRIMS_SD_01039
  PILGRIMS_SD_01040
  PILGRIMS_SD_01041
  PILGRIMS_SD_01042
  PILGRIMS_SD_01043
  PILGRIMS_SD_01044
  PILGRIMS_SD_01045
  PILGRIMS_SD_01047
  PILGRIMS_SD_01048
  PILGRIMS_SD_01049
  PILGRIMS_SD_01050_replace
  PILGRIMS_SD_01051
  PILGRIMS_SD_01052
  PILGRIMS_SD_01053
  PILGRIMS_SD_01054
  PILGRIMS_SD_01055
  PILGRIMS_SD_01056
  PILGRIMS_SD_01057
  PILGRIMS_SD_01058
  PILGRIMS_SD_01059
  PILGRIMS_SD_01060
  PILGRIMS_SD_01061
  PILGRIMS_SD_01062
  PILGRIMS_SD_01063
  PILGRIMS_SD_01064
  PILGRIMS_SD_01065_replace
  PILGRIMS_SD_01066
  PILGRIMS_SD_01067
  PILGRIMS_SD_01068
  PILGRIMS_SD_01069
  PILGRIMS_SD_01070
  PILGRIMS_SD_01071
  PILGRIMS_SD_01072_replace
  PILGRIMS_SD_01073
  PILGRIMS_SD_01074
  PILGRIMS_SD_01075

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            B-112
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 340 of 358 PageID #:277099

                                       Appendix B
                                   Documents Relied Upon
  PILGRIMS_SD_01076_replace
  PILGRIMS_SD_01077
  PILGRIMS_SD_01307
  PILGRIMS_SD_01308
  PILGRIMS_SD_01309
  PILGRIMS_SD_01312
  PILGRIMS_SD_01313
  PILGRIMS_SD_01325
  PILGRIMS_SD_01328
  PILGRIMS_SD_01329
  PILGRIMS_SD_01330
  PILGRIMS_SD_01331
  PILGRIMS_SD_01332
  PILGRIMS_SD_01333
  PILGRIMS_SD_01334
  PILGRIMS_SD_01335
  PILGRIMS_SD_01336
  PILGRIMS_SD_01337
  PILGRIMS_SD_01338
  PILGRIMS_SD_01339
  PILGRIMS_SD_01340
  PILGRIMS_SD_01341
  PILGRIMS_SD_01342
  PILGRIMS_SD_01343
  PILGRIMS_SD_01344
  PILGRIMS_SD_01345
  PILGRIMS_SD_01346
  PILGRIMS_SD_01347
  PILGRIMS_SD_01348
  PILGRIMS_SD_01349
  PILGRIMS_SD_01350
  PILGRIMS_SD_01351
  PILGRIMS_SD_01352
  PILGRIMS_SD_01353
  PILGRIMS_SD_01354
  PILGRIMS_SD_01355
  PILGRIMS_SD_01356
  PILGRIMS_SD_01357
  PILGRIMS_SD_01358
  PILGRIMS_SD_01359
  PILGRIMS_SD_01360
  PILGRIMS_SD_01361
  PILGRIMS_SD_01362
  PILGRIMS_SD_01363
  PILGRIMS_SD_01364
  PILGRIMS_SD_01365
  PILGRIMS_SD_01366
  PILGRIMS_SD_01367
  PILGRIMS_SD_01368
  PILGRIMS_SD_01369
  PILGRIMS_SD_01370
  PILGRIMS_SD_01371
  PILGRIMS_SD_01372
  PILGRIMS_SD_01373
  PILGRIMS_SD_01374
  PILGRIMS_SD_01375

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            B-113
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 341 of 358 PageID #:277100

                                       Appendix B
                                   Documents Relied Upon
  PILGRIMS_SD_01376
  PILGRIMS_SD_01377
  PILGRIMS_SD_01378
  PILGRIMS_SD_01379
  PILGRIMS_SD_01380
  PILGRIMS_SD_01381
  PILGRIMS_SD_01382
  PILGRIMS_SD_01383
  PILGRIMS_SD_01384
  PILGRIMS_SD_01385
  PILGRIMS_SD_01386
  PILGRIMS_SD_01387
  PILGRIMS_SD_01388
  PILGRIMS_SD_01389
  PILGRIMS_SD_01390
  PILGRIMS_SD_01391
  PILGRIMS_SD_01392
  PILGRIMS_SD_01393
  PILGRIMS_SD_01394
  PILGRIMS_SD_01395
  PILGRIMS_SD_01396
  PILGRIMS_SD_01397
  PILGRIMS_SD_01398
  PILGRIMS_SD_01399
  PILGRIMS_SD_01400
  PILGRIMS_SD_01401
  PILGRIMS_SD_01402
  PILGRIMS_SD_01403
  PILGRIMS_SD_01404
  PILGRIMS_SD_01405
  PILGRIMS_SD_01406
  PILGRIMS_SD_01407
  PILGRIMS_SD_01408
  PILGRIMS_SD_01409
  PILGRIMS_SD_01410
  PILGRIMS_SD_01411
  PILGRIMS_SD_01412
  PILGRIMS_SD_01413
  PILGRIMS_SD_01414
  PILGRIMS_SD_01415
  PILGRIMS_SD_01416
  PILGRIMS_SD_01417
  PILGRIMS_SD_01418
  PILGRIMS_SD_01419
  PILGRIMS_SD_01420
  PILGRIMS_SD_01421
  PILGRIMS_SD_01422
  PILGRIMS_SD_01423
  PILGRIMS_SD_01424
  PILGRIMS_SD_01425
  PILGRIMS_SD_01426
  PILGRIMS_SD_01427
  PILGRIMS_SD_01428
  PILGRIMS_SD_01429
  PILGRIMS_SD_01430
  PILGRIMS_SD_01431

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            B-114
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 342 of 358 PageID #:277101

                                             Appendix B
                                         Documents Relied Upon
  PILGRIMS_SD_01434
  PPC SD Production Ltr (VOL 17)
  2020_1_24 S. Pepper Letter to Plaintiffs on Structured Data
  Foods Sales - Jan 2004-Dec 2011
  SALES_09032016_12312019
  SALESB-20180501
  SFCOMPLEXF
  2018.07.18 Simmons Structured Data Cover LTR to B. Clark and S. Gant - Highly Confidential
  7-30-20 Simmons Supplemental Production Cover Letter
  SIMM0000345050
  SIMM0000354467
  SIMM0000355197
  SIMM0000458917
  Simmons 11-11-19 letter to Alioto re Responses to Data Questions (HIGHLY CONFIDENTIAL)
  Simmons 6-26-20 letter to Pouya re Responses to Supplemental Data Questions
  Simmons Strucutred Data SIMM019
  10-19-20 Simmons Supplemental Production Cover Letter
  2018-07-20 B. Oppenheimer ltr to Plaintiffs
  2018-08-14 B.Oppenheimer ltr to Plaintiffs
  2020-02-07 - O'Mara Ltr to Scarlett re Tyson Data
  2020-03-09 - O'Mara Ltr to Scarlett re Data
  2020-03-09 B.Oppenheimer ltr re TF-031
  2020-07-31 B.Oppenheimer ltr to Plaintiffs re TF-033
  2020-08-17 B. Oppenheimer ltr to Plaintiffs re TF-035
  TF-0006957257
  TF-0007544465
  TF-0007544466
  TF-0007544467
  TF-0007544468
  TF-0007544469
  TF-0007544470
  TF-0007544471
  TF-0007544472
  TF-0007544473
  TF-0007544474
  TF-0007544475_sales 2006_11_HIGHLY CONFIDENTIAL (Replacement)
  TF-0007544476
  TF-0007544477
  TF-0007544478
  TF-0007544479
  TF-0007544480
  TF-0007544481
  TF-0007544482
  TF-0007544483
  TF-0007544484
  TF-0007544485
  TF-0007544486
  TF-0007544487
  TF-0007544488
  TF-0007544489
  TF-0007544490
  TF-0007544491
  TF-0007544492
  TF-0007544493
  TF-0007544494
  TF-0007544495

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                    B-115
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 343 of 358 PageID #:277102

                                       Appendix B
                                   Documents Relied Upon
  TF-0007544496
  TF-0007544497
  TF-0007544498
  TF-0007544499
  TF-0007544500
  TF-0007544501
  TF-0007544502
  TF-0007544503
  TF-0007544504
  TF-0007544505
  TF-0007544506
  TF-0007544507
  TF-0007544508
  TF-0007544509
  TF-0007544510
  TF-0007544511
  TF-0007544512
  TF-0007544513
  TF-0007544514
  TF-0007544515
  TF-0007544516
  TF-0007544517
  TF-0007544518
  TF-0007544519
  TF-0007544520
  TF-0007544521
  TF-0007544522
  TF-0007544523
  TF-0007544524
  TF-0007544525
  TF-0007544526
  TF-0007544527
  TF-0007544528
  TF-0007544529
  TF-0007544530
  TF-0007544531
  TF-0007544532
  TF-0007544533
  TF-0007544534
  TF-0007544535
  TF-0007544536
  TF-0007544537
  TF-0007544538
  TF-0007544539
  TF-0007544540
  TF-0007544541
  TF-0007544542
  TF-0007544543
  TF-0007544544
  TF-0007544545
  TF-0007544546
  TF-0007544547
  TF-0007544548
  TF-0007544549
  TF-0007544550
  TF-0007544551

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            B-116
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 344 of 358 PageID #:277103

                                       Appendix B
                                   Documents Relied Upon
  TF-0007544552
  TF-0007544553
  TF-0007544554
  TF-0007544555
  TF-0007544556
  TF-0007544557
  TF-0007544558
  TF-0007544559
  TF-0007544560
  TF-0007544561
  TF-0007544562
  TF-0007544563
  TF-0007544564
  TF-0007544565
  TF-0007544566
  TF-0007544567
  TF-0007544568
  TF-0007544569
  TF-0007544570
  TF-0007544571
  TF-0007544572
  TF-0007544573
  TF-0007544574
  TF-0007544575
  TF-0007544576
  TF-0007544577
  TF-0007544578
  TF-0007544579
  TF-0007544580
  TF-0007544581
  TF-0007544582
  TF-0007544583
  TF-0007544584
  TF-0007544585
  TF-0007544587
  TF-0007544588
  TF-0007544589
  TF-0007544590
  TF-0007544591
  TF-0007544592
  TF-0007544593
  TF-0007544594
  TF-0007544595
  TF-0007544596
  TF-0007544597
  TF-0007544598
  TF-0007544599
  TF-0007544600
  TF-0007544601
  TF-0007544602
  TF-0007544603
  TF-0007544604
  TF-0007544605
  TF-0007544606
  TF-0007544607
  TF-0007544608

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            B-117
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 345 of 358 PageID #:277104

                                       Appendix B
                                   Documents Relied Upon
  TF-0007544609
  TF-0007544610
  TF-0007544611
  TF-0007544612
  TF-0007544613
  TF-0007544614
  TF-0007544615
  TF-0007544616
  TF-0007544617
  TF-0007544618
  TF-0007544619
  TF-0007544620
  TF-0007544621
  TF-0007544622
  TF-0007544623
  TF-0007544624
  TF-0007544625
  TF-0007544626
  TF-0007544627
  TF-0007544628
  TF-0007544629
  TF-0007544630
  TF-0007544631
  TF-0007544632
  TF-0007544633
  TF-0007544634
  TF-0007544635
  TF-0007544636
  TF-0007544637
  TF-0007544638
  TF-0007544639
  TF-0007544640
  TF-0007544641
  TF-0007544642
  TF-0007544643
  TF-0007544644
  TF-0007544645
  TF-0007544646
  TF-0007544647
  TF-0007544648
  TF-0007544649
  TF-0007544650
  TF-0007544651
  TF-0007544652
  TF-0007544653
  TF-0007544654
  TF-0007544655
  TF-0007544656
  TF-0007544657
  TF-0007544658
  TF-0007544659
  TF-0007544660
  TF-0007544661
  TF-0007544662
  TF-0007544663
  TF-0007544664

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            B-118
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 346 of 358 PageID #:277105

                                           Appendix B
                                       Documents Relied Upon
  TF-0007544665
  TF-0007544666
  TF-0007920714
  TF-0007920715
  TF-0007920718
  TF-0007920719
  TF-0007920720
  TF-0007920721
  TF-0007920722
  TF-0007920723
  TF-0007920724
  TF-0007920725
  TF-0007920726
  TF-0007920727
  TF-0007920728
  TF-0007920729
  TF-0007920730
  TF-0007920731
  TF-0007920732
  TF-0007920733
  TF-0007920734
  TF-0007920735
  TF-0007920736
  TF-0007920737
  TF-0007920738
  TF-0007920739
  TF-0007920740
  TF-0007920741
  TF-0007920742
  TF-0007920743
  TF-0007920771
  TF-0007920772
  TF-0007920773
  TF-0007920774
  TF-0007920775
  2018.09.12 WF014 WF015 Production Cover Letter
  AR_BILL_tbl
  ar_ivdtl_tbl
  ar_ivhdr_tbl
  AR_SHIP_tbl
  en_cust_tbl
  en_whs_tbl
  erp_AR_BILL_tbl
  erp_ar_ivdtl_tbl
  erp_ar_ivhdr_tbl
  erp_AR_SHIP_tbl
  erp_en_cust_tbl


  AGSTAT-15391090-171
  AGSTAT-09457184
  AGSTAT-14528900
  DPP0000008409-472
  DPP0000008541-602
  DPP0000008473-540
  TF-0007485537-559

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                   B-119
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 347 of 358 PageID #:277106

                                       Appendix B
                                   Documents Relied Upon
  DPP0000008603-665
  DPP0000008352-408
  DPP0000008298-351
  DPP0000008244-297
  DPP0000008192-243
  DPP0000008143-191
  DPP0000008102-142
  PILGRIMS-0010004353-378
  PILGRIMS-0008867910-973
  PILGRIMS-0005342573-632
  GEO_0000790139-202
  Sanderson-0001487819-886
  Sanderson-0000790282-373
  DPP0000017349-452
  DPP0000018147-238
  AMICK0000354647-693
  HARIM0000104539-648
  HARIM0000039705-864
  AMICK0000386410-415
  CASEFOODS0000204509-545
  CASEFOODS0000216433-457
  CASEFOODS0000217238-295
  CASEFOODS0000218457-528
  CASEFOODS0000104660-723
  CLAXTON_0019101
  CLAXTON_0022659-678
  CLAXTON_0023582-600
  CLAXTON_0085132
  CLAXTON_0095017
  CLAXTON_0115059-078
  CLAXTON_0179920
  CLAXTON_0198420
  FIELDALE_1229765
  FIELDALE_1229768-769
  FIELDALE_1229764
  FIELDALE_1229766-767
  FF-BC-00020481-553
  FF-BC-00272106
  FF-BC-00419125-181
  FF-BC-00430984
  FF-BC-00470539
  FF-BC-00470750
  FF-BC-00472791
  FF-BC-00503481
  FF-BC-00503569
  GEO_0000342265
  GEO_0000342266
  GEO_0000342267-270
  Harrison 00109426-429
  Harrison 00188808-830
  Harrison 00188891-906
  KF_0397934
  KF_0397935
  KF_0397936-938
  KF_0397939-941
  KOCH_0001000629-677

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            B-120
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 348 of 358 PageID #:277107

                                       Appendix B
                                   Documents Relied Upon
  KOCH_0001003222-262
  MTA-PL0001087752-759
  MTA-PL0001088286-293
  MTA-PL0001088610-618
  MTA-PL0001186743-750
  MTA-PL0001089233-240
  OKFoods_0000422614-770
  OKFoods_0001046103-268
  OKFoods_0001524810-949
  PECO0000030582-589
  PECO0000030591
  PECO0000108531-581
  PECO0000108662-687
  PECO0000166823
  PECO0000394746-753
  PECO0000636369-425
  PECO0000734448-621
  PECO0000872871-875
  PERDUE0001727883
  PERDUE0001728419
  PERDUE0001736249
  PERDUE0001736536
  PERDUE0001739090
  PILGRIMS-0002821863-895
  PILGRIMS-0002833202-315
  PILGRIMS-0002836001-126
  PILGRIMS-0002840611-700
  PILGRIMS-0002843062-162
  PILGRIMS-0002848746-853
  PILGRIMS-0002854493-612
  PILGRIMS-0003595271-366
  PILGRIMS-0005729146-263
  PILGRIMS-0005988202-299
  PILGRIMS-0009786303-424
  PILGRIMS-0009792468-567
  PILGRIMS-0009799470-614
  PILGRIMS-0009913912-019
  HRF_0000395978-981
  HRF_0000536082
  HRF_0000538389
  HRF_0000559850
  Sanderson-0001617233-235
  Sanderson-0002205151-154
  SIMM0000410108-110
  SIMM0000410111-113
  TF-0002987938-966
  TF-0007366152-161
  TF-0007851930-940
  TF-0003725663-697
  TF-0007353806-814
  WF-0001283289
  WF-0001184835-923
  WF-0001128191-228
  WF-0000973858-880

  NON-Bates Stamped:

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                            B-121
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 349 of 358 PageID #:277108

                                                Appendix B
                                            Documents Relied Upon
  https://www.nationalchickencouncil.org/about-the-industry/statistics/u-s-broiler-production/
  https://www.census.gov/data/tables/time-series/demo/popest/2010s-state-total.html
   Watt Poultry USA, March 2018 (workpaper: poultryusa201803-2017 source)
   Watt Poultry USA, March 2019 (workpaper: poultryusa201903-2018 source)
  Watt Poultry USA, March 2020 (workpaper: poultryusa202003_2019 source)


  TF-0002637445-446
  SIMM0000309027-047
  AMICK0000372315-316
  PECO0000125851
  PECO0000482114
  PECO0000482115
  AGSTAT-14608896-902
  WF-0000978494-582
  Sanderson-0000404684-710
  TF-0002293288-336
  FIELDALE_1434251
  FIELDALE_0184781-783
  Sanderson-0001239447-448
  SIMM0000266997-7009
  AGSTAT-14595068-084
  SIMM0000427570
  TF-0002933543
  WF-0000985624-669
  PILGRIMS-0007109248
  FIELDALE_1426292
  FIELDALE_1426280-288
  KOCH_0000495518-522
  KOCH_0002131865
  SIMM0000123681-697
  PILGRIMS-0007109921
  Harrison 00041736-741
  AGSTAT-14685221
  TF-0007877266
  PECO0000127224
  FIELDALE_0235378-423
  FIELDALE_0235164-185
  DPP0000019275
  Sanderson-0003396979-987
  FIELDALE_1409840-873
  Rabo_0000097079
  PERDUE0000165579
  TF-0002897291-303
  AGSTAT-14687400-401
  KOCH_0001144185
  Harrison 00022944-945

  TF-0007485537-559
  PERDUE_COL_0000568683
  PILGRIMS-0005917121
  KOCH_0000554976

  https://www.businesswire.com/news/home/20030818005524/en/BC-Natural-Foods-LLC-Acquires-Industry-Leaders
  https://www.wattagnet.com/articles/36001-georges-acquisition-of-ozark-mountain-poultry-completed?v=preview


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                                        B-122
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 350 of 358 PageID #:277109




                                      Appendix C
                             Timeline of Key Events in 2011




  HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                              C-1
                            Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 351 of 358 PageID #:277110




                Amick &
                Mar Jac
                exchange                                                    Koch cuts
                  info                                                     back 3% for
                                                                               fall
                                                                                                                                       2011 Timeline
 Donohue           Peco
   at            “verified”
 Poultry        OK Foods                       Pilgrim’s
  Expo:        cut & begins                   reduces egg                     Tip Top observes “extraordinary” industry cutbacks to
               reducing egg                                                  breeder hens; allows members to render own birds; “dead         NCC
                                                  sets                                                                                   Conference:
“industry is    placements                                                                  birds cannot lay more eggs.”
currently at                                                                                                                             “Companies       Donohue:
record high       Wayne                                                                                                                  are going to    “Inventories
  weekly        learns from                    Mountaire                    Simmons:                        Sanderson                       need to      are declining
                  Trudell                     announces it                                                                   Fieldale       adjust.       and breast
 slaughter                       HOR                                        “rumor is          Tyson       to keep fall                                                    Peco &
               price impact                     will not       Fieldale                                                       plans      Discipline on    meat prices
 volumes”                     press release                                the industry     chasing buy     4% cut in                                                     Harrison
                  of cuts;                      increase     breaks eggs                                                   additional     the supply      are inching
                               announces                                    supply cut        vs. grow    place beyond                                                    exchange
               tracks comp.                    production    and “molts”                                                    cut; total   side was one         up.”
                                10% cut                                    will be in the     concept        January                                                     production
                    cuts                                       breeders                                                       10%        suggestion.”
                                                                           5-7% range”                        2012                                                        numbers

 Jan.            Feb.          Mar.             Apr.          May            Jun.             Jul.          Aug.           Sept.           Oct.            Nov.            Dec.
                Sanderson                                                    Pilgrim’s      Peco shares
  Simmons                                                      Tyson                                                                     Tyson plans                      Pilgrim’s &
                announces                       Simmons                    kills hens to    news of new     Trudell
    8%                          Simmons                       discloses                                                                  10% cutback                        Wayne
                delay plant                      learns of                  implement         cutbacks        tells                                      Koch learns
reduction in                  learns of OK                   production                                                                    for 2012                        exchange
               construction                     Claxton’s                    cutback            with       Sanderson                                      OK Foods,
  pounds                       Foods plan                        cut                                                                                                     2012 pricing
                                              planned cuts                                   Harrison     price impact                                   Pilgrim’s and
                               to cut 25%                                                                                                                                  plans for
                                              at EMI event                                                   of cuts                                       House of
                                                                             Harrison                                                    Perdue plans                     breast meat
                 Tyson                                                                                                                                   Raeford are
                                                                             plans 5%                                                    cut for 2012
                 reverse                                                                                                                                   “STILL
                                                                            production                                                                    TALKING
                engineers                     Tyson learns                      cut                                                                      CUTBACKS”
                 reports                       Pilgrim’s
                                              plans to cut
                                                                             Donohue
                                                                           tells Fieldale
                 Fieldale                        Wayne                      he’s seeing
               approves 5%                     implement                    “cutbacks I
                   cut                          7% cut                      can believe
                                                                                 in”




       HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 C-2
                        Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 352 of 358 PageID #:277111

   Month                                                     Event                                                                  Citation
January         Donohue at Poultry Expo: “industry is currently at record high slaughter weekly volumes”        TF-0002637445-446 at 445
                Simmons ”overall 8% reduction in pounds” [Board Presentation January 2011 file path]            SIMM0000309027-047 at 031
February        Amick & Mar Jac exchange information on other processors cuts (Peco, OK, Raeford)               AMICK0000372315-316 at 315 (Exhibit 2251)
                Peco “verified” OK Foods cut & begins reducing egg placements                                   PECO0000125851; PECO0000482114 &
                                                                                                                PECO0000482115
                Wayne learns from Trudell price impact of production cuts; tracks competitors cuts              AGSTAT-14608896-902 (Ex. 1518); WF-0000978494-
                                                                                                                582 at 503
                Sanderson announces delay plant construction                                                    Sanderson-0000404684-710 at 686
                Tyson reverse engineers reports                                                                 TF-0002293288-336 at 290-299
                Fieldale approves 5% cut                                                                        FIELDALE_1434251, FIELDALE_0184781-783
March           HOR press release announces 10% cut                                                             Sanderson-0001239447-448 at 447
                Simmons learns of OK Foods plan to cut 25% (Tyson 4% Pilgrim 4%)                                SIMM0000266997-7009 at 7000
April           Mountaire announces it will not increase production                                             AGSTAT-14595068-084 at 068 (Ex. 2039)
                Simmons learns of Claxton’s planned cuts at EMI event                                           SIMM0000427570
                Tyson learns Pilgrim’s plans to cut                                                             TF-0002933543
                Wayne implements 7% production cut                                                              WF-0000985624-669 at 646
                Pilgrim’s reduces egg sets                                                                      PILGRIMS-0007109248
May             Fieldale breaks eggs and “molts” breeders                                                       FIELDALE_1426292;
                                                                                                                FIELDALE_1426280-288 at 280

                Tyson discloses production cut                                                                  KOCH_0000495518-522 at 521
June            Koch plans 3% cut back for fall                                                                 KOCH_0002131865
                Simmons: “rumor is the industry supply cut will be in the 5-7% range”                           SIMM0000123681-697 at 693
                Pilgrim’s kills hens to implement cutback                                                       PILGRIMS-0007109921
                Harrison plans 5% production cut                                                                Harrison 00041736-741 at 738
                Donohue tells Fieldale he is seeing “cutbacks I can believe in”                                 AGSTAT-14685221 (Ex. 2244)
July            Tyson “chasing” buy vs. grow concept                                                            TF-0007877266
                Peco shares news of new cutbacks with Harrison                                                  PECO0000127224 (Ex. 1621)
August          Tip Top allows members to render own birds, ‘dead birds cannot lay more eggs                    FIELDALE_0235378-423 at 390;
                                                                                                                FIELDALE_0235164-185 at 170
                Sanderson announces it will keep fall 4% production cut in place beyond January 2012            DPP0000019275
                Trudell tells Sanderson price impact of production cuts                                         Sanderson-0003396979-987
September       Fieldale plans additional cut; total 10%                                                        FIELDALE_1409840-873 at 847
October         NCC Conference: “Companies are going to need to adjust. Discipline on the supply side was one   Rabo_0000097079
                suggestion.”
                Perdue plans cut for 2012                                                                       PERDUE0000165579
                Tyson plans 10% cutback for 2012                                                                TF-0002897291-303 at 298
November        Donohue: “Inventories are declining and breast meat prices are inching up.”                     AGSTAT-14687400-401at 400 (Exhibit 183)
                Koch learns OK Foods, Pilgrim’s and House of Raeford are “STILL TALKING CUTBACKS”               KOCH_0001144185
December         Peco and Harrison exchange production data                                                     Harrison 00022944-945 at 944


         HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                C-3
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 353 of 358 PageID #:277112




                                                 Appendix D
                                               Data Appendix
  1.       Price Data
  The chicken processor structured data is first collapsed where there are observations with
  duplicate identifying information. Then, we correct miscoding that is important to our class when
  evident based on the product description. Once these corrections are made, the dataset is
  narrowed to the class, largely relying on the “EMPT” codes provided by Agri Stats.1
  To narrow the dataset to the class, the following deletions are made:
          Drop the small amount of data before 2004 and after 2019.
          Drop data with missing date or processor.
          Drop any data not in pounds (missing is assumed to be pounds).
          Retain the EMPT codes where they indicate the product is breast or whole bird.
          Drop rendered, comminuted, pet food, or offal.
          Drop where grade is free range, organic, grade B or C meat as well as grades used as
           administrative codes including parts missing.
          Drop non-broiler (fowl/spent hens, Cornish game hens)
          Drop dark meat codes.
          Drop diced product.
          Drop breaded product.
          Drop cooked product.
          Drop flavored products (non-salt flavorings).
          Drop where customer is another integrator.
          Drop where customer is an exporter.
          Drop where customer is non-retail or reseller for retail.
          Drop where product is Halal.
          No Kosher products were found, but they would be dropped if present.
          Drop products destined to be rotisserie.
          Drop where implausible volume.
  Once deletions are complete, data are collapsed to a monthly dataset summing revenue and
  quantity for a detailed product from a processor to a customer. After this step is done, any
  negative or implausible prices or quantities are dropped.
          Drop if quantity is negative.
          Drop any prices less than 10 cents a pound (roughly the rendering value).

  1
    These codes include EMPTCODE, which tracks major “forms” or cuts of meat; EMPTFRMC, which tracks
  additions such as injection, marination, breading etc.; EMPTAGEC, which tracks aging of product; EMPTTRMC,
  which tracks trimming of the product; EMPTWGTC, which tracks the weight; EMPTGRDC, which tracks the
  grade; EMPTTYPC, which tracks packaging; EMPTBAST, which tracks percentage basted; EMPTPCAD, which
  tracks percentage marinated; and EMPTFLAV, which tracks flavoring.

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                      D-1
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 354 of 358 PageID #:277113




          Drop any prices over 10 dollars a pound for breast, or 5 dollars a pound for whole bird.
  2.       Cost Data
  Using the Agri Stats manuals produced by defendants, it is possible to disaggregate the variable
  costs from the total costs associated with the live production and processing of broilers.2 The
  field used in the overcharge model is the variable cost portion of the overall dressed meat cost
  provided in Processing Report 1.1 (field A.1). Disaggregating the variable and fixed costs
  requires combining data from numerous reports from both the Processing and Live Production
  books.3 For example, total dressed meat cost and its components are found in Processing Report
  1.1. It is comprised of plant cost per pound (1.1.B.1) and yielded live cost per pound (1.1.C.2),
  which are broken down in Processing Report 1.2 and Live Production Report 6.1, respectively.
  Other reports, in turn, provide more granular breakdowns of the costs in these reports.
  Fixed and variable costs are divided at the most granular data level available using the following
  guidelines: fixed costs include overhead, utility and gas for buildings, electricity, water and
  sewage, supervision labor, depreciation and lease of buildings, and other miscellaneous expenses
  (including demurrage, data analysis, and freezers4); variable costs include hourly, contract, and
  driver labor, materials (packaging, feed, vaccinations, rolls and dies, and other plant and hatchery
  supplies), gas for hauling and other transportation, maintenance and repair, pullet depreciation,
  payments to growers, and hazardous waste disposal.
  The variable cost components from each report are summed up and then transformed into the
  units used in the report above it in the hierarchy, eventually getting to the final report, Processing
  Report 1.1. For example, Live Production Report 1.15 gives a breakdown of costs for egg
  production. After identifying the variable costs in this report as pullet depreciation (1.15.B),

  2
    KOCH_0000509284 (live production); WF-0001245681 (processing). The fields included in these Agri Stats
  manuals change only slightly as the reports provided to participants change. For example, the field for Reusable
  Packaging Material (1.2.C.2) is not mentioned in the 2016 manual.
  3
    Agri Stats’ “Live Production” monthly report (a.k.a. blue book) is divided into six sections: breeder, hatchery, feed
  mill, ingredient purchasing, feed formulation, and live production costs (called broiler growout section in the
  monthly live report, see AMICK0000127890).
  The Agri Stats monthly “Processing” report, also referred to as the “green” book, is comprised of multiple sections:
  1. total processing section; 2. first processing section (everything from the reception of the birds, the killing of the
  birds and then through the evisceration process up to and including the chiller); 3. yield section (whole birds,
  boneless breast meat, leg quarter, etc.); 4. support section (amount spent on plant-wide costs including maintenance
  and repairs, sanitation, water and sewer, medical, refrigeration, boxes, security, janitors, etc., per pound of meat
  from second processing); 5. second processing section (everything post chiller—cost for USDA grading, supplies,
  ice, packaging, utilities, depreciation, and labor costs by second processing department including cut-up chicken,
  fast food chickens, deboning breast meat and dark meat, trimming/portioning, whole bird packaging, tray pack, IQF
  (individually quick frozen), marination, packaging, shipping, etc.); 6. product mix report (where if you had 150 or
  225 products, identify that this is a breast meat product that’s going to be used and the total pounds that will be
  divided by all the labor to get a cost per pound).
  Specifically, these reports are used in the construction of the variable dressed meat cost: Processing Reports 1.1 and
  1.2; Live Production Reports 1.15, 2.1, 2.2, 2.6, 2.7, 2.8, 3.1, 3.2, 3.6, 3.7, 3.10, 6.1, 6.12, 6.13, and 6.14.
  4
    This is post-processing freezer storage owned by the processor (inside) and owned by a third-party and leased
  (outside). Freezer cost per pound (inside and outside, Processing Report 1.2.L and 1.2.L.1, respectively) is
  categorized as a fixed cost because use of these facilities is a function of demand and how much is already in the
  frozen inventories, rather than a simple function of supply.

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                      D-2
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 355 of 358 PageID #:277114




  actual feed ingredients (1.15.C.1), feed milling and delivery (1.15.D), housing and labor cost
  (1.15.E), and vaccination and medication cost (1.15.F), these fields are added to find the total
  variable hatching eggs cost and then scaled to the next report in which those fields would be
  aggregated to other variable components of chick cost (Live Production Report 2.8).
           𝑉𝑎𝑟𝑖𝑎𝑏𝑙𝑒 𝐻𝑎𝑡𝑐ℎ𝑖𝑛𝑔 𝐸𝑔𝑔 𝐶𝑜𝑠𝑡
                                                                                         2.8. 𝐵. 2
                             1.15. B    1.15. C. 1    1.15. D    1.15. E     1.15. F ∗
                                                                                         1.15. 𝐴. 2
  Similarly, the variable components of hatchery costs (Live 2.2), hatchery trucking (Live 2.7), and
  chick services (Live 2.6) are added and converted to the units of Live Production Report 2.8.
  These four variable components are then added and scaled to the chick cost report (Live
  Production Report 6.1).
       𝑉𝑎𝑟 𝐶ℎ𝑖𝑐𝑘 𝐶𝑜𝑠𝑡
                            𝑉𝑎𝑟 𝐻𝑎𝑡𝑐ℎ𝑖𝑛𝑔 𝐸𝑔𝑔𝑠   𝑉𝑎𝑟 𝐻𝑎𝑡𝑐ℎ𝑒𝑟𝑦            𝑉𝑎𝑟 𝐻𝑎𝑡𝑐ℎ𝑒𝑟𝑦 𝑇𝑟𝑢𝑐𝑘𝑖𝑛𝑔
                                                6.1. 𝐵
                          𝑉𝑎𝑟 𝐶ℎ𝑖𝑐𝑘 𝑆𝑒𝑟𝑣𝑖𝑐𝑒𝑠 ∗
                                               2.8. 𝐴. 2
  This process is necessary as different plants and units of measure are used in the various reports,
  and scaling between reports using the common totals accounts for these differences in the cost
  measurements. These calculations are repeated for all components of Yielded Live Cost (Live
  Production Report 6.1.A.1) and Plant Cost (Processing Report 1.2.A.1), and at that point the
  calculated variable cost components are scaled to Processing Report 1.1. The result of all these
  calculations is a total variable dressed meat cost per pound. For the Processing Reports, we use
  the measures for Tray Pack plants since they are most representative of the products in our class.
  To back cast cost before 2004, ERS data on corn and soymeal are used. The log of variable cost
  of Agri Stats’ Dressed Meat Cost measure is regressed on a trend, and current logged prices and
  three lagged logged prices of corn and soymeal each. The coefficients from this regression are
  used to generate costs prior to 2004.
  3.        BLS Data
  Six price series were obtained from the Bureau of Labor Statistics website:
           PPI Commodity data for Processed foods and feeds-Chicken and turkey feed,
            supplements, concentrates, and premixes, not seasonally adjusted (WPU02930102)
           Eggs, grade A, large, per doz. in U.S. city average, average price, not seasonally adjusted
            (APU0000708111)
           Turkey, frozen, whole, per lb. (453.6 gm) in U.S. city average, average price, not
            seasonally adjusted (APU0000706311)
           Pork in U.S. city average, all urban consumers, not seasonally adjusted
            (CUUR0000SEFD)
           Beef and veal in U.S. city average, all urban consumers, not seasonally adjusted
            (CUUR0000SEFC)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                      D-3
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 356 of 358 PageID #:277115




        CPI inflation. All items in U.S. city average, all urban consumers, not seasonally adjusted
         (CUUR0000SA0)
  Each series was read into Stata and cleaned by renaming variables, converting data from a wide
  to long format and then checking for any missing or outlier data. One missing observation for
  turkey was interpolated by averaging data from the month before and month after.
  In addition to this, a red meat index was also calculated by assigning weights to Beef and Pork
  data. The shares varied little over years and were not available before 2001. Because some
  robustness checks use this index before 2001, the average value from 2001 to 2019 was assigned
  for all years (60.2% for beef and the 39.8% for pork). After rebasing to January 2004, the
  relative weights were applied to generate a summary red meat index. Weights were accessed
  from the following two sources: https://www.bls.gov/cpi/tables/supplemental-files/home.htm
  https://www.bls.gov/cpi/tables/relative-importance/home.htm.
  4.      USDA Data
  NASS – Young Broilers Slaughtered by Month in heads and pounds was obtained from
  https://quickstats.nass.usda.gov/
  Survey>Poultry>Chickens>Slaughtered>CHICKENS, YOUNG, SLAUGHTER, FI -
  SLAUGHTERED, MEASURED IN HEAD
  Survey>Poultry>Chickens>Slaughtered>CHICKENS, YOUNG, SLAUGHTER, FI -
  SLAUGHTERED, MEASURED IN LB, LIVE BASIS
  National, monthly data was selected for both series.

  NASS – Chicken and Egg report Layers on Hand and Eggs Produced by Type and Molt – United
  States was obtained from
  https://usda.library.cornell.edu/concern/publications/fb494842n?locale=en
  Zip files containing each monthly report excel file were downloaded.

  ERS – Corn Prices
  Data is downloaded from https://data.ers.usda.gov/FEED-GRAINS-custom-query.aspx
  Prices>Corn, No. 2 yellow>U.S. - Chicago, IL>Monthly>All years

  ERS – Soymeal Prices
  Data is downloaded from source: https://data.ers.usda.gov/FEED-GRAINS-custom-query.aspx
  Prices>Soybean meal, high protein>U.S. - Central IL>Monthly>All years

  ERS-Export Destination data is downloaded from https://www.ers.usda.gov/data-
  products/livestock-and-meat-international-trade-data/livestock-and-meat-international-trade-
  data/
  This data is used to create the weighted export destination exchange rate series. Total export
  pounds are totaled by country from Jan 2004-Dec 2008. The top ten export destinations are
  determined by this total. The weights used are obtained from the relative shares of each of these
  top ten over the total exports to top ten destination markets.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                      D-4
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 357 of 358 PageID #:277116




  ERS – Broiler Prices data is obtained from
  Data from 2000 through 2019 is obtained from
  www.ers.usda.gov/webdocs/DataFiles/51875/WholesalePrices.xls?v=6021.4 and data before
  2000 is from
  https://web.archive.org/web/20170801020653/usda.mannlib.cornell.edu/usda/ers/89007/table009
  3.xls
  In 2012 the USDA changed its methodology for collecting prices for its WOG series from a
  population weighted 12-city average to a volume poundage weighted aggregation method to
  represent the market more accurately. The USDA analyzed the difference between the two
  weight schemes and found them to be relatively minor. USDA0000000047-54 at 48 and 53-54

  AMS-Boneless skinless Breast Meat Prices
  https://marketnews.usda.gov/mnp/py-report-config
  Data before 2000 is from
  https://web.archive.org/web/20170801020653/usda.mannlib.cornell.edu/usda/ers/89007/table009
  5.xls

  AMS-Chicken Breast (ribs on) data is from
  https://marketnews.usda.gov/mnp/py-report-config
  Data before 2000 is from
  https://web.archive.org/web/20170801020653/usda.mannlib.cornell.edu/usda/ers/89007/table009
  6.xls

  AMS-Chicken Breast (line run) data is from
  https://marketnews.usda.gov/mnp/py-report-config
  Data before 2000 is from
  https://web.archive.org/web/20170801020653/usda.mannlib.cornell.edu/usda/ers/89007/table009
  7.xls

  WSADE Export quantities. Data is obtained from
  https://www.ers.usda.gov/webdocs/DataFiles/51875/MeatSDFull.xlsx?v=4084.5
  Percent exported is exported pounds divided by total ready to cook pounds

  FSIS health and safety recalls
  From the United States Department of Agriculture’s Food Safety and Inspection Services
  website, Calendar Year Recall summary datasets were obtained from 1994 through to 2019.
  USDA did not provide downloadable datasets for 2000-2004 and was manually entered. Two
  dummy variables, red_rec and chk_rec, were created in order to indicate whether each product
  contained red meat, chicken meat, or both. “Chk_rec” was coded as being 1 for any product that
  contained the word chicken or poultry in its name. Red meat was and product that included beef,
  pork, boar and lamb. In addition to this, unless otherwise stated, any sausage, bacon, ham, steak,
  spam, pastrami, meatball, chili, meatloaf, lasagna, cheeseburger, head cheese, guisada, jerky,

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                      D-5
Case: 1:16-cv-08637 Document #: 4127-1 Filed: 12/29/20 Page 358 of 358 PageID #:277117




  ravioli or pot roast product was also counted as red meat. Any other meat or unknown products
  were coded as being 0 under both categories.

  We only retained class 1 and 2 violation recalls and dropped all other observations. In the end we
  collapsed our data to create summary variables that measured the amount of red meat and
  chicken meat recalls every year from 1994 to 2019. Data was then combined to calculate the
  total number of red meat and chicken products that were recalled across the entire timeframe.
  5.       Federal Reserve (FED) Data
  The following data sets were downloaded and then imported into Stata from the St Louis Federal
  Reserve Bank website:
          Population, Thousands, Monthly, Not Seasonally Adjusted (POPTHM)
          Retail Sales: Food Services and Drinking Places, Millions of Dollars, Monthly,
           Seasonally Adjusted (MRTSSM722USS)
          Real gross domestic product per capita, Chained 2012 Dollars, Quarterly, Seasonally
           Adjusted Annual Rate (A939RX0Q048SBEA)
  All data was timeseries, given either on a monthly or quarterly basis.
  6.      IHS Markit Data
  Monthly dollar exchange rates for Brazil and the top 10 export markets 2004-2008 were obtained
  from IHS. These include Angola, Canada, Mainland China, Cuba, Hong Kong, Lithuania,
  Mexico, Russia, Turkey, and Ukraine.
  To create weights relative export shares are determined (see ERS-Export Destination in USDA
  data section). Each country is rebased to 2004 and weights were applied to average them.

  7.       Urner Barry Data
  Daily Urner Barry data series “UB Chicken, EC Fz Exp Legs, Jumbo, Layer Pkd” was averaged
  to the monthly level.
  8.       Energy Information Administration (EIA) Data
  West Texas Intermediate Oil prices were obtained from:
  https://www.eia.gov/dnav/pet/hist/LeafHandler.ashx?n=PET&s=RWTC&f=M




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
                                      D-6
